Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04         Desc
                             Main Document    Page 1 of 420


   1 TIMOTHY J. YOO (SBN 155531)
       tjy@lnbyb.com
   2 EVE H. KARASIK (SBN 155356)
       ehk@lnbyb.com
   3 JEFFREY S. KWONG (SBN 288239)
       jsk@lnbyb.com
   4 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Boulevard, Suite 1700
   5 Los Angeles, California 90067
       Telephone: (310) 229-1234
   6 Facsimile: (310) 229-1244
   7 Attorneys for Jason Rund
       Chapter 7 Trustee
   8
   9
 10                           UNITED STATES BANKRUPTCY COURT

 11                            CENTRAL DISTRICT OF CALIFORNIA
 12                                   LOS ANGELES DIVISION
 13
 14     In re                                          Case No. 2:17-bk-14276-BB

 15     ALTADENA LINCOLN CROSSING LLC, a               Chapter 7
 16     Delaware limited liability company,

 17             Debtor.                                CHAPTER 7 TRUSTEE’S
                                                       OPPOSITION TO MOTION FOR
 18                                                    RECONSIDERATION OF “ORDER
                                                       DENYING APPLICATION BY THE
 19                                                    GEORGE GARIKIAN LIVING TRUST
                                                       FOR ALLOWANCE AND PAYMENT
 20                                                    OF ADMINISTRATIVE EXPENSES . . .
                                                       .” [DOC. NO. 1116]; DECLARATION
 21                                                    OF JASON RUND IN SUPPORT
                                                       THEREOF
 22
                                                       Date: August 26, 2020
 23                                                    Time: 10:00 a.m.
                                                       Place: Courtroom 1539
 24                                                           255 E. Temple Street
                                                              Los Angeles, CA 90012
 25
 26
 27
 28


                                                   1
Case 2:17-bk-14276-BB                       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                                                 Desc
                                             Main Document    Page 2 of 420

                                                              TABLE OF CONTENTS
   1
   2
   3 I.           INTRODUCTION ................................................................................................................. 2
   4
       II.        STATEMENT OF FACTS .................................................................................................... 2
   5
       III.            ARGUMENT .................................................................................................................... 6
   6
             A.        No Valid Substantive Reasons Exist For The Court To Vacate The Admin Order. ......... 8
   7
   8              1.      Garikian’s Argument That The Court Erred In Failing To Consider Evidence

   9              Regarding Extension Of The Outside Termination Date Should Be Rejected...................... 9

 10               2.      Garikian’s Argument That The Settlement Agreement Was Effective To Bind The
 11
                  Estate Prior To The Court’s Entry Of A Confirmation Order Should Be Rejected. ............. 9
 12
                  3.      Garikian’s Argument That The Court Erred In Failing To Consider The Steps Taken
 13
                  By The Parties Toward Implementation Of The Settlement Agreement Should Be
 14
                  Rejected. .............................................................................................................................. 12
 15
 16               4.      Garikian’s Argument That The Court Erred In Finding That The Appointment Of A

 17               Trustee Was Not An Anticipatory Breach Of The Settlement Agreement Should Be
 18               Rejected. .............................................................................................................................. 13
 19
                  5.      Garikian’s Argument That The Court Erred In Finding That “No Benefit To The
 20
                  Estate” Resulted From The Settlement Agreement Should Be Rejected. ........................... 15
 21
                  6.      Garikian’s Argument That The Court Erred In Finding That The “Law Of The Case”
 22
 23               Doctrine Is Applicable Should Be Rejected. ....................................................................... 17

 24 IV.                CONCLUSION ............................................................................................................... 18

 25 DECLARATION OF JASON RUND.......................................................................................... 19
 26
 27
 28


                                                                                  i
Case 2:17-bk-14276-BB                 Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                                           Desc
                                       Main Document    Page 3 of 420

                                                     TABLE OF AUTHORITIES
   1
                                                                                                                                     Page(s)
   2
   3 Federal Cases
   4 In re Branam,
            226 B.R. 45 (9th Cir. BAP 1998) ............................................................................................. 7
   5
       Central Trust Co. v. Chicago Auditorium Ass’n,
   6      240 U.S. 581 (1916) ............................................................................................................... 13
   7 In re Colortex Indust., Inc.,
            19 F.3d 1371 (11th Cir. 1994) ................................................................................................ 15
   8
   9 In re Dant & Russell, Inc.,
            853 F.2d 700 (9th Cir. 1988) .................................................................................................. 15
 10
       In re Dennis Ponte, Inc.,
 11        61 B.R. 296 (B.A.P. 9th Cir. 1986) ........................................................................................ 16
 12 Frietsch v. Refco, Inc.,
            56 F.3d 825 (7th Cir. 1995) .................................................................................................. 7, 8
 13
 14 In re Grand Union Co.,
            266 B.R. 621 (Bankr. D.N.J. 2001) ........................................................................................ 16
 15
    Matter of H.L.S. Energy Co., Inc.,
 16    151 F.3d 434 (5th Cir. 1998) .................................................................................................. 16

 17 Hayes v. Palm Seedlings Partners-A (In re Agricultural Research and Tech.
            Group, Inc.),
 18         916 F.2d 528 (9th Cir. 1990) .................................................................................................... 6
 19
    In re Kadjevich,
 20     220 F.3d 1016 (9th Cir. 2000) ................................................................................................ 16

 21 In re Kellogg,
            197 F.3d 1116 (11th Cir. 1999) ................................................................................................ 6
 22
       Matter v. Jartran Inc.,
 23       732 F.2d 584 (7th Cir. 1984) .................................................................................................. 16
 24 McDowell v. Calderon,
 25   197 F.3d 1253 & 1255 (9th Cir. 1999) ..................................................................................... 6

 26 In re Merry-Go-Round Enterprises, Inc.,
            180 F.3d 149 (4th Cir. 1999) ............................................................................................ 11, 16
 27
       MGIC Indemnity Corp. v. Weisman,
 28      803 F.2d 500 (9th Cir. 1986) ................................................................................................ 6, 8


                                                                          ii
Case 2:17-bk-14276-BB                   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                                            Desc
                                         Main Document    Page 4 of 420

       In re Patient Educ. Media, Inc.,
   1       221 B.R. 97 (Bankr. S.D.N.Y. 1998) ..................................................................................... 16
   2
     In re Pilgrim’s Pride Corp.,
   3     442 B.R. 522 (Bankr. N.D. Tex. 2010) .................................................................................. 17

   4 Reading Co. v. Brown,
             391 U.S. 471, 88 S.Ct. 1759, 20 L.Ed.2d 751 (1968) ............................................................ 16
   5
       Matter of Reese,
   6      91 F. 3d 37 (7th Cir. 1996) ................................................................................................... 7, 8
   7 In re Romberger,
   8     150 B.R. 125 (Bankr. M.D. Pa. 1992) .................................................................................... 10

   9 In re Sundquist,
             570 B.R. 92 (Bankr. E.D. Cal. 2017) ..................................................................................... 17
 10
       California Cases
 11
       Crescenta Valley Moose Lodge No. 808 v. Bunt,
 12       8 Cal.App.3d 682, 87 Cal.Rptr. 428 (2d Dist.1970) .............................................................. 11
 13
    De Burgh v. De Burgh,
 14    39 Cal. 2d 858, 250 P.2d 598 (1952) ..................................................................................... 12

 15 Jeppi v. Brockman Holding Co.,
             34 Cal. 2d 11 (1949) ............................................................................................................... 14
 16
       Federal Statutes
 17
    Bankruptcy Code
 18    § 503(b)(1)(A) .................................................................................................................. 15, 16
 19    § 1129(a) ................................................................................................................................ 15

 20 Other Authorities
 21 Federal Rule of Bankruptcy Procedure 9023 ................................................................................. 2
 22 Federal Rule of Civil Procedure Rule 59 ....................................................................................... 2
 23
 24
 25
 26
 27
 28


                                                                            iii
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                Desc
                             Main Document    Page 5 of 420


   1         Jason Rund, the Chapter 7 trustee (the “Trustee”) for the bankruptcy estate (the “Estate”)

   2 of Altadena Lincoln Crossing, LLC (the “Debtor”), hereby respectfully submits this opposition
   3 (the “Opposition”) to the “Motion For Reconsideration Of “Order Denying Application By The
   4 George Garikian Living Trust For Allowance And Payment Of Administrative Expenses . . . .”
   5 [Doc. No. 1116] (the “Reconsideration Motion”) filed by The Garikian Living Trust
   6 (“Garikian”), and respectfully represents as follows:
   7                                        I.     INTRODUCTION1

   8         The Reconsideration Motion should be denied because Garikian has failed to meet its

   9 burden of showing any “highly unusual circumstances” for reconsideration required by Federal
 10 Rule of Civil Procedure Rule 59 (“Rule 59”) as incorporated by Federal Rule of Bankruptcy
 11 Procedure 9023. The Reconsideration Motion repeats the same flawed arguments that were
 12 properly rejected by the Court previously, and presents no new facts or law that were
 13 unavailable at the time the Court originally considered the Admin Application (as defined
 14 below). Further, many of Garikian’s arguments are improper attempts to supplement and
 15 complete the presentation of its case, through new and previously waived arguments. Finally,
 16 even though Rule 59 does not afford the Court the discretion to reconsider Garikian’s
 17 substantive arguments in this case, Garikian’s substantive arguments are wholly without merit
 18 for the reasons detailed below.
 19                                   II.        STATEMENT OF FACTS

 20          1.      On April 7, 2017, the Debtor filed a chapter 11 voluntary petition in the United

 21 States Bankruptcy Court for the Central District of California. The case was precipitated by,
 22 among other things, a dispute with its secured lender, East West Bank (“EWB”).
 23          2.      On September 27, 2019, the Court entered an order appointing a chapter 11

 24 trustee for the Debtor’s case, see [Doc. No. 956]; and, on October 7, 2019, Jason Rund was
 25 appointed the chapter 11 trustee (the “Chapter 11 Trustee”), see [Doc. No. 968].
 26
 27    1
      All capitalized but undefined terms in this section shall have the same meanings ascribed to
 28 them in the other parts of the Opposition.


                                                      2
Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04               Desc
                              Main Document    Page 6 of 420


   1         3.      On March 13, 2020, the Debtor’s chapter 11 case was converted to a chapter 7

   2 case. The Trustee was appointed to serve as the chapter 7 trustee.
   3         4.      Prior to the Trustee’s appointment as chapter 11 trustee, the Debtor and Garikian

   4 entered into the “Settlement Agreement” [Doc. No. 369-1] dated January 20, 2018 (the
   5 “Settlement Agreement”) to settle their disputes related to certain alleged issues associated with
   6 Garikian’s purchase from the Debtor of the “Market Quadrant” portion of the Lincoln Crossing
   7 shopping center project, which has a common street address of 2230-2268 Lincoln Avenue,
   8 Altadena, California.
   9         5.      The Debtor subsequently filed a motion for Court approval of the Settlement

 10 Agreement [Doc. No. 369] (the “Settlement Motion”) on January 25, 2018, which was approved
 11 by an order entered by the Court [Doc No. 560] on June 22, 2018. A true and correct copy of
 12 the Settlement Motion, attaching the Settlement Agreement as Exhibit 1 thereto, is attached as
 13 Exhibit “1” to the Declaration of Jason Rund annexed hereto (the “Rund Declaration”).
 14          6.      The closing of the settlement provided for under the Settlement Agreement

 15 (“Closing”) was expressly conditioned on, among other conditions, the entry of an “order
 16 confirming [the Debtor’s] Plan which provides for the assumption of the 16 Space Parking
 17 Lease and the Amended 14-Space Parking Lease,” and the settlement would be “deemed
 18 terminated, and without further force or effect” if the Closing failed to occur on or before June
 19 30, 2018 or any extensions thereof (the “Outside Termination Date”). (Settlement Agreement
 20 §§ 13-14). However, a Court order confirming the Debtor’s chapter 11 plan was never entered
 21 in this case (the “Case”).
 22          7.      After numerous discussions with East West Bank (“EWB”), the Trustee

 23 successfully negotiated an agreement by which all of the issues and claims between the Estate
 24 and EWB will be resolved.          That agreement – memorialized in that certain “Settlement

 25 Agreement and General Releases” dated December 17, 2019 (the “EWB Agreement”) –
 26 provided for EWB to pay $1,500,000 to the Estate in exchange for (1) dismissal of the Estate’s
 27 state court action against EWB; (2) dismissal of the Ninth Circuit appeal; and (3) relief from
 28


                                                      3
Case 2:17-bk-14276-BB      Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04               Desc
                            Main Document    Page 7 of 420


   1 stay so that EWB could foreclose on the property located at the corner of Lincoln Avenue and
   2 Woodbury Road in Altadena, California (the “Property”).
   3         8.      On December 20, 2019, the Trustee filed a motion seeking, among other things,

   4 an order approving the EWB Agreement (the “EWB Settlement Motion”).
   5         9.     Garikian filed an opposition to the EWB Settlement Motion [Doc. 1024] (the

   6 “EWB Settlement Opposition”) on January 15, 2020. In the EWB Settlement Opposition,
   7 Garikian specifically argued that the Settlement Agreement was effective, and that it “b[ound]
   8 the Estate, and its representatives, including the Trustee.” (Oppos. Ex. 2, 12). A true and
   9 correct copy of the EWB Settlement Opposition is attached as Exhibit “2” to the Rund
 10 Declaration.
 11          10.    On January 22, 2020, the Trustee filed his reply to, among other opposition

 12 pleadings, the EWB Settlement Opposition [Doc. No. 1026] (the “EWB Settlement Reply”).
 13 Specifically, in response to Garikian’s argument that the “Garikian Settlement Agreement
 14 [bound] the Estate, and its representative, including the Trustee,” the Trustee argued that “The
 15 Garikian Settlement Agreement was expressly conditioned on confirmation of a plan of
 16 reorganization, and that agreement terminated unless it closed by June 30, 2018, or such later
 17 date as the parties agreed to in writing . . . . Because [no confirmation order was entered,] the
 18 Garikian Settlement Agreement has expired by its terms, it is a nullity.” (Oppos. Ex. 3, 3).   A

 19 true and correct copy of the EWB Settlement Reply is attached as Exhibit “3” to the Rund
 20 Declaration.
 21          11.    Shortly before the hearing, on January 29, 2020, the Court entered its tentative

 22 ruling on the EWB Settlement Motion (the “EWB Tentative Ruling”). The Tentative Ruling
 23 rejected Garikian’s objections to the EWB Settlement Motion, and stated that the “Court agrees
 24 with trustee that the Garikian Agreement has never ‘closed’ or become effective because a plan
 25 was never confirmed . . . . Approval of the proposed compromise would not give rise to a
 26 breach of the settlement agreement, and the compromise is not a disguised attempt to undo the
 27 court’s prior order approving the Garikian settlement.” A true and correct copy of the Tentative
 28 Ruling is attached as Exhibit “4” to the Rund Declaration.


                                                    4
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04               Desc
                             Main Document    Page 8 of 420


   1         12.    A hearing was held on the EWB Settlement Motion on January 29, 2020; and, on

   2 February 5, 2020, the Court entered its order approving the EWB Settlement Motion [Doc. No.
   3 1035] (the “EWB Settlement Order”). The EWB Settlement Order provided, among other
   4 things, that the EWB Settlement Motion was granted “for the findings and reasons stated on the
   5 record, including as set forth in the Court’s Tentative Ruling (as amended).” A true and correct
   6 copy of the EWB Settlement Order is attached as Exhibit “4A” to the Rund Declaration.
   7         13.    On May 29, 2020, Garikian filed its application for the allowance and payment

   8 of its asserted $110,000 administrative expense claim arising out of the Estate’s alleged breach
   9 of the Settlement Agreement (the “Admin Application”). Notably, despite arguing that the
 10 Settlement Agreement was effective and bound the estate (notwithstanding the fact that no
 11 confirmation order had been entered in the Debtor’s case), no evidence was presented in the
 12 Application that the Outside Termination Date was extended from June 30, 2018. A true and
 13 correct copy of the Admin Application is attached as Exhibit “5” to the Rund Declaration.
 14          14.    On July 1, 2020, the Trustee filed his objection to the Application (the “Admin

 15 Objection”) arguing, among other things, that the Settlement Agreement terminated on its own
 16 terms and never went effective, because no confirmation order was ever entered in the Debtor’s
 17 bankruptcy case. A true and correct copy of the Admin Objection is attached as Exhibit “6” to
 18 the Rund Declaration.
 19          15.    On July 8, 2020, Garikian filed its reply to the Admin Objection (the “Admin

 20 Reply”): (1) arguing that the Settlement Agreement was effective; (2) arguing, for the first time
 21 and in violation of LBR 9013-1(g), that the Outside Termination Date had been extended to
 22 February 28, 2020; and (3) arguing, for the first time and in violation of LBR 9013-1(g), that the
 23 Estate was liable for the anticipatory breach of the Settlement Agreement. A true and correct
 24 copy of the Admin Reply is attached as Exhibit “7” to the Rund Declaration.
 25          16.    After considering the pleadings and evidence filed by Garikian and the Trustee

 26 related to the Admin Application, the Court entered its: (1) tentative ruling on the Admin
 27 Application on July 14, 2020 (the “Admin Tentative Ruling”); and (2) order denying the Admin
 28 Application on July 17, 2020 [Doc. No. 1111] (the “Admin Order”). True and correct copies of


                                                     5
Case 2:17-bk-14276-BB      Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04              Desc
                            Main Document    Page 9 of 420


   1 the Admin Tentative Ruling and Admin Order are attached respectively as Exhibits “8” and
   2 “9” to the Rund Declaration.
   3          17.   Despite having a full opportunity to brief the issues in connection with the

   4 Admin Application (including the issue of whether the Settlement Agreement became effective
   5 before Closing), instead of taking an appeal of the Admin Order, Garikian filed the
   6 Reconsideration Motion to re-argue the issues, and/or present new arguments to supplement its
   7 previously-filed pleadings.    For the reasons described below, the Reconsideration Motion

   8 should be denied.
   9                                      III.   ARGUMENT
 10           The Reconsideration Motion Should Be Denied Because It Does Not Consider the
 11 Import of Newly Discovered Evidence.
 12       The Debtor brings the Reconsideration Motion under Federal Rule of Bankruptcy
 13 Procedure (“FRBP”) 9023, incorporating Federal Rule of Civil Procedure (“Rule”) 59, which
 14 authorizes courts, including bankruptcy courts, to reconsider orders and judgments. However,
 15 motions under Rule 59 serve to correct manifest errors of law or fact, or to consider the import
 16 of newly discovered evidence; they are not to be used by a losing party who failed to raise
 17 available arguments, or who simply disagrees with the court’s decisions. In re Kellogg, 197
 18 F.3d 1116 (11th Cir. 1999). A motion under Rule 59(e) should not be granted “absent highly
 19 unusual circumstances,” and reconsideration of a judgment or order after its entry by the court
 20 “is an extraordinary remedy which should be used sparingly.” McDowell v. Calderon, 197 F.3d
 21 1253, 1254 n.1 & 1255 (9th Cir. 1999) (citations omitted).
 22        It is well settled that a motion for reconsideration may properly be denied where the
 23 motion fails to state new law or facts. Hayes v. Palm Seedlings Partners-A (In re Agricultural
 24 Research and Tech. Group, Inc.), 916 F.2d 528, 542 (9th Cir. 1990) (citing MGIC Indemnity
 25 Corp. v. Weisman, 803 F.2d 500, 505 (9th Cir. 1986)); MGIC, 803 F.2d at 505 (finding that the
 26 district court’s did not err when it concluded that the reconsideration “motion was frivolous
 27 because it introduced nothing new” and “wasted the time of court and counsel”) (emphasis
 28 added).


                                                    6
Case 2:17-bk-14276-BB         Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                  Desc
                               Main Document   Page 10 of 420


   1            Similarly, “[m]otions for reconsideration which merely revisit the same issues already

   2 ruled upon by the bankruptcy court, or advance supporting facts that were otherwise available
   3 when the issues were originally briefed, generally will not be granted.” In re Branam, 226 B.R.
   4 45, 54 (9th Cir. BAP 1998). Simply put, a party may not use Rule 59 to complete presentation
   5 of the party’s case after the court has ruled against that party. Matter of Reese, 91 F. 3d 37 (7th
   6 Cir. 1996); Frietsch v. Refco, Inc., 56 F.3d 825, 828 (7th Cir. 1995).
   7          Here, Garikian’s argument that the Court should reconsider the Admin Order is improper

   8 because the facts and arguments allegedly at issue either: (1) have already been presented to,
   9 considered by, and/or rejected by the Court; or (2) are improper attempts to supplement and
 10 complete presentation of its case, through new and previously waived arguments. Specifically,
 11 the following facts and arguments (consisting of the purported “enumerated errors” of the Court
 12 as described by Garikian) in the Reconsideration Motion were previously presented to,
 13 considered by, and/or rejected by the Court prior to its entry of the Admin Order: (1) the
 14 extensions of the Outside Termination Date2; (2) the Settlement Agreement becoming effective,
 15 despite no Closing ever occurring3; (3) the parties to the Settlement Agreement, and the Court
 16 taking steps to implement that agreement;4 (4) there was an anticipatory breach of the
 17 Settlement Agreement;5 (5) the Settlement Agreement conferred a benefit to the Estate;6 and (6)
 18 that the “law of the case” doctrine is inapplicable.7 For this reasons alone, the Reconsideration
 19 Motion should be denied. Reese, 91 F. 3d at 37 (“A motion under Rule 59(e) is not authorized
 20
 21    2 See (Admin Reply, 8) (“. . . . letter-agreements . . . with the last one extending the Closing to
       and including February 29, 2020”).
 22    3 See (Admin Reply, 9) (“ . . . the Trustee’s assertion that the Settlement Agreement never

 23    became ‘effective’ is wrong as a matter of fact and law.”).
       4 See (Admin Reply, 9) (“ . . . the Former DIP not only amended its plan to reflect that

 24    agreement . . . took steps towards implementing the Lot 5 Improvements . . . . Court’s order
       approving the Garikian Settlement Agreement, the Former DIP earmarked $50,000 out of
 25    EWB’s cash collateral.”).
       5 See (Admin Reply, 7) (“ . . . an actionable anticipatory breach of that agreement by the Estate
 26    had nevertheless occurred.”).
       6 See (Admin Reply, 5) (“ . . . aimed at clearing a cloud on title . . . conferred a benefit upon the
 27
       Estate.”).
       7 See (Admin Reply, 9) (“ . . . “Law of the Case” Is Inapplicable . . . .”).
 28


                                                        7
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                Desc
                             Main Document   Page 11 of 420


   1 ‘to enable a party to complete presenting his case after the court has ruled against him.’”);
   2 Frietsch v. Refco, Inc., 56 F.3d 825, 828 (7th Cir. 1995) (“It is not the purpose of allowing
   3 motions for reconsideration to enable a party to complete presenting his case after the court has
   4 ruled against him. Were such a procedure to be countenanced, some lawsuits really might never
   5 end, rather than just seeming endless.”). The Reconsideration Motion does not present any new
   6 law or facts that were not available at the time the Court considered the Admin Application, and
   7 it should be denied.
   8         Moreover, the “new” sub-arguments made by Garikian (that were waived because they

   9 were available to Garikian when it filed the Admin Application) to complete presentation of its
 10 case in the Reconsideration Motion – e.g., the arguments that “Closing” does not equate to
 11 “effectiveness,” that a “bankruptcy event” can constitute an anticipatory breach,” that an
 12 administrative claim can arise even where there is no “discernable benefit” to the estate as a
 13 “risk-of-doing business,” and that the “law of the case” doctrine is inapplicable to rulings from a
 14 non-appellate, non-Article I court – should not be considered by the Court. See Reese, 91 F. 3d
 15 37.
 16          At its core, Garikian has not met its burden of showing any “highly unusual

 17 circumstances” for the Court to utilize the extraordinary remedy of reconsideration of the
 18 Admin Order. Garikian has not raised any facts or issues that were not otherwise available to it,
 19 on or before the hearing on the Admin Application. The Debtor is not entitled to yet another
 20 bite of the apple to persuade this Court to grant the Admin Application. The Reconsideration
 21 Motion should be denied.
 22 A.       No Valid Substantive Reasons Exist For The Court To Vacate The Admin Order.

 23          Although it is unnecessary to address the substantive merits of the Reconsideration

 24 Motion, because it is frivolous and does not introduce any “new” facts and law, see MGIC, 803
 25 F.2d at 505, Garikian’s substantive arguments for why the Admin Order should be vacated are
 26 meritless for a multitude of reasons as described below.
 27 / / /
 28


                                                     8
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04               Desc
                             Main Document   Page 12 of 420


   1         1. Garikian’s Argument That The Court Erred In Failing To Consider Evidence

   2             Regarding Extension Of The Outside Termination Date Should Be Rejected.

   3         As an initial matter – even if (as Garikian wrongly8 contends) the Court failed to

   4 consider evidence regarding the extensions of Outside Termination Date “to and including
   5 February 28 2020” – this was not in error. Garikian has no one but itself to blame for the fact
   6 that it argued, and presented evidence about the extensions of the Outside Termination Date for
   7 the first time in the Admin Reply. This contravenes Local Bankruptcy Rule (“LBR”) 9013-1(g),
   8 which provides that “[n]ew arguments or matters raised for the first time in reply documents will
   9 not be considered.” LBR 9013-1(g).          In fact, the Trustee first learned about the alleged

 10 extensions of the Outside Termination Date after the Admin Reply was filed, and did not have a
 11 chance to address these allegations in the Admin Opposition.
 12          Moreover, the alleged extensions of the Outside Termination Date to February 20, 2020

 13 do not help Garikian. That date has passed, and no plan confirmation order was ever entered by
 14 the Court to confirm the Debtor’s Chapter 11 plan. Put simply, Closing did not occur before
 15 the Outside Termination Date of June 30, 2018 or any extensions thereof, and the Settlement
 16 Agreement “terminated", and is without further force or effect.” See (Oppos. Ex. 1, Ex. 1 § 14).
 17          2. Garikian’s Argument That The Settlement Agreement Was Effective To Bind The

 18              Estate Prior To The Court’s Entry Of A Confirmation Order Should Be Rejected.

 19          Garikian’s argument that the Settlement Agreement was effective prior to the Court’s

 20 entry of a confirmation order runs contrary to the bargained-for terms of that agreement. The
 21 Settlement Agreement not only provides for certain conditions to occur before Closing pursuant
 22 to Section 13 could occur, but also states in Section 14 that:
 23          “Event of Non-Closing By Closing Deadline
 24          14.    In the event Closing does not occur on or before [the Outside Termination
             Date, or any extensions thereof] . . . this Agreement shall be deemed terminated,
 25          and without further force or effect. In such event, all items deposited into

 26
       8
     The letter agreements dated July 13, 2018 and February 18, 2019 (that allegedly extended the
 27
    Outside Termination Date) were attached as Exhibits A and B to the Admin Reply, and there is
 28 no evidence to show that the Court failed to consider them.


                                                     9
Case 2:17-bk-14276-BB           Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                Desc
                                 Main Document   Page 13 of 420

                 Escrow by Garikian will be returned to Garikian, and all items deposited into
   1             Escrow by ALC will be returned to ALC.”
   2 (Settlement Agreement § 14) (emphasis added). Garikian cannot read Sections 1 9 and 1310 of
   3 the Settlement Agreement in isolation; this is especially true where Section 14 of the Settlement
   4 Agreement provides that that agreement would essentially be void, and be “deemed terminated”
   5 and “without further force or effect” if the conditions in Section 13 (including the Court’s entry
   6 of a plan confirmation order) were not met by the Outside Termination Date. See In re
   7 Romberger, 150 B.R. 125, 127 (Bankr. M.D. Pa. 1992) (finding that the option contract was
   8 “terminated pre-petition and cannot be resurrected” because “[t]he agreement clearly stated that
   9 it would be without force and effect if requisite payment was not made and notice of termination
 10 was given to the debtor” and payment was not made within the specified time). Put another
 11 way, the Court’s entry of a plan confirmation order was a condition (and was necessary) to
 12 avoid the consequence of having the Settlement Agreement become void and of no “further
 13 force or effect,” if “Closing” did not occur by the Outside Termination Date.11 See (Settlement
 14 Agreement § 14); see Columbia Gas, 50 F.3d 233, 241 (3d Cir. 1995) (“[n]on-occurrence of a
 15 condition is not breach by a party unless he is under a duty that the condition occur.”). This is
 16 what the parties to the Settlement Agreement unambiguously bargained for, and Garikian cannot
 17 now unilaterally choose to write Section 14 out of the Settlement Agreement. The Outside
 18 Termination Date has passed, and no confirmation order was ever entered by the Court.
 19              Garikian’s further argument that “[t]here was no version of a Chapter 11 plan providing
 20 that the Settlement Agreement was to be ‘assumed’” is nonsensical. First, the Settlement
 21 Agreement provided as a condition that there be an “order confirming [the Debtor’s] Plan which
 22 provides for the assumption of the 16 Space Parking Lease and the Amended 14-Space
 23 Parking Lease.” See (Settlement Agreement §§ 13-14) (emphasis added). The Settlement
 24
       9   This Settlement Agreement section is titled “Agreement Subject to Court Approval.”
 25
       10   This Settlement Agreement section is “The Closing.”
 26
       11   This is in response to the Garikian’s characterization of a “condition” as needing to be in the
 27 “if . . . then . . .” format. (Motion 24-25). No matter how Garikian attempts to re-characterize
       the conditions to Closing, the fact is that the Settlement Agreement would be terminated and
 28 would have no further force or effect if Closing did not occur by the Outside Termination Date.


                                                        10
Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                  Desc
                              Main Document   Page 14 of 420


   1 Agreement was not to be assumed; rather the Parking Leases were to be assumed. Further, it is
   2 not clear how the postpetition Settlement Agreement could be “assumed” pursuant to a Chapter
   3 11 plan or otherwise. See In re Merry-Go-Round Enterprises, Inc., 180 F.3d 149, 160 (4th Cir.
   4 1999) (“ . . . limited § 365 to prepetition leases . . . . extending § 365 to apply to a Chapter 11
   5 debtor-in-possession would be contrary to both common sense and general bankruptcy policy.”).
   6 Finally, the Settlement Agreement is not an assumable executory contract “under which the
   7 obligation of both the [Debtor] and [Garikian] are so far unperformed that the failure of either to
   8 complete performance would constitute a material breach excusing performance of the other.”
   9 Columbia Gas System Inc., 50 F.3d at 239 (emphasis added). This is because, among other
 10 reasons, the Settlement Agreement never went effective and was, instead, terminated on the
 11 Outside Closing Date. See (Oppos. Ex. 1, Ex.1); (Oppos. Ex. 4).
 12          Further, the fact that the parties took actions to allow for “Closing” under the Settlement

 13 Agreement to occur is a red herring; such actions: (1) cannot override the dictates of Section 14
 14 of the Settlement Agreement; and (2) merely show that the Debtor was working cooperatively
 15 with Garikian to effectuate a possible “Closing” under Section 13 of the Settlement Agreement,
 16 such that no anticipatory breach of the Settlement Agreement occurred.
 17          Lastly, Garikian has provided neither legal authority nor evidence for the proposition

 18 that it could unilaterally waive the Settlement Agreement’s plan confirmation condition to
 19 “Closing” (the “Confirmation Condition”) to prevent the Settlement Agreement from being
 20 “terminated,” and becoming of “no further force or effect.” See (Settlement Agreement § 14).
 21 Specifically, there is no evidence to show: (1) that Garikian ever attempted to waive the
 22 Confirmation Condition; or (2) that the Confirmation Condition was added to the Settlement
 23 Agreement for Garikian’s sole benefit, to allow that condition to be unilaterally waived by it.
 24 See Wyler Summit P'ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 662 (9th Cir.
 25 1998); Crescenta Valley Moose Lodge No. 808 v. Bunt, 8 Cal.App.3d 682, 687, 87 Cal.Rptr.
 26 428, 431 (2d Dist.1970) (“Whether a condition is solely for the benefit of [a
 27 particular contracting party] is for the trial court to determine as a fact from all the evidence”).
 28


                                                      11
Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04               Desc
                              Main Document   Page 15 of 420


   1         3. Garikian’s Argument That The Court Erred In Failing To Consider The Steps Taken

   2             By The Parties Toward Implementation Of The Settlement Agreement Should Be

   3             Rejected.

   4         As discussed above, the fact that the parties took actions to allow for “Closing” to occur

   5 is immaterial, and cannot override the clear dictates of Section 14 of the Settlement Agreement.
   6 Further, the Court’s entry of an order approving cash collateral is a separate matter from, and
   7 does not provide evidence that the Settlement Agreement went effective.
   8         Importantly, Garikian’s own conduct – in failing to withdraw and amend its proofs of

   9 claims pursuant to the terms of the Settlement Agreement – shows that it also did not believe
 10 that the Settlement Agreement was effective and obligated the parties to act prior to the Closing.
 11 Specifically, Section 9 of the Settlement Agreement provides:
 12          “Amendment of Indemnity Proof of Claim / Withdrawal of Lease Rejection
 13          Claim
             9.      Upon full execution of this Agreement, and upon ALC’s submittal of an
 14          amended Plan and disclosure statement as provided above, Garikian will (a) file
             an amended Proof of Claim (the “Amended Indemnity Claim”), amending the
 15          Indemnity Claim (Proof of Claim No. 10) to reduce the Garikian claim to the
             actual amount of its attorneys’ fees and costs incurred in the Case, not to exceed
 16          $60,000, to remain secured by the Deed of Trust and to be paid under the Debtor’s
 17          plan within six months of the Effective Date; and (b) file a Withdrawal of the
             Lease Rejection Proof of Claim (Proof of Claim No. 12), without prejudice to
 18          refiling. ALC will not object, nor cause any other party to object, to the Amended
             Indemnity Claim, as described herein.
 19
 20 (Settlement Agreement § 9). The resolution of Garikian’s claims was undeniably a cornerstone
 21 of the settlement memorialized in the Settlement Agreement. In this context, if Garikian’s
 22 argument (i.e., that the Settlement Agreement became effective before Closing occurred) is
 23 taken to its logical conclusion, Garikian’s failure to amend Proof of Claim No. 10 and withdraw
 24 Proof of Claim No. 12 – after the parties’ executed the Settlement Agreement on January 20,
 25 2018, and after the amended plan and disclosure statement were filed on February 7, 2018 [Doc.
 26 Nos. 391 & 392] – constituted a material breach of the Settlement Agreement more than one
 27 year before the appointment of a Chapter 11 trustee in the bankruptcy case, which would excuse
 28 the performance of the Debtor’s obligations, if any, under the Settlement Agreement. See De


                                                    12
Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04              Desc
                              Main Document   Page 16 of 420


   1 Burgh v. De Burgh, 39 Cal. 2d 858, 863, 250 P.2d 598, 601 (1952) (“[I]n contract law a material
   2 breach excuses further performance by the innocent party.”). Garikian’s failure to perform its
   3 obligations under the Settlement Agreement provide further support that the Settlement
   4 Agreement was not effective to bind the parties before all of the conditions for Closing were
   5 met.
   6         4. Garikian’s Argument That The Court Erred In Finding That The Appointment Of A

   7             Trustee Was Not An Anticipatory Breach Of The Settlement Agreement Should Be

   8             Rejected.

   9         As with the tardily-presented evidence regarding the alleged extensions of the Outside

 10 Termination Date, Garikian’s “anticipatory breach” argument was improperly raised for the first
 11 time in the Admin Reply, in contravention of LBR 9013-1(g). This fact alone gave the Court
 12 discretion to decline to consider Garikian’s tardy “anticipatory breach” argument.
 13          However, as reasoned by the Court at the hearing on the Admin Application, Garikian’s

 14 anticipatory breach argument has no merit. Garikian argues that the appointment of a Chapter
 15 11 trustee in October 2019 was an anticipatory breach of the Settlement Agreement because “the
 16 Former DIP simultaneously lost its ability to perform the Lot 5 Improvements, triggering
 17 Garikian’s rights to assert an anticipatory breach, and to seek remedies, including
 18 administrative-claim status arising from such breach.” (Mot. 22:1-3). 12 This argument can be
 19 rejected for various reasons. First, as late as January 24, 2020, more than three months after the
 20 Trustee was appointed, the Debtor filed an amended Chapter 11 disclosure statement and plan
 21 which provided for the assumption of the Parking Leases required by the Settlement Agreement,
 22 and demonstrates that there was no anticipatory breach upon appointment of the Trustee.
 23 Second, as discussed above and acknowledged by Garikian, the Debtor’s conduct in working
 24
       12
 25    Garikian’s citation to Central Trust Co. v. Chicago Auditorium Ass’n, 240 U.S. 581 (1916) for
    the proposition that “bankruptcy events such as [the] appointment of a trustee might constitute
 26 an anticipatory breach” is misguided. That case is more than a hundred years old, and decided
    under the Bankruptcy Act. Further, Garikian’s interpretation of that case is too broad, although
 27 non-debtor counterparties to a breached agreement can participate in the bankruptcy process, it
    does not make sense to treat all of the debtor’s contracts as breached when a Chapter 11 trustee
 28 is appointed in a bankruptcy case.


                                                    13
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                 Desc
                             Main Document   Page 17 of 420


   1 cooperatively with Garikian towards Closing of the Settlement Agreement (e.g., filing amended
   2 plans and disclosure statements, taking steps to allow for the Lot 5 Improvements to move
   3 forward, and allegedly agreeing to extend the Outside Termination Date two times) does not
   4 show that it repudiated that contract.       See (Mot. 19-20).13      Third, the Trustee did not

   5 affirmatively repudiate the Settlement Agreement; in fact, he did not even know that the Outside
   6 Termination Date was extended from June 30, 2018 (as set forth in the Settlement Agreement)
   7 until the Admin Reply was filed on July 8, 2020. Fourth, as described above, Garikian has not
   8 explained how its failure to amend/withdraw its proofs of claim was not a material breach of the
   9 Settlement Agreement (which would excuse the Debtor and Trustee from performance under
 10 such agreement). Lastly, it cannot be said that the appointment of a Chapter 11 trustee itself
 11 constituted a anticipatory or other breach of the Settlement Agreement, because the Settlement
 12 Agreement specifically accounted for this scenario (in addition to the fact that the Settlement
 13 Agreement did not characterize the appointment of a Chapter 11 trustee as a breach or default
 14 under such agreement). See (Settlement Agreement § 15) (“If, after Closing, the Case is
 15 converted14 . . . to one under Chapter 7 . . . or a Chapter 11 Trustee is appointed in the Case, this
 16 Agreement shall remain in full force and effect and binding . . . upon any Chapter 11 trustee or
 17 any trustee appointed upon conversion of the Case. In the event Closing has not occurred prior
 18 to any such Chapter 11-trustee appointment or conversion of the case, Garikian may elect to
 19 terminate this Agreement and cancel the Escrow. Upon such event, and all items deposited into
 20 escrow by ALC will be returned to the Case Trustee.”). Relatedly, Garikian also fails to account
 21 for the fact that Chapter 11 trustees, and creditors (such as Garikian, upon termination of
 22 exclusivity) can propose Chapter 11 plans (such that the Trustee could have proposed his own
 23 chapter 11 Plan that provided for the consummation of the settlement contained in the
 24 Settlement Agreement).
 25   13Contra Jeppi v. Brockman Holding Co., 34 Cal. 2d 11 (1949) (finding that repudiation
    occurred where “corporation, by its telegram to the title company, repudiated the contract and
 26 notified Jeppi of the sale of the property to Young.”).
    14 Presumably, the Settlement Agreement does not address the scenario where “Closing” does
 27
    not happen, because under that scenario, the Settlement Agreement would be “terminated” and
 28 be “without further force or effect” pursuant to Section 14 of the Settlement Agreement.


                                                     14
Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                 Desc
                              Main Document   Page 18 of 420


   1          It is also important to note that – unlike Sections 2 to 12 of the Settlement Agreement

   2 (which, arguably, are terms under the Settlement Agreement, if effective) – Section 13 of the
   3 Settlement Agreement (regarding the conditions for Closing) does not instruct parties to the
   4 Settlement Agreement to take any action. For example, this is made clear by the fact that the
   5 Debtor cannot unilaterally obtain confirmation of its Chapter 11 plan. Put another way, the
   6 Debtor can file a Chapter 11 plan, but only the bankruptcy court can enter an order confirming
   7 such plan after finding that all of the requirements of Section 1129(a) of the Bankruptcy Code
   8 have been met.
   9          For all of the foregoing reasons, there is no merit to Garikian’s assertion that an

 10 anticipatory breach of the Settlement Agreement occurred upon the Court’s appointment of a
 11 Chapter 11 trustee in the Debtor’s bankruptcy case.
 12           5. Garikian’s Argument That The Court Erred In Finding That “No Benefit To The

 13               Estate” Resulted From The Settlement Agreement Should Be Rejected.

 14          Section 503(b)(1)(A) of the Bankruptcy Code provides:

 15                   “After notice and a hearing, there shall be allowed administrative
 16                   expenses, other than claims allowed under section 502(f) of this
                      title, including –
 17                   (1)(A) the actual, necessary costs and expense of preserving the estate….”

 18
       11 U.S.C. § 503(b)(1)(A).      Section 503(b) priorities should be “narrowly” construed to
 19
       maximize the value of the estate for all creditors. In re Dant & Russell, Inc., 853 F.2d 700, 707
 20
       (9th Cir. 1988). In re Colortex Indust., Inc., 19 F.3d 1371, 1377 (11th Cir. 1994). The
 21
       modifiers “actual” and “necessary” must be observed with scrupulous care. See Collier on
 22
       Bankruptcy, Volume 4, 16th Ed. ¶503.06[1]; Dant & Russell, 853 F.2d at 706 (“The terms
 23
       ‘actual’ and ‘necessary’ are construed narrowly so as to keep fees and administrative costs at a
 24
       minimum.”) (emphasis added). Courts have “broad discretion in determining whether to award
 25
       administrative expense priority,” “limited by the clear intent of section 503(b)(1)(A): the actual
 26
       and necessary costs of preserving the estate.” Dant & Russell, 853 F.2d at 707.
 27
              As already argued in Section III.B. of the Admin Objection (which, by this reference, is
 28
       incorporated herein for the sake of brevity), neither the Settlement Agreement nor its alleged


                                                      15
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                 Desc
                             Main Document   Page 19 of 420


   1 breach provided any benefit to the Estate, and is not a “necessary cost and expense of preserving
   2 the estate.” Further, although the Settlement Agreement was executed, and approved by the
   3 Court post-petition – the “source of the obligation” for Garikian’s claims (damages and
   4 attorneys’ fees) arose pre-petition, and cannot be entitled to administrative priority. In re
   5 Kadjevich, 220 F.3d 1016, 1020 (9th Cir. 2000) (“Consistent with Abercrombie and Cohen, we
   6 hold that the attorney fees awarded by the state court to Nicholas, based on Robert's bad-faith
   7 failure to settle the pre-petition fraud case, may not be granted administrative-expense
   8 priority.”).
   9         Garikian’s citations to certain cases where administrative expense claims were allowed

 10 are inapposite, including: (1) In re Grand Union Co., 266 B.R. 621 (Bankr. D.N.J. 2001)
 11 (involving debtors’ contract with warehousing business for post-petition storage of
 12 merchandise); (2) In re Merry-Go-Round Enterprises Inc., 180 F.3d 149 (4th Cir. 1999)
 13 (involving post-petition lease agreement); In re Patient Educ. Media, Inc., 221 B.R. 97 (Bankr.
 14 S.D.N.Y. 1998) (involving landlord’s post-petition administrative claim to store debtor’s assets
 15 for liquidation); and (4) Matter v. Jartran Inc., 732 F.2d 584 (7th Cir. 1984) (yellow page ads
 16 for the Debtor). Unlike Garikian’s asserted claim (which is based on the breach of an agreement
 17 to resolve certain pre-petition litigation claims), the administrative expense claims in those cases
 18 involved post-petition services or goods provided by vendors, landlords, or other creditors of
 19 debtors to preserve estate assets for liquidation or as a going concern. See id. Likewise,
 20 Garikian’s claim does not consist of the Debtor’s post-petition torts or legal violations, and
 21 cannot be awarded administrative priority on that basis. Contra Reading Co. v. Brown, 391 U.S.
 22 471, 88 S.Ct. 1759, 20 L.Ed.2d 751 (1968); In re Dennis Ponte, Inc., 61 B.R. 296, 298 (B.A.P.
 23 9th Cir. 1986) (“[i]t is well established that damages for a post-petition tort become an
 24 administrative expense under 11 U.S.C. § 503(b)(1)(A)”); Matter of H.L.S. Energy Co., Inc.,
 25 151 F.3d 434, 438-39 (5th Cir. 1998) (trustee’s legal obligation to comply with law gave costs
 26 of plugging wells administrative claim status).
 27 / / /
 28


                                                      16
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                 Desc
                             Main Document   Page 20 of 420


   1         6. Garikian’s Argument That The Court Erred In Finding That The “Law Of The Case”

   2             Doctrine Is Applicable Should Be Rejected.

   3         It is important to note that the parties were afforded a full opportunity to brief, among

   4 other things, the issues of: (1) whether Garikian is entitled to an administrative claim; and (2)
   5 whether the Debtor could have and, in fact, breached the Settlement Agreement prior to Closing.
   6 Based on the parties’ filed briefs, evidence, and arguments at the hearing concerning these and
   7 other issues, the Admin Application was denied.
   8         The Court also properly applied the “law of the case” doctrine to the Admin Application,

   9 regarding the issue of whether the Settlement Agreement could have become effective to bind
 10 the parties before Closing. Prior to the filing of the Admin Application: (1) Garikian filed the
 11 EWB Settlement Opposition arguing that the Settlement Agreement bound “the Estate, and its
 12 representatives, including the Trustee” prior to Closing; (2) the Trustee argued in the Admin
 13 Reply that the “The Garikian Settlement Agreement was expressly conditioned on confirmation
 14 of a plan of reorganization, and that agreement terminated unless it closed by June 30, 2018, or
 15 such later date as the parties agreed to in writing . . . . Because [no confirmation order was
 16 entered,] the Garikian Settlement Agreement has expired by its terms, it is a nullity”; (3) the
 17 Court agreed with the Trustee in its tentative ruling that Settlement Agreement could not have
 18 become effective prior to its entry of a plan confirmation order, which served as a basis for
 19 overruling the EWB Settlement Opposition; and (4) after the hearing on the EWB Settlement
 20 Motion, the Court entered its order denying the EWB Settlement Motion for the reasons stated
 21 in its amended tentative ruling. See (Oppos. Exs. 2-4A).
 22          Garikian’s contention that the “law of the case” doctrine only applies to rulings by

 23 appellate courts or Article I courts is wrong, and should be rejected. See e.g., In re Sundquist,
 24 570 B.R. 92, 98 (Bankr. E.D. Cal. 2017) (“For the time being, the law of the case is that the
 25 Interested Parties are parties to this adversary proceeding. This is an example of the trial-level
 26 version of the law of the case doctrine, according to which the parties are bound by the trial
 27 court's rulings even though that trial court has discretion to revisit its prior rulings.”) (emphasis
 28 added); In re Pilgrim's Pride Corp., 442 B.R. 522, 530 (Bankr. N.D. Tex. 2010) (“In the


                                                      17
Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04           Desc
                              Main Document   Page 21 of 420


   1 bankruptcy context, the law of the case doctrine should be applied to disputes arising in the
   2 main bankruptcy case as well as all of its related adversary proceedings. The doctrine of res
   3 judicata, on the other hand, is applied where the same dispute is posed to a court as was (or
   4 should have been) adjudicated in a prior proceeding before that or another (not necessarily
   5 coordinate) court.”).
   6         The Court also properly denied the Admin Application based on the “law of the case”

   7 doctrine.
   8                                    IV.     CONCLUSION

   9          WHEREFORE, the Trustee respectfully requests that the Court enter an order:

 10          1.     Denying the Reconsideration Motion in its entirety; and

 11          2.     Granting such other and further relief as may be necessary or appropriate under

 12 the circumstances.
 13 Date: August 12, 2020
 14                                       Respectfully submitted,

 15                                       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

 16                                              By: /s/ Timothy J. Yoo
 17                                              TIMOTHY J. YOO
                                                 EVE. H. KARASIK
 18                                              JEFFREY S. KWONG
                                                 Attorneys for Jason Rund,
 19                                              Chapter 7 Trustee
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                   18
Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                Desc
                              Main Document   Page 22 of 420


   1                               DECLARATION OF JASON RUND

   2          I, Jason Rund, declare as follows:

   3         1.      I am the duly-appointed, qualified, and acting Chapter 7 Trustee for the

   4 bankruptcy estate (the “Estate”) of Altadena Lincoln Crossing, LLC, the debtor herein. Unless
   5 otherwise stated, I have personal knowledge of the facts set forth below and, if called to testify,
   6 would and could competently testify thereto. All capitalized terms not defined herein shall have
   7 the same meanings ascribed to them as in the Opposition to which this Declaration is annexed.
   8         2.      On April 7, 2017, the Debtor filed a chapter 11 voluntary petition in the United

   9 States Bankruptcy Court for the Central District of California. The case was precipitated by,
 10 among other things, a dispute with its secured lender, East West Bank (“EWB”).
 11          3.      On September 27, 2019, the Court entered an order appointing a chapter 11

 12 trustee for the Debtor’s case, see [Doc. No. 956]; and, on October 7, 2019, I was appointed the
 13 chapter 11 trustee, see [Doc. No. 968].
 14          4.      On March 13, 2020, the Debtor’s chapter 11 case was converted to a chapter 7

 15 case. I was appointed to serve as the chapter 7 trustee.
 16          5.      Prior to my appointment as chapter 11 trustee, the Debtor and Garikian entered

 17 into the “Settlement Agreement” [Doc. No. 369-1] dated January 20, 2018 (the “Settlement
 18 Agreement”) to settle their disputes related to certain alleged parking issues associated with
 19 Garikian’s purchase from the Debtor of the “Market Quadrant” portion of the Lincoln Crossing
 20 shopping center project, which has a common street address of 2230-2268 Lincoln Avenue,
 21 Altadena, CA.
 22          6.      The Debtor subsequently filed a motion for Court approval of the Settlement

 23 Agreement [Doc. No. 369] (the “Settlement Motion”) on January 25, 2018, which was approved
 24 by an order entered by the Court [Doc No. 560] on June 22, 2018. A true and correct copy of
 25 the Settlement Motion, attaching the Settlement Agreement as Exhibit 1 thereto, is attached as
 26 Exhibit “1” hereto.
 27          7.      The closing of the settlement provided for under the Settlement Agreement

 28 (“Closing”) was expressly conditioned on, among other conditions, the entry of an “order


                                                     19
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04               Desc
                             Main Document   Page 23 of 420


   1 confirming [the Debtor’s] Plan which provides for the assumption of the 16 Space Parking
   2 Lease and the Amended 14-Space Parking Lease,” and the settlement would be “deemed
   3 terminated, and without further force or effect” if the Closing failed to occur on or before June
   4 30, 2018 or any extensions thereof (the “Outside Termination Date”).            See (Settlement

   5 Agreement §§ 13-14). However, a Court order confirming the Debtor’s chapter 11 plan was
   6 never entered in this case (the “Case”).
   7         8.      After numerous discussions with East West Bank (“EWB”), I successfully

   8 negotiated an agreement by which all of the issues and claims between the Estate and EWB will
   9 be resolved. That agreement – memorialized in that certain “Settlement Agreement and General
 10 Releases” dated December 17, 2019 (the “EWB Agreement”) – provided for EWB to pay
 11 $1,500,000 to the Estate in exchange for (1) dismissal of the Estate’s state court action against
 12 EWB; (2) dismissal of the Ninth Circuit appeal; and (3) relief from stay so that EWB could
 13 foreclose on the property located at the corner of Lincoln Avenue and Woodbury Road in
 14 Altadena, California (the “Property”).
 15          9.      On December 20, 2019, I filed a motion seeking, among other things, an order

 16 approving the EWB Agreement (the “EWB Settlement Motion”).
 17          10.     Garikian filed an opposition to the EWB Settlement Motion [Doc. 1024] (the

 18 “EWB Settlement Opposition”) on January 15, 2020. A true and correct copy of the EWB
 19 Settlement Opposition is attached as Exhibit “2” hereto.
 20          11.     On January 22, 2020, I filed the reply to the EWB Settlement Opposition [Doc.

 21 No. 1026] (the “EWB Settlement Reply”). A true and correct copy of the EWB Settlement
 22 Reply is attached as Exhibit “3” hereto.
 23          12.     Shortly before the hearing, on January 29, 2020, the Court entered its tentative

 24 ruling on the EWB Settlement Motion (the “EWB Tentative Ruling”). A true and correct copy
 25 of the Tentative Ruling is attached as Exhibit “4” hereto.
 26          13.     A hearing was held on the EWB Settlement Motion on January 29, 2020; and, on

 27 February 5, 2020, the Court entered its order approving the EWB Settlement Motion [Doc. No.
 28 1035] (the “EWB Settlement Order”). A true and correct copy of the EWB Settlement Order is


                                                    20
Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                 Desc
                             Main Document   Page 24 of 420


   1 attached as Exhibit “4a” hereto.
   2          14.   On May 29, 2020, Garikian filed its application for the allowance and payment

   3 of its asserted $110,000 administrative expense claim arising out of the Estate’s alleged breach
   4 of the Settlement Agreement (the “Admin Application”). A true and correct copy of the Admin
   5 Application is attached as Exhibit “5” hereto.
   6          15.   On July 1, 2020, I filed my objection to the Application (the “Admin Objection”)

   7 arguing, among other things, that the Settlement Agreement terminated on its own terms and
   8 never went effective, because no confirmation order was ever entered in the Debtor’s
   9 bankruptcy case. A true and correct copy of the Admin Objection is attached as Exhibit “6”
 10 hereto.
 11           16.   On July 8, 2020, Garikian filed its reply to the Admin Objection (the “Admin

 12 Reply”). A true and correct copy of the Admin Reply is attached as Exhibit “7” hereto.
 13           17.   I first learned about the alleged extensions of the Outside Termination Date after

 14 the Admin Reply was filed, and did not have a chance to address these allegations in the Admin
 15 Opposition.
 16           18.   After considering the pleadings and evidence related to the Admin Application,

 17 the Court entered its: (1) tentative ruling on the Admin Application on July 14, 2020 (the
 18 “Admin Tentative Ruling”); and (2) order denying the Admin Application on July 17, 2020
 19 [Doc. No. 1111] (the “Admin Order”). True and correct copies of the Admin Tentative Ruling
 20 and Admin Order are attached respectively as Exhibits “8” and “9” hereto.
 21           19.   As of the date of this Declaration, Garikian’s Proof of Claim Nos. 10 and 12

 22 have neither been amended nor withdrawn.
 23           I declare and verify under penalty of perjury under the law of the United States of

 24
 25
 26
 27
 28


                                                      21
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                         Main Document   Page 25 of 420




                        EXHIBIT "1"
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  26 of 420
                                                        Page 1 of 17


                1   GREGORY M. SALVATO (SBN 126285)
                       Gsalvato@salvatolawoffices.com
                2   JOSEPH BOUFADEL (SBN 267312)
                       Jboufadel@salvatolawoffices.com
                3   SALVATO LAW OFFICES
                    Wells Fargo Center
                4   355 South Grand Avenue, Suite 2450
                    Los Angeles, California 90071-9500
                5   Telephone: (213) 484-8400
                    Facsimile: (213) 402-3778
                6   Attorneys for Debtor-in-Possession
                    ALTADENA LINCOLN CROSSING LLC,
                7   a Delaware limited liability company
                8
                9                            UNITED STATES BANKRUPTCY COURT
              10                              CENTRAL DISTRICT OF CALIFORNIA
              11                                               LOS ANGELES
              12
              13    In re:                                                Case No. 2:17-bk-14276-BB
              14    ALTADENA LINCOLN CROSSING                             Chapter 11
                    LLC, a Delaware limited liability
              15    company,                                              Motion for Order to:
              16                                                          (1) Approve Compromise between
                                            Debtor.                           Debtor Altadena Lincoln Crossing,
              17
                                                                              LLC and George Garikian as Trustee
              18                                                              of the George Garikian Living Trust;
                                                                          (2) Modify Cash Collateral Order to
              19                                                              Approve $50,000 Expenditure
              20                                                              Required by Compromise;
                                                                          Memorandum of Points and Authorities;
              21                                                          Declaration of Greg Galletly in Support
              22
              23                                                                       Hearing Date:
                                                                          Date:        February 28, 2018
              24                                                          Time:        10:00 a.m.
              25                                                          Place:       Courtroom 1539
                                                                                       255 E. Temple Street
              26                                                                       Los Angeles, CA 90012
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -i-            In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                    Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  27 of 420
                                                        Page 2 of 17


                1                                                TABLE OF CONTENTS
                2     1.    Introduction. ............................................................................................................. 1
                3     2.    Statement of Relevant Facts. .................................................................................... 2
                4                2.1.           Garikian’s Proofs of Claim Nos. 10 and 12. ...................................... 2
                                 2.2.           The Purchase and Sale Agreement and related agreements
                5
                                                between the parties. ............................................................................ 3
                6                2.3.           The SK Market Lease. ........................................................................ 4
                7                2.4.           The Indemnity Agreement and Memorandum of Lease
                                                regarding the Parking Structure Leases.............................................. 4
                8
                                 2.5.           The Debtor’s Settlement Agreement with Garikian to
                9                               resolve all outstanding issues and claims. .......................................... 5
              10                 2.6.           The Order authorizing the Debtor’s use of cash collateral
                                                through March 31, 2018. .................................................................... 6
              11
                      3.    Legal Arguments. ..................................................................................................... 7
              12
                                 3.1.           Rule 9019 standard for approving a compromise and
              13                                settlement. .......................................................................................... 7
              14                 3.2.           The settlement agreement between the Debtor and
                                                Garikian is fair and reasonable and should be approved.................... 8
              15
                                 3.3.           Modification of the cash collateral order to authorize the
              16                                improvements on Lot 5 is fair, reasonable, and increases
                                                the value of the Property. ................................................................... 9
              17
                      4.    Conclusion. ............................................................................................................. 10
              18
                      DECLARATION OF GREG GALLETLY..................................................................... 11
              19
              20
              21
              22
              23
              24
              25
              26
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to                 -ii-               In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                                      Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  28 of 420
                                                        Page 3 of 17


                1                      MEMORANDUM OF POINTS AND AUTHORITIES
                2              IN SUPPORT OF MOTION TO APPROVE COMPROMISE AND
                3                             MODIFY CASH COLLATERAL ORDER
                4
                5       1. Introduction.
                6           Debtor and Debtor-in-Possession Altadena Lincoln Crossing LLC (the “Debtor”)
                7   hereby submits the attached Settlement Agreement (Exhibit 1) with creditor George
                8   Garikian, as Trustee of the George Garikian Living Trust (“Garikian), and moves the
                9   Court for an Order approving the compromise and settlement.
              10            The Debtor and Garikian have settled their disputes with respect the various
              11    agreements executed between the parties and have resolved the disputed Proofs of Claim
              12    filed by Garikian in anticipation of the Debtor’s proposed rejection of various executory
              13    contracts and leases to which Garikian is a party. As a result of the proposed compromise,
              14    the Debtor intends to assume the Indemnity Agreement, the 16-Space Parking Space
              15    Lease, and the 14-Space Parking Lease, as modified, under its Plan of Reorganization.
              16    The assumption of these agreements will thereby eliminate any basis for the projected $5
              17    million damage claims asserted by Garikian against the Debtor’s estate as a consequence
              18    of the proposed rejection of those leases and agreement.
              19            As part of the settlement with Garikian, the Debtor also seeks an order approving a
              20    proposed modification to the Cash Collateral Order (the “Order approving Stipulation for
              21    Order Authorizing Use of Cash Collateral Through March 31, 2018”) entered on January
              22    10, 2018 [Dkt. No. 351].1 The modification seeks approval of the deposit of $50,000 into
              23    a segregated account, and authority to use such funds exclusively to make the
              24    improvements described in the Settlement Agreement for the: (a) grading of the
              25
                    1
              26     The Debtor understands that East West Bank may in fact be amenable to the proposed
                    modification of the Cash Collateral Order as requested here, but the Debtor was unable to
              27    obtain the Bank’s consent to the expenditure (requiring authorization to use cash
                    collateral) prior to the Court’s approval of the compromise with Garikian.
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -1-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                             Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  29 of 420
                                                        Page 4 of 17


                1   unimproved Lot 5 (an undeveloped portion of the Debtor’s real property) and permit
                2   approvals, (b) paving and striping of Lot 5 in accordance with County requirements; and
                3   (c) relocation of the sprinkler fixtures, so that no fewer than 14 vehicles can be parked on
                4   Lot 5. (See Exhibit 1 at ¶¶ 7-8).
                5            The Settlement Agreement represents the resolution of the controversies between
                6   the Debtor and Garikian on the terms and conditions set forth in the executed Settlement
                7   Agreement (Exhibit 1), which terms are more fully described below.
                8            The Debtor respectfully requests that the Court grant this Motion and approve the
                9   Settlement Agreement between the parties, and approve the modification of the cash
              10    collateral order to authorize the expenditure of $50,000 for parking lot improvements so
              11    that the Debtor may implement the settlement and begin the necessary improvements on
              12    Lot 5.
              13
              14        2. Statement of Relevant Facts.
              15                    2.1.    Garikian’s Proofs of Claim Nos. 10 and 12.
              16             On April 7, 2017, the Debtor commenced this voluntary Chapter 11 bankruptcy
              17    case, In re Altadena Lincoln Crossing LLC, Case No. 2:17-bk-14276-BB.
              18             On July 18, 2017, Garikian filed a Motion to Compel Assumption or Rejection of
              19    the two parking leases with the Debtor that required the Debtor to provide parking spaces
              20    dedicated to the Market Quadrant. [Dkt. No. 157]. The Debtor, in response, sought
              21    additional time to decide whether to assume or reject the parking space leases, as well as
              22    opposing the motion on other grounds. [Dkt. No. 188].
              23             On August 8, 2017, Garikian filed his Proof of Claim No. 10, seeking a claim for
              24    an “unknown [amount] but not less than $5 million” secured by the Debtor’s Property
              25    located at 2180-2220 Lincoln Avenue, Altadena, CA 91001 based upon the anticipated
              26    rejection of an indemnity agreement.
              27             Also on August 8, 2017, Garikian filed his Proof of Claim No. 12, an unsecured
Salvato Law
  Offices
              28    claim for an “unknown [amount] but not less than $5 million” for “damages arising from
                    Motion for Order to Approve Compromise and to   -2-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  30 of 420
                                                        Page 5 of 17


                1   rejection of 99-year Parking Garage Lease.”
                2           Ultimately, the Debtor filed a proposed plan of reorganization proposing to reject
                3   the Parking Spaces Leases and the Indemnity Agreement upon the Effective Date of the
                4   Plan. Objections to the Garikian Proofs of Claim were being prepared when the parties
                5   began discussions of settlement.
                6                   2.2.    The Purchase and Sale Agreement and related agreements
                7                           between the parties.
                8           The dispute arises from a series of pre-bankruptcy agreements between the Debtor
                9   and Garikian. On or as of August 26, 2014, Garikian and the Debtor entered into the
              10    “Standard Offer, Agreement and Escrow Instructions for Purchase of Real Estate (Non-
              11    Residential”) (the “PSA”), and on January 8, 2015, Garikian and Debtor entered into the
              12    following additional agreements; (1) an Indemnity Agreement (“Indemnity
              13    Agreement”); (2) a Deed of Trust securing the Debtor’s obligations under the Indemnity
              14    Agreement (“Deed of Trust”); (3) a 99-year lease for 16 parking spaces (the “16-Space
              15    Parking Lease”); and (4) a 99-year lease for 14 parking spaces (the “14-Space Parking
              16    Lease”).
              17            Between October 8, 2014, and January 14, 2015, the parties executed a series of
              18    amendments to the PSA, including a Fifth Amendment thereto (the “Fifth Amendment to
              19    PSA”). Pursuant to the foregoing Agreements (collectively the “Purchase and Sale
              20    Agreements”), the Debtor agreed to sell, and Garikian agreed to purchase, the real
              21    property located at and commonly known as 2230-2260 Lincoln Ave., Altadena,
              22    California (described in the Purchase and Sale Agreements as the “Market Quadrant”).
              23            Prior to the sale, the Debtor was the owner of both the Market Quadrant and
              24    another quadrant called, in the Purchase and Sale Agreements, the “Fitness Quadrant.”
              25    The Parking Structure is located on the Fitness Quadrant. Following the sale, the Debtor
              26    is the Landlord and Garikian is the Tenant under the 16-Space Parking Lease and the 14-
              27    Space Parking Lease (collectively the “Parking Structure Leases”).
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -3-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                             Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  31 of 420
                                                        Page 6 of 17


                1                   2.3.    The SK Market Lease.
                2           Prior to Garikian’s purchase of the Market Quadrant, ALC and B&V Enterprises,
                3   Inc., dba SK Market (“SK Market”) entered into a lease with the Debtor dated April 1,
                4   2008, as amended (the “SK Market Lease”). SK Market’s premises consist of 37,500
                5   square feet, which is a portion (approximately 86.5%) of the overall 43,304 square-feet
                6   Market Quadrant footprint. Paragraph 18.5 of the SK Market Lease requires that “[SK
                7   Market] and its invitees have the non-exclusive right to park in all of the parking spaces
                8   located in the Shopping Center (including the surface parking spaces located on the
                9   Market Quadrant; the surface parking spaces located on the Fitness Quadrant; and parking
              10    spaces located in the parking structure located on the Fitness Quadrant).”
              11            Additionally, under the SK Market Lease, SK Market is granted the exclusive right
              12    to thirty (30) parking spaces located on the top level of the Parking Structure for use by its
              13    employees. The SK Market Lease further states that the Debtor shall not do anything
              14    which: (i) reduces the amount of parking for SK Market’s invitees on the Fitness
              15    Quadrant; (ii) reduces the amount of exclusive parking spaces in the Fitness Quadrant
              16    Parking structure allocated to SK Market; or (iii) reduces the parking ratio for both
              17    Quadrants (collectively the “Shopping Center”) below the amount required by law. A
              18    Memorandum of the SK Market Lease was recorded with the Office of the Los Angeles
              19    County Recorder on August 21, 2008. The Debtor contends that it remains obligated to
              20    provide the parking spaces under the SK Market Lease.
              21                    2.4.    The Indemnity Agreement and Memorandum of Lease regarding
              22                            the Parking Structure Leases.
              23            Paragraph 1(a) of the Indemnity Agreement between the Debtor and Garikian dated
              24    January 8, 2015, provides for the indemnification of Garikian by the Debtor against the
              25    following occurrences/events:
              26                “i) any assertion by [SK Market] that section 18.5 of the [SK Market
                                Lease] (or any other provision of the [SK Market Lease] related to
              27                parking, in effect on the date of this Indemnity Agreement) has been
Salvato Law   28                violated due to the failure to provide exclusivity rights of SK in thirty
  Offices

                    Motion for Order to Approve Compromise and to   -4-        In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  32 of 420
                                                        Page 7 of 17


                1               (30) parking spaces in the [Parking Structure], (ii) any assertion that the
                                property violates applicable laws, codes or ordinances, in effect as of the
                2               date of this Indemnity Agreement, regarding the provision of parking
                3               spaces based on Tenant Leases in effect on the date of this Indemnitee
                                (sic) Agreement (so long as Tenant maintains the 162 onsite parking
                4               spaces at the Market Quadrant), (iii) any and all damages and claims that
                                arise in the event that [Garikian], after pursuing diligently and in good
                5
                                faith, is unable to procure from Los Angeles County a parking permit for
                6               the Property pursuant to file no. RPKP 201300005 (R2013 -- 01662) (the
                                "Parking Permit"), and/or (iv) [Debtor’s] breach of or default with regard
                7               to any of its covenants under that certain Fifth Amendment to Standard
                8               Offer, Agreement and Escrow Instructions for Purchase of Real Estate,
                                dated as of November 18, 2014 [copy attached, but omitted here]. This
                9               Agreement shall survive the closing under the PSA and the recording of
                                the conveyance deed for the Property to [Garikian].”
              10
              11            A Memorandum of Lease covering the 14-Space Parking Lease and a
              12    Memorandum of Lease covering the 16-Space Parking Lease were recorded on January
              13    15, 2015 in Los Angeles County. The Deed of Trust was executed in order to secure the
              14    Debtor’s obligations under the Indemnity Agreement, and was also recorded on January
              15    15, 2015 in Los Angeles County.
              16                    2.5.    The Debtor’s Settlement Agreement with Garikian to resolve all
              17                            outstanding issues and claims.
              18            The parties have agreed to compromise Garikian’s claims in order to resolve any
              19    dispute as to the Garikian Proofs of Claim, to treat the claims in this bankruptcy case, and
              20    to resolve all matters between the parties.
              21            On or around January 20, 2018, the Debtor and Garikian entered into a final written
              22    Settlement Agreement formalizing their agreement for the allowance of the Garikian
              23    claims in the amount of $60,000, the assumption of the Indemnity Agreement and Parking
              24    Structure Leases as modified, and a plan to accomplish the improvement of Lot 5 (an
              25    undeveloped portion of the Debtor’s real property) so as to satisfy the parking
              26    requirements of the County of Los Angeles, and allow Garikian to obtain the necessary
              27    parking authorization. Ultimately, the Settlement Agreement will lead to the removal of
Salvato Law
  Offices
              28    the Garikian Deed of Trust on the Property once the parking conditions have been
                    Motion for Order to Approve Compromise and to   -5-       In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  33 of 420
                                                        Page 8 of 17


                1   satisfied and all amounts due to Garikian have been paid, and will permit the possible
                2   development of Lot 5 for other, income producing uses. (See Galletly Declaration) All
                3   parties and all constituents of the bankruptcy estate will thereby benefit from this
                4   Settlement Agreement, which will lead to an enhancement of the value of the Debtor’s
                5   Property.
                6           Please see Exhibit 1 for an executed copy of the Settlement Agreement that
                7   includes the detailed terms of the settlement, which are incorporated herein by reference
                8   as though set forth in full.
                9           The Debtor’s Third Amended Disclosure Statement describing the Debtor’s Third
              10    Amended Plan of Reorganization dated January 10, 2018 [Dkt. No. 353] contains the
              11    general terms of the negotiated agreement between the Debtor and Garikian. Among other
              12    things, the Third Amended Plan treats and classifies Garikian’s claims as a single Class 5
              13    claim in the amount of no more than $60,000, secured by the Property, and provides for
              14    the assumption of the Indemnity Agreement (with modifications), the 16-Space Parking
              15    Lease Agreement, and the 14-Space Parking Lease Agreement, as modified.
              16            Resolution of the Garikian Claims in the manner described in the Debtor’s Third
              17    Amended Plan and as proposed in the Settlement Agreement, removes a significant
              18    contingency of confirmation of the Plan.
              19                    2.6.    The Order authorizing the Debtor’s use of cash collateral
              20                            through March 31, 2018.
              21            On January 10, 2018, the Court entered an Order approving the stipulation with
              22    East West Bank [Dkt. No. 348] for the Debtor’s use of cash collateral through March 31,
              23    2018. [Dkt. No. 351].
              24            In order for the Debtor to make the Lot 5 improvements to the Property—as part of
              25    the settlement with Garikian that will remove the Garikian liens, clean title, and increase
              26    the value of the Property—the cash collateral order needs to be modified to approve the
              27    deposit of $50,000 into the specified segregated account and to authorize the Debtor to
Salvato Law
  Offices
              28    make the improvements to Lot 5 for the purposes set forth in the Settlement Agreement.
                    Motion for Order to Approve Compromise and to   -6-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                      Main Document   Page  34 of 420
                                                        Page 9 of 17


                1   (Exhibit 1 at ¶¶ 7-8).
                2           As reported to East West Bank, the $50,000 is the Debtor’s estimated budget
                3   amount for (1) grading plans for the improved lot and submission of grading plans for
                4   approval, (2) grading contractor, (3) asphalt paving, (4) striping, (5) lights, and (6) moving
                5   the existing water standpipe. (See Galletly Declaration).
                6           The Debtor was unable to obtain East West Bank’s approval of this expenditure
                7   and authority to use cash collateral prior to the Court’s approval of, or even conditional
                8   upon, the approval of the compromise and settlement with Garikian. Thus, the Debtor
                9   requests that the modification to the cash collateral authorization be included in the Order
              10    approving this motion.
              11
              12        3. Legal Arguments.
              13                    3.1.    Rule 9019 standard for approving a compromise and settlement.
              14            Rule 9019(a) of the Federal Rules of Bankruptcy Procedure authorizes the
              15    Bankruptcy Court to approve a compromise or settlement on a motion by the trustee after
              16    notice and a hearing.
              17            The court will approve a settlement that is fair, equitable, and reasonable. In re A &
              18    C Properties, 784 F.2d 1377, 1382 (9th Cir. 1986), citing Protective Committee for Indep.
              19    Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424-25 (U.S. 1968). In
              20    evaluating the reasonableness of the proposed compromise or settlement, bankruptcy
              21    courts consider the following factors:
              22                “(a) The probability of success in the litigation; (b) the difficulties, if
                                any, to be encountered in the matter of collection; (c) the complexity
              23                of the litigation involved, and the expense, inconvenience and delay
              24                necessarily attending it; and (d) the paramount interest of the
                                creditors and a proper deference to their reasonable views in the
              25                premises.”
              26    In re A & C Properties, 784 F.2d at 1381.
              27            The bankruptcy court is not required to hold a mini-trial or full evidentiary hearing
Salvato Law
  Offices
              28    before approving the settlement; otherwise, compromise would serve no purpose. In re
                    Motion for Order to Approve Compromise and to   -7-          In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                  Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                     Main Document    Page  35 of 420
                                                       Page 10 of 17


                1   Blair, 538 F.2d 849, 851-52 (9th Cir. 1976). Instead, the court should evaluate whether the
                2   settlement falls below the lowest point in the range of reasonableness. In re Doctors Hosp.
                3   of Hyde Park, Inc., 474 F.3d 421, 429-30 (7th Cir. 2007); Collier on Bankruptcy ¶
                4   9019.02 (16th ed., 2017).
                5                   3.2.    The settlement agreement between the Debtor and Garikian is
                6                           fair and reasonable and should be approved.
                7           In this case, the factors weigh strongly in favor of approval of the Settlement
                8   Agreement and compromise.
                9           Litigating the Garikian secured claims either before this Court or the Superior
              10    Court would be expensive and time-consuming, involving complicated issues of fact and
              11    law that would unlikely be resolved on summary judgment. In order to avoid costly
              12    litigation and to finally resolve their complex dispute, the Debtor and Garikian have
              13    entered into a written settlement agreement after substantive negotiations, agreeing to the
              14    allowance of the Garikian claims in the amended Plan in the amount not to exceed
              15    $60,000 (representing an amount intended to cover all actual legal fees incurred to date).
              16    The Debtor will also assume the Indemnity Agreement and Parking Structure Leases (as
              17    modified). The settlement will also resolve a condition precedent to confirmation of the
              18    proposed Plan.
              19            An allowed claim of $60,000 represents a substantial discount from the alleged
              20    damage amount set forth in the Garikian’s Proofs of Claim Nos. 8 and 10. This discount is
              21    fair and reasonable to avoid the additional expenses of any additional claim objection or
              22    litigation on a matter that arises from the Proofs of Claim, and the uncertainty that
              23    litigation entails.
              24            By settling the Garikian claims, the parties will remove an uncertain and
              25    undetermined encumbrance on title while also clearing title on the Property. As a result,
              26    (assuming the disputes with East West Bank can be resolved) there will likely be equity
              27    for junior lienholders whose claims would otherwise be partially unsecured (as in with
Salvato Law
  Offices
              28    Dorn Platz Class 6 claim) or completely unsecured (as with the Class 7 and Class 8 claims
                    Motion for Order to Approve Compromise and to   -8-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                     Main Document    Page  36 of 420
                                                       Page 11 of 17


                1   of RJJ/JFP/Barlow and Bromley/Opics, respectively).
                2           Furthermore, settlement at this time would free up additional time and resources
                3   for the Debtor to evaluate the other claims, objections, and litigation in this case for the
                4   benefit of the estate and its creditors.
                5                   3.3.    Modification of the cash collateral order to authorize the
                6                           improvements on Lot 5 is fair, reasonable, and increases the
                7                           value of the Property.
                8           As part of the Settlement Agreement, the Debtor requires Court approval and
                9   authorization to use $50,000 of cash collateral to improve Lot 5, an undeveloped portion
              10    of the Debtor’s Property. To that end, Paragraphs 7 and 8 of the Settlement Agreement
              11    provide that:
              12                7. As part of its motion seeking entry of the Approval Order, ALC shall
                                also seek approval of the deposit of $50,000 into a segregated Debtor-in-
              13                Possession account (the “Lot 5 Improvements Account”), and authority
              14                to use such funds exclusively to make the improvements described in the
                                Purchase and Sale Agreements (the “Improvement Work”), consisting
              15                of: (a) paving and striping of Lot 5 in accordance with County
                                requirements to accommodate not fewer than 14 vehicles; and (b)
              16
                                relocation of the sprinkler fixtures so that no fewer than 14 vehicles can
              17                be parked on Lot 5.
              18                8. Upon entry of the Approval Order, ALC will deposit $50,000 into the
              19                Lot 5 Improvements Account. Within 60 days of the later of (1) entry of
                                the Approval Order or (2) Garikian’s obtaining necessary permits from
              20                the County Department of Building and Safety, ALC will begin the
                                Improvement Work, which shall be completed not later than 30 days of
              21
                                the date first scheduled for the County hearing on the Permit Parking
              22                Application.
              23            The sum of $50,000 is the Debtor’s best estimate to cover all of the anticipated
              24    costs for (1) grading plans for the improved lot and submission of grading plans for
              25    approval, (2) grading contractor, (3) asphalt paving, (4) striping, (5) lights, and (6) moving
              26    the existing water standpipe. (See Galletly Declaration).
              27            East West Bank has indicated to the Debtor that it would not authorize the use of
Salvato Law
  Offices
              28    the $50,000 for proposed improvements to Lot 5 absent a settlement with Garikian and
                    Motion for Order to Approve Compromise and to   -9-       In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                     Main Document    Page  37 of 420
                                                       Page 12 of 17


                1   Court approval of that settlement. Unfortunately, the Debtor was unable to secure East
                2   West Bank’s approval to use the required cash collateral in advance of, or conditional
                3   upon, receipt of that approval of this compromise, and so the Debtor makes this request
                4   for an Order for use of such cash collateral at this time.
                5           Now, in order for the Debtor to make the Lot 5 improvements to the Property—as
                6   part of the settlement with Garikian that will remove the Garikian liens and clean title, and
                7   will increase the value of the Property with the improvements—the cash collateral order
                8   needs to be modified to approve the deposit of $50,000 into a segregated account and
                9   authorize the Debtor to make the improvements to Lot 5 on the specific bases set forth in
              10    the Garikian Settlement Agreement. (Exhibit 1 at ¶¶ 7-8).
              11
              12        4. Conclusion.
              13            For the foregoing reasons, the Debtor respectfully requests that the Court grant the
              14    Motion, approving the Settlement Agreement between the Debtor and Garikian and
              15    approving modification of the cash collateral order to authorize the use of $50,000 to
              16    make the Lot 5 improvements to the Property.
              17
              18    Dated: January 25, 2018                         SALVATO LAW OFFICES
              19
                                                                           /s/ Gregory M. Salvato
              20                                                    By: __________________________
                                                                          Gregory M. Salvato
              21
                                                                          Joseph Boufadel
              22                                                    Attorneys for Debtor-in-Possession
              23                                                    ALTADENA LINCOLN CROSSING
                                                                    LLC, a Delaware limited liability
              24                                                    company
              25
              26
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to    -10-        In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                  Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                     Main Document    Page  38 of 420
                                                       Page 13 of 17


                1                              DECLARATION OF GREG GALLETLY
                2           I, Greg Galletly, declare:
                3           1.      I am the manager of the Debtor, Altadena Lincoln Property, LLC, a
                4   Delaware limited liability company, through my role as the manager of Altadena Dorn
                5   Platz, LLC, which is the manager of DPP Altadena, LLC, the manager of the Debtor and
                6   Debtor in Possession (“Debtor”).
                7                                      Basis for Personal Knowledge
                8           2.      I am actively involved in the management of the Debtor’s Property, and in
                9   that connection, I have been actively engaged in the negotiations for the settlement and
              10    compromise that is the subject of this Motion.
              11            3.       I submit this Declaration in support of the Debtor’s Motion for an order to
              12    approve the proposed compromise and settlement with creditor George Garikian, as
              13    Trustee of the George Garikian Living Trust, and to approve a modification of the cash
              14    collateral order to provide for the cash expenditure required by that compromise (the
              15    “Motion”). The following facts are known to me of my own personal knowledge, and if
              16    called as a witness, I could and would competently testify to the truth thereof.
              17                               Background in Debtor’s Bankruptcy Case
              18            4.      On April 7, 2017, the Debtor filed its voluntary Chapter 11 petition,
              19    commencing this bankruptcy case. [Dkt. No. 1].
              20            5.      On July 18, 2017, Garikian filed a Motion to Compel Assumption or
              21    Rejection of the two parking leases with the Debtor that required the Debtor to provide
              22    parking spaces dedicated to the Market Quadrant. [Dkt. No. 157]. The Debtor, in
              23    response, sought additional time to decide whether to assume or reject the parking space
              24    leases, as well as opposing the motion on other grounds. [Dkt. No. 188].
              25            6.       On August 8, 2017, Garikian filed his Proof of Claim No. 10, seeking a
              26    claim for an “unknown [amount] but not less than $5 million” secured by the Debtor’s
              27    Property located at 2180-2220 Lincoln Avenue, Altadena, CA 91001 based upon the
Salvato Law
  Offices
              28    anticipated rejection of an indemnity agreement.
                    Motion for Order to Approve Compromise and to   -11-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                     Main Document    Page  39 of 420
                                                       Page 14 of 17


                1           7.      On August 8, 2017, Garikian filed his Proof of Claim No. 12, an unsecured
                2   claim for an “unknown [amount] but not less than $5 million” for “damages arising from
                3   rejection of 99-year Parking Garage Lease.”
                4           8.      Ultimately, the Debtor filed a proposed plan of reorganization proposing to
                5   reject the Parking Spaces Leases and the Indemnity Agreement upon the Effective Date of
                6   the Plan. Objections to the Garikian Proofs of Claim were being prepared when the
                7   parties began discussions of settlement.
                8                               Negotiations to Resolve Parking Impasse
                9           9.      The Debtor has been actively and continuously engaged in negotiations with
              10    Mr. Garikian over the series of agreements and conditions pertaining to the parking
              11    requirements for the Market Quadrant, a portion of the Debtor’s original property that had
              12    been sold to Mr. Garikian in 2015. To that end, the Debtor has worked to resolve the
              13    parking requirements for the Market Quadrant that involved two long-term leases for a
              14    total of 30 spaces in the Debtor’s parking structure, which are also to be provided under a
              15    separate lease with Garikian’s tenant, SK Markets. An Indemnity Agreement protected
              16    Mr. Garikian’s and SK Markets’ access to those spaces, and the obligations under the
              17    Indemnity Agreement are secured by a Deed of Trust encumbering the Debtor’s Property.
              18    While it was originally contemplated that he Deed of Trust was to be short-lived, for
              19    various reasons no parking permit had been secured by Mr. Garikian since 2015, and the
              20    Deed of Trust had not been removed at the time the bankruptcy case was commenced.
              21            10.     While the Debtor believed that the Indemnity Agreement and the Deed of
              22    Trust were no longer necessary as the Debtor was already required to provide the parking
              23    under a pre-existing lease with a tenant on the Market Quadrant, ultimately, the
              24    negotiations resulted in agreement upon a mechanism for securing the necessary parking
              25    and obtaining the necessary approvals to enable the Deed of Trust to be removed in the
              26    near future.
              27            11.     As a result of the discussions and agreement between the parties, the Debtor
Salvato Law
  Offices
              28    was able to propose a treatment of the Garikian claims in its most recent Plan of
                    Motion for Order to Approve Compromise and to   -12-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                     Main Document    Page  40 of 420
                                                       Page 15 of 17


                1   Reorganization to reflect a settlement that has now been finalized in a written Settlement
                2   Agreement, subject to Court approval.
                3                           Debtor’s Settlement Agreement with Garikian
                4           12.     The Debtor has engaged in substantive negotiations with Garikian through
                5   counsel, ultimately reaching an agreement that permits the parking approval process to go
                6   forward with the County of Los Angeles, resolves the outstanding dispute over rejection
                7   of the Garikian leases, and allowance of a single Garikian claim in a reduced amount of
                8   not more than $60,000, all of which is beneficial to the Debtor’s estate.
                9           13.      On or around January 20, 2018, the Debtor and Garikian entered into a final
              10    written Settlement Agreement formalizing their agreement for the allowance of the
              11    Garikian claims in the amount of $60,000, the Debtor’s assumption of the Indemnity
              12    Agreement and Parking Structure Leases as modified, and a plan to accomplish the
              13    improvement of Lot 5 (an undeveloped portion of the Debtor’s real property) so as to
              14    satisfy the parking requirements of the County of Los Angeles, and allow Garikian to
              15    obtain the necessary parking approvals. Ultimately, the Settlement Agreement will lead to
              16    the removal of the Garikian Deed of Trust on the Property once the parking conditions
              17    have been satisfied, and will permit the possible development of Lot 5 for other, income
              18    producing uses. All parties and all constituents of the bankruptcy estate will thereby
              19    benefit from this Settlement Agreement, which will lead to an enhancement of the value
              20    of the Debtor’s Property.
              21            14.     The Debtor believes that the Debtor’s bankruptcy estate and all constituents
              22    will benefit from the Settlement Agreement with Garikian, as it removes one of the
              23    conditions precedent to confirmation of the Debtor’s plan of reorganization, and removes
              24    a major dispute between the parties and potential sizable claims that had been asserted in
              25    anticipation of the Debtor’s rejection of those agreements.
              26                          Requested Modification of Cash Collateral Order
              27            15.     The proposed settlement and compromise with Mr. Garikian – subject to
Salvato Law
  Offices
              28    Court approval – requires the Debtor to segregate funds in the amount of $50,000 and then
                    Motion for Order to Approve Compromise and to   -13-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
          Case
          Case2:17-bk-14276-BB
               2:17-bk-14276-BB Doc
                                Doc1120   Filed01/25/18
                                     369 Filed  08/12/20 Entered
                                                           Entered01/25/18
                                                                   08/12/2017:07:16
                                                                            17:29:04 Desc
                                                                                     Desc
                                 Main Document
                                 Main Document    Page  41 of 420
                                                   Page 16 of 17




               1   to spend those funds for certain improvements on Lot 5, an undeveloped portion of the

              2    Debtor's Property, to make it usable for an additional14 parking spaces. The

              3    improvements to Lot 5 are a necessary element of the settlement, and will assist in

              4    securing the necessary approval permits from the County.

               5           16.     As reported to East West Bank, the $50,000 is the Debtor's estimated

               6   budget amount for (1) grading plans for the improved lot and submission of grading plans

               7   to the County of Los Angeles for approval, (2) the grading contractor, (3) asphalt paving,

               8   (4) striping, (5) lights, and (6) moving the existing water standpipe.

               9           17.     Ultimately, the Settlement Agreement will permit the Debtor to develop Lot

              10   5 with the planned construction of an apartment building with eight additional units,

              11   which will lead to the enhancement of the value of the Property.
              12           18.     Despite the evident benefit to all parties concerned and the clear

              13   enhancement to the value of the Property, East West Bank has refused to approve the use
              14   of cash collateral in advance of, or even conditional upon, the Debtor first obtaining

              15   approval ofthe Garikian settlement. Accordingly, the Debtor seeks authorization from the

              16   Court to use the Bank's cash collateral, in the sum of $50,000, to implement the terms of

              17   the Settlement as described in this Motion.

              18           19.     There are sufficient rents held in the Debtor's Debtor in Possession bank

              19   account to support this additional expenditure, without an appreciable impact upon the

              20   Bank's equity cushion and cash collateral reserve. Use of the funds for improvements to

              21   the Debtor's Property as proposed will not impact upon the Debtor's ability to continue its

              22   monthly payments to the Bank, as provided in the Cash Collateral Order.
              23           I declare under penalty of perjury under the laws of the United States of America

              24   that the foregoing is true and correct.

              25           Executed on January 25, 2018, at Pasadena, California.

              26
              27
Salvato Law
  Offices
              28
                   Motion for Order to Approve Compromise and to   -14-      In re Altadena Lincoln Crossing LLC, Debtor
                   Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120   Filed01/25/18
                                         369 Filed  08/12/20 Entered
                                                               Entered01/25/18
                                                                       08/12/2017:07:16
                                                                                17:29:04 Desc
                                                                                         Desc
                                     Main Document
                                     Main Document    Page  42 of 420
                                                       Page 17 of 17


                1   Exhibit Authenticated by Declaration:
                2       1. Settlement Agreement between the Debtor and Garikian
                3
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -15-   In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                            Case No. 2:17-bk-14276-BB
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  43
                            Exhibit 1 Page 1 of 43of 420




         EXHIBIT 1




         EXHIBIT 1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  44
                            Exhibit 1 Page 2 of 43of 420



                               SETTLEMENT AGREEMENT

  THIS SETTLEMENT AGREEMENT (this "Agreement") is made as of January 20, 2018 (the
  ''Effective Date") by and between ALTADENA LINCOLN CROSSING, LLC, a Delaware
  Limited Liability Company (“ALC” or "Debtor"), on the one hand, and George Garikian as
  Trustee of the George Garikian Living Trust (“Garikian”), on the other hand (collectively, the
  “Parties”), with reference to the following facts:

  I.     RECITALS

  A.     ALC is the Debtor in Possession in Chapter 11 proceedings entitled In re Altadena
         Lincoln Crossing LLC, Case No.2:17-bk-14276 BB (the “Case”), now pending in the
         United States Bankruptcy Court for the Central District of California, Los Angeles
         Division (the “Court”). The Case was commenced on April 7, 2017 (the “Petition
         Date”).

  B.     ALC is the owner of a three-story parking structure (the “Parking Structure”), which
         is adjacent to, and part of, the parcel of real property listed in Debtor’s Schedule A/B
         filed in the Case.

  C.     On or as of August 26, 2014, a date prior to the Petition Date, Garikian and ALC
         entered into the “Standard Offer, Agreement and Escrow Instructions for Purchase of
         Real Estate (Non-Residential)” for the sale of a portion of its real property (the
         “PSA”) and on January 8, 2015, Garikian and ALC entered into the following
         additional agreements; (1) Indemnity Agreement (“Indemnity Agreement”) (2) Deed
         of Trust securing ALC’s obligations under the Indemnity Agreement (“Deed of Trust”);
         (3) a 99-year lease for 16 parking spaces (the “16-Space Parking Lease”) and (4) a
         99-year lease for 14 parking spaces (the 14-Space Parking Lease”). Between October
         8, 2014, and January 14, 2015, the parties executed a series of amendments to the PSA,
         including a Fifth Amendment thereto (“Fifth Amendment to PSA”). Pursuant to the
         foregoing Agreements (collectively the "Purchase and Sale Agreements”), ALC
         agreed to sell, and Garikian agreed to purchase, the real property located at and
         commonly known as 2230-2260 Lincoln Ave., Altadena, California (described in the
         Purchase and Sale Agreements as the "Market Quadrant"). ALC is the Landlord and
         Garikian is the Tenant under the 16-Space Parking Lease and the 14-Space Parking
         Lease (collectively the “Parking Structure Leases”). Prior to the sale, ALC was the
         owner of both the Market Quadrant and another quadrant called, in the Purchase and
         Sale Agreements, the "Fitness Quadrant." (The Parking Structure is located on the
         Fitness Quadrant.)

  D.     Prior to Garikian's purchase of the Market Quadrant, ALC and B&V Enterprises, Inc.,
         dba SK Market ("SK Market") entered into a lease dated April 1, 2008, as amended
         (collectively, the "SK Market Lease"). SK Market’s premises consist of 37,500
                                                 1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  45
                            Exhibit 1 Page 3 of 43of 420



        square feet, which is a portion (approximately 86.5%) of the overall 43,304 square-feet
        Market Quadrant footprint. Paragraph 18.5 of the SK Market Lease requires that “[SK
        Market] and its invitees have the non-exclusive right to park in all of the parking spaces
        located in the Shopping Center (including the surface parking spaces located on the
        Market Quadrant; the surface parking spaces located on the Fitness Quadrant; and
        parking spaces located in the parking structure located on the Fitness Quadrant)."
        Additionally, under the SK Market Lease, SK is granted the exclusive right to thirty
        (30) parking spaces located on the top level of the Parking Structure for use by SK’s
        employees. The Lease further states that ALC shall not do anything which: (ii) reduces
        the amount of parking for SK’s invitees on the Fitness Quadrant, (iii) reduces the
        amount of exclusive parking spaces in the Fitness Quadrant Parking structure allocated
        to SK; or (iv) reduces the parking ratio for both Quadrants (collectively the "Shopping
        Center") below that required by law. A Memorandum of the SK Lease was recorded
        with the Office of the Los Angeles County Recorder on August 21, 2008 as Instrument
        No. 20081516511. Debtor contends that it remains obligated to provide the parking
        spaces under the SK Lease.

  E.   The Indemnity Agreement, at paragraph 1(a) thereof, provides for the indemnification of
       Garikian by ALC against the following occurrences/events:

               "i) any assertion by [SK Market] that section 18.5 of the [SK Market Lease] (or
               any other provision of the [SK Market Lease] related to parking, in effect on the
               date of this Indemnity Agreement) has been violated due to the failure to
               provide exclusivity rights of SK in thirty (30) parking spaces in the [Parking
               Structure] (ii) any assertion that the property violates applicable laws, codes or
               ordinances, in effect as of the date of this Indemnity Agreement, regarding the
               provision of parking spaces based on Tenant Leases in effect on the date of this
               Indemnitee (sic) Agreement (so long as Tenant maintains the 162 onsite
               parking spaces at the Market Quadrant), (iii) any and all damages and claims
               that arise in the event that [Garikian], after pursuing diligently and in good
               faith, is unable to procure from Los Angeles County a parking permit for the
               Property pursuant to file no. RPKP 201300005 (R2013 -- 01662) (the "Parking
               Permit"), and/or (iv) [ALC's] breach of or default with regard to any of its
               covenants under that certain Fifth Amendment to Standard Offer, Agreement
               and Escrow Instructions for Purchase of Real Estate, dated as of November 18,
               2014 [copy attached, but omitted here]. This Agreement shall survive the
               closing under the PSA and the recording of the conveyance deed for the
               Property to [Garikian]."

  F.   A Memorandum of Lease covering the 14-Space Parking Lease to Garikian was
       recorded on or about January 15, 2015 as Instrument No.20150054311 with the Office
       of the County Recorder for the County of Los Angeles. A Memorandum of Lease
       covering the 16-Space Parking Lease to Garikian was recorded on or about January 15,
       2015 as Instrument No.20150054312 with the Office of the County Recorder for the
                                                2
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  46
                            Exhibit 1 Page 4 of 43of 420



       County of Los Angeles. The Deed of Trust was executed in order to secure ALC’s
       obligations under the Indemnity Agreement, and was recorded on January 15, 2015, as
       Instrument No. 20150054316 with the Office of the County Recorder for the County of
       Los Angeles.

  G.   Prior to Garikian's purchase of the Market Quadrant, by an agreement entitled
       "Covenant and Agreement to Hold Property as One Parcel" (the “County Covenant”)
       recorded with the Los Angeles County Recorder's Office as Instrument XX-XXXXXXX on
       December 7, 2006, ALC had covenanted with Los Angeles County to hold the Market
       Quadrant and the Fitness Quadrant as one Parcel, i.e., as an undivided "Shopping
       Center."

  H.    In order to effect the transactions contemplated by the Purchase and Sale Agreements
        and the Parking Structure Leases, ALC requested that the County of Los Angeles release
        it from its obligation under the County Covenant to hold the Market Quadrant and the
        Fitness Quadrant as one unified Shopping Center. The County of Los Angeles informed
        the parties that it wanted the shortage of parking to be addressed, and agreed to release
        the County Covenant, if and only if ALC met the following requirements:
        (1)     That it enter into a 99-year lease with Garikian to provide thirty (30)
                parking spaces in the Parking Structure Lease;
        (2)     That the parking area of the Market Quadrant be re-striped by ALC to ensure
                that all parking spaces were of the correct dimension and code-compliant;
        (3)     That ALC would withdraw its request for the Conditional Use Permit and Parking
                Permit for the vacant lot 5 (which ALC represents is a portion of and not a
                separate parcel adjacent to) the Fitness Quadrant (“Lot 5”);
        (4)     That ALC could no longer build on lot 5 and it would be converted into a
                parking lot to satisfy the lack of adequate parking; and
        (5)     That it comply with the other requirements set forth in a letter of October 13,
                2014 to Ms. Kristina Kuezycki, of the Los Angeles County Department of
                Regional Planning / Zoning Permits East.

  I.    On January 10, 2018, ALC filed in the Case its (1) amended Disclosure Statement
        entitled "Altadena Lincoln Crossing LLC's Third Amended Disclosure Statement
        Describing Third Amended Plan of Reorganization" and (2) amended Plan of
        Reorganization entitled "Altadena Lincoln Crossing LLC's Third Amended Plan of
        Reorganization dated January 10, 2018.” As used herein “Plan” shall refer to such
        Third Amended Plan, as it may be further amended from time to time.

  J.    On August 8, 2017, Garikian filed Claim No. 10 (the “Indemnity Proof of Claim”)
        and Claim No. 12 (the “Lease Rejection Proof of Claim”) in the Case (collectively
        the “Garikian Claims”). Each of the Garikian Claims states a claim amount as
        “unknown but not less than $5 million.”


                                               3
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  47
                            Exhibit 1 Page 5 of 43of 420



  NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:



  II. Terms

  The recitals contained in paragraphs A through J above are an integral part of this Agreement
  and are incorporated herein by this reference, and the parties hereto, intending to be legally
  bound, hereby further covenant and agree as follows:

  Agreement Subject to Court Approval

  1.     This Agreement and each of its terms shall be subject to Court approval as evidenced
         by entry of a final order (the “Approval Order”) in substantially the same form and of
         the same content as Exhibit “A” hereto. Within 14 days of the complete execution of
         this Agreement, but not later than January 25, 2018, ALC shall file a motion with the
         Court seeking entry of the Approval Order, which among other things, provides that
         ALC is authorized to enter into this Agreement and to perform its obligations
         hereunder.

  The Escrow

  2.     Upon complete execution of this Agreement, an escrow (the “Escrow”) will be opened
         with First American Title Co. or such other escrow company as the parties may
         mutually agree in writing, and the documents listed below under the heading
         “Documents to be Deposited Into Escrow” shall be deposited into such Escrow as and
         when such documents become available.

  Submittal of Parking Permit Application

  3.     ALC represents that it has submitted all documents within ALC’s custody and control
         and which are required by the County to be submitted as part of the Parking Permit
         Application, as the County has acknowledged. Garikian has submitted the Parking
         Permit Application to the County and requested a hearing thereon. Garikian will
         transmit to ALC any information he receives from the County regarding the status of the
         Parking Permit Application.

  Assumption of Parking Structure Leases

  4.     Pursuant to the terms of the compromise represented by this Agreement, ALC has filed
         an amended Plan of Reorganization to provide for:

               (a) assumption of the16-Space Parking Lease and seek an order approving the
                   Plan and such assumption; and

                                                 4
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  48
                            Exhibit 1 Page 6 of 43of 420



               (b) assumption of an amended 14-space Parking Lease, which amendment shall
                   provide that its term will expire when the SK Market Lease terminates (the
                   “Amended 14 Space Parking Lease”). The Amended 14-Space Parking
                   Lease will be in substantially the same for and of the same content as Exhibit
                   “D” hereto.

  Provided that the terms of such assumption entail only the foregoing modification, Garikian will
  not object to such assumption of the Amended 14-Space Parking Lease or the 16-Space Parking
  Lease as proposed in the Debtor’s amended Plan of Reorganization.

  Treatment of the SK Lease in the Plan

  5.     ALC shall either: (1) Amend its Schedule G to include the SK Lease as an unexpired
         lease, or (2) in its Schedule A/B identify the on-going rights of SK Market to 30 spaces
         in the Fitness Quadrant as provided in the SK Lease. Thereafter, ALC shall either (a)
         seek Court approval for assumption of the SK Lease and include such assumption as
         part of its Plan, or (b) provide in its Disclosure Statement and Plan that SK's rights in
         such 30 spaces shall not be abrogated by any act initiated by ALC.

  Lot 5 Improvements/Segregated Account

  6.     As part of its motion seeking entry of the Approval Order, ALC shall also seek
         approval of the deposit of $50,000 into a segregated Debtor-in-Possession account (the
         “Lot 5 Improvements Account”), and authority to use such funds exclusively to
         make the improvements described in the Purchase and Sale Agreements (the
         “Improvement Work”), consisting of: (a) paving and striping of Lot 5 in accordance
         with County requirements to accommodate not fewer than 14 vehicles; and (b)
         relocation of the sprinkler fixtures so that no fewer than 14 vehicles can be parked on
         Lot 5.

  7.     Upon entry of the Approval Order, ALC will deposit $50,000 into the Lot 5
         Improvements Account. Within 60 days of the later of (1) entry of the Approval Order
         or (2) Garikian’s obtaining necessary permits from the County Department of Building
         and Safety, ALC will begin the Improvement Work, which shall be completed not
         later than 30 days of the date first scheduled for the County hearing on the Permit
         Parking Application.

  Availability to the Market Quadrant of 16 Parking Spaces in the Parking Structure

  8.     ALC acknowledges and reaffirms its obligation to Garikian regarding the availability
         of parking spaces under the 16-Space Parking Lease, which provides in pertinent part
         in Paragraph 1 thereof that:

         “Landlord [ALC] shall ensure that the parking requirements of all of the tenant leases
                                                  5
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  49
                            Exhibit 1 Page 7 of 43of 420



        (“Tenant Leases”) affecting the Market Quadrant as of the date of this Lease (under the
        tenant leases as they exist as of the date of this Lease) [January 8, 2015] shall at all times be
        satisfied by Landlord with regard to the spaces demised under this Lease (along with the
        162 onsite parking spaces at the Market Quadrant), it being understood that such assurance
        by Landlord shall not cover any code changes or voluntary modifications by Tenant to the
        Market Quadrant parking that reduces the available parking spaces thereon.”


  Amendment of Indemnity Proof of Claim / Withdrawal of Lease Rejection Claim

  9.    Upon full execution of this Agreement, and upon ALC’s submittal of an amended
        Plan and disclosure statement as provided above, Garikian will (a) file an amended
        Proof of Claim (the “Amended Indemnity Claim”), amending the Indemnity Claim
        (Proof of Claim No. 10) to reduce the Garikian claim to the actual amount of its
        attorneys’ fees and costs incurred in the Case, not to exceed $60,000, to remain
        secured by the Deed of Trust and to be paid under the Debtor’s plan within six months
        of the Effective Date; and (b) file a Withdrawal of the Lease Rejection Proof of Claim
        (Proof of Claim No. 12), without prejudice to refiling. ALC will not object, nor cause
        any other party to object, to the Amended Indemnity Claim, as described herein.

  10.   Garikian and ALC will execute a modification of the Fifth Amendment to the PSA (the
        “Modification Agreement”) in substantially the same form and of substantially the
        same content as Exhibit “B” hereto, providing for, among other things, that so long as
        Seller (ALC) continues to provide the requisite parking spaces under the SK Lease in
        the Parking Structure, Buyer (Garikian) shall not object to any application by ALC for
        the development of Lot 5 for other uses.

  Amendment of Debtor’s Disclosure Statement and Plan

  11.   As provided in Paragraph 4 above, upon full execution of this Agreement, Debtor shall
        file an amended Disclosure Statement and Plan which modify the treatment of Garikian
        and the Garikian claims to be consistent with the provisions hereof; including but not
        limited to:
        12.1 Assumption of the 16 Space Parking Space Lease
        12.2 Assumption of the 14 Space Parking Space Lease, as modified herein
        12.3 Allowance of the Amended Indemnity Claim as provided herein and payment of
               the Amended Indemnity Claim within six months of the Effective Date; and
        12.4 Release of the Deed of Trust upon full payment of the Amended Indemnity Claim.

  Documents To Be Deposited Into Escrow

  12.   Following complete execution of this Agreement, but not later than June 30, 2018
        unless extended by mutual agreement of the Parties, the following documents shall be
        deposited into Escrow:
                                                    6
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  50
                            Exhibit 1 Page 8 of 43of 420



        (1)     Escrow instructions providing for the exchange/release of documents upon
                Close of Escrow (the “Escrow Instructions”), in substantially the same form
                and of substantially the same content as Exhibit “C” hereto;
        (2)     Duplicate originals of this Agreement;
        (3)     The Modification Agreement, in substantially the same form and of
                substantially the same content as Exhibit “B” hereto;
        (4)     The entered Approval Order in substantially the same form and of
                substantially the same content as Exhibit “A” hereto;
        (5)     The entered Order of the Court confirming Debtor’s Plan, which shall have
                been amended in accordance with this Agreement to provide for the
                assumption of the 16-Space Parking Lease and the Amended 14-Space
                Parking Lease;
        (6)     Issued permit(s) by the County of Los Angeles granting without conditions the
                Parking Permit Application;
        (7)     The Amended 14-Space Parking Lease, in the form of Exhibit “D” hereto.
        (8)     Written confirmation and photographs establishing that the Lot 5
                Improvements have been completed.

  The Closing

  13.   (A)     “Closing” shall occur upon the occurrence of each and all of the following:

                (1)    Entry of the Approval Order as a final order and deposit of the Approval
                       Order into Escrow;
                (2)    Entry of an order confirming ALC’s Plan which provides for the
                       assumption of the 16 Space Parking Lease and the Amended 14-Space
                       Parking Lease under applicable authority, and deposit into Escrow of an
                       order granting approval for the assumption of such leases;
                (3)    Deposit into Escrow of documentary and photographic evidence that the
                       Lot 5 Improvements have been completed in accordance with one or
                       more issued permits and the Approval Order;
                (4)    Issuance by the County of the Parking Permit in accordance with the
                       Parking Permit Application and deposit into Escrow of such permit;
                (5)    Deposit into Escrow of duplicate originals of the Modification
                       Agreement, signed by each of the Parties;

        (B)     Upon Closing, the following shall be delivered to each of the parties:

                To Garikian:
                (1)    A duplicate original of this Agreement, bearing an original
                       signature hereon on behalf of ALC;
                (2)    A duplicate original of the Modification Agreement, bearing an
                       original signature hereon on behalf of ALC;
                (3)    A duplicate original of the Amended 14-Space Parking Lease, bearing
                                                7
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                 Filed 08/12/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          01/25/18 17:29:04
                                                                   17:07:16 Desc
                                                                            Desc
                       Main Document     Page  51
                            Exhibit 1 Page 9 of 43of 420



                       an original signature thereon on behalf of ALC


               To ALC
               (1)   A duplicate original of this Agreement, bearing an original signature
                    hereon on behalf of Garikian;
               (2)  A duplicate original of the Modification Agreement, bearing an
                    original signature thereon on behalf of Garikian;
               (3)  A duplicate original of the Amended 14-Space Parking Lease, bearing
                    an original signature thereon on behalf of ALC
               (4)  A certified copy of the Parking Permit.


  Event of Non-Closing By Closing Deadline

  14.   In the event Closing does not occur on or before June 30, 2018 (the “Closing
        Deadline”), or by any extension of the Closing Deadline agreed upon by the Parties in
        writing, this Agreement shall be deemed terminated, and without further force or effect.
        In such event, all items deposited into Escrow by Garikian will be returned to Garikian,
        and all items deposited into Escrow by ALC will be returned to ALC.

 Conversion or Appointment of Chapter 11 Trustee

  15.   If, after Closing, the Case is converted to one under Chapter 7 of the Bankruptcy Code,
        or a Chapter 11 Trustee is appointed in the Case, this Agreement shall remain in full
        force and effect and binding upon any such Chapter 11 Trustee or any trustee appointed
        upon conversion of the Case. In the event Closing has not occurred prior to any such
        Chapter 11-trustee appointment or conversion of the case, Garikian may elect to
        terminate this Agreement and cancel the Escrow. Upon such event, all items deposited
        into Escrow by Garikian will be returned to Garikian, and all items deposited into
        Escrow by ALC will be returned to the Case Trustee.

  Dismissal of ALC Bankruptcy Case

  16.   In the event of a dismissal of the Case prior to Closing, the Closing requirements shall
        be modified by Amended Closing Instructions to remove any Closing requirements
        entailing the filing of documents in the Case or the requirements(s) of Court orders,
        provided such filings or Court orders have not previously been entered. In the
        event any such dismissal occurs after Closing, the provisions of Bankruptcy Code section
        349(b) regarding “Effects of Dismissal” shall not be applicable to the transfers and
        agreements made pursuant to this Agreement, as set forth more fully in the form of
        Approval Order attached as Exhibit “A” hereto.


                                                8
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  52
                                    1 Page 10 of 43of 420



  Representations and Warranties

  17.         As an inducement to Garikian to enter in this Agreement, ALC represents and warrants:

        (a)       Lot 5 is an integral part of the Fitness Quadrant and is not a separate parcel.

        (b)       Upon entry of the Approval Order, this Agreement will be valid, binding and
                  enforceable against ALC in accordance with its terms, and by his sole signature
                  hereon, Greg Galletly is authorized to enter into this Agreement on behalf of ALC;

        (c)       Except as provided herein, no consent, approval or authorization of, or filing,
                  registration or qualification with, any person or entity is required to be obtained in
                  connection with the execution and delivery of this Agreement, or any undertaking
                  or performance of any liability or obligation hereunder other than any such
                  consents, authorizations and/or approvals which have been obtained.

        (d)       The execution and delivery of this Agreement and the performance by ALC of its
                  obligations hereunder will not conflict with, or result in any breach of, any
                  judgment, writ, injunction or decree of any court or governmental authority, or any
                  agreement or instrument to which is a party or by which ALC is or may be bound.

        (e)       With the exception of the 15 exclusive parking rights already granted by ALC to
                  the residential tenants (9 spaces) and to two retail tenants (1 space to Eileen
                  Chang dba 20/20 Vision, and 5 spaces to Earth Tone), ALC has not granted to
                  any other tenant of the Fitness Quadrant any further exclusive parking rights
                  which would impinge upon the allocation of the 16 parking spaces to the Market
                  Quadrant.

        (f)       No representation or warranty by ALC contained in this Agreement, or any
                  certificate or other instrument, agreement or document furnished to Garikian
                  pursuant to this Agreement or in connection with the preparation and negotiation of
                  this Agreement contains any untrue statement of material fact or omits to state a
                  material fact necessary to make such representation or warranty not misleading in
                  light of the circumstances under which it was made.

  18.         As an inducement to ALC to enter in this Agreement, Garikian represents and
              warrants:

        (a)       Upon entry of the Approval Order, this Agreement will be valid, binding and
                  enforceable against Garikian in accordance with its terms, and that George Garikian
                  has full and complete authority to bind the Trust by his signature hereon;

        (b)       Except as provided herein, no consent, approval or authorization of, or filing,
                                                       9
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  53
                                    1 Page 11 of 43of 420



                  registration or qualification with, any person or entity is required to be obtained in
                  connection with the execution and delivery of this Agreement, or any undertaking
                  or performance of any liability or obligation hereunder other than any such
                  consents, authorizations and/or approvals which have been obtained.

        (c)       The execution and delivery of this Agreement and the performance by Garikian of
                  its obligations hereunder and thereunder will not conflict with, or result in any
                  breach of, any judgment, writ, injunction or decree of any court or governmental
                  authority, or any agreement or instrument to which is a party or by which Garikian
                  is or may be bound.

        (d)       No representation or warranty by Garikian contained in this Agreement, or any
                  certificate or other instrument, agreement or document furnished to ALC pursuant
                  to this Agreement or in connection with the preparation and negotiation of this
                  Agreement contains any untrue statement of material fact or omits to state a
                  material fact necessary to make such representation or warranty not misleading in
                  light of the circumstances under which it was made.

              Each party expressly acknowledges that the foregoing representations and warranties it
              has made herein are made to induce the other party to enter into this Agreement, and
              each understands that its representations and warranties made herein are being
              specifically relied upon by the other as a material inducement to enter into this
              Agreement and to forbear from exercising rights and remedies that might otherwise be
              available to it.

  Execution of Further Agreements and Documents

  19.         The parties shall execute and deliver such further agreements or additional documents as
              may be necessary to effectuate the intent and objectives of this Agreement.

  Execution in Counterparts

  20.         This Agreement may be executed in several counterparts, and all so executed shall
              constitute this Agreement, that shall be binding upon all Parties hereto, regardless of
              whether all of the Parties are signatories to the original or to the same counterpart.
              Facsimile or photocopy signatures shall be considered originals.

  Construction of Agreement

  21.         This Agreement is the product of negotiations and preparation by and among each Party
              and his/her/its attorneys. Therefore, the Parties acknowledge and agree that this
              Agreement shall not be deemed prepared or drafted by one party or another, and should
              be construed accordingly. The headings in the Agreement are for convenience only, and
              shall not be deemed to aid in the interpretation of this Agreement or any part hereof.
                                                      10
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  54
                                    1 Page 12 of 43of 420




   Governing Law

   22.    This Agreement shall be governed by the laws of the State of California, without giving
          effect to principles of conflicts oflaws, and shall be construed without the aid of any
          canon, custom or rule of law requiring construction against the draftsman.

   Retention of Jurisdiction

   23.    The parties agree that the Court may retain jurisdiction for the purpose of determining
          any dispute arising from this Agreement.

  IN WITNESS WHEREOF, the undersigned have executed this Agreement as ofthe date set
  forth above, and agree as indicated herein.



  Altadena Lincoln Crossing, LLC, Debtor in
  Possession




  George Garikian, Trustee of
  The George Garikian Living Trust




  By: George Garikian, Trustee


 Exhibit Attachments:

    A)   Form of Approval Order
    B)   Modification to Fifth Amendment (regarding Lot 5)
    C)   Escrow Instructions
    D)   Amended Indemnity Proof of Claim
    E)   Amended 14-Space Parking Space Lease


                                                 11
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  55
                                    1 Page 13 of 43of 420




  Go11torning La"

  22.    This Agreement shall be governed by the laws of the State ofCalitomia, without giving
         effect to principles of conflicts oflaws, and shall be construed without the aid of any
         canon, custom or rule oflaw requiring consuuction against the draftsman.

  Ret~ntlop ofJprlsdlctlon


  23.    The parties agree that the Court may retain jurisdiction for the 1mrp~c of dctcnnining
         any dispurc arising from this Agreement.

 IN WITNESS WHEREOF, the undersigned have executed this Agreement as ofthe date set
 forth above, and agree as indicated herein.



 Altadena Lincoln Crossing. LLC, Del>t(lr in
 Possession




 By: Greg Galletly, Managing Member


 (icorgc Ciarikian. Tntstee of
 The Geor Garikian Living Trust
                    I




Exhibit Anachmcnts:

   A} Fonn of Approval Order
   B) Modification to Fifth Amendment (regarding Lot 5}
   C) Escrow Instructions
   D) Amended Indemnity Proof of Claim
   z) Am~ndcd I 4-Spa~c ParkiJJg Space Lease


                                                11
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  56
                                    1 Page 14 of 43of 420



 Approved as to Form and Content:

 Barness & Barncss LLP




 Attorneys ror George Garikian. Tr~.
 The George Garikian Living Trust
                                       .no---

 Salvato La\\ Offices


 By:
       I
           I

 AttornC) s for Oebtor in Possession
 Altadena Lincoln Crossing. LLC




                                                12
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  57
                                    1 Page 15 of 43of 420




                              EXHIBIT “A”




                                       22
              Case 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB Doc
                                    Doc 369-1
                                        1120 Filed
                                                Filed 08/12/20
                                                      01/25/18 Entered
                                                                 Entered 08/12/20
                                                                         01/25/18 17:29:04
                                                                                  17:07:16 Desc
                                                                                           Desc
                                     Main Exhibit
                                          Document      Page  58
                                                  1 Page 16 of 43of 420



                1   GREGORY M. SALVATO (SBN 126285)
                       Gsalvato@salvatolawoffices.com
                2   JOSEPH BOUFADEL (SBN 267312)
                3      Jboufadel@salvatolawoffices.com
                    SALVATO LAW OFFICES
                4   Wells Fargo Center
                    355 South Grand Avenue, Suite 2450
                5
                    Los Angeles, California 90071-9500
                6   Telephone: (213) 484-8400
                    Facsimile: (213) 402-3778
                7
                    Attorneys for Debtor-in-Possession
                8   ALTADENA LINCOLN CROSSING LLC,
                    a Delaware limited liability company
                9
               10                            UNITED STATES BANKRUPTCY COURT
               11                             CENTRAL DISTRICT OF CALIFORNIA
               12                                                LOS ANGELES
               13
               14   In re:                                                Case No. 2:17-bk-14276-BB
               15   ALTADENA LINCOLN CROSSING                             Chapter 11
                    LLC, a Delaware limited liability
               16   company,                                              Order Approving Debtor’s Motion to
               17                                                         Approve Settlement with George
                                            Debtor.                       Garikian as Trustee of the George
               18
                                                                          Garikian Living Trust
               19
               20                                                                      Hearing:
               21                                                         Date:        February ___, 2018
                                                                          Time:        10:00 a.m.
               22                                                         Place:       Courtroom 1539
                                                                                       255 E. Temple Street
               23
                                                                                       Los Angeles, CA 90012
               24
               25
               26
               27
Salvato Law
  Offices
               28
                    Order Approving Debtor’s Motion to Approve      -1-            In re Altadena Lincoln Crossing LLC, Debtor
                    Settlement with George Garikian                                                 Case No. 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB Doc
                                    Doc 369-1
                                        1120 Filed
                                                Filed 08/12/20
                                                      01/25/18 Entered
                                                                 Entered 08/12/20
                                                                         01/25/18 17:29:04
                                                                                  17:07:16 Desc
                                                                                           Desc
                                     Main Exhibit
                                          Document      Page  59
                                                  1 Page 17 of 43of 420



                1           The Bankruptcy Court, having considered the “Motion to Approve Settlement with
                2   George Garikian as Trustee of the George Garikian Living Trust,” between Debtor
                3   Altadena Lincoln Crossing LLC (the “Debtor”) and Creditor George Garikian as Trustee
                4   of the George Garikian Living Trust (“Garikian”), through their respective counsel, filed
                5   on January__, 2018 (the “Motion”), and for good cause appearing,
                6
                7           IT IS HEREBY ORDERED THAT:
                8           1.      The Motion is granted.
                9           2.      The settlement agreement between the Debtor and Garikian is approved, a
               10   copy of which is attached to this Order as Exhibit A and is incorporated by reference as
               11   though set forth in full.
               12           3.      The Debtor is authorized to enter into the Settlement Agreement and take all
               13   actions in performance thereof; provided, however, that any use of cash collateral must
               14   require approval of East West Bank or a further Order of the Court.
               15
               16                                                ###
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
Salvato Law
  Offices
               28
                    Order Approving Debtor’s Motion to Approve    -2-        In re Altadena Lincoln Crossing LLC, Debtor
                    Settlement with George Garikian                                           Case No. 2:17-bk-14276-BB
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  60
                                    1 Page 18 of 43of 420




                              EXHIBIT “B”




                                       23
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  61
                                    1 Page 19 of 43of 420



                               MODIFICATION AGREEMENT


   This Agreement for the Modification of “Fifth Amendment to Standard Offer, Agreement and
 Escrow Instructions for Purchase of Real Estate” (the “Fifth Amendment”) (a copy of which is
 attached as Exhibit “A”) is made as of January 17, 2018 (the ''Effective Date") by and between
 ALTADENA LINCOLN CROSSING, LLC, a Delaware Limited Liability Company (“ALC”),
 on the one hand, and George Garikian as Trustee of the George Garikian Living Trust
 (“Garikian” or the “Trust”), on the other hand (collectively, the “Parties”), pursuant to the
 Settlement Agreement of even date between the Parties.

 Whereas, and for the consideration set forth in the Settlement Agreement, the Parties agree that
 the Fifth Amendment may be, and hereby is, modified as follows:

 1.     Paragraph 2(b) shall be modified to strike the words: "(and Seller shall not further amend
        said application to remove or modify those parking spaces without Buyer's express
        written consent)" and replace them with the words "and, provided that Seller continues to
        provide the requisite parking spaces under the SK Lease, Buyer will not object to any
        application by Seller for the development of Lot 5 for other uses".

 2.     With the modifications set forth in Paragraph 1 above, Paragraph 2(b) of the Fifth
        Amendment shall hereafter read as follows:

        “b. Buyer and Seller shall have entered into a new parking lease or leases on terms
        and conditions approved by Buyer, providing for sixteen (16) parking spaces in
        the garage at 376 Acacia Street, Altadena (the"Garage"), and, subject to
        paragraph 3 below, fourteen (14) parking spaces on Lot 5 (which Lot 5 is shown in
        Exhibit "A" attached hereto), which is adjacent to the Property(the"Parking
        Leases"), or in the Garage. Said parking spaces on Lot 5 shall have been
        incorporated into the Revised Exhibit "A"application (R2004-00402 and RCUP
        200700155 and parking permit case RPKP 200600011 ), and said Lot 5 shall be
        "tied" to the remainder of Seller's property that is adjacent to the Property by an
        an instrument approved by Los Angeles County in writing to ensure that the
        provided parking cannot be altered except with further Los Angeles County approval
        (and, provided that Seller continues to provide the requisite parking spaces under the
        SK Lease, Buyer will not object to any application by Seller for the development of Lot
        5 for other uses); this covenant shall survive the close of escrow).”

 3.     Except as modified by the foregoing, the Fifth Amendment shall in all other respects
        remain unmodified, and in full force and effect.




                                                 1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  62
                                    1 Page 20 of 43of 420



 So Agreed.

 Altadena Lincoln Crossing, LLC, Debtor in       Approved as to Form and Content
 Possession
                                                 Salvato Law Offices
                                                 Attorneys for Debtor in Possession



 By:____________________________                 By:_____________________________
                                                 Gregory M. Salvato, Esq.
 Gregory Galletly, Managing Member
                                                 Dated:____________




 The George Garikian Living Trust                Approved as to Form and Content

                                                 Barness & Barness LLP
                                                 Attorneys for The George Garikian Living
                                                 Trust


 By: ________________________
 George Garikian, Trustee                        By:_____________________________
                                                 Daniel I. Barness, Esq.




                                             2
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  63
                                    1 Page 21 of 43of 420




                                Exhibit “A”

                         Fifth Amendment to PSA Lease




                                       3
            Case 2:17-bk-14276-BB
            Case 2:17-bk-14276-BB Doc
                                  Doc 369-1
                                      1120 Filed
                                              Filed 08/12/20
                                                    01/25/18 Entered
                                                               Entered 08/12/20
                                                                       01/25/18 17:29:04
                                                                                17:07:16 Desc
                                                                                         Desc
                                   Main Exhibit
                                        Document      Page  64
                                                1 Page 22 of 43of 420
        •



                           Fifth Amendment to Standard OtTer. -~~ment and Escro" ln stnlt ti ons
                                       for Pu rcba•e of Real Estate Qlon-ResidentiaD

                           Tills Fifth .tunendment to St.andard Offer, Agreement and Escrow lnstrucrioos for
                  Purchase of Real Estate is made as of this th day ofNovernb~r. 2014 (this " Fifth
                  Amendment") by and between George Oarikian, Trustee of the George Oarikian Living Trusr
                  ("Buyer"), and Altadena Lincoln Crossing, LLC, a Delaware limited liability company
                  (''Sell or"), with reference to the following:

                          A. Buyer and Seller entered into that certain Standard Offer, Agreement and E3crow
                  lnstructioos for Purchase of Real Esrate executed on or about August 26, 2014 for the purchase
                  of certain real property locat..-d at22.30-68 Lincoln Avenue, Altadena, California. as amended by
                  four (4) prior amendments to such agreement (collectively, as amended, the" Acreement").

                          B. Buyer and Seller desire to further amend ~ Agr=ncnt on the terms and conditions
                  set forth below. Capitalized terms used below but not othen..ise defined herein shall have the
                  meaning given to such reans in the Agreement.

                                                            AGREEMENT:

                  NOW, THEREFORE, for good and valuable consideration, the receipt nnd sufficiency of which
                  i~ hereby acknowledged, Buyer and Seller ngr~e to amend the Agreement as follows:

                      1. Conditioned on all of the manets set forth in the Agreement and in this Fiflh Amendment,
                         Buyer hereby v.;aives the Buyer's Contingencies.

                     2 In addition to the closing conditions in favor of Buyer under the Agreement, the
                       following shall be conditioo.s precedent to Buyer's obligations 10 complete the purchase
                         of the Property (and shall be deemed included in paragraph 35 of the Aveemcnt):

                             a   The documcnllllion requirementS of Buyer's lender, which may include without
                                 limitation tenant estoppels and Sl-.'DAs. and approval of enviroMlental studies,
                                 shall be ful.filled to the lender's satisfaction, and the lender shall have funded its
                                 purchase money loan, or termS; and conditions approved by Buyer.
                             b. Buyer and Seller shall have encered into a new parking lease or leases on terms
                                and conditions approved by Buyer, providing for sixteen ( 16) parking spaces in
                                the gnrage at 376 Acacia Street, Altadena (the "Garage"), and, subject to
    I                           paragraph 3 below, fourteen (14) parking spaces on lot 5 (which lot 5 is shown in
I                               Exhibit "A" attached hereto), which is adjacent to the Property (the "Parking
                                Leases"), or in the Garage. Said parking spaces on lot5 shall have been
                                 inro!pOrated into the Revised Exh.ibit "A~ application (R2004-00402 and RCUP
                                 200700155 and parlcing permit case RPKP 200600011), and said lotS shall be
                                 'lied" to the mnainder of Seller's property that is adjacent to the Property by an
                                 insrrument approved by Los Angeles Counry in writing 10 ensure that the
                                 provided parlcing cannot be altered except "'ith further Los Angeles County
                                 approval (and Seller shall not further amend said application to remove or modify

                                                                     l
              Case 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB Doc
                                    Doc 369-1
                                        1120 Filed
                                                Filed 08/12/20
                                                      01/25/18 Entered
                                                                 Entered 08/12/20
                                                                         01/25/18 17:29:04
                                                                                  17:07:16 Desc
                                                                                           Desc
                                     Main Exhibit
                                          Document      Page  65
                                                  1 Page 23 of 43of 420
--.-----,.
          I




                              Fifth Amendment to Standard Offer, Agreement and Escrow Instructions
                                          for Purchase of Real Estate (Non-Residential)

                            This Fifth Amendment to Standard Offer, Agreement and Escrow Instructions for
                     Purchase of Real Estate is made as of this _ th day ofNovember, 2014 (this "Fifth
                     Amendment'') by and between George Garikian, Trustee of the George Garikian Living Trust
                     ("B uyer"), and Altadena Lincoln Crossing, LLC, a Delaware limited liability company
                     ("Seller"), with reference to the following:

                             A. Buyer and Seller entered into that cenain Standard Offer, Agreement and E-scrow
                     Instructions for Purchase of Real Estate executed on or about August 26, 2014 for the purchase
                     of certain real properly located at 2230-68 Lincoln Avem1e, Altadena, California, as amended by
                     four (4) prior amendments to such agreement (collectively, as amended, the "Agreement").

                             B. Buyer and Seller desire to further amend the Agreement on the terms and conditions
                     set forth below. Capitalized tenus used below but not otherwise defined herein shall have the
                     meaning given to such terms in the Agreement.

                                                              AGREEMENT:

                     NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
                     is hereby acknowledged, Buyer and Seller agree to amend the Agreement as follows:

                         I. Conditioned on all of the man~TS set fonh in the Agreement and in this Fifth ..<lunendment,
                            Buyer hereby waives the Buyer's Contingencies.

                        2. In addition to the closing conditions in favor of Buyer under the Agreement, the
                           following shall be conditions precedent to Buyer's obligations to complete the purchase
                           of the Property (and shall be deemed included in paragraph 35 of the Agreement):

                               a   The d ocumentation requirements of Buyer's lender, which may include without
                                   limitation tenant estoppels and SNDAs, and approval of environmental srudies,
                                   shall be fulfilled to the lender's satisfaction, and the lender shall have fw1ded its
                                   purchase money loan, or terms and conditions approved by Buyer.
                                b. Buyer and Seller shall have entered into a new parlcing lease or leases on terms

    I,,                            and conditions approved by Buyer, providing for sixteen (16) parking spaces in
                                   the garage at 376 Acacia Street, Altadena (the ''Garage"), and, subject to
                                   paragraph 3 below, fourteen (14) parking spaces on lot 5 (which lot 5 is shown in
     ••                            Exhibit "A" attached hereto), which is adjacent to the Property (the "Parking
     !                             Leases"), or in the Garage. Said parking spaces on lot 5 shall have been
                                   incorporated into the Revised! Exhibit "A" application (R2004-00402 and RCUP
                                   200700155 and parking pem1it case RPKP 200600011 ), and said Jot 5 shall be
                                   "tied" to the remainder of Seller's propeny thai is adjacent to the Property by an
                                   instrument approved by Los Angeles County in writing to ensure that the
                                   provided parlcing cannot be altered except with further Los Angeles County
                                   approval (and Seller shall not further amend said application to remove or modify


                                                                      1



    l
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  66
                                    1 Page 24 of 43of 420



                  those parking spaces without Buyer's express written consent; this covenant shall
                  survive the close of escrow).
               c. Schedule B exception 27 (set forth in the Title Company's preliminary report for
                  the Property dated April II, 2014 for order no. 00022664-x49) shall have been
                  tcm1inated as a maner of recard and sball not be included in any title policy
                  issued on the closing.


        3. Seller shall prior to the scheduled closing date procure (x) fully executed amendments to
           the leases between Seller and one or more tenants of the Property (to the extent
           necessary) such that the Garage has lawful and adequate p31king for such tenants and
           their employees and/or invitees, as reasonably deteonined by Buyer, and (y) the wl'itten
           consent of Los Angeles County, on terms and conditions acceptable to Buyer, to the
           concept that such tenants' employee and other parking needs as set forth in such t<lnllilts'
           leases and/or the requirements of applicable codes or ordinances regarding the provision
           of parking spaces are satisfied by the Parking L.eases (using lot 5 or the Garage). Seller
           shall also procure executed non-disturbance agreements from all of its secured lenders in
           favor of Buyer with regard to the Parking Leases, in form and content acceptable to
           Buyer, prior to the scheduled closing date. Seller shall prior to the issuance of the
           parking permit described in paragraph 5 below date make such improvementS to lot 5 so
           that it can be used for the purposes descdbed in the applicable Parking Lease in
           compliance with applicable law. Seller shall indemnify, defend and hold harruless Buyer
           (and its related successors and assigns) from and against any and all claims, losses, costs
           and expenses (including but not limited to attomeys' fees and costs) which arise out of or
           relate to (a) any assertion by B&V Enterprises, Inc. ("SK"), tb.e tenant under a lease with
           Seller dated April 1, 2008 (the "SK Lease"), that section 18.5 of the SK Lease (or any
           other provision of the SK Lease rela1ed to parking has been violated due to the failw·e to
           provide exclusivity rights of SK in thirty (30) parking spaces in the Garage, and/or (b)
           any assertion that the Property violates applicable laws, codes or ordinances regarding the
           provision of parking spaces, and/or (c) the failure to complete the improvements
           described in the preceding sentence prmnptly following the close of escrow for the sale of
           the Property. Such indemnity shall, at Buyer's request, be further set forth in an
           instrument that is secured by a deed of trUSt on Seller's remaining properties comprising
           the shopping center and adjacent properties of which the Property is a part (which will
           record on the closing date), and in such ,event Seller shall cause its secured lender to
           provide a non-disturbance agreement regarding said deed of trust, in form and content
           reasonably acceptable to Buyer, as a closing condition in favor of Buyer (which 'viii be
           deemed added ro the closing conditions set forth in paragraph 35 of the Agreement). The
           foregoing provisions shall survive the close of escrow.

        4. Seller shall immediately comply with all of the covenants and conditions applicable to
           Seller that are contained in that certain letter from Buyer to KriStina Kulczycki, a copy of
           which is attached heretO as Exhibit "B" and by this reference incorporated herein.

        5. Upon the closing, Seller shall execute and deliver ro Buyer an indemnity agreement in
           form and content designated by Buyer which will protect Buyer from damages and

                                                     2
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  67
                                    1 Page 25 of 43of 420



            claims that arise in the event that Bllyer is unable to procure from Los Angeles Collnty a
            parking permit for the Property pursuant to ftle no. RPKP 201300005 (R10J3-01662).
            Such indemnity agreement shall be secured by a deed of trust on Seller's remaining
            property that is in the vicinity of and/or adjacent to the Property. Seller shall procure the
            wrinen consent to said deed of trust from i1S lender on such otb.er property, in fom1 and
            content acceptable to Buyer. The said indemnity agreement and deed of ll"liS1 will
            terminate if and when such parking permit is issued on terms and conditions acceptable to
            Buyer.

        6. Seller shall use its best efforts to procure such documcn1S and con.sen1S as may be needed
           in order to waive the condition set fonh in paragraph 40(a) of the Agreement.

        7. Tl1e scheduled closing date is hereby moved to December J9, 2014, provided, however,
           that if all of the conditions in tavor of Buyer have not been fully satisfied by said date,
            Buyer shall have the right to extend said date to January 15, 2015.

        8. The Purchase Price is hereby amended to be $15,225,000.00.

        9. This Fifth Amendment shall be governed by and construed in accordance with the laws of
            the State of California.

        10. All righ1S and obligations of the parties hereunder shall be binding upon and inure to the
            benefit of the parties and the successors and assigns of each such party.

        I 1. This Fifth Amendment may be executed in any nllffiber of counterparts, each of which
             shall be effective only upon delivery arnd thereafter shall be deemed an original. and all of
             which. shall be taken to be one and the same instrument, for the same effect as if all
             parties hereto had signed the same sign.ature page. In the event of any conflict between
             the provisions of the Agreement and the provisions of this Fiftb Amendment, the
             provisions of this Fifth Amendment shall con1r0l.

            lN WllNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
     the day and y ' ftrst ~ve written.


              f!/j             "~--
     Geor~ Garikian, Trustee of the George
     Oarikian Living Trust


     ALTADENA UNCOLN CROSSING, LLC,
     a Delaware linllted liab· ·ry company




                                                      3
    Case 2:17-bk-14276-BB
    Case 2:17-bk-14276-BB Doc
                          Doc 369-1
                              1120 Filed
                                      Filed 08/12/20
                                            01/25/18 Entered
                                                       Entered 08/12/20
                                                               01/25/18 17:29:04
                                                                        17:07:16 Desc
                                                                                 Desc

-                          Main Exhibit
                                Document      Page  68
                                        1 Page 26 of 43of 420




                                        EXHJBIT"A"
                                          J..QI.i




                                              4



1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  69
                                    1 Page 27 of 43of 420




                                                    EXHIBJT"B"




     October 30, 2014

     Ms. Kristina Kulczycki
     Regional Planning Assisrant ll
     Zoning Permits Easr
     Department of Regional Phmning
     320 West Temple S~reet, 13111 floor
     Los Angeles, CA 90012

     Re: Lincoln Crossjn2 Parking

     Dear Ms. Kulczycki:

     This letter sets forth the anticipated sm•crure of Ole resolution of the potential parking issues in
     relation to Ole referenced property, and the requested termination of the covenant and agreement
     made by Altadena Lincoln Crossing, LLC ("ALC'') for the benefit ofthc County of Los Angeles,
     which is dated December 7, 2006 and was recorded in the Official Records of Los Angeles County as
     Instrument No. XX-XXXXXXX (the "Restrictive Instrument"), as follows:

     1. As you know, The George Oarikian Living Trust ("Buyer") is under contract to purcha..<e the
     "Market Quadnmt" portion of the Lincoln Crossing shopping center project, which portion has a
     common street address of2230-2268 Lincoln Ave., Altadena, CA (the «subject Property"}, from
     ALC. ALC will continue to own the "Fimess Quadrant" portion of the Lincoln Crossing project.
     ALC has agreed to allow Buyer to take over and continue with the existing parking permit case
     RPKP 201300005 QUOI3-01662), witb the application being amended to have the Buyer's name.

     2.     ALC will provide travel information kiosks and displays situated in common areas and
     work with project site tenants to produce and distribute alternative travel mode and ddeshare
     opportunities information to employees. Said kiosks and displays shall contain no advertisements
     or be located in such a way that it would take from th!l current lancl.~capin8 and parking space.

     3.      We anticipate that prior to the Restrictive Instrument being terminated and removed as a mau..r
     of record affecting title 10 the Subject Property, the parking areas ofthe Market Quadrant will
     be restriped by ALC to ensure that all spaces are of the correct dimensions and meet code. lf ALC
     fails to complete the restriping by the time that the sale escrow for the Subject Property closes, Buyer
     will complete the restriping project.

     4.    To ameliorste any shortage in onsite parking for the Subject Property, Buyer and ALC have
     agreed to enter into a 99 year lease to provide up to thirty (30) parking spaces in the parking strUCture

                                                        5
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  70
                                    1 Page 28 of 43of 420



     located at 376 Acacia Street which is owned by ALC; a draft oftbat lease is attached hereto as
     Exhibit uA". Buyer and ALC have agreed that a short form memorandum of the parking lease will
     be recorded. ALC will cause its lender to provide a non-disturbance agreement with regard to !he
     parning lease so that even a foreclosure oftbe deed of trust which encumbers the land on which the
     parking structure is built will not te~minale the lease.

     S.     ALC has agreed to withdraw its requeSt for the Conditional Use Perm it and Parking Permit for
     lot 5 of the Lincoln Crossing project (R201 3-0J660 (RPKJ> 201300006} and RCUP-201300082).
     ALC shall submit an official letter requesting the withdrawal with seven (7) business days following
     the execution of this agreemenL

     6. ALC bas agreed to file a Revised Exhibit "A" application (R2004-0402 and RCUP 2007-{)0 J 15
     and parl<ing permit case RPKP 20060001 1) to update the current layout of the Fitness Quadrant site,
     to update the parking table, and to identifY the bike parking for the reduction in necessary parking
     spaces. In addition the necessary bike parking will be installed in the Fitness and Market Quadrants
     per code. ALC has also agreed to not use the parking StrUcture in relation to the development and/or
     operation of lot 5 of the Lincoln Crossing project, and that parking will be provided on said lot 5 for
     aU future improvements on that lot. Th e revised exhibit "A" shall be submitted with in seven (7)
     business days follo\\~ng the execution of this agreement_ Buyer needs wrinen confirmation from the
     county that the foregoing matters are approved.

     7. ALC has agreed that the parking spaces for the Market Quadrant in the parking Structure will be
     clearly identified and parking in these spaces will be restricted to Market Quadrant employees.

     8. Attached hereto as Exhibit "B" is an analysis of the available parking usage at the Lincoln
     Crossing project.

     9. We will not be able to obtain a loan and close the purchase of the Subject Property unless the
     Restrictive Instrument is terminated and removed. Accordingly, it is critical thai the County asree to
     renninate and remove the Restrictive Instrument as a matter of record concurrently with the closing
     of Buyer's purcha~c of the Subject Property, the .recordation of the memorandum of the 99 year
     lease, and upon inspecting the restriped parking to determine that it matches the approved site plan
     and that the new bike parking meers code.

     10. Time is of the essence in this transaction and we would like to close the transaction by the end
     ofNovember. Prior to Buyer spend ing addi tional funds in connection with its loan commibnent,
     Buyer would like the County to review and approve this term sheet and enter into an agreement
     incorporating the above matters.

                  e with any questions regarding the foregoing. Thank you.
                                       '




     Agreed, acknowledged and confumed.


                                                       6
    Case 2:17-bk-14276-BB
    Case 2:17-bk-14276-BB Doc
                          Doc 369-1
                              1120 Filed
                                      Filed 08/12/20
                                            01/25/18 Entered
                                                       Entered 08/12/20
                                                               01/25/18 17:29:04
                                                                        17:07:16 Desc
                                                                                 Desc
                           Main Exhibit
                                Document      Page  71
                                        1 Page 29 of 43of 420



         Altadena Lincoln Crossing, LLC

         By:
         hs: _ _ _




                                             7

j
    Case 2:17-bk-14276-BB
    Case 2:17-bk-14276-BB Doc
                          Doc 369-1
                              1120 Filed
                                      Filed 08/12/20
                                            01/25/18 Entered
                                                       Entered 08/12/20
                                                               01/25/18 17:29:04
                                                                        17:07:16 Desc
                                                                                 Desc
                           Main Exhibit
                                Document      Page  72
                                        1 Page 30 of 43of 420



                                        EXHIBTT "A"
                                      PARKING LEASE




l
!

                                            8



i
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  73
                                    1 Page 31 of 43of 420



                                                 EXHIBIT "B"
                                  PARKING AVAILABILITY ANALYSIS

     As currently developed, the Fitness Quadrant site has 182 pru:king spaces required for the gym (based
     on an occupancy load determination of 545), !he 9 existing !-bedroom apartment units require 14
     parki ng spaces, the retail spaces take up 8,422 square feet and require 34 puking spaces, and the
     Subway resuummt has an occupancy load delennination of30 wh ich would require 10 parking
     spaces. The total number of required parking based on the current uses of the Fi tness Quadrant site is
     240 spaces. Following is the breakdown :

     Fitness Quadrant parking calculations

     Current uses on the site:

     24-Hour Fimess Gym                           545 OL/3 ~             182

     9 Exisring 1-BR apartment units              (9 X 1.5 2 ]3.5)       14

     Retail (Bldg 3)                              8,422/250=              34

     Subway                                       30 OL / 3c             10



     Total                                                               240 spaces required

                                                                         244 spaces are provided

     Therefore, there are 4 available parking spaces that could be utiliud by the Market Quadrant if
     authorized through a parking penni!.

     lf section 22.52.1081 is applied (which allows fo:r a 5% reduction in parkjng if bike parlcing is
     provided above the amount that is required by the code), then that would reduce the number of
     required parking spaces by 12. Therefore, only 228 spaces would be required and the Fimess
     Quadrant would have 16 additional spaces that could be u.sed by the Market Quadrant.

     If the Market Quadrant also applies the 5% bike parking reduction, then the required parking will be
     reduced by 9 spaces (from 187 to !78 required spaces ... 162 spaces are provided). Therefore, th e
     Ma rket Qua dra nt would only be missing 16 spnces.




                                                        9
                                                                                                                                                                                                                                                           ..
                                                            Case 2:17-bk-14276-BB
                                                            Case 2:17-bk-14276-BB Doc
                                                                                  Doc 369-1
                                                                                      1120 Filed
                                                                                              Filed 08/12/20
                                                                                   Main Exhibit
                                                                                        Document      Page  74
                                                                                                1 Page 32 of 43of
                                                                                                                 --------
                                                                                                    01/25/18 Entered
                                                                                                               Entered 08/12/20
                                                                                                                  420
                                                                                                                       01/25/18 17:29:04
                                                                                                                                17:07:16 Desc
                                                                                                                                         Desc



•••••• ••• ••••••••


  5827                              ....
                      ,, ,,,,, ,, ,,,., ,, ,.~··•·O••••••••--••••••••·••••••OO•••«



                                    502MIC. tD
                                                                                     ··· -·••-' ••··- - - '''''''''''""''''''"" ....,, ,,,,, ..,,,,,,,, ,,,.,,,uoo,.....ooo.;...,.,,._,, . •••• ooo-•••"'' ._ ,, , _.,. , _,.,,.,,,.,,. • •••• ·••,




                                                                                                            ..                                                                                                                                              ''
                                                  LuO.l


                                                                       ---···-··
                                                                       ··1· ....
                                                                          ~--                                                                                                                                                   .sr•
                                                                        . I
                                                                           ,- --
                                                                           I
                                                                                                                 S ACACIA
                                                                                                                      ... sfsc RiB~                       <.R'S
                                                                                                                                                                  I . ....         IW
                                                                                                                                                                                                .. ,.,.: .;            ·~              "
                                                                                                                                                                                                                                'n; f'\CT                   ;l
                                                                           ~-                           ~             6
                                                                                                                                   ~
                                                                                                                                                                                                                   @~
                                                                                                                                                                  ~ 10 a,
                                                                                                                                                                                                          I
                                                                                                                                       '
                                                                                                                                                                                                                   :ul
                                                                                                                                                                                                                   . : ~® ~ 1~~
                                                                                                                               •
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                            ~t2                        :,5
                                                                                                                                                 ~8 ~9
                                                                                                                                                                   @) '@) •
                                                                                                                                       1~7                                                            ;:13
                                                                                                        i             5
                                                                                                                                                          ...             B                                                            ®
                                                                                                                                                                                                                                      .,,.,
                                                                                                                                     ,, •
                                                                          PG                                                       3         '
                                                                          11                                                        .@                            "'"'"'         lltOI W'
                                                                                                                                                                                            "''"' ~..!: !!-~-; e7C'              s~               PG
                                                                                                                      •                                                                                           ~ @Q
                                                                                                                                                                                                                    """                           ..!.L.
                                                                                                                                 . ....                                                .                      .        .               .,
                                                                                                        •'us          3                              "'     ~-
                                                                                                                                                                   ,...                           .
                                                                     -~                                                        -       \
                                                                                                                                                 22
                                                                                                                                                           I ~.




                                                                                                                                                                                                          e
                                                                                                                                                                                                                                       ,9z
                                                                                                        ~t·
                                                                                                            - - - - - .. ..
                                                                                                          2                        R!                                             a®  ®                                @        ®      @
                                                                                                                                                           roo    ~ 35
                                                                                                                      *'
                                                                                                                                                 4
                                                                                                                                           38        37'                           34 3:1                     32       31       30      29!
                                                                                                       I '

                                                                                                                  i
                                                                                                                           •

                                                                                                                           '
                                                                                                                                           ~

                                                                                                                                       JiloO.W
                                                                                                                                                                   .........
                                                                                                                                                                   __l         _!_ .
                                                                                                                                                                                                          """ ""'               """ ""
                                                                                                                                                                                                                                            :l
                                                                                                       •              Wooosu~.,   " . " .. ~~
                                                                                                                             " ., .''""~J(W .                                               "         "            •        •                 •
                                                                                                                                                                                                                                 RDI




                                                                                                       ~ I I I I ~~~ I I I I I I I
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  75
                                    1 Page 33 of 43of 420




                              EXHIBIT “C”




                                       24
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  76
                                    1 Page 34 of 43of 420



                                 JOINT ESCROW INSTRUCTIONS
        These Joint Escrow Instructions are made and entered into as of January 17, 2018 by and
 between, George Garikian as Trustee of the George Garikian Living Trust (“Garikian”), on the
 one hand, and ALTADENA LINCOLN CROSSING, LLC (“ALC”), on the other, pursuant to that
 certain Settlement Agreement of even date (the “Settlement Agreement”) by and between the
 foregoing parties (the “Parties”), and, if necessary, shall append, or be appended to, any Standard
 Escrow Instructions that may be required by First American Title Co. Of Los Angels [OR
 ALTERNATE SELECTED BY THE PARTIES] (the “Escrow Agent”) in connection with the
 Settlement Agreement and Escrow Account #:____________ (the “Escrow”).

       The Escrow Agent is instructed as follows:

       I.          Documents To Be Deposited Into Escrow

        Following complete execution of the Settlement Agreement, but not later than February 28,
        2018, the following documents (all as defined in the Settlement Agreement) shall be deposited
        into Escrow:
            (1)     These Instructions, fully executed by the Parties and/or their respective attorneys
                    of record;
            (2)     Execution version of the Settlement Agreement;
            (3)     Execution version of the Modification Agreement;
            (4)     The entered Approval Order ;
            (5)     Entered Order(s) of the Court approving ALC’s assumptions of the Parking
                    Structure Leases;
            (6)     The entered Order of the Court confirming ALC’s Plan, which shall have been
                    amended in accordance with the Settlement Agreement;
            (7)     Issued permit(s) by the County of Los Angeles granting without conditions the
                    Parking Permit Application;
            (8)     Unfiled Amended Garikian Indemnity Proof of Claim;
            (9)     Written confirmation and photographs establishing that the Lot 5 Improvements
                    have been completed;
            (9)     Request for Reconveyance of the Deed of Trust in recordable form.

       II.         The Closing

             (A)      “Closing” shall occur upon the occurrence of each and all of the following:

                      (1)    Entry of the Approval Order as a final order of the Court and deposit of the
                             Approval Order into Escrow;
                      (2)    Entry of an order of the Court granting a motion seeking approval for ALC
                             to assume the 16-Space Parking Lease and the Amended 14-Space Parking
                             Lease or of an order confirming ALC’s Plan which provides for the
                             assumption of such leases under applicable authority, and deposit into
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  77
                                    1 Page 35 of 43of 420



                              Escrow of an order granting approval for the assumption of such leases;
                       (3)    Deposit into Escrow of documentary and photographic evidence that the Lot
                              5 Improvements have been completed in accordance with one or more
                              issued permits and the Approval Order – with a “Receipt Acknowledged”
                              sign-off by or on behalf of Garikian;
                       (4)    Issuance by the County of the Parking Permit in accordance with the
                              Parking Permit Application and deposit into Escrow of duplicate certified
                              copies of such permit;
                       (5)    Deposit into Escrow of the Amended Indemnity Proof of claim showing
                              confirmation of filing:
                       (6)    Deposit into Escrow of duplicate originals of the Modification Agreement,
                              signed by each of the Parties.

              (B)      Upon Closing, the following shall be delivered to the respective Parties:

                       To Garikian:
                       (1)    A duplicate original of the Settlement Agreement, bearing an original
                              signature on behalf of ALC;
                       (2)    A duplicate original of the Modification Agreement, bearing an original
                              signature thereon on behalf of ALC;
                       (3)    A copy of the items described in Paragraph 1(A)(3) above as evidence of
                              completion of the Lot 5 Improvements;
                       (4)    A duplicate certified copy of the (issued) Parking Permit

                       To ALC
                       (1)   A duplicate original of the Settlement Agreement, bearing an original
                             signature on behalf of Garikian;
                       (2)   A duplicate original of the Modification Agreement, bearing an original
                             signature thereon on behalf of Garikian;
                       (2)   The (recordable) Request for Reconveyance;
                       (3)   ECF confirmation or other Proof of the filing with the Court of the
                             Withdrawal of the Lease Rejection Proof of Claim;
                       (4)   ECF confirmation or other proof of the filing with the Court of the
                             Amended Indemnity Proof of Claim;
                       (5)   A duplicate certified copy of the (issued) Parking Permit

       III.         Event of Non-Closing

      1.      In the event Closing does not occur on or before May 31, 2018 (the “Closing Deadline”),
              or by any further extension(s) of the Closing Deadline agreed upon by the Parties in writing,
              the Settlement Agreement shall be deemed terminated, and without further force or effect.
              In such event, upon written notice of such termination to the Escrow Agent, the Escrow
              Agent shall return all items deposited into Escrow by Garikian to Garikian, and all items
              deposited into Escrow by ALC to ALC.
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  78
                                    1 Page 36 of 43of 420



      IV. Notices

      2.   The following are the Parties’ respective addresses/contact information for notice/delivery
           purposes under these Escrow Instructions:

           To ALC:

           c/o Gregory M. Salvato, Esq.
           Gsalvato@Salvatolawoffices.com

           SALVATO LAW OFFICES
           355 So. Grand Avenue, Suite 2450
           Los Angeles, CA 90071-9500
           Telephone: (213) 484-8400
           Facsimile: (213) 402-3778


           To Garikian:

           c/o Daniel I. Barness, Esq.
           Daniel@BarnessLaw.com

           BARNESS & BARNESS LLP
           11377 W. Olympic Blvd., 2nd Floor
           Los Angeles, CA 90064
           Telephone: (310) 594-3011
           Facsimile: (310) 473-8700




      Altadena Lincoln Crossing, LLC, Debtor                 The George Garikian Living Trust
      in Possession
                                                             _____________________________
      _____________________________                          By: George Garikian, Trustee
      By: Gregory Galetly, Managing
          Member

                                                             Approved as to Form and Content
      Approved as to Form and Content
                                                             Barness & Barness LLP
                                                             Attorneys for The George Garikian
      Salvato Law Offices
                                                             Living Trust
      Attorneys for Debtor in Possession

                                                             By:_____________________________
      By:_____________________________
                                                             Daniel I. Barness, Esq.
      Gregory M. Salvato, Esq.
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  79
                                    1 Page 37 of 43of 420




                              EXHIBIT “D”




                                       25
           Case 2:17-bk-14276-BB
          Case      2:17-bk-14276-BB Doc         Doc 369-1
                                                     1120 Filed
                                                             Filed 08/12/20
                                                                   01/25/18 Entered
                                                                              Entered 08/12/20
                                                                                      01/25/18 17:29:04
                                                                                               17:07:16 Desc
                                                                                                        Desc
  Fill in this information to identify the case:  Main Document      Page  80
                                                       Exhibit 1 Page 38 of 43of 420

  Debtor 1              ALTADENA LINCOLN CROSSING LLC
                        __________________________________________________________________


  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

                                                Central District Of California
  United States Bankruptcy Court for the: _______________________________________

  Case number            2:17-bk-14276 BB
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                     04 /16

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?                          The George Garikian Family Trust
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                      
                                      X
                                          No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________


3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      The George Garikian Family Trust
                                      ______________________________________________________                      The George Garikian Family Trust
                                                                                                                  _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     c/o Barness & Barness LLP, 11377 W. Olympic Blvd.
                                      ________________________________________________________                    c/o Barness & Barness LLP, 11377 W. Olympic Blvd.
                                                                                                                  _______________________________________________________
                                      Number       Street                                                         Number       Street

                                      Los Angeles              CA                 90064
                                      ________________________________________________________                    Los Angeles             CA                90064
                                                                                                                  _______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone     (310) 594-3011
                                                        ________________________                                  Contact phone   (310) 594-3011
                                                                                                                                  ________________________

                                      Contact email     ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend               No
   one already filed?
                                      x Yes.                                                                                                          08/08/17D
                                                                                                     10
                                                Claim number on court claims registry (if known) ____________                           Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              X   No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




   Official Form 410                                                            Proof of Claim                                                             page 1
           Case 2:17-bk-14276-BB
           Case 2:17-bk-14276-BB Doc
                                 Doc 369-1
                                     1120 Filed
                                             Filed 08/12/20
                                                   01/25/18 Entered
                                                              Entered 08/12/20
                                                                      01/25/18 17:29:04
                                                                               17:07:16 Desc
                                                                                        Desc
                                  Main Exhibit
                                       Document      Page  81
                                               1 Page 39 of 43of 420

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         S
   you use to identify the                                                                                                         __ ____        _ ____
   debtor?



7. How much is the claim?                                                    Does this amount include interest or other charges?
                                  Unknown, but not to
                                                                             X No
                                  exceed $60,000                              Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                  Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                  Limit disclosing information that is entitled to privacy, such as healthcare information.

                                      Indemnity Agreement secured by 2230-2260 Lincoln Ave., Altadena, California
                                  ______________________________________________________________________________



9. Is all or part of the claim     No
   secured?                       
                                  X Yes. The claim is secured by a lien on property.
                                            Nature of property:
                                           X   Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of
                                           Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                             Motor vehicle
                                             Other. Describe:             _____________________________________________________________


                                            Basis for perfection: Deed of Trust - Recorded against real property
                                            ____________________________________________________________
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)



                                            Value of property:                            $ 20,000,000
                                            Amount of the claim that is secured:         $60,000 *

                                            Amount of the claim that is unsecured: $_0_________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)
                                                 * Unknown but not to exceed $60,000

                                            Amount necessary to cure any default as of the date of the petition:              $____________________



                                            Annual Interest Rate (when case was filed)_______%
                                               Fixed
                                               Variable



10. Is this claim based on a      X   No
    lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition.                 $____________________


11. Is this claim subject to a    X   No
    right of setoff?
                                   Yes. Identify the property: ___________________________________________________________________

12. Is all or part of the claim    No
    entitled to priority under
    11 U.S.C. § 507(a)?           
                                  x Yes. Check all that apply:                                                                        Amount entitled to priority


 Official Form 410                                                    Proof of Claim                                                         page 2
        Case 2:17-bk-14276-BB
        Case 2:17-bk-14276-BB Doc
                              Doc 369-1
                                  1120 Filed
                                          Filed 08/12/20
                                                01/25/18 Entered
                                                           Entered 08/12/20
                                                                   01/25/18 17:29:04
                                                                            17:07:16 Desc
                                                                                     Desc
                               Main Exhibit
                                    Document      Page  82
                                            1 Page 40 of 43of 420

  A claim may be partly                  Domestic support obligations (including alimony and child support) under
                                          11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                         $____________________
  priority and partly
  nonpriority. For example,
  in some categories, the                Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
                                          personal, family, or household use. 11 U.S.C. § 507(a)(7).                                                     $____________________
  law limits the amount
  entitled to priority.
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                          bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                              $____________________
                                          11 U.S.C. § 507(a)(4).
                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                          $____________________

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                              $____________________

                                      X
                                                                                           2 that applies.
                                          Other. Specify subsection of 11 U.S.C. § 507(a)(_____)                                                         $ 60,000    _________

                                      * Amounts are subject to adjustment on 4/1/16 and every 3 years after that for cases begun on or after the date of adjustment.



Part 3:    Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                    I am the creditor.
FRBP 9011(b).                 
                              X   I am the creditor’s attorney or authorized agent.
If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
to establish local rules
specifying what a signature
is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                             amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000,        and correct.
imprisoned for up to 5
years, or both.
18 U.S.C. §§ 152, 157 and    I declare under penalty of perjury that the foregoing is true and correct.
3571.
                             Executed on date _________________
                                                       MM / DD       /   YYYY




                              ________________________________________________________________________
                                         /s/ Daniel I. Barness
                                      Signature


                              Print the name of the person who is completing and signing this claim:


                              Name                   Daniel I. Barness
                                                     _______________________________________________________________________________________________
                                                     First name                                 Middle name                                  Last name


                              Title                  Attorneys for The George Garikian Family Trust
                                                     _______________________________________________________________________________________________

                              Company                 Barness & Barness LLP
                                                     _______________________________________________________________________________________________
                                                     Identify the corporate servicer as the company if the authorized agent is a servicer.



                              Address                c/o Barness & Barness LLP, 11377 W. Olympic Blvd.
                                                     _______________________________________________________________________________________________
                                                     Number               Street

                                                     Los Angeles                                 CA                90064
                                                     _______________________________________________________________________________________________
                                                     City                                                                   State            ZIP Code

                              Contact phone           (310) 594-3011
                                                     _____________________________                                          Email            ____________________________________




Official Form 410                                                          Proof of Claim                                                                       page 3
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  83
                                    1 Page 41 of 43of 420




                              EXHIBIT “E”




                                       26
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  84
                                    1 Page 42 of 43of 420




                       AMENDMENT TO PARKING SPACE LEASE
                           DATED AS OF JANUARY 8, 2015

 .
 This Amendment is made as of January 7, 2018 by and between ALTAENA LINCOLN
 CROSSING, LLC, a Delaware Limited Liability Company (“ALC”/“Landlord”), on the one
 hand, and George Garikian as Trustee of the George Garikian Living Trust (“Garikian”)
 /“Tenant”), on the other hand (collectively, the “Parties”), and modifies the PARKING SPACE
 LEASE dated as of January 8, 2015, (the "14-Space Lease") as to which a Memorandum of
 Lease, bearing Recording No.20150054311 is of record with the Los Angeles County Recorder’s
 Office. This Amendment is made pursuant to the Settlement Agreement of even date between
 the Parties and in accordance with paragraph 24(l)of the 14-Space Lease.

 Paragraph 3 of the 14-Space Lease is hereby modified as follows:

 "3. Term. The term of this lease (the "Term") shall begin on January 8, 2015 (the "Effective
 Date”), and shall expire up the earlier of: (1) termination of that certain Shopping Center Lease
 by and between ALC and B&V Enterprises, Inc. dated April 1, 2008 and/or (2) Ninety-nine (99)
 years from the Effective Date.”

 Except as modified by the foregoing, the 14-Space Lease shall in all other respects remain
 unmodified, and in full force and effect. Further, and for the sake of clarification, this
 Amendment shall modify and apply only to the 14-Space Lease, and not the separate lease
 agreement between the Parties entitled: “Parking Space and Trash Enclosure Lease ” dated as of
 January 8, 2015.

 So Agreed.

 Altadena Lincoln Crossing, LLC, Landlord            Approved as to Form and Content
                                                     Salvato Law Offices
                                                     Attorneys for Landlord
 By: __________________________
                                                     By:_____________________________
 Gregory Galletly, Managing Member,
                                                     Gregory M. Salvato, Esq.
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1120 Filed
                                  Filed 08/12/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           01/25/18 17:29:04
                                                                    17:07:16 Desc
                                                                             Desc
                       Main Exhibit
                            Document      Page  85
                                    1 Page 43 of 43of 420



 The George Garikian Living Trust, Lessee   Approved as to Form and Content

                                            Barness & Barness LLP
                                            Attorneys for The George Garikian Living
                                            Trust
 By:________________________                By:_____________________________
    George Garikian, Trustee                Daniel I. Barness, Esq.



 .
          Case 2:17-bk-14276-BB
          Case 2:17-bk-14276-BB Doc
                                Doc 369-2
                                    1120 Filed
                                             Filed 08/12/20
                                                   01/25/18 Entered
                                                              Entered 08/12/20
                                                                      01/25/18 17:29:04
                                                                               17:07:16 Desc
                                                                                        Desc
                                 Main Document       Page  86 of
                                    Proof of Service Page 1 of 2 420

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

           Salvato Law Offices, 355 South Grand Avenue Suite 2450, Los Angeles, CA 90071-9500

A true and correct copy of the foregoing document entitled (specify):

     1. Notice of Motion for Order to: Approve Compromise between Debtor Altadena Lincoln Crossing, LLC and
        George Garikian as Trustee of the George Garikian Living Trust; Modify Cash Collateral Order to Approve
        $50,000 Expenditure Required by Compromise; Memorandum of Points and Authorities; Declaration of
        Greg Galletly in Support; and

     2.    Motion for Order to: Approve Compromise between Debtor Altadena Lincoln Crossing, LLC and George
           Garikian as Trustee of the George Garikian Living Trust; Modify Cash Collateral Order to Approve $50,000
           Expenditure Required by Compromise; Memorandum of Points and Authorities; Declaration of Greg
           Galletly in Support; and

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/25/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     •     Daniel I Barness daniel@barnesslaw.com
     •     Anastasia E Bessey anastasia.bessey@kralikjacobs.com, rina.ross@kralikjacobs.com,aeblaw@gmail.com
     •     Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
     •     J Scott Bovitz bovitz@bovitz-spitzer.com
     •     Peter W Bowie peter.bowie@dinsmore.com, caron.burke@dinsmore.com
     •     Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
     •     Lois Jacobs    lois.jacobs@kralikjacobs.com
     •     Lisa Lenherr ll@tiemlaw.com, sml@tiemlaw.com
     •     Ron Maroko ron.maroko@usdoj.gov
     •     Gregory M Salvato gsalvato@salvatolawoffices.com,
           calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
     •     James A Tiemstra jat@tiemlaw.com, sml@tiemlaw.com
     •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)       , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

//
//
//
//
//
//
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 2:17-bk-14276-BB
      Case 2:17-bk-14276-BB Doc
                            Doc 369-2
                                1120 Filed
                                         Filed 08/12/20
                                               01/25/18 Entered
                                                          Entered 08/12/20
                                                                  01/25/18 17:29:04
                                                                           17:07:16 Desc
                                                                                    Desc
                             Main Document       Page  87 of
                                Proof of Service Page 2 of 2 420

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 1/25/2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
        Overnight
        Honorable Sheri Bluebond
        United States Bankruptcy Court
        255 E. Temple Street, Suite 1534
        Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/25/2018                Lynnette Garrett                                                      /s/ Lynnette Garrett
 Date                         Printed Name                                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                         Main Document   Page 88 of 420




                        EXHIBIT "2"
Case 2:17-bk-14276-BB      Doc 1120
                               1022 Filed 08/12/20
                                          01/15/20 Entered 08/12/20
                                                            01/15/20 17:29:04
                                                                     19:55:33     Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page89
                                                   1 of 22
                                                        420


 1   Daniel I. Barness
      SBN 104203, Daniel@BarnessLaw.com
 2   BARNESS & BARNESS LLP
     13636 Ventura Blvd.
 3   Los Angeles, CA 91423
     Telephone: (310) 594-3011
 4   Facsimile: (818) 906-2638
 5   Attorneys for The George Garikian Living Trust, Creditor
 6                       UNITED STATES BANKRUPTCY COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
                               LOS ANGELES DIVISION
                                                      Case No. 2:17-bk-14276 BB
 9                                  )
10 In re
                                    )                 Chapter 11
                                    )
11 ALTADENA LINCOLN CROSSING,
                                    )                 OPPOSITION BY THE GEORGE
                                    )                 GARIKIAN LIVING TRUST TO
12
   LLC,                             )                 "MOTION TO APPROVE
                                    )                 AGREEMENT WITH EAST WEST
13
                                    )                 BANK FOR: (1) SETTLEMENT OF
             Debtor.                )                 STATE COURT ACTION; (2)
14
                                    )                 RELIEF FROM STAY; AND
                                    )                 (3) DISMISSAL OF NINTH CIRCUIT
15
                                    )                 APPEAL"; DECLARATION OF
                                    )                 DANIEL I. BARNESS
16
                                    )
                                    )                 [REQUEST FOR JUDICIAL NOTICE
17
   ________________________________ )                 FILED CONCURRENTLY]
                                                      DATE:     January 29, 2020
18                                                    TIME:     10:00 A.M.
                                                      CRTRM:    1539
19                                                              255 E. Temple Street
                                                                Los Angeles, CA 90012
20
21
22
23
24
25
26
27
28
                                                                                         1
Case 2:17-bk-14276-BB             Doc 1120
                                      1022 Filed 08/12/20
                                                 01/15/20 Entered 08/12/20
                                                                   01/15/20 17:29:04
                                                                            19:55:33                                           Desc
                                   Main
                                    MainDocument
                                         Document Page
                                                     Page90
                                                          2 of 22
                                                               420


 1                                                TABLE OF CONTENTS
 2
 3
     I.               INTRODUCTION
 4
     II.              STATEMENT OF FACTS
 5
     III.             DISCUSSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 6
                      A. Applicable Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 7   .
 8                    B. Applicable Authorities Do Not Support the Trustee's Motion . . . . . . . . . . . . . . . 10
 9                    1.        The Garikian Settlement Agreement is binding upon the Trustee and the
                                Estate . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
10
                      2.        The Motion Invites Harm to Garikian, the Estate and Successors . . . . . . . . 10
11
                                           a.    Harm to Garikian . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
12                                         b. Harm to Estate and/or Successor Owner . . . . . . . . . . . . . . . 11
13                    3.        The Motion is Ineffectual as a Request to Set Aside the Garikian Settlement
                                Order . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
14
15 IV.      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
16                    DECLARATION OF DANIEL I. BARNESS . . . . . . . . . . . . . . . . . . . . . . . . 14
17
18
19
20
21
22
23
24
25
26
27
28



                                                                        i
Case 2:17-bk-14276-BB                      Doc 1120
                                               1022 Filed 08/12/20
                                                          01/15/20 Entered 08/12/20
                                                                            01/15/20 17:29:04
                                                                                     19:55:33                                               Desc
                                            Main
                                             MainDocument
                                                  Document Page
                                                              Page91
                                                                   3 of 22
                                                                        420


  1                                                      TABLE OF AUTHORITIES
  2
  3     CASES
  4
        Albert v. Chesapeake Bank & Trust Co. (In re Linton Props., LLC), 410 B.R. 1, 12 Bankr.
  5     D.D.C.2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
  6     Creative Data Forms, Inc. v. Pennsylvania Minority Business Development Authority, 72 Bankr.
        619, 623 (E.D. Pa. 1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
  7
        Ford Motor Credit Co. v. Weaver, 680 F.2d 451, 461 (6th Cir.1982) . . . . . . . . . . . . . . . . . . . . . . . . 8
  8
        In re Johnson, 518 F.2d 246, 251 (10th Cir.), cert. denied, 423 U.S. 893, 96 S. Ct. 191, 46 L. Ed. 2d
  9     125 (1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10      Leonard v. Vrooman, 383 F.2d 556, 561 (9th Cir.1967) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
11      Mosser v. Darrow, 341 U.S. 267, 273-74, 71 S. Ct. 680, 683, 95 L. Ed. 927 (1951) . . . . . . . . . . . . . 8
12
        Sherr v. Winkler, 552 F.2d 1367, 1374 (10th Cir.1977). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
13
14      In re Valley Engineering Company, 41 Bankr. 509 (Bankr. N.D. Ill. 1984) . . . . . . . . . . . . . . . . . . . . 9
15      Wolf v. Weinstein, 372 U.S. 633, 650, 83 S. Ct. 969, 979, 10 L. Ed. 2d 33 (1963).. . . . . . . . . . . . .8
16
17      STATUTES/RULES
18      Federal Rules of Civil Procedure
19 Rule 59 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10
20 Rule 60 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10
21 Federal Rules of Bankruptcy Procedure
22 Rule 9023 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
23
24
25
26
27                                ii
   OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO
28 "MOTION TO APPROVE AGREEMENT WITH EAST WEST BANK FOR:
   (1) SETTLEMENT OF STATE COURT ACTION; (2) RELIEF FROM STAY;
   AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL" DECLARATION OF
   DANIEL I. BARNESS             ii
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                              01/15/20 17:29:04
                                                                       19:55:33                 Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page92
                                                     4 of 22
                                                          420


 1   The George Garikian Living Trust (the "Garikian Trust" or "Garikian") submits this Opposition to
 2   the Motion by the Chapter 11 Trustee herein (the "Trustee") entitled: "Motion to Approve
 3   Agreement with East West Bank For: (1) Settlement of State Court Action; (2) Relief from Stay; and
 4   (3) Dismissal of Ninth Circuit Appeal" (the "Motion") and to the underlying settlement agreement
 5   with EWB (the "EWB Settlement").
 6
     I.      INTRODUCTION
 7
 8           For substantive and procedural reasons the Motion should be denied: Harm to the Estate will
 9   be among other adverse consequences of granting the Motion, in that it will result in the setting-
10   aside of the Court's order approving the below-described Garikian Settlement. In the absence of
11   that settlement, Garikian will assert damages against the Estate arising from rejection of post-petition
12   leases; Garikian's $5 million secured claim will be reinstated (now as a sold-out junior with an
13   elephantine administrative claim). It is also likely that as a consequence, the Estate will incur the
14   risks and expense of costly litigation to determine Garikian's damages resulting from the post-
15   petition rejection.
16
             If implemented, the EWB Settlement will cause economic harm to Garikian as well: By
17
     throwing the settled parking issues into disarray and uncertainty, a significant cloud on title, which
18
     the Garikian Settlement seeks to avoid, will remain on Garikian's Market Quadrant (defined below).
19
     This same disarray and uncertainty over Code-compliant parking will also cloud the title of the
20
     Estate's below-defined Fitness Quadrant. That cloud impedes a sale of the Market Quadrant by
21
     EWB or its successor, if not preventing a sale altogether. The Motion not only fails to address the
22
     potential harm arising from unwinding the Garikian Settlement, it fails even to mention that
23
     Settlement or the Court's order approving it.
24
25           The Motion is also procedurally improper, and for that reason alone should be denied: It is a
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         2
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                             01/15/20 Entered 08/12/20
                                                               01/15/20 17:29:04
                                                                        19:55:33                Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page93
                                                      5 of 22
                                                           420


 1   disguised attempt to undo a previous Court Order approving a Settlement Agreement between this
 2   Chapter 11 Estate and Garikian (the "Garikian Settlement"), and is in dereliction of the Trustee's
 3   duties under the Code to act as fiduciary on behalf of all creditors and the Estate.
 4
              Accordingly, the Garikian Trust respectfully requests that the Court deny the Motion and
 5
     decline to approve the EWB Settlement.
 6
 7   II.      STATEMENT OF FACTS

 8
              The following facts are established by the record of these proceedings; the concurrently-filed
 9
     Request for Judicial Notice ("RJN"); and by the annexed declaration of Daniel I. Barness ("Barness
10
     Declaration"):
11
12   1.       This case was commenced on April 7, 2017 (the "Petition Date") (Doc 1). From the Petition

13            Date until October 3, 2019, when a Chapter 11 trustee was appointed (Doc 968), Debtor had

14            been acting as debtor in possession herein. After close to two years of litigation concerning

15            eight iterations of a plan of reorganization by the former debtor in possession (Doc 943), and

16            after appeals by EWB regarding its default interest assessed against Debtor -- culminating in

17            the Ninth Circuit appeal covered by the Motion -- on October 7, 2019, the Court entered an

18            order appointing a Chapter 11 trustee, followed by the acceptance of such appointment by

19            Jason Rund (the "Chapter 11 Trustee") [(Doc 965); Barness Declaration, ¶ 1].

20
     2.       Initially (prior to the Petition Date), Debtor's predecessor-entity Altadena Lincoln Crossing,
21
              LLC ("ALC")1 owned an integrated singular shopping center (the “ALC Center”) consisting
22
              of two quadrants -- the Fitness Quadrant, which had as its anchor tenant a 24-Hour Fitness
23
              facility (the "Fitness Quadrant"); and (across the street) the Market Quadrant, which had as
24
25            1
                      As used herein, "ALC" will mean the pre-petition Debtor.
26
27         OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
           AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28         ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
           DECLARATION OF DANIEL I. BARNESS                                         3
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                              01/15/20 17:29:04
                                                                       19:55:33               Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page94
                                                     6 of 22
                                                          420


 1           its anchor tenant Super King Market (the "Market Quadrant"). A covenant in favor of Los
 2           Angeles County entitled " " (the “County Covenant”) that was recorded on December 7,
 3           20052 required that the ALC Center not be legally divided, i.e., that the Fitness Quadrant and
 4           the Market Quadrant be maintained as a singular ALC Center, versus two legally divided
 5           parcels with two separate centers. [Barness Declaration, ¶ 2]
 6
     3.      In order to effect a sale of the Market Quadrant that would conform to Los Angeles County
 7
             requirements and lead to the release of the County's subdivision restriction, the parties (ALC
 8
             and Garikian), as part of the documentation of their purchase and sale agreement dated
 9
             January 15, 20153 (the "Purchase and Sale Agreement") also entered into the Leases and the
10
             Indemnity Agreement, which were incorporated into and made part of the Purchase and Sale
11
             Agreement and documentation. [(Doc 412); RJN, Exhibit “A”] Among other things, these
12
             agreements were intended to achieve formal compliance with County requirements regarding
13
             the Off-Site Parking Arrangements – a condition for the release of the County Covenant
14
             which otherwise would have prevented the division of the formerly integrated (undivided)
15
             ALC Center [Barness Declaration, ¶ 3]. A Memorandum of Lease covering the 14-Space
16
             Parking Lease [RJN, Exhibit "C"] and a Memorandum of Lease covering the 16-Space
17
             Parking Lease [RJN, Exhibit "D"] were recorded on January15, 2015 in Los Angeles County.
18
             The Indemnity [RJN, Exhibit "E"] The Deed of Trust [RJN, Exhibit "F"] was executed in
19
             order to secure the Debtor's obligations under the Indemnity Agreement, and was also
20
             recorded on January 15, 2015 in Los Angeles County.      The template for these arrangements
21
             is set forth in correspondence between the County and Garikian, which is part of the record
22
23
             2
                    See RJN, Exhibit "B" and Garikian Declaration [(Doc 412, ¶¶ 1-7); RJN, Exhibit
24                  "A".]
25           3
                    [(Doc 412), ¶¶ 1-7; RJN, Exhibit "A"]
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         4
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                              01/15/20 17:29:04
                                                                       19:55:33                 Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page95
                                                     7 of 22
                                                          420


 1           of these proceedings [RJN, Exhibit "A"].
 2
     4.      As a result of these transactions, ALC (the Estate's predecessor) retained the Fitness
 3
             Quadrant and conveyed the Market Quadrant to Garikian. The sale transaction, without
 4
             more, however, would have been impermissible, because it would have left the (Garikian's)
 5
             Market Quadrant without sufficient parking according to County requirements and would
 6
             have been in abrogation of the parties' agreements with the County upon which withdrawal of
 7
             the County Covenant was conditioned. [Barness Declaration, ¶ 4] So, following guidelines
 8
             approved by the County, the parties entered into a number of ancillary agreements, including:
 9
             (1) an Indemnity Agreement [ RJN, Exhibit “E" ]: (2) the 14-Space Parking Lease [RJN,
10
             Exhibit “F" ]; and (3) the 16-Space Parking Lease [RJN, Exhibit “D" ]4.
11
12   5.      These agreements implemented the County-approved arrangements allocating on ALC's

13           Fitness Quadrant 30 parking spaces, to be granted to the (Garikian) Market Quadrant to

14           adjust for the loss of parking resulting from dividing the integrated Center into two

15           separately-owned parts. The obligations under the Indemnity Agreement were secured by a

16           deed of trust to the Fitness Quadrant in favor of Garikian [RJN, Exhibit "F"]5. The Off-Site

17
             4
                    Doc 91, pp.34-36 (RJN, Exhibit “E”) will hereinafter be called the “Indemnity
18                  Agreement” and the 14-Space Lease and the 16-Space Lease will hereinafter be
                    called collectively the “Parking Leases”.
19
             5
                    The Indemnity Agreement provides indemnification by ALC against the risks of "(i)
20                  any assertion by [SK Market] that section 18.5 of the [SK Market Lease] (or any
                    other provision of the [SK Market Lease] related to parking, in effect on the date of
21                  this Indemnity Agreement) has been violated due to the failure to provide exclusivity
                    rights of SK in thirty (30) parking spaces in the [Parking Structure], (ii) any assertion
22                  that the property violates applicable laws, codes or ordinances, in effect as of the
                    date of this Indemnity Agreement, regarding the provision of parking
23                  spaces based on Tenant Leases in effect on the date of this Indemnitee
                    (sic) Agreement (so long as Tenant maintains the 162 onsite parking
24                  spaces at the Market Quadrant), (iii) any and all damages and claims that
                    arise in the event that [Garikian], after pursuing diligently and in good
25                  faith, is unable to procure from Los Angeles County a parking permit for
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         5
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                              01/15/20 17:29:04
                                                                       19:55:33                Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page96
                                                     8 of 22
                                                          420


 1           Parking Arrangements agreed by the parties (the "Off-Site Parking Arrangements") also
 2           included certain specified improvements to ALC's Lot 5 (a vacant lot) to accommodate 14
 3           parking spaces. These improvements (the "Lot 5 Improvements") included the following: (a)
 4           grading of the unimproved Lot 5 (an undeveloped portion of the Debtor's real property) and
 5           permit approvals, (b) paving and striping of Lot 5 in accordance with County requirements;
 6           and (c) relocation of the sprinkler fixtures, so that no fewer than 14 vehicles can be parked on
 7           Lot 5. (RJN, Exhibit "A" at pp. 7-8). Without the Lot 5 Improvements, there would be an
 8           undue parking burden on the Fitness Quadrant, which otherwise would have an inadequate
 9           number of parking spaces to accommodate employees and visitors. Id.
10
     6.      Following the Petition Date, a significant dispute arose between Garikian and the Estate
11
             when the former debtor-in-possession proposed its First Amended (Doc 160) and Second
12
             Amended (Doc 293) Plans. The First Amended Plan was silent as to assumption/rejection;
13
             and the Second Amended Plan would have effected a rejection of the Parking Leases and
14
             purportedly of the Indemnity Agreement6. In response to this state of affairs, Garikian filed a
15
             motion seeking an order compelling assumption or rejection of the parking leases. [Doc 145;
16
             Barness Declaration, ¶ 6] That motion to was withdrawn when the parties subsequently
17
18
                    the Property pursuant to file no. RPKP 201300005 (R2013 -- 01662) (the
19                  "Parking Permit"), and/or (iv) [Debtor's] breach of or default with regard
                    to any of its covenants under that certain Fifth Amendment to Standard
20                  Offer, Agreement and Escrow Instructions for Purchase of Real Estate,
                    dated as of November 18, 2014 [copy attached, but omitted here]. This
21                  Agreement shall survive the closing under the PSA [Purchase and Sale Agreement]
                    and the recording of the conveyance deed for the Property to [Garikian]." [RJN,
22                  Exhibit "E"]
23
24
             6
                    Garikian has disputed on the record that the Indemnity Agreement is “executory” in
25                  nature. [Barness Declaration, ¶ 8]
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         6
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                              01/15/20 17:29:04
                                                                       19:55:33                 Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page97
                                                     9 of 22
                                                          420


 1           reached a settlement [Barness Declaration, ¶ 6].
 2
     7.      On or about January 20, 2018, Garikian and the former debtor-in-possession reached a
 3
             settlement agreement (the "Garikian Settlement"), which was viewed as a better alternative to
 4
             the extensive and costly litigation which would have arisen from the Estate's targeted
 5
             rejections. Among other things, the settlement included Debtor's performance of the Lot 5
 6
             Improvements, which had previously been stalled since the 2015 purchase and sale
 7
             transaction. [Barness Declaration, ¶ 7]
 8
 9   8.      Among other arrangements embodied by the Garikian Settlement, the Debtor was to assume

10           the two Parking Leases, and Garikian was to withdraw its Indemnity Proof of Claim for $5

11           million (Doc 361-9, RJN, Exhibit "H") [Barness Declaration, ¶ 8].

12
     9.      On January25, 2019, the Debtor filed a Motion (Doc 125) "Garikian Settlement Approval
13
             Motion") seeking Court-approval and authority to enter into the Garikian Settlement, which
14
             EWB opposed [(Doc 406); [Barness Declaration]. On June 24, 2018, the Court issued its
15
             order granting the Garikian Settlement Motion. [Doc 561, RJN, Exhibit "I"]. It took from the
16
             initial filing of Debtor's Motion for approval of the Garikian Settlement on January 26, 2018
17
             until June 24, 2018 -- a period of over five months-- just for the litigation process concerning
18
             the Settlement to run its course. [Barness Declaration, ¶ 10]
19
20   10.     Finally, following the Court's OSC (Doc 929), the Court ordered the appointment of Chapter

21           11 trustee. On or about October 23, 2019, Jason Rund (the "Trustee") accepted appointment

22           as Chapter 11 Trustee, and at present is so serving. [(Doc 965); Barness Declaration, ¶ 10]

23
     11.     The Settlement Agreement resulted from extensive negotiations between Debtor and the
24
             Garikian Trust. The considerable time, effort and expense spent to resolve the parking issues
25
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         7
Case 2:17-bk-14276-BB            Doc 1120
                                     1022 Filed 08/12/20
                                                01/15/20 Entered 08/12/20
                                                                  01/15/20 17:29:04
                                                                           19:55:33                   Desc
                                  Main
                                  MainDocument
                                       Document Page
                                                   Page9810of
                                                            of420
                                                               22


 1              which stem from Garikian's 2015 acquisition of the Market Quadrant from ALC ultimately
 2              led to the Garikian Settlement Agreement. The aim of the Settlement Agreement was to
 3              avoid long, drawn-out, expensive litigation; to meet the County requirements (regarding the
 4              Off-site Parking Arrangements); to provide a means by which Debtor might increase the
 5              value of its property, and to mitigate a significant multimillion-dollar risk looming over
 6              Garikian's Market Quadrant, which is also the risk facing any transferor (e.g., EWB) or
 7              subsequent owner of the Fitness Quadrant, unless the Lot 5 Improvements are made prior to
 8              any transfer. At the time of the Trustee's appointment, Garikian and the former
 9              debtor-in-possession were well on their way to consummating the terms of the Garikian
10              Settlement, and accomplishing the Lot 5 Improvements. [Barness Declaration, ¶ 11]
11
12   III.       DISCUSSION

13          A. Applicable Authorities

14          It is a long-settled principle that a Chapter 11 trustee is a fiduciary of each creditor of the estate.

15   [See, e.g., Wolf v. Weinstein, 372 U.S. 633, 650, 83 S. Ct. 969, 979, 10 L. Ed. 2d 33 (1963).] As

16   such, he or she has a duty to treat all creditors fairly and to exercise that measure of care and

17   diligence that an ordinarily prudent person under similar circumstances would exercise. Ford Motor

18   Credit Co. v. Weaver, 680 F.2d 451, 461 (6th Cir.1982); Sherr v. Winkler, 552 F.2d 1367, 1374 (10th

19   Cir.1977).

20
            A trustee may be personally liable not only for intentional but also negligent violations of duties
21
     imposed upon him by law. [See , Mosser v. Darrow, 341 U.S. 267, 273-74, 71 S. Ct. 680, 683, 95 L.
22
     Ed. 927 (1951); In re Johnson, 518 F.2d 246, 251 (10th Cir.), cert. denied, 423 U.S. 893, 96 S. Ct.
23
     191, 46 L. Ed. 2d 125 (1975; cf. Leonard v. Vrooman, 383 F.2d 556, 561 (9th Cir.1967) (trustee can
24
     be held personally liable for acts which either are not taken in good faith or are unreasonable).]
25
26
27      OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28      ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         8
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                             01/15/20 Entered 08/12/20
                                                               01/15/20 17:29:04
                                                                        19:55:33                 Desc
                               Main
                               MainDocument
                                    Document Page
                                                Page9911of
                                                         of420
                                                            22


 1      A Trustee is bound by orders of the court, including orders (as here) arising out of settlements to
 2   which the predecessor debtor-in-possession was a party. In Albert v. Chesapeake Bank & Trust Co.
 3   (In re Linton Props., LLC), 410 B.R. 1, 12 (Bankr.D.D.C.2009), for example, a trustee was
 4   determined to be bound by a debtor-in-possession's agreement with the particular creditor and the
 5   trustee's predecessor, the debtor-in-possession not to challenge a garnishment lien. Accordingly, the
 6   successor Chapter 11 trustee was barred from challenging the lien.
 7
        Motions to set aside previous orders or judgments of the court are governed by Rules 59 and 60
 8
     of the Federal Rules of Civil Procedure. With certain inapplicable exceptions, Bankruptcy Rules
 9
     9023 and 9024 incorporate Fed. R. Civ. Proc. 59 and 60 into all matters governed by the Bankruptcy
10
     Rules. Creative Data Forms, Inc. v. Pennsylvania Minority Business Development Authority, 72
11
     Bankr. 619, 623 (E.D. Pa. 1985).
12
13      Fed. R. Civ. Proc. 60(b)(1) provides that the court may relieve a party from an order entered

14   against such party by reason of mistake, inadvertence, surprise or excusable neglect. Fed. R. Civ.

15   Proc. 60(b)(6) provides for such relief for "any other reason justifying relief from the operation of

16   the judgment."

17
        Relief from a judgment or order may also be granted under Fed. R. Civ. Proc. 59, as incorporated
18
     by Bankruptcy Rule 9023. Rule 59 provides in part that the court may "open the judgment . . . ,
19
     amend findings of fact and conclusions of law or make new findings and conclusions, and direct the
20
     entry of a new judgment." Fed. R. Civ. Proc. 59(a). It has been stated that "one purpose of the Rule
21
     59 motion is to allow the trial court to exercise its "power and duty to order a new trial whenever, in
22
     its judgment, this action is required in order to prevent injustice. [Citation omitted]". In re Valley
23
     Engineering Company, 41 Bankr. 509 (Bankr. N.D. Ill. 1984).
24
25
26
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         9
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                             01/15/20 Entered 08/12/20
                                                                01/15/20 17:29:04
                                                                         19:55:33                   Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page100
                                                      12 of 420
                                                            22


 1       B. Applicable Authorities Do Not Support the Trustee's Motion
 2
         1. The Garikian Settlement Agreement is binding upon the Trustee and the Estate.
 3
         The Garikian Settlement Agreement binds the Estate, and its representatives, including the
 4
     Trustee. As such, the Trustee should not be permitted to effect its breach, which he has initiated by
 5
     filing the Motion. The Estate's obligation to perform the Lot 5 Improvements is a central component
 6
     of that settlement agreement.
 7
 8       2. The Motion Invites Harm to Garikian, the Estate and Successors.
         To the extent implementation of the EWB Settlement results in a cloud on title, because the Lot 5
 9
10   Improvements will not of been performed, there looms the possibility that the entire transaction

11   leading to the subdivision of the former unitary center, could unravel. At the very least, if the

12   parking arrangements are not implemented, any successor in ownership would face similar clouds on

13   title arising from the uncertainty. It would therefore be in the interest of all parties involved to have

14   the Lot 5 Improvements completed, so at least this major issue will have been settled and resolved

15   prior to any transfer of title. A cloud on title will be harmful to all parties concerned, if their ability

16   to obtain financing and/or sell their respective parcels is impaired.

17       a. Harm to Garikian
18       If implemented, the EWB Settlement would harm Garikian's interests by creating uncertainty
19   about compliance with the off-site parking requirements imposed by the County as a condition to the
20   parcel-split and Garikian's purchase of the Market Quadrant. The threats of negative financial
21   effects which were facing Garikian until approval of the Settlement will arise again: Garikian has
22   previously shown what those negative financial effects would be – impairment of marketability and
23   financing opportunities with respect to the Market Quadrant – that it has faced, and continues to face
24   –because of irresolution of the Off-Site Parking Arrangement issues. [See, e.g., Declaration of
25   George Garikian and attached October 30, 2014 letter to the Los Angeles County Department of
26   Regional Planning / Zoning Permits East, citing problems in obtaining financing because of the
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         10
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                               01/15/20 17:29:04
                                                                        19:55:33               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page101
                                                     13 of 420
                                                           22


 1   unresolved situation with the Off-Site Parking Arrangements. [RJN, Exhibit "A"].
 2
            After five months of litigation regarding just approval of the Garikian Settlement, the Court
 3
     finally entered the Garikian Settlement Order on June 24, 2018 [Doc 561]. If the Garikian
 4
     Settlement is set aside, as would be accomplished by a grant of the Trustee's Motion, there will be
 5
     consequential harm not only to Garikian and the Estate.
 6
 7          b. Harm to Estate and/or Successor Owner

 8          Potential cloud-on-title harm, akin to those faced by Garikian, is also faced by the Estate and
     any successor-owner. There, however, additional potential harms to the Estate: Abrogation of the
 9
     Garikian Settlement Agreement by way of the EWB Settlement will also result in Garikian's $5
10
11   million secured claims against the Estate springing back, accompanied by a large administrative

12   claim for the breach of the agreements that were to be assumed. It is safe to say that costly claim

13   litigation will follow. Such litigation would be avoidable by full implementation of the Lot 5

14   Improvements. Without full resolution of the Off-Site Parking Arrangements, including the Lot 5

15   Improvements, however, title to both parcels (the Fitness and Market Quadrants) will be clouded:

16   The County Covenant could spring back into existence -- or other remedies pursued by the County -

17   - for the failure of the parties to implement the steps which were conditional to that covenant's

18   release. Specifically, the County Covenant [RJN, Exhibit "B"] was released on condition that the

19   Off-Site Parking Arrangements would be implemented in order to make up for the Market

20   Quadrant's parking-shortfall resulting from the split of the Market Quadrant from ALC's-retained

21   Fitness Quadrant [RJN, Exhibit "A"].

22
        It follows then, that the actions which the Trustee is requesting by way of his Motion would also
23
     make the title (and therefore lending) issues even more complex. This could adversely affect not
24
     only the Trust's Market Quadrant, but also the Estate's Fitness Quadrant, and for that matter, any
25
     successor owner, in that this cloud might make it impossible to convey or encumber either of the
26
     properties.
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         11
Case 2:17-bk-14276-BB          Doc 1120
                                   1022 Filed 08/12/20
                                              01/15/20 Entered 08/12/20
                                                                 01/15/20 17:29:04
                                                                          19:55:33               Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page102
                                                       14 of 420
                                                             22


 1         3. The Motion is Ineffectual as a Request to Set Aside the Garikian Settlement Order.
 2         The sole focus of the Motion is approval of the EWB settlement, with no mention of the Garikian

 3   Settlement Order, let alone a request that that Order be set aside.

 4
           If the EWB Settlement is approved, however, the Motion would have accomplished more than
 5
     just approval of the EWB Settlement: It will have led to the set-aside of the Court's earlier Garikian
 6
     Settlement Order, without having satisfied the FRCP Rule 59 or 60 criteria, much less meeting the
 7
     requirements for reconsideration under the Local Rules. The Motion is thus ineffectual to seek a
 8
     set-aside of the Court's Garikian Settlement Order.
 9
10         As shown by the record, a great deal of time, effort and expense went into the steps leading to the

11   Garikian Settlement, and the Court's order approving that settlement: Just the process of obtaining

12   Court approval of the Garikian Settlement after it had been reached took more than five months

13   [Barness Declaration ¶ 9]. That Settlement Agreement grew out of extensive negotiations between

14   Debtor and the Garikian Trust. Its aim was to avoid drawn-out, expensive litigation; to meet the

15   County requirements; to provide a means by which Debtor might increase the value of its property;

16   and to mitigate a significant multi-million dollar risk looming over the Trust's Market Quadrant, with

17   the same cloud-on-title risks attaching to the Estate's Fitness Quadrant. [Barness Declaration, ¶ 3;

18   RJN, Exhibit "A"].

19
           As a procedural matter, the expenditure of judicial resources to arrive at the Garikian Settlement
20
     should not be discarded (especially not inadvertently), as the Motion would have it, without
21
     consideration of the Court's previous Garikian Settlement Order.
22
23         Thus, without more, as an ineffectual motion for relief under FRCP 59 or 60, the Motion should

24   be denied.

25   ///
26
27
28
           OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
           AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
           ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
           DECLARATION OF DANIEL I. BARNESS                                         12
Case 2:17-bk-14276-BB          Doc 1120
                                   1022 Filed 08/12/20
                                              01/15/20 Entered 08/12/20
                                                                 01/15/20 17:29:04
                                                                          19:55:33             Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page103
                                                       15 of 420
                                                             22


 1   IV.      CONCLUSION
 2
           If granted, the Motion will cause tremendous harm to both the Estate and Garikian, in that,
 3
     among other things, complex litigation and legal issues that were resolved by way of the Garikian
 4
     Settlement and the Court's Order thereon will be revived. Further, unless the Lot 5 Improvements are
 5
     implemented, and the Off-Site Parking Arrangements finally concluded, clouds on title will remain
 6
     against the Estate's Fitness Quadrant and Garikian's Market Quadrant.
 7
 8         In addition to the significant harm that would result from the granting the Motion, the Motion

 9   should also be denied because it is a procedurally defective mechanism to set aside the Garikian

10   Settlement Order.

11
           For the foregoing substantive and procedural reasons, the Garikian Trust respectfully requests
12
     that the Court deny the Motion or, alternatively, that it condition relief upon completion of the Lot 5
13
     Improvements.
14
15   Dated: January 15, 2020                    Respectfully submitted,

16
                                                BARNESS & BARNESS LLP
17
                                                By: /s/ Daniel I. Barness
18
                                                    Daniel I. Barness
19                                                  Attorneys for The George Garikian

20                                                  Living Trust, Creditor

21
22
23
24
25
26
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         13
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                             01/15/20 Entered 08/12/20
                                                                01/15/20 17:29:04
                                                                         19:55:33               Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page104
                                                      16 of 420
                                                            22


 1                              DECLARATION OF DANIEL I. BARNESS
 2           I am an attorney at law duly licensed to practice before the courts of the State of California

 3   and before this Court.   I am a partner in the law firm of Barness & Barness LLP, counsel for the

 4   George Garikian Living Trust (the "Garikian Trust" or "Garikian")7. I have been a practicing

 5   attorney, primarily in the area of bankruptcy, since 1982. In connection with my representation of

 6   Garikian, I have familiarized myself with the matters described in the Docket, and know the facts

 7   below either from my own knowledge or from a review of the Docket regarding the described

 8   events or circumstances. The facts stated herein are known to me personally to be true, and if called

 9   upon to testify as to the truth of such facts, I could and would so testify. In forming the conclusions
10   stated in Paragraph 13 below, (i.e., that the EWB Settlement is substantively harmful and that the
11   Motion is procedurally improper), I considered the following matters, all of which are matters of
12   record and/or have been set forth in pleadings and other materials previously filed on behalf of
13   Garikian. References to “Doc” and "RJN" in this Declaration are to the corresponding docket item
14   or Request for Judicial Notice exhibit, respectively, each of which I reviewed before making this
15   Declaration:
16
     1.      This case was commenced on April 7, 2017 (the "Petition Date") (Doc 1). From the Petition
17
             Date until October 3, 2019, when a Chapter 11 trustee was appointed (Doc 968), Debtor had
18
             been acting as debtor in possession herein. After close to two years of litigation concerning
19
             eight iterations of a plan of reorganization by the former debtor in possession (Doc 943), and
20
             after appeals by EWB regarding its default interest assessed against Debtor -- culminating in
21
             the Ninth Circuit appeal covered by the Motion -- on October 7, 2019, the Court entered an
22
             order appointing a Chapter 11 trustee, followed by the acceptance of such appointment by
23
             Jason Rund (the "Chapter 11 Trustee") (Doc 965).
24
25
26           7
                    Unless otherwise defined, capitalized terms in this Declaration will have the same
27                  meanings as in the Response to which this Declaration is attached.

28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         14
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                               01/15/20 17:29:04
                                                                        19:55:33               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page105
                                                     17 of 420
                                                           22


 1   2.      Initially (prior to the Petition Date), Debtor's predecessor-entity Altadena Lincoln Crossing,
 2           LLC ("ALC") owned an integrated singular shopping center (the “ALC Center”) consisting
 3           of two quadrants -- the Fitness Quadrant, which had as its anchor tenant a 24-Hour Fitness
 4           facility (the "Fitness Quadrant"); and (across the street) the Market Quadrant, which had as
 5           its anchor tenant Super King Market (the "Market Quadrant"). A covenant in favor of Los
 6           Angeles County (the “County Covenant”) that was recorded on December 7, 20058 required
 7           that the ALC Center not be legally divided, in other words that the Fitness Quadrant and the
 8           Market Quadrant be maintained as a singular ALC Center, versus two legally divided parcels
 9           comprising two separate centers.
10
     3.      In order to effect a sale of the Market Quadrant that would conform to Los Angeles County
11
             requirements and lead to the release of the County's subdivision restriction, the parties (ALC
12
             and Garikian), as part of the documentation of their purchase and sale agreement dated
13
             January 15, 20159 (the "Purchase and Sale Agreement") also entered into the Leases and the
14
             Indemnity Agreement, which were incorporated into and made part of the Purchase and Sale
15
             Agreement and documentation. [(Doc 412); RJN, Exhibit “A”] Among other things, these
16
             agreements were intended to achieve formal compliance with County requirements regarding
17
             the Off-Site Parking Arrangements – a condition for the release of the County Covenant
18
             which otherwise would have prohibited the division of the formerly integrated (undivided)
19
             ALC Center. The template for these arrangements is set forth in correspondence between the
20
             County and Garikian, which is part of the record of these proceedings. Id.
21
22   4.      As a result of these transactions, ALC (the Estate's predecessor) retained the Fitness
23           Quadrant and conveyed the Market Quadrant to Garikian. The sale transaction, without
24           more, however, would have been impermissible, because it would have left Garikian's
25
             8
26                  [See Garikian Declaration, (Doc 412, ¶ 1); RJN, Exhibit "A".]
             9
27                  [(Doc 412), ¶¶ 1-7; RJN, Exhibit "A"]

28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         15
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                               01/15/20 17:29:04
                                                                        19:55:33              Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page106
                                                     18 of 420
                                                           22


 1           Market Quadrant without sufficient parking according to County requirements, and would
 2           have been in abrogation of the parties' agreements with the County upon which withdrawal
 3           of the County Covenant was conditioned. So, following guidelines approved by the County,
 4           the parties entered into a number of ancillary agreements, including: (1) an Indemnity
 5           Agreement [RJN, Exhibit “E" ]: (2) the 14-Space Parking Space Lease [RJN, Exhibit “C"];
 6           and (3) the 16-Space Parking Lease [RJN, Exhibit “D" ]. These agreements implemented the
 7           County-approved arrangements allocating on ALC's Fitness Quadrant 30 parking spaces
 8           dedicated and granted to the (Garikian) Market Quadrant to adjust for the loss of parking
 9           resulting from dividing the integrated Center into two separately-owned parts. The
10           obligations under the Indemnity Agreement were secured by a deed of trust to the Fitness
11           Quadrant in favor of Garikian. The two Parking Leases were also recorded against the
12           Fitness Quadrant.
13
     5.      Integrated as part of the Purchase and Sale Agreement were arrangements for a total of 30
14
             off-site parking spaces allocated for the Market Quadrant to be provided on ALC's Fitness
15
             Quadrant. The Off-Site Parking Arrangements included certain specified improvements to
16
             ALC's Lot 5 (a vacant lot) to accommodate 14 parking spaces. These improvements (the
17
             "Lot 5 Improvements") included the following: (a) grading of the unimproved Lot 5 (an
18
             undeveloped portion of the Debtor's real property) and permit approvals, (b) paving and
19
             striping of Lot 5 in accordance with County requirements; and (c) relocation of the sprinkler
20
             fixtures, so that no fewer than 14 vehicles can be parked on Lot 5. [RJN, Exhibit "H"]
21
             Without the Lot 5 Improvements, there would be (and is) an undue parking burden on the
22
             Fitness Quadrant, which otherwise would have an inadequate number of parking spaces to
23
             accommodate Fitness Quadrant employees and visitors. Id.
24
25   6.      Following the Petition Date, a significant dispute arose between Garikian and the Estate
26           when the former debtor-in-possession proposed its First (Doc 160) and Second Amended
27
28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         16
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                               01/15/20 17:29:04
                                                                        19:55:33                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page107
                                                     19 of 420
                                                           22


 1           (Doc 293) Plans. The First Amended Plan was silent as to assumption/rejection; and the
 2           Second Amended Plan would have effected a rejection of the Parking Leases and purportedly
 3           the Indemnity Agreement10. In response to this state of affairs, Garikian filed a motion
 4           seeking an order compelling assumption or rejection of the parking leases. (Doc 145). I
 5           caused that motion to be withdrawn when the parties subsequently reached their settlement.
 6
     7.      On or about January 20, 2018, Garikian and the former debtor-in-possession reached a
 7
             settlement agreement (the "Garikian Settlement"), which I viewed as a better alternative to
 8
             the extensive and costly litigation which would have arisen from the Estate's targeted
 9
             rejections. Among other things, the settlement included Debtor's performance of the Lot 5
10
             Improvements, which had previously been stalled since the 2015 purchase and sale
11
             transaction.
12
13   8.      Among other arrangements embodied by the Garikian Settlement, the Debtor was to assume

14           the two Parking Leases, and Garikian was to withdraw its Indemnity Proof of Claim for $5

15           million (Doc 369-1, RJN, Exhibit "H").

16
     9.      On January25, 2019, the Debtor filed a Motion (Doc 125) seeking Court-approval and
17
             authority to enter into the Garikian Settlement, which EWB opposed [Doc 406]. On June
18
             24, 2018, the Court issued its order granting the Garikian Settlement Motion. [(Doc 561);
19
             RJN, Exhibit "I"]. It took from the initial filing of Debtor's Motion for approval of the
20
             Garikian Settlement on January 26, 2018 until June 24, 2018 -- a period of over five
21
             months-- just for the litigation process concerning the Settlement to run its course.
22
23   10.     Finally, following the Court's OSC (Doc 929), the Court ordered the appointment of a

24           Chapter 11 trustee. On or about October 23, 2019, Jason Rund (the "Trustee") accepted such

25           appointment, and at present is so serving (Doc 965).

26
             10
27                  I have disputed on the record that the Indemnity Agreement is “executory” in nature.

28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         17
Case 2:17-bk-14276-BB       Doc 1120
                                1022 Filed 08/12/20
                                           01/15/20 Entered 08/12/20
                                                              01/15/20 17:29:04
                                                                       19:55:33                 Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page108
                                                    20 of 420
                                                          22


 1   11.    The Garikian Settlement Agreement resulted from extensive negotiations between Debtor
 2          and the Garikian Trust, in all of which I participated. The considerable time, effort and
 3          expense spent to resolve the parking issues which stem from Garikian's 2015 acquisition of
 4          the Market Quadrant from ALC ultimately led to the settlement. The aim of the Garikian
 5          Settlement was to avoid long, drawn-out, expensive litigation; to meet the County
 6          requirements; to provide a means by which Debtor might increase the value of its property,
 7          and to mitigate a significant multimillion-dollar risk looming over Garikian's Market
 8          Quadrant, which I view as a risk similarly facing any current or subsequent owner; transferee
 9          or transferor of the Fitness Quadrant, unless the Lot 5 Improvements are made prior to any
10          transfer. At the time of the Trustee's appointment, Garikian and the former
11          debtor-in-possession were well on their way to consummating the terms of the Garikian
12          Settlement, and accomplishing the Lot 5 Improvements.
13
            I declare under penalty of perjury that the foregoing is true and correct and that this
14
     Declaration was executed this January 15, 2020 at Los Angeles, California.
15
16
17                 /s/ Daniel I. Barness

18                 ________________________

19                 Daniel I. Barness

20
21
22
23
24
25
26
27
28
       OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
       AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
       ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
       DECLARATION OF DANIEL I. BARNESS                                         18
Case 2:17-bk-14276-BB            Doc 1120
                                     1022 Filed 08/12/20
                                                01/15/20 Entered 08/12/20
                                                                   01/15/20 17:29:04
                                                                            19:55:33                            Desc
                                 Main
                                  MainDocument
                                       Document Page
                                                   Page109
                                                         21 of 420
                                                               22



                                 PROOF OF SERVICE OF DOCUMENT
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
   BARNESS & BARNESS, LLP, 13636 Ventura Blvd., Los Angeles, CA 91423

   A true and correct copy of the foregoing document, entitled: "OPPOSITION BY       THE GEORGE GARIKIAN
   LIVING TRUST TO "MOTION TO APPROVE AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF
   STATE COURT ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
   DECLARATION OF DANIEL I. BARNESS" will be served or was served (a) on the judge in chambers in the form and
   manner required by LBR LBR 5005-2(d) or was served (a) on the judge in chambers in the form and manner required
   by LBR 5005-2(d) and (b) in the manner indicated below.

   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling
   General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and
   hyperlink to the document. On 1/15/2020, I checked the CM/ECF docket for this bankruptcy case or adversary
   proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
   transmission at the email address(es) indicated below:

   Daniel I. Barness, Daniel@BarnessLaw.com /Attorney for The George Garikian Family Trust, Creditor
    Lisa Lenherr l@tiemlaw.com; sml@tiemlaw.com / Former Attorney for Debtor
    Ron Maroko ron.maroko@usdoj.gov /Attorney for United States Trustee
   James A. Tiemstra jat@tiemlaw.com; sml@tiemlaw.com / Former Attorney for Debtor
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov/ United States Trustee
   Hatty K. Yip hatty.yip@usdoj.gov /Attorney for United States Trustee
   Lois Moonitz Jacobs, lois.jacobs@kralikjacobs.com /Attorneys for East West Bank
   Bernard R. Given, bgiven@loeb.com/ Attorneys for East West Bank
   J Scott Bovitz bovitz@bovitz-spitzer.com /Attorney for Dorn-Platz Management

                                                              #Service information continued on attached page

   II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
   On 1/15/2020I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
   adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
   postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

   Hon. Sheri Bluebond
   United States Bankruptcy Court - Central District of California
   255 E. Temple Street,/Courtroom 1539
   Los Angeles, CA 90012
                                                                             #Service information continued on attached page

   III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
   person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on______, I served the following person(s)
   and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
   transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
   will be completed no later than 24 hours after the document is filed.
                                                                             GService information continued on attached page

   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.


    1/15/2020                      Daniel I. Barness                    /s Daniel I. Barness

    Date                           Type Name                            Signature
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                            01/15/20 Entered 08/12/20
                                                               01/15/20 17:29:04
                                                                        19:55:33           Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page110
                                                     22 of 420
                                                           22


   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) (contd)

   Anastasia.bessey@kralikjacobs.com Attorneys for East West Bank
   Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
   ll@tiemlaw.com, sml@tiemlaw.com
   Ron Maroko Office of the United States Trustee ron.maroko@usdoj.gov Gregory M Salvato
   gsalvato@salvatolawoffices.com, Attorney for Debtor
   calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com, Attorney for Debtor
   gsalvato@ecf.info.com, Attorney for Debtor
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 111 of 420




                    EXHIBIT "3"
Case 2:17-bk-14276-BB              Doc 1120
                                       1026 Filed 08/12/20
                                                  01/22/20 Entered 08/12/20
                                                                    01/22/20 17:29:04
                                                                             19:12:05                  Desc
                                   Main
                                    MainDocument
                                         Document PagePage
                                                         112
                                                           1 of
                                                             of98
                                                                420
       
   7,027+<-<22 6%1 
           WM\#OQE\EFRP
   &$50(/$73$*$< 6%1 
           FWS#OQE\EFRP
   /(9(1(1($/(%(1'(5<22 %5,////3
           &RQVWHOODWLRQ%RXOHYDUG6XLWH
         /RV$QJHOHV&$
           7HOHSKRQH  
         )DFVLPLOH  
           
         $WWRUQH\VIRU-DVRQ5XQG
           &KDSWHU7UXVWHH
         
                                                                          
                                                81,7('67$7(6%$1.5837&<&2857
                                                    &(175$/',675,&72)&$/,)251,$
  
                                                                /26$1*(/(6',9,6,21
                                                                       
           
             ,QUH                                                         &DVH1REN%%
                                                                        
             $/7$'(1$/,1&2/1&5266,1*//&                               &KDSWHU
                                                                         
                                                                           &+$37(575867((¶65(3/<72
          'HEWRU  23326,7,21672027,2172
                                                                           $33529(&203520,6(81'(5
                                                                        )5%3'(&/$5$7,212)
                                                                           -$621581',168332577+(5(2)
                                                                        
                                                                           'DWH-DQXDU\
                                                                        7LPHDP
                                                                           3ODFH&RXUWURRP
                                                                         86%DQNUXSWF\&RXUW
                                                                            (7HPSOH6WUHHW
                                                                         /RV$QJHOHV&DOLIRUQLD
                                                                            
  
     
  727+(+2125$%/(6+(5,%/8(%21'81,7('67$7(6%$1.5837&<
  -8'*('(%725$1'$//3$57,(6,1,17(5(67
                  -DVRQ5XQGWKH&KDSWHUWUXVWHH ³7UXVWHH´ IRUWKHEDQNUXSWF\HVWDWHRI$OWDGHQD
 
           /LQFROQ&URVVLQJ//& ³'HEWRU´ UHVSHFWIXOO\VXEPLWVWKLV5HSO\WRWKH2SSRVLWLRQVILOHGE\
 
           WKH'HEWRUDQG7KH*HRUJH*DULNLDQ/LYLQJ7UXVW ³*DULNLDQ´ WRWKHVXEMHFWVHWWOHPHQWPRWLRQ
 
               ³0RWLRQ´ 
 
  
  

                                                             

                                                                
           
Case 2:17-bk-14276-BB         Doc 1120
                                  1026 Filed 08/12/20
                                             01/22/20 Entered 08/12/20
                                                               01/22/20 17:29:04
                                                                        19:12:05                Desc
                              Main
                               MainDocument
                                    Document PagePage
                                                    113
                                                      2 of
                                                        of98
                                                           420
       
                                                      ,

                                            ,1752'8&7,21

             :KLOHLWLVQRWVXUSULVLQJWKDWWKH'HEWRULVREMHFWLQJJLYHQWKHORQJVWDQGLQJULIWEHWZHHQ

   WKH'HEWRU¶VLQVLGHUVDQG(DVW:HVW%DQN ³(:%´ WKHUHVSRQVHLVZLWKRXWPHULW$IWHUD
   WKRURXJKDQDO\VLVWKH7UXVWHHKDVGHWHUPLQHGLQKLVEXVLQHVVMXGJPHQWWKDWWKHVHWWOHPHQWLVLQ
   WKHEHVWLQWHUHVWRIWKHHVWDWHZKLFKMXGJPHQWVKRXOGEHVXEMHFWWRGHIHUHQFH7KH'HEWRU¶V
   RSSRVLWLRQLPSURSHUO\VHHNVWRVXEVWLWXWHWKH'HEWRU¶VMXGJPHQWIRUWKDWRIWKH7UXVWHH³7KH
   FRXUWLVQRWSHUPLWWHGWRVXEVWLWXWHLWVRZQMXGJPHQWIRUWKDWRIWKHEDQNUXSWF\WUXVWHHZKHQ
   DQDO\]LQJWKHVXIILFLHQF\RIDFRPSURPLVH´In re Roger)6XSSG &'&DO
   %\FRUROODU\DQRWKHUSDUW\ VXFKDVDQDGPLQLVWUDWLYHFUHGLWRURUWKHRXVWHGLQVLGHUVRID
  IRUPHUGHEWRULQSRVVHVVLRQ PD\QRWVXEVWLWXWHLWVMXGJPHQWIRUWKDWRIWKHWUXVWHHSee id.
            *DULNLDQ¶VRSSRVLWLRQLVHTXDOO\ZLWKRXWPHULWDQGIDLOVWRPHQWLRQWKDW(:%

  VXERUGLQDWHGLWVGHHGVRIWUXVWWR*DULNLDQ¶VOHDVHVEDFNLQ$VVXFKWKHSURSRVHG
  VHWWOHPHQWGRHVQRWDQGFRXOGQRWGLPLQLVKRULPSDLU*DULNLDQ¶VULJKWVDVDOHVVHH
            8QOLNHWKHZDLWDQGVHHDSSURDFKRIWKH'HEWRUWKHSURSRVHGVHWWOHPHQWJXDUDQWLHV

  WRWKHHVWDWHQRZVLJQLILFDQWO\FXWVRIIIXWXUHOHJDOIHHVDQGXOWLPDWHO\UHOHDVHV
  (:%¶VFODLPVDJDLQVWWKHHVWDWH7KXVWKH7UXVWHHEHOLHYHVWKDWWKH$JUHHPHQWLVLQWKHEHVW
  LQWHUHVWRIWKHHVWDWHDQGWKDWLWVKRXOGEHDSSURYHG
                                                     ,,

                   6(77/(0(17'2(6127,03$,5*$5,.,$1¶65,*+76

           *DULNLDQUHDGVWRRPXFKLQWRWKHSURSRVHGVHWWOHPHQW7KH$JUHHPHQWZLWK(:%

  VLPSO\SDYHVWKHZD\IRU(:%WRIRUHFORVHRQWKH3URSHUW\7KHIRUHFORVXUHKRZHYHUZLOOQRW
  LPSDLURULPSDFW*DULNLDQVLQFH(:%FOHDUO\VXERUGLQDWHGWR*DULNLDQ¶VOHDVHVEDFNLQ,Q
  RWKHUZRUGV*DULNLDQ¶VOHDVHKROGULJKWVZLOOVXUYLYHDQ\IRUHFORVXUHVDOHE\(:%
           *DULNLDQ¶VULJKWVDQGUHVSRQVLELOLWLHVDVZHOODVWKRVHRI(:%DUHJRYHUQHGE\WKH

  UHOHYDQWLQVWUXPHQWVRIUHFRUG²QDPHO\WKHWZR3DUNLQJ/HDVHVDQGWKH6XERUGLQDWLRQDQG
  1RQ'LVWXUEDQFH$JUHHPHQWV WKH³61'$V´ *LYHQWKHSURYLVLRQVRIWKH61'$VZKLFK
  VXEMHFWDQGVXERUGLQDWH(:%¶VGHHGRIWUXVWWR*DULNLDQ¶VULJKWVXQGHUWKHOHDVHVDQGREOLJDWH

                                                        

                                                           
           
Case 2:17-bk-14276-BB         Doc 1120
                                  1026 Filed 08/12/20
                                             01/22/20 Entered 08/12/20
                                                               01/22/20 17:29:04
                                                                        19:12:05                 Desc
                              Main
                               MainDocument
                                    Document PagePage
                                                    114
                                                      3 of
                                                        of98
                                                           420
       
   (:%QRWWRLQWHUIHUHZLWK*DULNLDQ¶VOHDVHKROGULJKWVWKH7UXVWHHVXEPLWVWKDW*DULNLDQKDVQR
   VWDQGLQJRUEDVLVWRFRPSODLQDERXWWKHHVWDWH¶VVHWWOHPHQWZLWK(:%7KHKDUPVLPDJLQHGE\
   *DULNLDQDUHFRQMHFWXDODWEHVWDQGWKH\GRQRWSUHVHQWDQ\EDVLVIRUVHFRQGJXHVVLQJWKH
   7UXVWHH¶VEXVLQHVVMXGJPHQW7UXHDQGFRUUHFWFRSLHVRIWKH61'$VDUHDWWDFKHGDV([KLELWWR
   WKH'HFODUDWLRQRI-DVRQ5XQG
            1H[W*DULNLDQLQFRUUHFWO\DUJXHVWKDWWKH³*DULNLDQ6HWWOHPHQW$JUHHPHQWELQGVWKH

   (VWDWHDQGLWVUHSUHVHQWDWLYHLQFOXGLQJWKH7UXVWHH´ *DULNLDQ2SSDW 7KH*DULNLDQ
   6HWWOHPHQW$JUHHPHQWZDVH[SUHVVO\FRQGLWLRQHGRQFRQILUPDWLRQRIDSODQRIUHRUJDQL]DWLRQ
   DQGWKDWDJUHHPHQWWHUPLQDWHGXQOHVVLWFORVHGE\-XQHRUVXFKODWHUGDWHDVWKHSDUWLHV
  DJUHHGWRLQZULWLQJ 'RFDW $  DQG *DULNLDQSUHVHQWHGQRHYLGHQFHRIDQ\
  H[WHQVLRQHQWHUHGLQWREHIRUHWKH7UXVWHH¶VDSSRLQWPHQWDQGWKH7UXVWHHDJUHHGWRQRQH
  WKHUHDIWHU,QIDFWWKH&RXUW¶VUHFRUGVVHHPWRLQGLFDWHWKDWWKHSDUWLHVQHYHUHYHQWRRNWKHILUVW
  VWHSRIHVWDEOLVKLQJDVHJUHJDWHGDFFRXQWWRSHUIRUPWKHZRUNRQWKHSDUNLQJORW DWOHDVWWKHUH
  ZHUHQRUHFRUGVRIVXFKDQDFFRXQWLQWKH0RQWKO\2SHUDWLQJ5HSRUWV %HFDXVHWKH*DULNLDQ
  6HWWOHPHQW$JUHHPHQWKDVH[SLUHGE\LWVWHUPVLWLVDQXOOLW\
           7KH7UXVWHHUHVSHFWIXOO\VXEPLWVWKDW*DULNLDQ¶VRSSRVLWLRQVKRXOGEHRYHUUXOHGEDVHG

  RQWKHIRUHJRLQJ
                                                   ,,,

             7+(6(77/(0(17,6,17+(%(67,17(5(672)7+((67$7(

            7KHIRXUPDQGDWRU\IDFWRUVWREHFRQVLGHUHGLQWKHFRQWH[WRIDSURSRVHGFRPSURPLVH

  XQGHU5XOHDUHDVIROORZV
                 WKHSUREDELOLW\RIVXFFHVVRIWKHOLWLJDWLRQ

                 DQ\LPSHGLPHQWVWRFROOHFWLRQ

                 WKHFRPSOH[LW\H[SHQVHLQFRQYHQLHQFHDQGGHOD\RIOLWLJDWLRQDQG

                 WKHLQWHUHVWRIFUHGLWRUVZLWKGHIHUHQFHWRWKHLUUHDVRQDEOHRSLQLRQV

  In re A & C Properties)G WK&LU FHUWGHQVXEQRPMartin v.
  Robinson86  Arden v. Motel Partners (In re Arden))G
  WK&LU ³>,@QGHWHUPLQLQJZKHWKHUWRSURSRVHDFRPSURPLVHDWUXVWHHQHHGQRWEXUGHQ

                                                         

                                                             
           
Case 2:17-bk-14276-BB                       Doc 1120
                                                1026 Filed 08/12/20
                                                           01/22/20 Entered 08/12/20
                                                                             01/22/20 17:29:04
                                                                                      19:12:05               Desc
                                            Main
                                             MainDocument
                                                  Document PagePage
                                                                  115
                                                                    4 of
                                                                      of98
                                                                         420
       
   WKHHVWDWHµZLWKFRVWVDQGH[SHQVHVDULVLQJRXWRIDOOPDQQHURITXHVWLRQVWKDWPD\EHSUHVHQWHG
   IRUOLWLJDWLRQ¶´Burton v. Ulrich(In re Schmitt)%5 %$3WK&LU 
                    ³2UGLQDULO\WKHSRVLWLRQRIWKHWUXVWHHLVDIIRUGHGGHIHUHQFHSDUWLFXODUO\ZKHUHEXVLQHVV

   MXGJPHQWLVHQWDLOHGLQWKHDQDO\VLV´Simantob v. Claims Prosecutor, L.L.C. (In re Lahijani)
   %5 %$3WK&LU ³>$@FRXUWJHQHUDOO\JLYHVGHIHUHQFHWRDWUXVWHH¶V
   EXVLQHVVMXGJPHQWLQGHFLGLQJZKHWKHUWRVHWWOHDPDWWHU«´Goodwin v. Mickey Thompson
   Entertainment Group, Inc. (In re Mickey Thompson Entertainment Group, Inc.)%5
    %$3WK&LU )LQDOO\³WKHFRXUWLVQRWSHUPLWWHGWRVXEVWLWXWHLWVRZQMXGJPHQWIRU
   WKDWRIWKHEDQNUXSWF\WUXVWHHZKHQDQDO\]LQJWKHVXIILFLHQF\RIDFRPSURPLVH´In re Roger
  )6XSSG &'&DO %\FRUROODU\DQRWKHUSDUW\ VXFKDVDQDGPLQLVWUDWLYH
  FUHGLWRURUWKHRXVWHGLQVLGHUVRIDIRUPHUGHEWRULQSRVVHVVLRQ PD\QRWVXEVWLWXWHLWVMXGJPHQW
  IRUWKDWRIWKHWUXVWHHSee id. 
                   'HEWRU¶VRSSRVLWLRQIDLOVWRUDLVHDQ\UHDVRQIRUWKH&RXUWWRVXEVWLWXWHWKH'HEWRU¶V

  MXGJPHQWIRUWKH7UXVWHH¶VEXVLQHVVMXGJPHQW7KHFRPSURPLVHVKRXOGEHDSSURYHGDVIDLU
  UHDVRQDEOHDQGDVDYDOLGH[HUFLVHRIWKH7UXVWHH¶VEXVLQHVVMXGJPHQWDVIROORZV
                   $        7KH7UXVWHHKDVSURYHQWKDWDOOIRXUA&C IDFWRUVRQEDODQFHZHLJKLQIDYRU

                              RIDSSURYLQJWKHVHWWOHPHQW

                              L        7KHSUREDELOLW\RIVXFFHVVIDFWRU

                   $VWKH7UXVWHHQRWHGLQWKH0RWLRQWKHUHLVDEVROXWHO\QRJXDUDQW\WKDWWKHHVWDWH

  ZRXOGSUHYDLORQWKH&URVV&RPSODLQWSHQGLQJLQWKHVWDWHFRXUW$VDOVRQRWHGWKHFDVHLV
  QRW\HWHYHQDWLVVXH,QIDFWDOWKRXJKWKH'HEWRUREWDLQHGUHOLHIIURPWKHDXWRPDWLFVWD\RQ
  -XQH>'RF@WKH'HEWRUQHYHUDPHQGHGWKH&URVV&RPSODLQW7KXVQRQHRI
  WKHLQIRUPDWLRQWKDWWKH'HEWRUDOOXGHVWRLQLWVRSSRVLWLRQKDVEHHQSUHVHQWHGLQWKHVWDWH
  FRXUWDFWLRQ)XUWKHUPRUHWKH) )//&FDVHLVXQUHODWHGDQGWKH7UXVWHHGRHVQRWSXWDV
  PXFKZHLJKWDVWKH'HEWRUUHJDUGLQJWKDWFDVH DVZHOODVWKHRWKHUFDVHVGHVFULEHGLQ
  'HEWRU¶VRSSRVLWLRQ 
 
           
 
                      
                       7KH2UGHUDSSRLQWLQJWKH7UXVWHHZDVQRWHQWHUHGXQWLO2FWREHU>'RF@
                                                                 

                                                                      
           
Case 2:17-bk-14276-BB        Doc 1120
                                 1026 Filed 08/12/20
                                            01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05                 Desc
                             Main
                              MainDocument
                                   Document PagePage
                                                   116
                                                     5 of
                                                       of98
                                                          420
       
             :KLOHWKH'HEWRUDQGLWVFRXQVHO(QFRUH/DZKDYHH[SUHVVHGXQUHVHUYHGFRQILGHQFH

   LQWKHLUDELOLW\WRSURVHFXWHWKH&URVV&RPSODLQWVXFFHVVIXOO\WKLVLVREYLRXVO\MXVWRQHVLGH
   RIWKHVWRU\(:%KROGVWKHFRQWUDU\YLHZWKDWWKH'HEWRU¶V&URVV&RPSODLQWKDVQR
   PHULW1RWUHIOHFWHGLQWKH'HEWRU¶VUHFLWDWLRQLVWKHIDFWWKDWWKH'HEWRUZDVDEOHWRFRPSOHWH
   WKHFRQVWUXFWLRQZLWKWKHIXQGVSURYLGHGE\WKH(:%ORDQWROHDVHXSDQGHDUQUHYHQXHIURP
   WKH3URSHUW\IRURYHUWHQ\HDUV(YHQWKRXJKWKH'HEWRUZDVXQZLOOLQJWRUHSD\WKHORDQ
   ZKHQLWPDWXUHG(:%HQWHUHGLQWRWKLUWHHQIRUEHDUDQFHDJUHHPHQWVZLWKWKH'HEWRUUDWKHU
   WKDQIRUHFORVLQJJLYLQJWKH'HEWRUDQRWKHUHLJKW\HDUVWRUHSD\(DFKRIWKRVHIRUEHDUDQFH
   DJUHHPHQWVFRQWDLQHGUHOHDVHVZKLFKWKH7UXVWHHEHOLHYHVZRXOGEDUWKHFODLPVDVVHUWHGE\
  WKH'HEWRULQWKH&URVV&RPSODLQW
            7KHFRQFOXVLRQE\(QFRUHWKDW'HEWRUKDVLQFXUUHGPRUHWKDQPLOOLRQLQ

  GDPDJHVLVZLWKRXWDQ\EDVLVDQGXQVXSSRUWHGE\DQ\DGPLVVLEOHHYLGHQFHRUDQRSLQLRQRI
  DTXDOLILHGZLWQHVVZKRKDVQRGLUHFWILQDQFLDOVWDNHLQSXUVXLQJWKHDOOHJHGFODLPV,WLV
  WKHUHIRUHJLYHQOLWWOHZHLJKWE\WKH7UXVWHH7KLVLVHVSHFLDOO\WUXHVLQFHWKH'HEWRUQHYHU
  SURYLGHGDQ\YDOXHIRULWVFODLPVLQLWV6WDWHPHQWRI)LQDQFLDO$IIDLUVILOHGLQWKLVFDVH>'RF
  @QRUGLGLWOLVWLWV&URVV&RPSODLQWLQLWV6FKHGXOH$%DVDSHUVRQDOSURSHUW\DVVHW>'RF
  @'HEWRUPDGHQRHIIRUWDWDOOWRSURVHFXWHWKH&URVV&RPSODLQWXQWLOLWPRYHGIRUUHOLHI
  IURPVWD\LQ0D\>'RF@DIWHU  WKLV&RXUWGHQLHGFRQILUPDWLRQRIWKH'HEWRU¶V
  6L[WK3ODQRI5HRUJDQL]DWLRQ>'RF@  WKH'LVWULFW&RXUWUHYHUVHGWKH&ODLP2EMHFWLRQ
  2UGHUDQGXSKHOG(:%¶VULJKWWRUHFRYHUGHIDXOWLQWHUHVW>'RF@DQG  (:%ZDV
  JUDQWHGDGHTXDWHSURWHFWLRQLQOLHXRIUHOLHIIURPVWD\>'RFV@7KHDVVHWWKDWWKH
  'HEWRUQRZFRQWHQGVKDVVXFKVXEVWDQWLDOYDOXHZDVQRWHYHQLQFOXGHGDVDVRXUFHRI
  SD\PHQWXQGHUDQ\RIWKH'HEWRU¶VSODQVXSWRWKDWSRLQW
            (YHQLIWKHUHZDVVRPHSRWHQWLDOIRUUHFRYHU\LQWKH'HEWRU¶V&URVV&RPSODLQWWKH

  WLPHDQGFRVWRIOLWLJDWLRQZRXOGRXWZHLJKDQ\EHQHILWWRFUHGLWRUV:KLOH(QFRUHKDVDJUHHG
  WRUHGXFHLWVKRXUO\UDWHVLWKDVQRWDJUHHGWRKDQGOHWKH&URVV&RPSODLQWVROHO\RQD
  FRQWLQJHQF\EDVLV$VDUHVXOWQRWRQO\ZRXOGDQ\OLWLJDWLRQSURFHHGVEHUHGXFHGE\
  (QFRUH¶VFRQWLQJHQF\IHHEXWWKH'HEWRU¶VDIILOLDWH6)5HGZRXOGVHHNUHLPEXUVHPHQWIRU

                                                       

                                                          
           
Case 2:17-bk-14276-BB                       Doc 1120
                                                1026 Filed 08/12/20
                                                           01/22/20 Entered 08/12/20
                                                                             01/22/20 17:29:04
                                                                                      19:12:05        Desc
                                            Main
                                             MainDocument
                                                  Document PagePage
                                                                  117
                                                                    6 of
                                                                      of98
                                                                         420
       
   DQ\OHJDOIHHVDQGFRVWVLWSDLGEHIRUHDQ\IXQGVZRXOGEHDYDLODEOHWRWKHHVWDWH¶VFUHGLWRUV
   )RUWKHVHUHDVRQVWKHUHFDQEHQRDVVXUDQFHWKDWDQ\VXFKUHFRYHU\ZRXOGH[FHHGWKH
   PLOOLRQVHWWOHPHQWDPRXQWWREHSDLGE\(:%QRZ
                    $VWRWKH1LQWK&LUFXLWDSSHDOZKLOHWKH'HEWRUPDLQWDLQVWKDWWKH'LVWULFW&RXUW¶V

   UXOLQJZDVHUURQHRXVWKH7UXVWHHEHOLHYHVWKDWRYHUWXUQLQJWKDWGHFLVLRQLVQRWWKHPRVWOLNHO\
   RXWFRPH$VSDUWRIKLVDQDO\VLVWKH7UXVWHHIRXQGDQRWKHUPDWWHUEHIRUHWKH1LQWK&LUFXLW
   GHDOLQJZLWKDGHIDXOWUDWHRILQWHUHVW,QDUHFHQWGHFLVLRQWKHSDQHODQDO\]HGPDQ\RIWKH
   VDPHFLUFXPVWDQFHVWKDWZHUHDSSOLFDEOHKHUHDQGXSKHOGDGHIDXOWLQWHUHVWXQGHU
   $UL]RQDODZEpicenter Partners, L.L.C. v. CPF Vaseo Ass’n, LLC(In re Epicenter
  Partners, L.L.C.)86$SS/(;,6BB)HG$SS[BB WK&LU-DQ $
  WUXHDQGFRUUHFWFRS\RIWKHRSLQLRQLVDWWDFKHGDV([KLELWWRWKH'HFODUDWLRQRI-DVRQ5XQG
                   %H\RQGZKDWWKH7UXVWHHEHOLHYHVLVD³WHOO´E\WKH1LQWK&LUFXLWRIKRZLWZLOOGHFLGH

  RQWKHVXEMHFWDSSHDOWKHFRVWRIWKHDSSHDOZLOOEHFRQVLGHUDEOHDQGWKHHVWDWHODFNVWKH
  UHVRXUFHVWRIXQGWKLVOLWLJDWLRQ)LQDOO\WKH'HEWRUFULWLFL]HVWKH7UXVWHHIRULQFOXGLQJDOO
  VHFXUHGOLHQVWKDWKDYHEHHQDVVHUWHGDJDLQVWWKHHVWDWHLQPDNLQJKLVDVVHVVPHQWWKDWWKHUH
  ZRXOGEHQRHTXLW\LQWKH3URSHUW\HYHQLI(:%¶VGHIDXOWLQWHUHVWZDVGLVDOORZHG7KH
  7UXVWHHSURSHUO\FRQVLGHUHGDOORIWKHVHOLHQVLQKLVDQDO\VLVVLQFHDOODUHVWLOORIUHFRUG
  DJDLQVWWKH3URSHUW\DQGWKHLQVLGHUVRQO\DJUHHGWRFRQYHUWWKHLUFODLPVWRHTXLW\EDVHGRQD
  SODQWKDWZDVQHYHUFRQILUPHG
                   7KH&RXUWGRHVQRWQHHGWRUXOHXSRQGLVSXWHGIDFWVDQGTXHVWLRQVRIODZRUFRQGXFWD

  ³PLQLWULDO´WRUXOHRQWKHVHWWOHPHQWPRWLRQBurton v. Ulrich (In re Schmitt)%5
   WK&LU%$3 +HUHWKH7UXVWHHDGHTXDWHO\LQYHVWLJDWHGWKH&URVV&RPSODLQWDQG
  WKH1LQWK&LUFXLWDSSHDODQGEHOLHYHVWKDWWKHWHUPVRIWKH6HWWOHPHQW$JUHHPHQWDUH
  UHDVRQDEOHDQGLQWKHEHVWLQWHUHVWRIWKHHVWDWH
                   

 
           
 
                      
              $OWKRXJK$UL]RQDGRHVQRWKDYHDVWDWXWHVLPLODUWR&DO&LY&RGH E QHDUO\WKHVDPH
  IDFWRUVZHUHFRQVLGHUHGE\WKH%DQNUXSWF\$SSHOODWH3DQHODQGWKH1LQWK&LUFXLWZKHQWKH\DIILUPHGWKH
     EDQNUXSWF\FRXUW¶VILQGLQJWKDWWKHDJUHHGXSRQFRQWUDFWUDWHRILQWHUHVWLVQRWDQXQHQIRUFHDEOHSHQDOW\
                                                        

                                                                
           
Case 2:17-bk-14276-BB         Doc 1120
                                  1026 Filed 08/12/20
                                             01/22/20 Entered 08/12/20
                                                               01/22/20 17:29:04
                                                                        19:12:05                   Desc
                              Main
                               MainDocument
                                    Document PagePage
                                                    118
                                                      7 of
                                                        of98
                                                           420
       
                    LL      ,PSHGLPHQWWRFROOHFWLRQ

             'HEWRUDJUHHVZLWKWKH7UXVWHHWKDWFROOHFWLRQLVQRWDQLVVXHZLWK(:%+RZHYHU

   WKH'HEWRUFRPSODLQVRIDGD\GHOD\LQSD\PHQWWKURXJKRXWLWVRSSRVLWLRQ,WLVZRUWK
   QRWLQJWKDWWKH'HEWRU¶VZDLWDQGVHHSODQIRUHVHHVDSD\PHQWPDQ\\HDUODWHU±DVVXPLQJ
   HYHU\WKLQJJRHVLWVZD\
             7RDYRLGEHODERULQJWKLVSRLQWWKH7UXVWHHUHTXHVWHGDQG(:%DJUHHGWRPDNHWKH

   VHWWOHPHQWSD\PHQWZLWKLQEXVLQHVVGD\VRIDILQDORUGHUDSSURYLQJWKHVHWWOHPHQWDQGUHOLHI
   IURPVWD\$VVXPLQJWKH0RWLRQLVJUDQWHGWKH7UXVWHHDQG(:%ZLOOHQWHULQWRDQ
   DJUHHPHQWVXEVWDQWLDOO\LQWKHIRUPRIWKH$PHQGPHQWWR6HWWOHPHQW$JUHHPHQWDQG*HQHUDO
  5HOHDVHVDWWDFKHGDV([KLELWWRWKH'HFODUDWLRQRI-DVRQ5XQG
                   LLL     7KHFRPSOH[LW\H[SHQVHLQFRQYHQLHQFHDQGGHOD\RIOLWLJDWLRQ

            7KH7UXVWHH¶VEXVLQHVVMXGJPHQWLVVRXQGZLWKUHVSHFWWRWKHFRPSOH[LW\IDFWRUWR

  DSSURYHWKHFRPSURPLVH,QIDFWWKH'HEWRUGRHVQRWGLVSXWHWKDWWKHOLWLJDWLRQRIWKH&URVV
  &RPSODLQWDQGWKH1LQWK&LUFXLWDSSHDOLVYHU\FRPSOH[,WDOVRGRHVQRWGLVSXWHWKDWWKH
  GHOD\RIFRPSOHWLQJWKHOHQGHUOLDELOLW\FDVHZLOOEHVLJQLILFDQW,WDOVRVHHPVWRDJUHHWKDW
  WKHOLWLJDWLRQZLOOEHH[SHQVLYHEXWDUJXHVWKDWWKHHVWDWHLVQRWEXUGHQHGZLWKWKHIXQGLQJ
  7KLVODVWSRLQWLVFRQIXVLQJVLQFHWKHIXQGLQJSDUW\ i.e.6DQ)HUQDQGR5HG ZLOOHYHQWXDOO\
  VHHNUHLPEXUVHPHQWIURPWKHYHU\VDPHHVWDWH$VDUJXHGLQWKH0RWLRQWKHEOHHGLQJ RI
  OHJDOIHHV PXVWVWRS
            ,QVXPWKH'HEWRUIDLOVWRH[SODLQZK\WKH7UXVWHH¶VDQDO\VLVRIWKHRQJRLQJH[SHQVH

  GHOD\DQGLQFRQYHQLHQFHWRWKHHVWDWHE\FRQWLQXHGOLWLJDWLRQHIIRUWVZDVLQDQ\ZD\
  HUURQHRXV
                   LY      7KHLQWHUHVWRIFUHGLWRUVZLWKGHIHUHQFHWRWKHLUUHDVRQDEOHRSLQLRQV

           'HEWRUFODLPVWKDWWKHSURSRVHGVHWWOHPHQWZRXOGUHQGHUWKHHVWDWHDGPLQLVWUDWLYHO\

  LQVROYHQWDQGWKDWLWLVQRWLQWKHEHVWLQWHUHVWRIWKHHVWDWH,QVXSSRUWRILWVFODLPWKH'HEWRU
  SRLQWVWRSDUDJUDSKRIWKH'HFODUDWLRQRI$OLFLD%DUFOD\LQZKLFK6DQ)HUQDQGR5HG ³6)
  5HG´ DVVHUWVUHLPEXUVHPHQWFODLPVIRUSURIHVVLRQDOV$VWKH&RXUWLVDZDUH6)5HG
  VRXJKWSD\PHQWRIWKHVHVDPHFODLPVOHVVWKDQDPRQWKDJRLQLWV$SSOLFDWLRQIRU3D\PHQWRI

                                                          

                                                             
           
Case 2:17-bk-14276-BB        Doc 1120
                                 1026 Filed 08/12/20
                                            01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05                Desc
                             Main
                              MainDocument
                                   Document PagePage
                                                   119
                                                     8 of
                                                       of98
                                                          420
       
   $GPLQLVWUDWLYH([SHQVHVILOHGRQ'HFHPEHU>'RF@7KH7UXVWHHDQGFUHGLWRU
   %URPOH\//&RSSRVHGWKH$SSOLFDWLRQDQGDVDUHVXOW6)5HGZLWKGUHZWKH$SSOLFDWLRQRQ
   -DQXDU\>'RF@
             +HUHDVZDVWKHFDVHZLWKLWV$SSOLFDWLRQWKH'HEWRUSURYLGHVQRHYLGHQFHWKDW6)5HG

   DFWXDOO\SDLGIRUDQ\RIWKHSURIHVVLRQDOV0RUHLPSRUWDQWO\WKHUHLVQRWKLQJLQWKHRSSRVLWLRQ
   WRHVWDEOLVKWKDWWKHVHUYLFHVZHUHQHFHVVDU\RUZKHWKHUWKHVHUYLFHVSURYLGHGDQ\EHQHILWWRWKH
   HVWDWH,QIDFWWKHHPSOR\PHQWDSSOLFDWLRQVILOHGZLWKWKLV&RXUWIRUWKHYDULRXVSURIHVVLRQDOV
   FRQIOLFWZLWK6)5HG¶VUHTXHVWV
              $QGHOD&RQVXOWLQJ*URXS

            Motion for Order Authorizing Debtor to Employ Expert Consultant Thomas A. Tarter

  ZDVILOHGRQ2FWREHU>'RF@0U7DUWHULQKLVGHFODUDWLRQ SDUDJUDSK VWDWHV
  ³7KH'HEWRULVQRWILQDQFLDOO\UHVSRQVLEOHIRUSD\PHQWWRPHRUWKH)LUP´,WLVGLIILFXOWWR
  XQGHUVWDQGKRZWKHHVWDWH ZKLFKKDGDEVROXWHO\QRILQDQFLDOREOLJDWLRQVWRWKHSURIHVVLRQDO DOO
  RIDVXGGHQEHFDPHOLDEOHMXVWEHFDXVHWKHSURIHVVLRQDOZDVSDLGE\DQRWKHUHQWLW\
             (QFRUH/DZ*URXS

            Order Approving Debtor’s Motion to Employ Litigation Counsel Justin P. Karczag and

  Encore Law Group, LLPZDVHQWHUHGRQ6HSWHPEHU>'RF@3DUDJUDSK'WRWKH
  2UGHUVSHFLILFDOO\VWDWHV³$VEHWZHHQWKH'HEWRUDQGJXDUDQWRU6)5HG6)5HGVKDOOQRWVHHN
  UHLPEXUVHPHQWIURPWKH'HEWRUIRULWVSD\PHQWVDQGDGYDQFHVWR(QFRUHXQGHUWKH5HYLVHG
  5HWDLQHU$JUHHPHQWZKLFKSD\PHQWVKDOOEHGHHPHGDQHTXLW\FRQWULEXWLRQRI6)5HGWRWKH
  'HEWRU´+HQFHWKH$SSOLFDWLRQLPSURSHUO\VHHNVWKLVSD\PHQW
             9DOHR6FKXOW]0$,

            Application by Debtor Altadena Lincoln Crossing LLC for Order Authorizing

  Employment of Valeo Schultz, MAI as Consultant and Expert Witness ZDVILOHGRQ'HFHPEHU
  >'RF@0U6FKXOW]LQKLVGHFODUDWLRQ SDUDJUDSK VWDWHV³7KH'HEWRULVQRW
  ILQDQFLDOO\UHVSRQVLEOHIRUSD\PHQWWRPH´$VZDVWKHFDVHZLWK$QGHOD&RQVXOWLQJ*URXSLWLV
  GLIILFXOWWRXQGHUVWDQGKRZWKHHVWDWH ZKLFKKDGDEVROXWHO\QRILQDQFLDOREOLJDWLRQVWRWKH
  SURIHVVLRQDO DOORIDVXGGHQEHFDPHOLDEOHMXVWEHFDXVHWKHSURIHVVLRQDOZDVSDLGE\DQRWKHU

                                                      

                                                         
           
Case 2:17-bk-14276-BB         Doc 1120
                                  1026 Filed 08/12/20
                                             01/22/20 Entered 08/12/20
                                                               01/22/20 17:29:04
                                                                        19:12:05               Desc
                              Main
                               MainDocument
                                    Document PagePage
                                                    120
                                                      9 of
                                                        of98
                                                           420
       
   HQWLW\
              $UQROGDQG3RUWHU

             7KHUHLVQRPHQWLRQRI$UQROGDQG3RUWHULQWKH&RXUW¶VGRFNHW)XUWKHUWKHUHLVQR

   UHIHUHQFHLQWKH$SSOLFDWLRQUHJDUGLQJZKDWVHUYLFHVZHUHUHQGHUHGE\$UQROGDQG3RUWHURUKRZ
   LWVVHUYLFHVEHQHILWWHGWKHHVWDWH
              6DOYDWR/DZ2IILFH

             Application by Debtor-in-Possession to Employ Salvato Law Offices as Bankruptcy

   CounselZDVILOHGRQ-XQH>'RF@%HVLGHVIRUWKHIHHDGYDQFHRIIURP6)
   5HGWKHUHLVQRWKLQJFRQWDLQHGLQWKHHPSOR\PHQWDSSOLFDWLRQWKDWDOORZVWKHSURIHVVLRQDOWREH
  SDLGE\6)5HG4XLWHWKHRSSRVLWHLVWUXH3DUDJUDSKRIWKHHPSOR\PHQWDSSOLFDWLRQVVWDWHV
  ³7KH'HEWRUKDVDJUHHGWKDWDGGLWLRQDOFRPSHQVDWLRQIRUSURIHVVLRQDOIHHVDQGFRVWVZLOOEHSDLG
  IURPWKH'HEWRU¶VHVWDWHWRWKHH[WHQWDOORZHGDQGLQDFFRUGDQFHZLWKWKH/RFDO5XOHVVXEMHFWWR
  UHYLHZDQGDSSURYDOXQGHU%DQNUXSWF\&RGH6HFWLRQ´
            6DOYDWR/DZ2IILFHVQHYHUILOHGDIHHDSSOLFDWLRQ,QVWHDG6)5HGDGYDQFHGIXQGVWR

  WKHSURIHVVLRQDOZLWKRXWDQ\RUGHURIWKH&RXUW±VXJJHVWLQJWKDWWKHVHDGYDQFHVZHUH
  FRQWULEXWLRQVPDGHE\DQLQVLGHUWRSURWHFWLWVHTXLW\LQWHUHVW7KLVPD\H[SODLQZK\WKH
  QXPHURXVYHUVLRQVRIWKH'HEWRU¶VUHRUJDQL]DWLRQSODQVQHYHUPHQWLRQHG6)5HG¶VFODLPV
  DVVHUWHGLQWKHRSSRVLWLRQ
           %DVHGRQWKHIRUHJRLQJLWDSSHDUVWKDWWKHRQO\SURIHVVLRQDOXVHGE\WKH'HEWRUWKDW

  PD\KDYHDYDOLGDGPLQLVWUDWLYHH[SHQVHZRXOGEH6DOYDWR/DZ2IILFHV$VVXPLQJWKDWLW
  ILOHVDIHHDSSOLFDWLRQDQGWKHHQWLUHDPRXQWVRXJKWLVDSSURYHG6DOYDWR/DZ2IILFHVZRXOG
  KDYHDQDGPLQLVWUDWLYHFODLPIRUDERXW7KH7UXVWHH¶VKDQGOHXQGHU6HFWLRQLV
  HVWLPDWHGWREHDURXQG EDVHGRQWRWDOGLVWULEXWLRQRIPLOOLRQ DQGWKH7UXVWHH¶V
  FRXQVHO¶VIHHVDQGFRVWVZHUHDSSUR[LPDWHO\DVRI'HFHPEHU
           7KHIRUHJRLQJDGPLQLVWUDWLYHFODLPVWRWDORQO\(YHQDIWHUDQWLFLSDWHGIHHV

  DQGFRVWVWRFDUU\RXWWKHWHUPVRIWKHVHWWOHPHQWDJUHHPHQWDQGWRFORVHWKHEDQNUXSWF\FDVH
  WKH7UXVWHHEHOLHYHVWKDWWKHUHZLOOEHVLJQLILFDQWIXQGVDYDLODEOHWRSD\SULRULW\DQGJHQHUDO
  XQVHFXUHGFUHGLWRUVLQWKLVFDVH

                                                       

                                                          
           
Case 2:17-bk-14276-BB           Doc 1120
                                    1026 Filed 08/12/20
                                               01/22/20 Entered 08/12/20
                                                                  01/22/20 17:29:04
                                                                           19:12:05              Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page121
                                                        10 of 420
                                                              98
       
             %    $XFWLRQ3URFHGXUH,V1RW5HTXLUHG

             $VLWVODVWDUJXPHQWWKH'HEWRUVHHNVDQDXFWLRQSURFHGXUH+RZHYHUWKH'HEWRU

   DFNQRZOHGJHVWKDWQRRQHKDVH[SUHVVHGDQLQWHUHVWWRRYHUELGLQFOXGLQJWKHLQVLGHUV *DOOHWO\
   'HFO3DUDJUDSK 7KH7UXVWHHDFNQRZOHGJHVWKDWD5XOHFRPSURPLVHFDQ
   VLPXOWDQHRXVO\LPSOLFDWHWKHVDOHSURYLVLRQVXQGHU6HFWLRQIn re Mickey Thompson
   Entertainment Group, Inc.%5 WK&LU%$3 +RZHYHUZKHQWKHRQO\
   SRWHQWLDOELGGHULVWKH'HEWRU¶VLQVLGHUZKLFKDIILUPDWLYHO\VWDWHGWKDWLWLVQRWZLOOLQJWR
   RYHUELGWKHUHLVQRUHDVRQWRUHTXLUHDQRYHUELGGLQJSURFHGXUHIn re Esterlina Vineyards &
   Winery, LLC%DQNU/(;,6:/ WK&LU%$3-DQ 
            )RUDOORIWKHIRUHJRLQJUHDVRQVWKH&RXUWVKRXOGQRWDOORZWKH'HEWRUWRVXEVWLWXWHLWV

  RSLQLRQLQSODFHRIWKH7UXVWHH¶VEXVLQHVVMXGJPHQW
                                                   ,9

                                               &21&/86,21

            :+(5()25(WKH7UXVWHHSUD\VWKDWWKH&RXUWRYHUUXOHWKHRSSRVLWLRQVDQGJUDQWWKH

  0RWLRQLQLWVHQWLUHW\
  '$7('-DQXDU\                        
 
                                                /(9(1(1($/(%(1'(5<22
                                                    %5,////3
           
                                                  %\       /s/ Timothy J. Yoo       
                                                                 7,027+<-<22
                                                   &$50(/$73$*$<
                                                   $WWRUQH\VIRU-DVRQ5XQG
                                                                 &KDSWHU7UXVWHH
                                                        

                                                              
 
 
 
 
 

                                                          

                                                            
           
Case 2:17-bk-14276-BB             Doc 1120
                                      1026 Filed 08/12/20
                                                 01/22/20 Entered 08/12/20
                                                                    01/22/20 17:29:04
                                                                             19:12:05               Desc
                                  Main
                                   MainDocument
                                        Document Page
                                                    Page122
                                                          11 of 420
                                                                98
       
                                      '(&/$5$7,212)-$621581'

               ,-DVRQ5XQGGHFODUHDVIROORZV
                     ,DPWKHGXO\DSSRLQWHGTXDOLILHGDQGDFWLQJ&KDSWHU7UXVWHHIRUWKH
  
           EDQNUXSWF\HVWDWHRI$OWDGHQD/LQFROQ&URVVLQJ//&,KDYHSHUVRQDONQRZOHGJHRIWKHPDWWHUV
  
           VHWIRUWKKHUHLQDQGLIFDOOHGDVDZLWQHVVFRXOGDQGZRXOGWHVWLI\FRPSHWHQWO\WKHUHWR,VXEPLW
  
           WKLV'HFODUDWLRQLQVXSSRUWRIWKHVXEMHFW0RWLRQWR$SSURYH$JUHHPHQWZLWK(DVW:HVW%DQN
  
   IRU  6HWWOHPHQWRI6WDWH&RXUW$FWLRQ  5HOLHIIURP6WD\DQG  'LVPLVVDORI1LQWK
   &LUFXLW$SSHDO
                    7UXHDQGFRUUHFWFRSLHVRIWKH6XERUGLQDWLRQDQG1RQ'LVWXUEDQFH$JUHHPHQWV
 
           UHFRUGHGDV,QVW1RVDQGDUHDWWDFKHGDV([KLELWDQGDUH
 
           LQFRUSRUDWHGKHUHLQE\UHIHUHQFH
 
                       $WUXHDQGFRUUHFWFRS\RIWKH$PHQGPHQWWR6HWWOHPHQW$JUHHPHQWDQG*HQHUDO
 
  5HOHDVHVEHWZHHQWKHHVWDWHDQG(DVW:HVW%DQNLVDWWDFKHGDV([KLELWDQGLVLQFRUSRUDWHG
  KHUHLQE\UHIHUHQFH
                    $WUXHDQGFRUUHFWFRS\RIWKHRSLQLRQEpicenter Partners, L.L.C. v. CPF Vaseo
  Ass’n, LLC(In re Epicenter Partners, L.L.C.)86$SS/(;,6BB)HG$SS[BB
 
      WK&LU-DQ LVDWWDFKHGDV([KLELWDQGLVLQFRUSRUDWHGKHUHLQE\UHIHUHQFH
 
                      0\KDQGOHXQGHU6HFWLRQLVHVWLPDWHGWREHDURXQG EDVHGRQWRWDO
 
           GLVWULEXWLRQRIPLOOLRQ ,DPLQIRUPHGWKDWWKHIHHVDQGFRVWVRIWKH/HYHQH1HDOHILUPZHUH
 
  DSSUR[LPDWHO\DVRI'HFHPEHU,DPDOVRLQIRUPHGEDVHGRQ6DQ)HUQDQGR
  5HG¶VDSSOLFDWLRQIRUSD\PHQWRIDGPLQLVWUDWLYHH[SHQVHVWKDWWKDWWKHIHHVDQGFRVWVRI6DOYDWR
  /DZ2IILFHVZHUHDSSUR[LPDWHO\7KHIRUHJRLQJDGPLQLVWUDWLYHFODLPVWRWDORQO\
  (YHQDIWHUDQWLFLSDWHGIHHVDQGFRVWVWRFDUU\RXWWKHWHUPVRIWKHVHWWOHPHQW
 
 

                                                           

                                                            
           
Case 2:17-bk-14276-BB   Doc 1120
                            1026 Filed 08/12/20
                                       01/22/20 Entered 08/12/20
                                                          01/22/20 17:29:04
                                                                   19:12:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page123
                                                12 of 420
                                                      98
Case 2:17-bk-14276-BB   Doc 1120
                            1026 Filed 08/12/20
                                       01/22/20 Entered 08/12/20
                                                          01/22/20 17:29:04
                                                                   19:12:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page124
                                                13 of 420
                                                      98




                                        
                                        
                                        
                                        
                                        
                         Exhibit1
                                                                                 000013
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page125
                                                    14 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000014
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page126
                                                    15 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000015
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page127
                                                    16 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000016
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page128
                                                    17 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000017
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page129
                                                    18 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000018
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page130
                                                    19 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000019
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page131
                                                    20 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000020
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page132
                                                    21 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000021
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page133
                                                    22 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000022
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page134
                                                    23 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000023
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page135
                                                    24 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000024
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page136
                                                    25 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000025
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page137
                                                    26 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000026
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page138
                                                    27 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000027
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page139
                                                    28 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000028
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page140
                                                    29 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000029
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page141
                                                    30 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000030
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page142
                                                    31 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000031
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page143
                                                    32 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000032
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page144
                                                    33 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000033
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page145
                                                    34 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000034
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page146
                                                    35 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000035
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page147
                                                    36 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000036
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page148
                                                    37 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000037
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page149
                                                    38 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000038
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page150
                                                    39 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000039
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page151
                                                    40 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000040
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page152
                                                    41 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000041
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page153
                                                    42 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000042
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page154
                                                    43 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000043
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page155
                                                    44 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000044
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page156
                                                    45 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000045
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page157
                                                    46 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000046
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page158
                                                    47 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000047
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page159
                                                    48 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000048
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page160
                                                    49 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000049
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page161
                                                    50 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000050
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page162
                                                    51 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000051
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page163
                                                    52 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000052
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page164
                                                    53 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000053
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page165
                                                    54 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000054
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page166
                                                    55 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000055
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page167
                                                    56 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000056
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page168
                                                    57 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000057
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page169
                                                    58 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000058
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page170
                                                    59 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI             3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000059
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page171
                                                    60 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000060
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page172
                                                    61 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000061
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page173
                                                    62 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000062
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page174
                                                    63 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000063
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page175
                                                    64 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000064
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page176
                                                    65 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000065
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page177
                                                    66 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000066
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page178
                                                    67 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000067
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page179
                                                    68 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000068
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page180
                                                    69 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000069
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page181
                                                    70 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000070
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page182
                                                    71 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000071
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page183
                                                    72 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000072
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page184
                                                    73 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000073
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page185
                                                    74 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000074
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page186
                                                    75 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000075
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page187
                                                    76 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000076
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page188
                                                    77 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000077
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page189
                                                    78 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000078
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page190
                                                    79 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000079
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page191
                                                    80 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000080
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page192
                                                    81 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000081
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page193
                                                    82 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000082
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page194
                                                    83 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000083
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page195
                                                    84 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000084
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page196
                                                    85 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000085
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page197
                                                    86 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000086
    Case 2:17-bk-14276-BB   Doc 1120
                                1026 Filed 08/12/20
                                           01/22/20 Entered 08/12/20
                                                              01/22/20 17:29:04
                                                                       19:12:05 Desc
%UDQFK)8VHU/(67      Main
                             MainDocument
                                  Document
                                     &RPPHQW Page
                                               Page198
                                                    87 of 420
                                                          98                  6WDWLRQ,G96)




/26$1*(/(6&$                        3DJHRI            3ULQWHGRQ$0
'RFXPHQW$*


                                                                                                  000087
Case 2:17-bk-14276-BB   Doc 1120
                            1026 Filed 08/12/20
                                       01/22/20 Entered 08/12/20
                                                          01/22/20 17:29:04
                                                                   19:12:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page199
                                                88 of 420
                                                      98




                                        
                                        
                                        
                                        
                                        
                         Exhibit2
                                                                                 000088
Case 2:17-bk-14276-BB           Doc 1120
                                    1026 Filed 08/12/20
                                               01/22/20 Entered 08/12/20
                                                                  01/22/20 17:29:04
                                                                           19:12:05                      Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page200
                                                        89 of 420
                                                              98



    $0(1'0(17726(77/(0(17$*5((0(17$1'*(1(5$/5(/($6(6


       7KLV $PHQGPHQW WKH ³$PHQGPHQW´ GDWHG HIIHFWLYH DV RI 'HFHPEHU   WR WKH
6HWWOHPHQW$JUHHPHQWDQG*HQHUDO5HOHDVHVGDWHGDVRI'HFHPEHU WKH³$JUHHPHQW´ 
E\DQGEHWZHHQ-DVRQ05XQGWKHGXO\DSSRLQWHG&KDSWHU7UXVWHH WKH³7UXVWHH´ IRUWKH
EDQNUXSWF\HVWDWH WKH³(VWDWH´ RI$OWDGHQD/LQFROQ&URVVLQJ//& WKH³'HEWRU´ RQWKHRQH
KDQGDQG(DVW:HVW%DQN ³(:%´ RQWKHRWKHUKDQG7KH7UXVWHHDQG(:%DUHUHIHUUHGWR
FROOHFWLYHO\ DV WKH ³3DUWLHV´ DQG HDFK LQGLYLGXDOO\ DV D ³3DUW\´  &DSLWDOL]HG WHUPV DUH DV
GHILQHGLQWKH$JUHHPHQWXQOHVVRWKHUZLVHQRWHG


      :KHUHDV WKH $JUHHPHQW SURYLGHV WKDW WKH 6HWWOHPHQW 3D\PHQW VKDOO EH PDGH E\ (:%
ZLWKLQQLQHW\  FDOHQGDUGD\VIROORZLQJWKHHQWU\RIDQRUGHUDSSURYLQJWKH$JUHHPHQW


       :KHUHDV WKH 3DUWLHV DJUHH DQG DFNQRZOHGJH WKDW WKHWLPLQJ RIWKH 6HWWOHPHQW 3D\PHQW
'HDGOLQHDVFXUUHQWO\VWDWHGLQWKH$JUHHPHQWLVQRWDPDWHULDOWHUPDQGWKH3DUWLHVDUHZLOOLQJWR
DGYDQFHWKLVGDWHWRJHWKHUZLWKVXFKRWKHUSURYLVLRQVWKDWDUHEDVHGWKHUHRQVXEMHFWWRWKHWHUPV
RIWKLV$PHQGPHQWDVSURYLGHGEHORZDQG


     :KHUHDVWKHDERYH5HFLWDOVDUHLQFRUSRUDWHGDQGPDGHSDUWRIWKLV$PHQGPHQWDQGWKH
$JUHHPHQW


       1RZWKHUHIRUHWKH3DUWLHVKHUHE\DJUHHDVIROORZV


             3DUDJUDSKRIWKH$JUHHPHQWHQWLWOHG³3D\PHQW´VKDOOEHDPHQGHGWRSURYLGH
WKDW(:%VKDOOSD\WKH7UXVWHHWKH6HWWOHPHQW3D\PHQWZLWKLQWKUHH  EXVLQHVVDIWHUWKHRUGHU
JUDQWLQJWKH7UXVWHH¶V³0RWLRQWR$SSURYH$JUHHPHQW:LWK(DVW:HVW%DQN)RU  6HWWOHPHQW
2I6WDWH&RXUW$FWLRQ  5HOLHI)URP6WD\DQG  'LVPLVVDO2I1LQWK&LUFXLW$SSHDO´>'RF
@DQGWKHRUGHUVJUDQWLQJWKH7UXVWHH¶V³0RWLRQ7R$SSURYH6WLSXODWLRQ*UDQWLQJ6HFXUHG
&UHGLWRU (DVW :HVW %DQN 5HOLHI )URP 6WD\ 3XUVXDQW WR  86&   G  ´ DQG JUDQWLQJ
(:% UHOLHI IURP VWD\ >'RF @ KDYH EHFRPH ILQDO DQG QRQDSSHDODEOH WKH ³6HWWOHPHQW
3D\PHQW'HDGOLQH´ 

             3DUDJUDSK  RI WKH $JUHHPHQW HQWLWOHG ³0DQDJHPHQW RI 3URSHUW\´ VKDOO EH
DPHQGHGWRSURYLGHWKDWWKH7UXVWHHVKDOOFRQWLQXHWRPDQDJHDQGRSHUDWHWKH3URSHUW\SXUVXDQW
WRWKHH[LVWLQJFDVKFROODWHUDOVWLSXODWLRQ 'RF XQWLOWKHHDUOLHURI(:%¶VIRUHFORVXUHRIWKH
3URSHUW\RUQLQHW\  DIWHUHQWU\RIWKHRUGHUDSSURYLQJWKLV$JUHHPHQW

              3DUDJUDSK  HQWLWOHG ³7UXVWHH¶V 5HOHDVH RI (:%´ DQG 3DUDJUDSK  HQWLWOHG
³(:%¶V5HOHDVHRIWKH7UXVWHH´VKDOOEHDPHQGHGWRSURYLGHWKDWWKHUHOHDVHVVHWIRUWKWKHUHLQ
VKDOO EH HIIHFWLYH XSRQ WKH H[HFXWLRQ RI WKH WUXVWHH¶V GHHG IROORZLQJ WKH WUXVWHH¶V VDOH RI WKH
3URSHUW\XQGHUWKH)LUVW7'




                                                     
                                                                                                              000089
Case 2:17-bk-14276-BB        Doc 1120
                                 1026 Filed 08/12/20
                                            01/22/20 Entered 08/12/20
                                                               01/22/20 17:29:04
                                                                        19:12:05                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page201
                                                     90 of 420
                                                           98


           3DUDJUDSK  RI WKH $JUHHPHQW HQWLWOHG ³5HOHDVH RI 8QNQRZQ &ODLPV´ VKDOO EH
DPHQGHGWRSURYLGHWKDWLWSHUWDLQVWR6HFWLRQVDQGRIWKH$JUHHPHQW

            ([FHSW DV H[SUHVVO\ DPHQGHG KHUHE\ DOO RWKHU WHUPV SURYLVLRQV UHFLWDOV
FRYHQDQWV DQG FRQGLWLRQV RI WKH $JUHHPHQW VKDOO UHPDLQ XQFKDQJHG IXOO\ HIIHFWLYH DQG
HQIRUFHDEOH

      ,1 :,71(66 :+(5(2) WKH 3DUWLHV KHUHWR KDYH FDXVHG WKLV $PHQGPHQW WR WKH
$JUHHPHQW WR EH GXO\ H[HFXWHG DQG GHOLYHUHG WKH $PHQGPHQW VKDOO EHFRPH SDUW RI WKH
$JUHHPHQWDQGVKDOOEHFRPHHIIHFWLYHDVRIWKHGDWHDQG\HDUILUVWOLVWHGDERYH



                                           
-DVRQ05XQG&KDSWHU7UXVWHHRIWKH
%DQNUXSWF\(VWDWHRI$OWDGHQD/LQFROQ&URVVLQJ//&


($67:(67%$1.


%\                                  
,WVBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                 
                                                                                                     000090
Case 2:17-bk-14276-BB   Doc 1120
                            1026 Filed 08/12/20
                                       01/22/20 Entered 08/12/20
                                                          01/22/20 17:29:04
                                                                   19:12:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page202
                                                91 of 420
                                                      98




                                        
                                        
                                        
                                        
                                        
                         Exhibit3
                                                                                 000091
Case 2:17-bk-14276-BB         Doc 1120
                                  1026 Filed 08/12/20
                                             01/22/20 Entered 08/12/20
                                                                01/22/20 17:29:04
                                                                         19:12:05         Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page203
                                                      92 of 420
                                                            98
              Case: 18-60018, 01/09/2020, ID: 11556247, DktEntry: 71-1, Page 1 of 5




                                    NOT FOR PUBLICATION                       FILED
                           UNITED STATES COURT OF APPEALS                       JAN 9 2020
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                                    FOR THE NINTH CIRCUIT

   In re: EPICENTER PARTNERS, L.L.C.;                 No.   18-60018
   GRAY MEYER FANNIN, L.L.C.,
                                                      BAP No. 17-1216
                      Debtors,

   ------------------------------                     MEMORANDUM*

   EPICENTER PARTNERS, L.L.C.; GRAY
   MEYER FANNIN, L.L.C.,

                      Appellants,

     v.

   CPF VASEO ASSOCIATION, LLC,

                      Appellee.

                                Appeal from the Ninth Circuit
                                  Bankruptcy Appellate Panel
                 Kurtz, Lafferty III, and Brand, Bankruptcy Judges, Presiding

                            Argued and Submitted October 23, 2019
                                  San Francisco, California

   Before: WALLACE and BRESS, Circuit Judges, and ENGLAND,** District Judge.


          *
                This disposition is not appropriate for publication and is not precedent
   except as provided by Ninth Circuit Rule 36-3.
          **
                The Honorable Morrison C. England, Jr., United States District Judge
   for the Eastern District of California, sitting by designation.




                                                                                                000092
Case 2:17-bk-14276-BB     Doc 1120
                              1026 Filed 08/12/20
                                         01/22/20 Entered 08/12/20
                                                            01/22/20 17:29:04
                                                                     19:12:05         Desc
                          Main
                           MainDocument
                                Document Page
                                            Page204
                                                  93 of 420
                                                        98
          Case: 18-60018, 01/09/2020, ID: 11556247, DktEntry: 71-1, Page 2 of 5




         Appellants-Debtors, Epicenter Partners LLC and Gray Meyer Fannin LLC

   (Debtors), entered into a litigation financing agreement with Ganymede Investments

   Limited (Ganymede), by which Ganymede agreed to fund certain litigation in return

   for the funds advanced and 40% of any recovery. Debtors obtained a favorable

   judgment in that litigation, which they then settled in exchange for an assignment of

   a leasehold interest of land. Debtors and Ganymede then revised their litigation

   funding agreement to resolve the entire outstanding obligation for a $50,713,000

   liquidated sum, a debt reflected in a note (Ganymede Note) secured by a deed of

   trust on the leasehold.    As relevant here, after Debtors filed for Chapter 11

   bankruptcy, Appellee-Creditor, CPF Vaseo Associates, LLC (CPF), asserted

   secured claims based on the Ganymede note, which CPF had purchased from

   Ganymede.

         The bankruptcy court upheld CPF’s claims with post-petition interest at the

   contract rate. The Bankruptcy Appellate Panel affirmed. We have jurisdiction under

   28 U.S.C. section 158(d). Applying Arizona law to construe the parties’ contracts

   and both Arizona law and federal bankruptcy law to determine whether the post-

   petition contract interest rate is valid under section 506(b) of the Bankruptcy Code,

   we affirm the bankruptcy court.

         The bankruptcy court did not err by holding that Debtors owed $50,713,000

   in non-contingent debt. In the Ganymede Note, Debtors “promise[d] to pay . . . the


                                            2

                                                                                           000093
Case 2:17-bk-14276-BB      Doc 1120
                               1026 Filed 08/12/20
                                          01/22/20 Entered 08/12/20
                                                             01/22/20 17:29:04
                                                                      19:12:05            Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page205
                                                   94 of 420
                                                         98
           Case: 18-60018, 01/09/2020, ID: 11556247, DktEntry: 71-1, Page 3 of 5




   principal sum of FIFTY MILLION SEVEN HUNDRED THIRTEEN THOUSAND

   AND NO/100 DOLLARS ($50,713,000.00) plus interest calculated on a daily basis

   . . . from and after the Maturity Date.” The bankruptcy court properly relied on the

   unambiguous language of the transaction documents to conclude that the

   “Liquidated Sum” referred to the principal amount due after the debt matured.

   See Grosvenor Holdings, L.C. v. Figueroa, 218 P.3d 1045, 1050 (Ariz. Ct. App.

   2009) (“Where the intent of the parties is expressed in clear and unambiguous

   language, there is no need or room for construction or interpretation . . . .”) (internal

   quotation marks and citation omitted).

         The bankruptcy court did not err in holding that $50,713,000 was the true

   amount of the negotiated debt. The revised litigation funding agreement contained

   a discount payment scheme, but that was an incentive to reward Debtors for early

   payment rather than an unenforceable penalty. Debtors’ failure to make an early

   payment did not increase the fixed amount owed. Because the discounted payment

   scheme did not depend on a breach of contract, there was no liquidated damages

   provision to evaluate. See Dobson Bay Club II DD, LLC v. La Sonrisa de Siena,

   LLC, 393 P.3d 449, 451 (Ariz. 2017) (defining a liquidated damages provision as

   one in which “[p]arties to a contract . . . agree in advance to the amount of damages

   for any breach”) (citation omitted).




                                              3

                                                                                               000094
Case 2:17-bk-14276-BB     Doc 1120
                              1026 Filed 08/12/20
                                         01/22/20 Entered 08/12/20
                                                            01/22/20 17:29:04
                                                                     19:12:05        Desc
                          Main
                           MainDocument
                                Document Page
                                            Page206
                                                  95 of 420
                                                        98
          Case: 18-60018, 01/09/2020, ID: 11556247, DktEntry: 71-1, Page 4 of 5




         The Debtors have also not demonstrated that the bankruptcy court erred in

   awarding CPF interest at the 35% annual contract rate (interest that CPF has

   represented it will not be able to collect because under the substantially

   consummated bankruptcy plan, it purchased the collateral representing Debtors’

   assets). The Ganymede Note secured the debt by a first position lien and a security

   interest in Debtors’ leasehold interest. CPF was an oversecured creditor entitled to

   pendency interest under section 506(b). See United States v. Ron Pair Enter., Inc.,

   489 U.S. 235, 241 (1989).

         Assuming the 35% annual interest was a default rate, we “apply a presumption

   of allowability for the contracted for default rate, provided that the rate is not

   unenforceable under applicable nonbankruptcy law.” Gen. Elec. Capital Corp. v.

   Future Media Prods., Inc., 547 F.3d 956, 961 (9th Cir. 2008) (internal quotation

   marks and citation omitted). Here, the bankruptcy court correctly presumed that the

   35% contract rate was valid, and Debtors failed to rebut the presumption by showing

   that the interest rate was an unenforceable penalty under Arizona law. Because

   under the parties’ agreement the Debtors had paid no interest for years before the

   maturity date, the bankruptcy court concluded that the interest rate reasonably

   forecasted the harm that Ganymede would suffer if the debt was not paid on time

   and compensated CPF if Debtors failed to pay the debt when the debt matured. See

   Dobson Bay Club II DD, LLC, 393 P.3d at 452–53.


                                            4

                                                                                          000095
Case 2:17-bk-14276-BB      Doc 1120
                               1026 Filed 08/12/20
                                          01/22/20 Entered 08/12/20
                                                             01/22/20 17:29:04
                                                                      19:12:05           Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page207
                                                   96 of 420
                                                         98
           Case: 18-60018, 01/09/2020, ID: 11556247, DktEntry: 71-1, Page 5 of 5




         The bankruptcy court also did not abuse its discretion in finding that Debtors

   failed to rebut the presumption based on equitable considerations. See Future Media

   Prods., Inc., 547 F.3d at 961      In weighing the equities, we have rejected “the

   creation of a bright line rule” in favor of a consideration of the facts and

   circumstances of each case. Id. at 962.

         The bankruptcy court identified factors unique to this case, including that

   Debtors enjoyed many years of zero interest prior to the maturity date, in finding

   that the default rate compensated CPF for the risk of nonpayment. The bankruptcy

   court articulated and considered the full scope of the bankruptcy proceedings. The

   bankruptcy court, which was familiar with the proceedings as a whole, also

   identified no associated harm to third parties, nor have the Debtors done so. Under

   all of these circumstances, the debtors have not provided any basis for overturning

   the bankruptcy court’s determinations, and we thus conclude that Debtors failed to

   meet their burden of rebutting the presumption based on the totality of the

   circumstances. Id. at 961. Based on the record before it, the bankruptcy court did

   not abuse its discretion in declining to make an equitable adjustment of the contract

   rate. See In re Anderson, 833 F.2d 834, 836 (9th Cir. 1987) (“We review awards

   and denials of post-petition interest for abuse of discretion, as a matter of equity”).

         AFFIRMED.




                                              5

                                                                                             000096
       Case 2:17-bk-14276-BB                  Doc 1120
                                                  1026 Filed 08/12/20
                                                             01/22/20 Entered 08/12/20
                                                                                01/22/20 17:29:04
                                                                                         19:12:05                                       Desc
                                              Main
                                               MainDocument
                                                    Document Page
                                                                Page208
                                                                      97 of 420
                                                                            98




                                       3522)2)6(59,&(2)'2&80(17

    !                    "                   #
  $%&$    ' ($$')* '*+$$,(

*                        -specify.# &+$37(5  75867((¶6 5(3/< 72
23326,7,21672027,2172$33529(&203520,6(81'(5)5%3/   /    D  
:                        ;  )<&$$&=%- .>        E            /#

72%(6(59('%<7+(&28579,$127,&(2)(/(&7521,&),/,1* 1() #?     @  
A          )<'     /    BCD                A -date.
January 22, 2020' "ECD                          /    
 C  " B) BCD                     /#

6(($77$&+('1()6(59,&(/,67
                                                                                               

6(59('%<81,7('67$7(60$,/#
A -date.January 22, 2020'  /             E     /            
                                   '
  '    '            /) :          
: /      %F       

G                                                       
H   *                                          
%&&C                                                       
 &IFE  &I+
)* '*+$$ %
                                                                                               

6(59('%<3(5621$/'(/,9(5<29(51,*+70$,/)$&6,0,/(75$160,66,2125(0$,/-   
        .#?  D<?&        E    )<' -date.JJJJJJJJJJJJJJJ'  
/         E      '   ' - /    /  
   .'                E   /) :       
      '   ': /      %F      
 

                                                                                               

      :    /                       

  K  %%'%$%$" L M                                                   EE" L M
  Date                       Printed Name                                          Signature





                                        
                                                                           

June 2012                                                                                         )3522)6(59,&(
         Case 2:17-bk-14276-BB                Doc 1120
                                                  1026 Filed 08/12/20
                                                             01/22/20 Entered 08/12/20
                                                                                01/22/20 17:29:04
                                                                                         19:12:05                                       Desc
                                              Main
                                               MainDocument
                                                    Document Page
                                                                Page209
                                                                      98 of 420
                                                                            98




72%(6(59('%<7+(&28579,$127,&(2)(/(&7521,&),/,1* 1() #

     • 'DQLHO,%DUQHVVGDQLHO#EDUQHVVODZFRP
     • $QDVWDVLD(%HVVH\DQDVWDVLDEHVVH\#NUDOLNMDFREVFRP
         ORLVMDFREV#NUDOLNMDFREVFRPULQDURVV#NUDOLNMDFREVFRPDHEODZ#JPDLOFRP
    •   0LNHO5%LVWURZPLNHOELVWURZ#GLQVPRUHFRPFDURQEXUNH#GLQVPRUHFRP
    •   -6FRWW%RYLW]ERYLW]#ERYLW]VSLW]HUFRP
    •   3HWHU:%RZLHSHWHUERZLH#GLQVPRUHFRP
         FDURQEXUNH#GLQVPRUHFRPFLQG\UHQWHULD#GLQVPRUHFRP
    •   &KULVWRSKHU&HOHQWLQRFKULVFHOHQWLQR#GLQVPRUHFRP
         FDURQEXUNH#GLQVPRUHFRP6'&0/)LOHV#',16025(&20
    •   2VFDU(VWUDGDRHVWUDGD#WWFODFRXQW\JRY
    •   %HUQDUG5*LYHQEJLYHQ#ORHEFRP
         PRUWL]#ORHEFRPODGRFNHW#ORHEFRPEJLYHQ#HFIFRXUWGULYHFRP
    •   0DUN6+RURXSLDQPKRURXSLDQ#VXOPH\HUODZFRP
         GZDONHU#VXOPH\HUODZFRPPKRURXSLDQ#HFILQIRUXSWF\FRP
    •   /RLV0-DFREVORLVMDFREV#NUDOLNMDFREVFRP
         DQDVWDVLDEHVVH\#NUDOLNMDFREVFRPULQDURVV#NUDOLNMDFREVFRP
    •   .HQQHWK*/DXNHQQHWKJODX#XVGRMJRY
    •   /LVD/HQKHUUOO#WLHPODZFRPEDQNUXSWF\#ZHQGHOFRP
    •   &DUPHOD3DJD\FWS#OQE\EFRP
    •   %ULDQ$3URFHOESURFHO#PLOOHUEDURQGHVVFRP
         UGDQNZD#PLOOHUEDURQGHVVFRPGRFNHW#PLOOHUEDURQGHVVFRP
    •   8]]L25DDQDQXUDDQDQ#'DQQLQJ*LOOFRP'DQQLQJ*LOO#JPDLOFRPXUDDQDQ#HFILQIRUXSWF\FRP
    •   5RQDOG15LFKDUGVURQ#URQDOGULFKDUGVFRP
         PRUDQL#URQDOGULFKDUGVFRPMXVWLQ#URQDOGULFKDUGVFRP
    •   -DVRQ05XQG 75 WUXVWHH#VUODZ\HUVFRPMUXQG#HFID[RVIVFRP
    •   *UHJRU\06DOYDWRJVDOYDWR#VDOYDWRODZRIILFHVFRP
         FDOHQGDU#VDOYDWRODZRIILFHVFRPMERXIDGHO#VDOYDWRODZRIILFHVFRPJVDOYDWR#HFILQIRUXSWF\FRP
    •   -RKQ36FKRFNVFKRFNDQGVFKRFN#\DKRRFRP
    •   -RKQ17HGIRUGMWHGIRUG#'DQQLQJ*LOOFRPGDQQLQJJLOO#JPDLOFRPMWHGIRUG#HFILQIRUXSWF\FRP
    •   -DPHV$7LHPVWUDMDW#WLHPODZFRPVPO#WLHPODZFRP
    •   8QLWHG6WDWHV7UXVWHH /$ XVWSUHJLRQODHFI#XVGRMJRY
    •   7LPRWK\-<RRWM\#OQE\EFRP





                                        
                                                                           

June 2012                                                                                         )3522)6(59,&(
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 210 of 420




                        EXHIBIT "4"
 Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04          Desc
                             Main Document    Page 211 of 420




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                              Judge Sheri Bluebond, Presiding
                                 Courtroom 1539 Calendar

Wednesday, January 29, 2020                                            Hearing Room       1539

10:00 AM
2:17-14276    Altadena Lincoln Crossing LLC                                          Chapter 11

   #12.00     Trustee's Motion to Approve Compromise Under Rule 9019 with East West
              Bank for:

              (1) Settlement of State Court Action

              (2) Relief From Stay

              (3) Dismissal of Ninth Circuit Appeal

              fr. 1-15-20

                                 Docket      1000

  Courtroom Deputy:
      1/22/2020 - John N. Tedford, (310) 277-0077, has been approved for
      telephonic appearance on 1/29/20 @ 10
  Tentative Ruling:
      12/27/19 -- Court granted ex parte application by debtor to continue hearing
      to January 29, 2020 at 10:00 a.m. OFF CALENDAR FOR JANUARY 15,
      2020.

      Tentative Ruling for January 29, 2020:

      Court agrees with trustee that the Garikian Agreement has never "closed" or
      become effective because a plan was never confirmed. Garikian retains
      whatever rights it would otherwise have had prior to entering into the
      settlement agreement. If the existence of its liens and claims impairs the
      value of the property, that will not be the estate's issue after EWB has
      foreclosed. That will be EWB's problem. Approval of the proposed
      compromise would not give rise to a breach of the settlement agreement, and
      the compromise is not a disguised attempt to undo the court's prior order
      approving the Garikian settlement.

      With regard to the Bromley/OPICS objection, court will not resolve in this

1/29/2020 8:39:47 AM                      Page 14 of 16
 Case 2:17-bk-14276-BB      Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04               Desc
                            Main Document    Page 212 of 420




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                              Judge Sheri Bluebond, Presiding
                                 Courtroom 1539 Calendar

Wednesday, January 29, 2020                                               Hearing Room        1539

10:00 AM
CONT...      Altadena Lincoln Crossing LLC                                           Chapter 11
      context whether anyone is in a position to assert a lien of any kind on any
      settlement proceeds obtained by the trustee as a result of this settlement. If
      there really are genuine disputes about this, there are other procedural
      vehicles available for the resolution of such disputes.

      Court is not prepared to reconvert the case to chapter 11 to permit the debtor
      to attempt to confirm yet another plan of reorganization. Now that the case is
      in chapter 7, the Court will look to/consider/evaluate the trustee's business
      judgment utilizing the relevant four factors, not that of the former debtor in
      possession. Trustee has outlined his reasons for believing that the proposed
      settlement is in the best interests of the estate as compared with litigating the
      lender liability action and the appeal, and the Court is prepared to defer to the
      trustee's business judgment on these issues. Trustee has diligently analyzed
      the issues and formed a reasonable judgment based on available information,
      and the resulting settlement is, in the court's view, well within the range of
      reasonableness. The fact that the debtor would prefer a different approach is
      not a sufficient reason for the court to deny approval of the proposed
      settlement.

      With regard to the stipulated relief from stay, the Court is concerned about
      the provision of the stipulation that provides for the relief to be binding in any
      future bankruptcy case, no matter who the debtor may be, for an indefinite
      period. This may well be beyond the authority of the court. Court would grant
      relief from stay that would be binding in any case commenced by the debtor
      or any affiliate or insider of the debtor for an indefinite period, but with regard
      to any other persons or entities, order should only be binding for a period of
      two years after recordation of the order granting relief from stay. Subject to
      this modification, if the parties are still willing to proceed with the compromise,
      grant motion and approve compromise(s) between EWB and the trustee.
                                    Party Information
  Debtor(s):
       Altadena Lincoln Crossing LLC             Represented By
                                                   Lisa Lenherr
                                                   Gregory M Salvato



1/29/2020 8:39:47 AM                      Page 15 of 16
 Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                             Main Document    Page 213 of 420




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                               Judge Sheri Bluebond, Presiding
                                  Courtroom 1539 Calendar

Wednesday, January 29, 2020                                       Hearing Room     1539

10:00 AM
CONT...         Altadena Lincoln Crossing LLC                                Chapter 11
  Movant(s):
     Jason M Rund (TR)                          Represented By
                                                  Timothy J Yoo
  Trustee(s):
       Jason M Rund (TR)                        Represented By
                                                  Timothy J Yoo




1/29/2020 8:39:47 AM                      Page 16 of 16
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 214 of 420




                        EXHIBIT "4a"
Case 2:17-bk-14276-BB      Doc 1035
                               1120 Filed 02/05/20
                                          08/12/20 Entered 02/05/20
                                                            08/12/20 12:52:50
                                                                     17:29:04                   Desc
                           Main
                             Main
                                Document
                                  Document Page
                                              Page
                                                 215
                                                   1 of 420
                                                        2


  1   TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2   CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com                                                  FILED & ENTERED
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, CA 90067                                               FEB 05 2020
      Telephone: (310) 229-1234
  5   Facsimile: (310) 229-1244
                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
  6   Attorneys for Jason Rund                                       BY wesley DEPUTY CLERK
      Chapter 11 Trustee
  7

  8                            UNITED STATES BANKRUPTCY COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10                                     LOS ANGELES DIVISION
 11
      In re                                             Case No. 2:17-bk-14276-BB
 12
      ALTADENA LINCOLN CROSSING, LLC,                   Chapter 11
 13
                                                        ORDER GRANTING MOTION TO
 14                         Debtor.                     APPROVE AGREEMENT WITH
                                                        EAST WEST BANK FOR: (1)
 15                                                     SETTLEMENT OF STATE COURT
                                                        ACTION; (2) RELIEF FROM STAY;
 16                                                     AND (3) DISMISSAL OF NINTH
                                                        CIRCUIT APPEAL
 17

 18                                                     Date: January 29, 2020
                                                        Time: 10:00 a.m.
 19                                                     Place: Courtroom 1539
                                                               U.S. Bankruptcy Court
 20                                                            255 E. Temple Street
                                                               Los Angeles, California 90012
 21

 22           The Motion to Approve Agreement with East West Bank for: (1) Settlement of State
 23   Court Action; (2) Relief from Stay; and (3) Dismissal of Ninth Circuit Appeal (“Motion”), filed
 24   by Jason Rund, the Chapter 11 trustee (the “Trustee”) for the bankruptcy estate of Altadena
 25   Lincoln Crossing, LLC (“Debtor”), came on for hearing on January 29, 2020, at 10:00 a.m., in the
 26   above-entitled Court before the Honorable Sheri Bluebond, United States Bankruptcy Judge.
 27   Timothy J. Yoo of Levene, Neale, Bender, Yoo & Brill L.L.P. appeared on behalf of the Trustee.
 28   Other appearances are as noted on the Court’s record.
Case 2:17-bk-14276-BB          Doc 1120
                                   1035 Filed 08/12/20
                                              02/05/20 Entered 08/12/20
                                                                02/05/20 17:29:04
                                                                         12:52:50              Desc
                               Main
                                 Main
                                    Document
                                      Document Page
                                                  Page
                                                     216
                                                       2 of 420
                                                            2


  1           The Court, having considered the Motion, the supporting declaration and exhibits, the

  2   oppositions filed by the Debtor and The George Garikian Living Trust, the response filed by

  3   Bromley LLC and OPICS Real Estate Investments & Brokerage LLC to the Motion, and the

  4   replies filed by the Trustee and East West Bank (“EWB”), having considered the arguments of

  5   counsel, and for the findings and reasons stated on the record, including as set forth in the Court’s

  6   Tentative Ruling (as amended),

  7           IT IS HEREBY ORDERED that:

  8           1.      The Motion is GRANTED;

  9           2.      The Settlement Agreement and General Releases dated December 17, 2019, as

 10   amended by that certain Amendment attached to the Trustee’s reply as Exhibit 2 (“Agreement”),

 11   is APPROVED;

 12           3.      The Trustee and EWB are authorized and directed to take any and all steps

 13   necessary to effectuate the Agreement; and

 14           4.      Notwithstanding anything to the contrary stated in Paragraph 7 of the Agreement

 15   (Trustee’s Release of EWB), the release of EWB by the Trustee shall only release the claims that

 16   the Trustee has authority to release personally, in his capacity as the Trustee or on behalf of the

 17   bankruptcy estate.

 18           IT IS SO ORDERED.

 19                                                   ###

 20
 21

 22

 23

 24   Date: February 5, 2020

 25

 26
 27

 28
                                                        2
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 217 of 420




                        EXHIBIT "5"
Case 2:17-bk-14276-BB       Doc 1120
                                1073 Filed 08/12/20
                                           05/29/20 Entered 08/12/20
                                                             05/29/20 17:29:04
                                                                      21:08:34      Desc
                            Main
                             MainDocument
                                  Document PagePage
                                                  218
                                                    1 of
                                                      of52
                                                         420


 1   Daniel I. Barness
      SBN 104203, Daniel@BarnessLaw.com
 2   BARNESS & BARNESS, LLP
     13636 Ventura Blvd.
 3   Los Angeles, CA 91423
     Telephone: (310) 594-3011
 4   Facsimile: (818) 906-2638
 5   Attorneys for The George Garikian Living Trust, Applicant
 6
 7                            UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 8                                  LOS ANGELES DIVISION
 9                                                    Case No. 2:17-bk-14276 BB
                                                  )
10                                                )   Chapter 7
     In re                                        )
11                                                )   APPLICATION BY THE GEORGE
     ALTADENA LINCOLN CROSSING, LLC,              )   GARIKIAN LIVING TRUST FOR
12                                                )   ALLOWANCE AND PAYMENT OF
                                                  )   ADMINISTRATIVE EXPENSES;
13                Debtor.                         )   DECLARATIONS
                                                  )   OF GEORGE GARIKIAN AND
14                                                )   DANIEL I BARNESS
                                                  )
15                                                )   [REQUEST FOR JUDICIAL NOTICE
                                                  )   filed concurrently]
16                                                )
     ________________________________             )
17                                                )   DATE:        July 15, 2020
18                                                    TIME:        11:00 A.M.
                                                      CRTRM:       1539
19                                                                 255 E. Temple Street
                                                                   Los Angeles, CA 90012
20
21
22
23
24
25
26
27
28
Case 2:17-bk-14276-BB          Doc 1120
                                   1073 Filed 08/12/20
                                              05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34                              Desc
                               Main
                                MainDocument
                                     Document PagePage
                                                     219
                                                       2 of
                                                         of52
                                                            420


 1                                           TABLE OF CONTENTS
 2
 3   I.     INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 4
     II.    STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 5
 6   III.   DISCUSSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 7          A. Applicable Authorities Support Granting This Application . . . . . . . . . . . 10
 8          1.      Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 9          2.      The Cost of the Lot 5 Improvements Was an "Actual and Necessary
                    Expense of Preserving the Estate" . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
10
            3.      The Garikian Claims Arise from the Estate's Postpetition Breaches of a
11                  Court-Approved Stipulation, Which As a Matter of Law Should Be
                    Accorded Administrative Expense Priority, As Should Stipulated
12                  Attorneys' Fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
13                  (a)      The Garikian Settlement Agreement is an Executory Contract . 13
14                  (b)      The Estate Breached the Garikian Settlement Agreement . . . . . 14
15                  (c)      Damages Arising from the Estates's Breach of Garikian Are
                             Readily Determinable . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
16
                    (d)      As a matter of Law, Garikian is entitled to recover its Attorneys'
17                           Fees As An Administrative Expense . . . . . . . . . . . . . . . . . . . . . 16
18          4.      Debtor's Breach of an Executory Post-petition Contract Gives Rise to a
                    Claim for Damages as an Administrative Expense . . . . . . . . . . . . . . . . 16
19
            5.      Attorneys' Fees Arising from Debtor's Steps to Reject Indemnity
20                  Agreement -- Liquidated By Agreement -- Are Compensable
                    to Garikian . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
21
            6.      As the Functional Equivalent of a Section 363 Sale, the Transfers to
22                  EWB Free and Clear of Liens, Retrospective "Adequate Protection" of
                    the Garikian Junior Lien is Appropriate . . . . . . . . . . . . . . . . . . . . . . . . 18
23
     IV.    CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
24
25   DECLARATION OF GEORGE GARIKIAN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
26
     DECLARATION OF DANIEL I. BARNESS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
27
28



                                                               i
Case 2:17-bk-14276-BB               Doc 1120
                                        1073 Filed 08/12/20
                                                   05/29/20 Entered 08/12/20
                                                                     05/29/20 17:29:04
                                                                              21:08:34                                  Desc
                                    Main
                                     MainDocument
                                          Document PagePage
                                                          220
                                                            3 of
                                                              of52
                                                                 420


 1                                             TABLE OF AUTHORITIES
 2
     United States Supreme Court Cases
 3
     Lingle v. Chevron U.S.A. Inc.,544 U.S. 528, 125 S. Ct. 2074, 161 L. Ed. 2d 876 (2005) . . . . . . 18
 4
     NLRB v. Bildisco & Bildisco (1984) 79 L. Ed. 2d 482, 104 S. Ct. 1188, 465 U.S. 513, 531, 543 . 13
 5
     Penn Central Transp. Co. v. New York City, 438 U.S. 104, 98 S. Ct. 2646, 57
 6   L. Ed. 2d 63 (1978)) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 7
 8   Federal Appellate Cases

 9   Gallardo v. Lynch, 12-72326 (9th Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
     Irmas Family Trust v. Madden (In re Madden) 185 B.R. 815 (9th Cir. BAP 1995). . . . . . . . . . . 17
10
     Precision Industries, Inc., and Circo Leasing Co., LLC v. Qualitech Steel Sbq, LLC, ( in Re:
11
     Qualitech Steel Corp.) 327 F.3d 537, 548 (7th Cir. 2003).. . . . . . . . . . . . . . . . . . . . . . . . . . . 17
12
     Pinnacle Rest. at Big Sky, LLC v. CH SP Acquisitions, LLC (In re of Spanish Peaks Holdings II,
13   LLC) - 862 F.3d 1148 (9th Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19-20

14   Teamsters Indus. Sec. Fund v. World Sales, Inc. (In re World Sales, Inc.), 183 B.R. 872, 878 (9th
     Cir. BAP 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15-17
15
     United States Department of Interior v. Elliott, 761 F.2d 168 (4th Cir.1985). . . . . . . . . . . . . . 12
16
17   District/ Bankruptcy Court Cases
18   Eastern Retailers Serv. Corp. v. Argonaut Ins. Co. (In re Ames Dep't Stores, Inc.), 1995 WL 311764,
     1995 U.S. Dist. LEXIS 6704 (S.D.N.Y.1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
19
20   Statutes

21   United States Code, Title 11
22   503(b)(1)(A) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 10, 11, passim
23   363(e) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
24   363(f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
25   365 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
26   365(d)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
27   365(f).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
28
     Federal Rules of Bankruptcy Procedure

                                                                     ii
Case 2:17-bk-14276-BB              Doc 1120
                                       1073 Filed 08/12/20
                                                  05/29/20 Entered 08/12/20
                                                                    05/29/20 17:29:04
                                                                             21:08:34                                  Desc
                                   Main
                                    MainDocument
                                         Document PagePage
                                                         221
                                                           4 of
                                                             of52
                                                                420


 1
     Rule 9019 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
 2
 3   Treatises
 4   Countryman, Executory Contracts in Bankruptcy, Part I, 57 Minn. L.Rev. 439, 460
     (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                   iii
Case 2:17-bk-14276-BB        Doc 1120
                                 1073 Filed 08/12/20
                                            05/29/20 Entered 08/12/20
                                                              05/29/20 17:29:04
                                                                       21:08:34               Desc
                             Main
                              MainDocument
                                   Document PagePage
                                                   222
                                                     5 of
                                                       of52
                                                          420


 1   By this Application, the George Garikian Living Trust (hereinafter called "Applicant"; the "Garikian
 2   Trust" or "Garikian") seeks the allowance and payment of $110,000 as and for the below–described
 3   administrative expenses arising under 11 U.S.C. § 503(b)(1)(A).
 4
     I.     INTRODUCTION
 5
 6          Following litigation by Garikian with the former debtor-in-possession (the "Former DIP")
 7   Garikian entered into an executory contract with the latter, by way of a Court–approved Settlement
 8   Agreement which, among other things, provided for the reduction of the Garikian secured claim
 9   from $5 million to $60,000 (liquidating the amount of Garikian's attorneys' fees), and designated
10   $50,000 for the below–defined Lot 5 Improvements, which would have been made during the course
11   of the Chapter 11 proceedings, but for the conversion of the case and the below-described Settlement
12   Agreement between the Trustee and East West Bank ("EWB"), the major secured creditor herein.
13
            The Garikian Settlement Agreement, Applicant's executory contract with this bankruptcy
14
     estate (the "Estate") was breached when, following the appointment of a Chapter 11 trustee and
15
     thereafter conversion of the case to one under Chapter 7, that Settlement Agreement was effectively
16
     rendered unperformable by the Estate: Through its settlement with East West Bank ("EWB"), the
17
     Estate divested itself not only of the real property on which the Lot 5 Improvements were to be
18
     made, but also the collateral which was to secured Garikian's claim for $60,000 (reduced from not
19
     less than $5 million). Pursuant to that settlement between the Trustee and EWB (The "Trustee-
20
     EWB Settlement Agreement"), in exchange for a payment of $1 million by EWB, the Estate's real
21
     property, which had served as collateral for the Garikian secured claim, was transferred to EWB by
22
     way of a stipulation for relief from stay. This ultimately resulted in EWB acquiring the property at
23
     its foreclosure sale, and by way of the same settlement, dismissal of the Ninth Circuit Appeal (the
24
     "Ninth Circuit Appeal") extinguishing the Estate's claims and causes of action which were the
25
26
27
               APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
28             PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
               GARIKIAN AND DANIEL I BARNESS                                                                2
Case 2:17-bk-14276-BB          Doc 1120
                                   1073 Filed 08/12/20
                                              05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34              Desc
                               Main
                                MainDocument
                                     Document PagePage
                                                     223
                                                       6 of
                                                         of52
                                                            420


 1   subject of that appeal.
 2
            As a consequence of the Trustee's settlement, the Estate's obligations under the Garikian
 3
     Settlement Agreement were not performed (or any longer performable). That breach and/or rejection
 4
     gives rise to a claim in favor of Applicant as follows: (1) $50,000 for the Estate's failure to perform
 5
     the below–defined Lot 5 Improvements; and (2) $60,000 as the agreed-upon, contractually-based
 6
     attorneys' fees and covered by the Court's approval of the Garikian Settlement Agreement.
 7
 8          Accordingly, the Garikian Trust respectfully requests that the Court grant this Application,

 9   and allow and order payment of not less than $110,000 as and for the Garikian administrative

10   expense claim.

11
     II.    STATEMENT OF FACTS
12
13          The following facts are established by the record of these proceedings; the concurrently-filed

14   Request for Judicial Notice ("RJN"); and by the annexed declarations of George Garikian ("Garikian

15   Declaration") and Daniel I. Barness ("Barness Declaration"):

16   1.     This case was commenced on April 7, 2017 (the "Petition Date") (Doc 1). From the Petition
17          Date until October 3, 2019, when a Chapter 11 trustee was appointed (Doc 968), Debtor had
18          been acting as debtor in possession herein. After close to two years of litigation concerning
19
            eight iterations of a plan of reorganization by the DIP (Doc 943), and after appeals by EWB
20
            regarding its default interest assessed against Debtor -- culminating in the Estate's Ninth
21
            Circuit appeal -- on October 7, 2019, the Court entered an order appointing a Chapter 11
22
            trustee, followed by the acceptance of such appointment by Jason Rund (the "Chapter 11
23
            Trustee") [(Doc 965); Barness Declaration, ¶ 1].
24
     2.     Initially (prior to the Petition Date), Debtor's predecessor-entity Altadena Lincoln Crossing,
25
26
27
               APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
28             PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
               GARIKIAN AND DANIEL I BARNESS                                                                 3
Case 2:17-bk-14276-BB     Doc 1120
                              1073 Filed 08/12/20
                                         05/29/20 Entered 08/12/20
                                                           05/29/20 17:29:04
                                                                    21:08:34               Desc
                          Main
                           MainDocument
                                Document PagePage
                                                224
                                                  7 of
                                                    of52
                                                       420


 1        LLC ("ALC")1 owned an integrated singular shopping center (the “ALC Center”) consisting
 2        of two quadrants -- the Fitness Quadrant, which had as its anchor tenant a 24-Hour Fitness
 3        facility (the "Fitness Quadrant"); and (across the street) the Market Quadrant, which had as
 4        its anchor tenant Super King Market 2(the "Market Quadrant"). A covenant in favor of Los
 5        Angeles County entitled "Covenant and Agreement to Hold Property as One Parcel " (the
 6        “County Covenant”) that was recorded on December 7, 20053 required that the ALC Center
 7        not be legally divided, i.e., that the Fitness Quadrant and the Market Quadrant be maintained
 8        as a singular ALC Center, versus two legally divided parcels with two separate centers.
 9        [Barness Declaration, ¶ 2, RJN, Exhibit "B"]
10
     3.   In order to effect a sale to Garikian of the Market Quadrant that would conform to Los
11
          Angeles County requirements and lead to the release of the County's subdivision restriction,
12
          the parties (ALC and Garikian), as part of the documentation of their purchase and sale
13
          agreement dated January 15, 20154 (the "Purchase and Sale Agreement" or "PSA") also
14
          entered into the Leases and the Indemnity Agreement, which were incorporated into and
15
          made part of the Purchase and Sale Agreement and documentation. [(Doc 412); RJN, Exhibit
16
          “A”] Among other things, these agreements were intended to achieve formal compliance
17
          with County requirements regarding the Off-Site Parking Arrangements – a condition for the
18
          release of the County Covenant which otherwise would have prevented the division of the
19
20
          1
21               As used herein, "ALC" will mean the pre-petition Debtor (aka the Former DIP).
          2
22               As used hereinafter, "SK Market" will refer to B&V Enterprises, Inc. dba SK
                 Market.
23
          3
24               See RJN, Exhibit "B" and the previous Garikian Declaration [(Doc 412, ¶¶ 1-7);
                 RJN, Exhibit "A".]
25
          4
                 [(Doc 412), ¶¶ 1-7; RJN, Exhibit "A"]
26
27
              APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
28            PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
              GARIKIAN AND DANIEL I BARNESS                                                              4
Case 2:17-bk-14276-BB       Doc 1120
                                1073 Filed 08/12/20
                                           05/29/20 Entered 08/12/20
                                                             05/29/20 17:29:04
                                                                      21:08:34              Desc
                            Main
                             MainDocument
                                  Document PagePage
                                                  225
                                                    8 of
                                                      of52
                                                         420


 1        formerly integrated (undivided) ALC Center [Barness Declaration, ¶ 3]. A Memorandum of
 2        Lease covering the 14-Space Parking Lease [RJN, Exhibit "C"] and a Memorandum of Lease
 3        covering the 16-Space Parking Lease [RJN, Exhibit "D"] were recorded on January15, 2015
 4        in Los Angeles County. The Indemnity [RJN, Exhibit "E"] The Deed of Trust [RJN, Exhibit
 5        "F"] was executed in order to secure the Debtor's obligations under the Indemnity
 6        Agreement, and was also recorded on January 15, 2015 in Los Angeles County.         The
 7        template for these arrangements is set forth in correspondence between the County and
 8        George Garikian, which is part of the record of these proceedings [RJN, Exhibit "A" ( bates
 9        #'s 12-14)].
10
     4.   The Purchase and Sale Agreement5 contains the following provision, among others, regarding
11
          attorneys fees:
12
13            "Seller [ALC] shall prior to the issuance of the parking permit described in paragraph
              below date make such improvements to lot 5 so that it can be used for the purposes
14            described in the applicable Parking Lease in compliance with applicable law. Seller
              shall indemnify, defend and hold harmless Buyer [Garikian] (and its related successors
15            and assigns) from and against any and all claims, losses, costs and expenses (including
              but not limited to attorneys' fees and costs) which arise out of or relate to . . . (c) the
16            failure to complete the improvements described in the preceding sentence [i.e., the
              "Lot 5 Improvements"] promptly following the close of escrow for the sale of the
17            Property. Such indemnity shall, at Buyer's request, be further set forth in an
              instrument that is secured by a deed of trust on Seller's remaining properties
18            comprising the shopping center and adjacent properties of which the Property is a part . . .
              " [Emphasis added.]
19
20
     5.   As a result of these transactions, ALC (the Estate's predecessor) retained the Fitness
21
          Quadrant and conveyed the Market Quadrant to Garikian. The sale transaction, without
22
          more, however, would have been impermissible, because it would have left Garikian's
23
24
          5
                 A true and correct copy of the Fifth Amendment to the PSA (highlighted for ease of
25               reference) is attached to the Garikian Declaration as Exhibit "A" and incorporated
                 herein by this reference.
26
27
              APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
28            PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
              GARIKIAN AND DANIEL I BARNESS                                                             5
Case 2:17-bk-14276-BB     Doc 1120
                              1073 Filed 08/12/20
                                         05/29/20 Entered 08/12/20
                                                           05/29/20 17:29:04
                                                                    21:08:34                 Desc
                          Main
                           MainDocument
                                Document PagePage
                                                226
                                                  9 of
                                                    of52
                                                       420


 1        Market Quadrant without sufficient parking according to County requirements and would
 2        have been in abrogation of the parties' agreements with the County upon which withdrawal of
 3        the County Covenant was conditioned [Barness Declaration, ¶ 3]. So, following guidelines
 4        approved by the County, the parties entered into a number of ancillary agreements, including:
 5        (1) an Indemnity Agreement [ RJN, Exhibit “E" ]: (2) the 14-Space Parking Lease [RJN,
 6        Exhibit “F" ]; and (3) the 16-Space Parking Lease [RJN, Exhibit “D" ]6.
 7
     6.   These agreements implemented the County-approved arrangements allocating on ALC's
 8
          Fitness Quadrant 30 parking spaces, to be granted to the (Garikian's) Market Quadrant to
 9
          adjust for the loss of parking resulting from dividing the integrated Center into two
10
          separately-owned parts. The obligations under the Indemnity Agreement were secured by a
11
          deed of trust to the Fitness Quadrant in favor of Garikian [RJN, Exhibit "F"]7. The Off-Site
12
13        6
                 Doc 91, pp.34-36 (RJN, Exhibit “E”) will hereinafter be called the “Indemnity
14               Agreement” and the 14-Space Lease and the 16-Space Lease will hereinafter be
                 called collectively the “Parking Leases”.
15
          7
                 The Indemnity Agreement provides indemnification by ALC against the risks of "(i)
16               any assertion by [SK Market] that section 18.5 of the [SK Market Lease] (or any
                 other provision of the [SK Market Lease] related to parking, in effect on the date of
17               this Indemnity Agreement) has been violated due to the failure to provide exclusivity
                 rights of SK in thirty (30) parking spaces in the [Parking Structure], (ii) any assertion
18               that the property violates applicable laws, codes or ordinances, in effect as of the
                 date of this Indemnity Agreement, regarding the provision of parking
19               spaces based on Tenant Leases in effect on the date of this Indemnitee
                 (sic) Agreement (so long as Tenant maintains the 162 onsite parking
20               spaces at the Market Quadrant), (iii) any and all damages and claims that
                 arise in the event that [Garikian], after pursuing diligently and in good
21               faith, is unable to procure from Los Angeles County a parking permit for
                 the Property pursuant to file no. RPKP 201300005 (R2013 -- 01662) (the
22               "Parking Permit"), and/or (iv) [Debtor's] breach of or default with regard
                 to any of its covenants under that certain Fifth Amendment to Standard
23               Offer, Agreement and Escrow Instructions for Purchase of Real Estate,
                 dated as of November 18, 2014 [copy attached, but omitted here]. This
24               Agreement shall survive the closing under the PSA [Purchase and Sale Agreement]
                 and the recording of the conveyance deed for the Property to [Garikian]." [RJN,
25               Exhibit "E"]
26
27
              APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
28            PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
              GARIKIAN AND DANIEL I BARNESS                                                              6
Case 2:17-bk-14276-BB     Doc 1120
                              1073 Filed 08/12/20
                                         05/29/20 Entered 08/12/20
                                                            05/29/20 17:29:04
                                                                     21:08:34               Desc
                          Main
                           MainDocument
                                Document Page
                                            Page227
                                                  10 of 420
                                                        52


 1        Parking Arrangements agreed by the parties (the "Off-Site Parking Arrangements") also
 2        included certain specified improvements to ALC's Lot 5 (a vacant lot) to accommodate 14
 3        parking spaces. These improvements (the "Lot 5 Improvements") included the following: (a)
 4        grading of the unimproved Lot 5 (an undeveloped portion of the Debtor's real property) and
 5        permit approvals, (b) paving and striping of Lot 5 in accordance with County requirements;
 6        and (c) relocation of the sprinkler fixtures, so that no fewer than 14 vehicles can be parked on
 7        Lot 5. (RJN, Exhibit "A" at pp. 7-8). Without the Lot 5 Improvements, there would be an
 8        undue parking burden on the Fitness Quadrant, which otherwise would have an inadequate
 9        number of parking spaces to accommodate employees and visitors. Id.
10
     7.   As of commencement of Debtor's Chapter 11 case, it had not made the Lot 5 Improvements,
11
          necessitating the filing of a Proof of Claim based on the Indemnity Agreement. A true and
12
          correct copy of the Indemnity Proof of Claim filed on behalf of Garikian is attached to the
13
          RJN as Exhibit "G", in addition to a separately-filed proof of claim with respect to the Leases
14
          [Garikian Declaration, ¶ 3; Claim # 12].
15
16   8.   Following the Petition Date, a significant dispute arose between Garikian and the Estate

17        when the Former DIP proposed its First Amended (Doc 160) and Second Amended (Doc
18        293) Plans. The First Amended Plan was silent as to assumption/rejection of the Garikian
19        Agreements; and the Second Amended Plan would have effected a rejection of the Parking
20        Leases and the Indemnity Agreement. In response to this state of affairs, Garikian filed a
21        motion seeking an order compelling assumption or rejection of the parking leases [Doc 145;
22        Barness Declaration, ¶ 4]. Garikian's rejection motion was withdrawn when the parties
23        subsequently reached a settlement, which is described below. [Barness Declaration, ¶ 4].
24
25
26
27
             APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
28           PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
             GARIKIAN AND DANIEL I BARNESS                                                              7
Case 2:17-bk-14276-BB      Doc 1120
                               1073 Filed 08/12/20
                                          05/29/20 Entered 08/12/20
                                                             05/29/20 17:29:04
                                                                      21:08:34                Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page228
                                                   11 of 420
                                                         52


 1   9.    On or about January 20, 2018, Garikian and the Former DIP reached a settlement agreement
 2         (the "Garikian Settlement Agreement"), which was viewed as a better alternative to the
 3         extensive and costly litigation which would have arisen from the Estate's targeted rejections.
 4         Among other things, the settlement included the Former DIP's performance of the Lot 5
 5         Improvements, which had previously been stalled since the 2015 purchase and sale
 6         transaction. [Barness Declaration, ¶ 5]
 7
     10.   Among other arrangements embodied by the Garikian Settlement, the was to assume the two
 8
           Parking Leases, and Garikian was to withdraw its Indemnity Proof of Claim for $5 million
 9
           (Doc 361-9, RJN, Exhibit "H") [Barness Declaration, ¶ 6].
10
11   11.   On January 25, 2019, after more than a year of litigation and negotiations, the Former DIP

12         filed a Motion (Doc 125, RJN, Exhibit "J" ) (the "Garikian Settlement Approval Motion"),

13         seeking Court-approval and authority to enter into the Garikian Settlement. Among other

14         things, the Garikian Settlement Motion specifically requested authorization for the Debtor to

15         expend $50,000 for the Lot 5 Improvements [Barness Declaration, ¶ 7]. On June 24, 2018,

16         the Court issued its order granting the Garikian Settlement Motion. That Order states: "The

17         Debtor's use of EWB's cash collateral is APPROVED in the amount actually expended for

18         the parking lot construction but not to exceed $50,000.00" [Doc 561, RJN, Exhibit "I", Id.]
19
           The $50,000 figure was based upon the Debtor's estimate of the cost of completion of the Lot
20
           5 Improvements. However, after Debtor retained construction consultants, it was determined
21
           that that figure might, in fact be a low estimate, because of drainage issues that would need
22
           to be addressed in completing those improvements [Barness Declaration, ¶ 8]. Indeed, EWB
23
           stated in its objection to the use of $50,000 in cash collateral for the Lot 5 Improvements that
24
           indeed Debtor's estimate could be low, stating: ". . There is no assurance that the actual costs
25
           would fit within this budget or any showing how any cost overruns would be addressed if
26
27
              APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
28            PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
              GARIKIAN AND DANIEL I BARNESS                                                                8
Case 2:17-bk-14276-BB      Doc 1120
                               1073 Filed 08/12/20
                                          05/29/20 Entered 08/12/20
                                                             05/29/20 17:29:04
                                                                      21:08:34                Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page229
                                                   12 of 420
                                                         52


 1         Debtor’s estimate proves to be incorrect. [See excerpt from the EWB Objection to the
 2         Garikian Settlement, RJN, Exhibit "K".]
 3
     12.   Finally, following the Court's OSC (Doc 929), the Court ordered the appointment of a
 4
           Chapter 11 trustee. On or about October 23, 2019, Jason Rund (the "Trustee") accepted
 5
           appointment as Chapter 11 Trustee, and at present is so serving. [(Doc 965); Barness
 6
           Declaration, ¶ 1]
 7
 8   13.   The Settlement Agreement resulted from extensive negotiations between Debtor and the

 9         Garikian Trust. The considerable time, effort and expense spent to resolve the parking issues

10         which stem from Garikian's 2015 acquisition of the Market Quadrant from ALC ultimately

11         led to the Garikian Settlement Agreement. The aim of the Settlement Agreement was to

12         avoid long, drawn-out, expensive litigation; to meet the County requirements (regarding the

13         Off-site Parking Arrangements); to provide a means by which Debtor might increase the

14         value of its property, and to mitigate a significant multimillion-dollar risk looming over

15         Garikian's Market Quadrant without the Lot 5 Improvements. At the time of the Trustee's

16         appointment, Garikian and the Former DIP were well on their way to consummating the

17         terms of the Garikian Settlement, and accomplishing the Lot 5 Improvements, but all such

18         efforts were halted by that appointment [Barness Declaration, ¶ 9].
19
     14.   By Order entered February 5, 2020 entitled "Order Granting Motion to Approve Agreement
20
           with East West Bank For: (1) Settlement of State Court Action; (2) Relief from Stay; and (3)
21
           Dismissal of Ninth Circuit Appeal" [Doc 1035; RJN Exhibit "L"], the Court granted a Motion
22
           (the "Trustee's EWB Settlement Motion") for approval of settlement between EWB and the
23
           Chapter 11 Trustee (the "EWB-Trustee Settlement"), which provided, among other things,
24
           that EWB was to pay the Estate the sum of $1,500,000 in exchange for (1) dismissal of the
25
           Estate's state court action against EWB; (2) dismissal of the Ninth Circuit appeal; and (3)
26
27
28

              APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
              PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
              GARIKIAN AND DANIEL I BARNESS                                                               9
Case 2:17-bk-14276-BB           Doc 1120
                                    1073 Filed 08/12/20
                                               05/29/20 Entered 08/12/20
                                                                  05/29/20 17:29:04
                                                                           21:08:34                 Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page230
                                                        13 of 420
                                                              52


 1             relief from stay so that EWB could foreclose on the Fitness Quadrant8. [See "Trustee's EWB
 2             Settlement Motion", Doc 1000, p.2:16-19.]
 3
     15.       On March 15, 2020, the Court entered its order [Doc 1051] entitled "Order Granting Chapter
 4
               11 Trustee's Motion for Order:(1) Converting Case to Chapter 7; (2) Authorizing Continued
 5
               Employment of Certain Professionals Employed During Chapter 11 Case; (3) Establishing a
 6
               Bar Date for Filing Administrative Expense Claims Arising During Debtor's Chapter 11
 7
               Bankruptcy Case; and (4) Authorizing Trustee to Operate Business of Debtor Pursuant to 11
 8
               U.S.C. § 721" (the "Conversion Order").
 9
10   16.       Pursuant to the EWB-Trustee Settlement, EWB effected a foreclosure against the Fitness

11             Quadrant, resulting in a divestiture of the Estate's title to that Property. [See Barness

12             Declaration, ¶ 11 and RJN, Exhibit "P".]

13
     III.      DISCUSSION
14
15          A. Applicable Authorities Support Granting This Application

16             Section 503(b)(1)(A) provides:
17
            (b) After notice and a hearing, there shall be allowed, administrative expenses, other than
18   claims allowed under section 502(f) of this title.9
19          including--
20          (1) (A) the actual, necessary costs and expenses of preserving the estate.
21
               8
                       The "Property" which is the subject of the EWB-Trustee Settlement Agreement is
22                     described as the "commercial and residential real property located at the corner of
                       Lincoln Avenue and Woodbury Road in Altadena, California (Doc 1000, p.3:11-
23                     14), which corresponds exactly to the "Fitness Quadrant" described hereinabove.
24                     In other words, that settlement agreement provided for relief from stay for EWB to
                       foreclose upon the Fitness Quadrant [Barness Declaration, ¶ 11].
25
26             9
                       Section 502(f), covering "gap" expenses incurred by the estate during the period
27                     from the filing of a petition to the entry of an order for relief in involuntary
                       proceedings, is inapplicable in this case.
28

                   APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                   PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                   GARIKIAN AND DANIEL I BARNESS                                                             10
Case 2:17-bk-14276-BB        Doc 1120
                                 1073 Filed 08/12/20
                                            05/29/20 Entered 08/12/20
                                                               05/29/20 17:29:04
                                                                        21:08:34               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page231
                                                     14 of 420
                                                           52


 1      1. Overview
 2      The bases for the treatment of the above-described Garikian claims as administrative expenses

 3   under Section 503(b)(1)(A) 10are: (1) This Estate11 breached the Court-approved GarikianSettlement

 4   Agreement; (2) The $50,000 claim amount is an amount the Former DIP determined to bethe value

 5   of the Lot 5 Improvements; (3) The $60,000 attorney fee amount arises from a contractualfee

 6   provision, which was assumed by the Estate, with the $60,000 amount determined consensually(and

 7   approved by the Court) as the liquidated amount for Garikian's attorneys fees; and (4) The

 8   transactions by which the Estate was divested of its real property and its ability to have the EWB

 9   claim amount judicially reduced in order to yield equity for the Estate and collateral coverage for the
10   Garikian $60,000 secured claim, were accomplished through what was effectively a sale free and
11   clear of liens, as to which the Garikian secured claim of $60,000 should be accorded "adequate
12   protection" under the Court's broad equitable powers.12 Both the $50,000 in damages and the
13   $60,000 in attorneys fees were specifically approved by the Court, and therefore, should be accorded
14   administrative expense priority pursuant to Section 503((b)(1)(A).
15
16
17
18
19          10
                    Unless otherwise specified, statutory references are to the United States Bankruptcy
20                  Code, U.S.C.A. Title 11.
            11
21                  As used herein, "Estate" shall have the same meaning as in Subchapter III, section
                    541 et seq. of the Bankruptcy Code, and will refer to the estate of the
22                  above–captioned entity "Altadena Lincoln Crossing, LLC" in its Chapter 11 and
                    Chapter 7 proceedings.
23          12
                    Under section 105(a): "The court may issue any order, process, or judgment that is
24                  necessary or appropriate to carry out the provisions of this title."

25
26
27
28

                 APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                 PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                 GARIKIAN AND DANIEL I BARNESS                                                             11
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34                Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page232
                                                      15 of 420
                                                            52


 1      2.    The Cost of the Lot 5 Improvements Was an "Actual and Necessary Expense of
             Preserving the Estate".
 2
        Applicant seeks recovery of $50,000 (the minimum value of the Lot 5 Improvements) as an
 3
     actual and necessary expense of preserving the Estate. Debtor recognized the necessity of making
 4
     those improvements to comply with Los Angeles County requirements, making a specific provision
 5
     in its Plan for coverage of the Lot 5 Improvement $50,000 expense. [See, e.g., excerpt from
 6
     Former DIP's Seventh Amended Plan (Doc 902 at p.22, RJN Exhibit "L" .] Furthermore, by its order
 7
     entered on June 24, 2018 [Doc 561; RJN, Exhibit "I"], the Court in effect determined the benchmark
 8
     (albeit "not to exceed") value of the Lot 5 Improvements to be $50,000.
 9
10      To put it somewhat differently, if during the pendency of its Chapter 11 case, the Former DIP

11   had incurred $50,000 to comply with a County-mandated requirement -- i.e., performance of the Lot

12   5 Improvements -- there would be no question about the character of such an expenditure as an

13   "actual and necessary expense of preserving the estate." [See, e.g., United States Department of

14   Interior v. Elliott, 761 F.2d 168 (4th Cir.1985) (court found that civil environmental penalties

15   assessed postpetition were administrative expenses.) . The Lot 5 Improvements were also

16   "necessary", in that if completed, a substantial cloud on title to the Fitness Quadrant that could have

17   impeded its sale or re-finance was removed [Garikian Declaration, ¶ 4].

18
        Because of the transfer of title to the Fitness Quadrant to EWB pursuant to the Trustee-EWB
19
     Settlement, the Debtor, divested of its title and possession, is no longer in a position to order,
20
     complete, and cover the cost of that required work, which nevertheless must be completed in
21
     accordance with County Requirements. [Garikian Declaration].
22
23      In addition to clearing the Estate's Fitness-Quadrant title problem, completion of the Lot 5

24   Improvements would also have benefitted the Estate, because, had it not forfeited the Fitness

25   Quadrant to EWB, that property would have been available to the Estate for sale, finance or

26   reorganization [Barness Declaration, ¶¶ 3-5] .

27
28

                APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                GARIKIAN AND DANIEL I BARNESS                                                             12
Case 2:17-bk-14276-BB           Doc 1120
                                    1073 Filed 08/12/20
                                               05/29/20 Entered 08/12/20
                                                                  05/29/20 17:29:04
                                                                           21:08:34             Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page233
                                                        16 of 420
                                                              52


 1      3. The Garikian Claims Arise from the Estate's Postpetition Breaches of a Court –
 2         Approved Stipulation, Which As a Matter of Law Should Be Accorded Administrative
            Expense Priority, As Should Stipulated Attorneys' Fees.
 3
        (a) The Garikian Settlement Agreement is an Executory Contract.
 4
 5      First, the Garikian Settlement Agreement, which was entered into after the Petition Date, and the

 6   implementation of which was specifically authorized by Court order [RJN, Exhibit "I"], is

 7   unquestionably an "executory contract", exactly fitting the Vern Countryman definition adopted by

 8   the Supreme Court in NLRB v. Bildisco & Bildisco (1984) 79 L. Ed. 2d 482, 104 S. Ct. 1188, 465

 9   U.S. 513, 531, 543, a contract "on which performance remains due to some extent on both sides." .

10   465 U.S. at 531, note 6.     [See, also Eastern Retailers Serv. Corp. v. Argonaut Ins. Co. (In re Ames

11   Dep't Stores, Inc.), 1995 WL 311764, 1995 U.S. Dist. LEXIS 6704 (S.D.N.Y.1995), defining an

12   executory contract in bankruptcy as "a contract under which the obligation of both the bankrupt and

13   the other party to the contract are so far unperformed that the failure of either to complete

14   performance would constitute a material breach excusing the performance of the other." Id. at 1995

15   WL 311764, *2, 1995 U.S. Dist. LEXIS 6704, *6, citing Vern Countryman, Executory Contracts in

16   Bankruptcy, Part I, 57 Minn. L.Rev. 439, 460 (1973).]

17
        Here, under the Garikian Settlement Agreement, Garikian was to procure certain Los Angeles
18
     County entitlements; to amend its Indemnity Proof of Claim; and to withdraw its Lease – related
19
     proofs of claim. [Barness Declaration, RJN, Exhibit "H, Bates # 78-81"]. While Garikian did indeed
20
     procure County approval for the Lot 5 Improvements, [Garikian Declaration, ¶ 5], the progress and
21
     completion of which was reported to the Court at various hearings and in Garikian's filings [Barness
22
     Declaration, ¶ 8], by the time of the EW Foreclosure, the Estate's obligation to perform the Lot 5
23
     Improvements had not been performed, and remained unperformed at the time of the foreclosure
24
     [Garikian Declaration, ¶ 6].
25
26
27
28

               APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
               PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
               GARIKIAN AND DANIEL I BARNESS                                                              13
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34              Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page234
                                                      17 of 420
                                                            52


 1      (b)        The Estate Breached the Garikian Settlement Agreement.
 2
        Although Garikian was ready, willing and able to fulfill its requirements following completion
 3
     of the Lot 5 Improvements, (consisting of Court-filings by Garikian), the Estate breached by failing
 4
     to perform the Lot 5 Improvements [Garikian Declaration, ¶ 6; Barness Declaration, ¶ 9].
 5
 6      By entering into and implementing the Trustee-EWB Settlement (over Garikian's objection)13,

 7   the Estate committed a further breach of the postpetition Garikian Settlement Agreement. [This point

 8   was made in Garikian's Opposition to the motion for approval of the Trustee-EWB Settlement

 9   Agreement: "The Garikian Settlement Agreement binds the Estate, and its representatives, including

10   the Trustee. As such, the Trustee should not be permitted to effect its breach, which he has initiated

11   by filing the Motion. The Estate's obligation to perform the Lot 5 Improvements is a central

12   component of that settlement agreement". [Doc 1022, p.10:3-6; Barness Declaration].

13
        (c)        Damages Arising from the Estates's Breach of Garikian Are Readily Determinable.
14
15      As demonstrated above, the value of the Lot 5 Improvements, i.e., the cost of those

16   improvements, was stated by the Debtor on numerous occasions to be not less than $50,000. Indeed,

17   EWB contended that the actual cost of the improvements could exceed $50,000. It therefore stands

18   to reason that the value of Garikian's administrative expense claim arising from Debtor's failure to

19   perform its Lot 5 Improvement obligation(s) should be in that same amount, which is a fair, if not

20   extremely conservative, measure of the damages arising from Debtor's postpetition breach [Garikian

21   Declaration, ¶ 9].

22
        As shown in the Garikian Declaration, it is foreseeable that any third–party owner of the Fitness
23
     Quadrant (other than EWB) will not undertake the Lot 5 Improvements without some form of
24
     consideration, e.g., payment by Garikian of the construction costs. Though $50,000 is the
25
     construction-cost figure estimated by the principals of the Former DIP, the actual costs could easily
26
27            13
                      [Doc 1022]
28

                   APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                   PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                   GARIKIAN AND DANIEL I BARNESS                                                            14
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34               Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page235
                                                      18 of 420
                                                            52


 1   exceed that amount, possibly by a significant amount, as indeed did happen [Garikian Declaration, ¶
 2   7].14 Furthermore, at least presently, there is no indication that EWB would cover such costs.
 3   [Garikian Declaration, ¶ 8]. Consequently, the key relationship with SK Market is now in potential
 4   jeopardy a result of implementation of the Trustee-EWB Settlement15. Finally, because this state of
 5   uncertainty could well require that Garikian now be compelled to seek further professional advice
 6   and assistance which could also prove to be quite costly [Garikian Declaration, ¶ 9], there is now an
 7   "anxiety factor" which wasn't there before the consummation of the Trustee-EWB Settlement. While
 8   this stress might not be strictly compensable, the Court is asked to note and take that factor into
 9   consideration as well.
10
         As a measure of the damages Garikian has and will have suffered as a result of the Estate's
11
     breach, $50,000 could well be at the low-end: The financial risk Garikian now faces as a
12
     consequence of the Trustee's breach, given the complex legal issues that have arisen, could easily
13
     dwarf $50,000 [Garikian Declaration, ¶ 9]. In its (overruled) Opposition to the Trustee-EWB
14
     Settlement, Garikian showed how a breach of the Garikian Settlement could result in a damage
15
     claim of "not less than $5 million" [RJN, Exhibit "O"]. In connection with Garikian's Indemnity
16
     Proof of Claim [RJN, Exhibit "G", it was determined that the damages arising from the Estate's
17
     reneging on its agreement to make the Lot 5 Improvements were fairly stated therein as "unknown,
18
     but not less than $5 million" after consideration of the economic consequences of a claim by SK
19
     Market of any inadequacy in the parking arrangements to which it had contracted. The economic
20
21          14
                    Indeed, according to counsel's understanding, that $50,000 estimate did not include
                    the cost of resolving a drainage issue caused by the required relocation of a large
22                  pipe fixture on the property necessary to accommodate parking for 14 vehicles. This
                    was also reported to the Court in various hearings [Barness Declaration, ¶ 8]. That
23                  this "drainage" issue was not addressed within the $50,000 budget can be seen in Mr.
24                  Galletly's 9/12/19 Declaration [See, e.g., excerpt at Doc 944-1, p.25; RJN, Exhibit
                    "N"].
25          15
                    What would happen if, for example, the new owner, considering itself not to be
26                  bound by any prior agreements regarding the Lot 5 Improvement, refuses to
                    implement those Improvements, or seeks to expand its own parking - space
27                  availability without the Lot 5 Improvements, ultimately reducing the number of
                    spaces available to SK Market?
28

                 APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                 PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                 GARIKIAN AND DANIEL I BARNESS                                                             15
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34                Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page236
                                                      19 of 420
                                                            52


 1   value of the SK Lease based on the number of months reserved under that lease was over
 2   $5,000,000, so "not less than $5 million" was a good estimate [Garikian
 3   Declaration, ¶ 10]. More specifics of the derivation of that figure can be found in RJN, Exhibit "A',

 4   bates # 11-12]:

 5
        "I [Mr. Garikian] derived the "not less than $5 million" stated in the Trust's proofs of claim as
 6      follows: The current annual revenue which the Trust derives from the SK Lease is $897,187.32.
        By the SK Lease's end-date of July 1, 2023 (in almost six years ), the Trust would have received a
 7      total income of approximately $5,158,827. In the event the Trust were to default under the SK
        Lease because of its inability to provide SK with adequate, code-required parking, the Trust
 8      would stand to lose this guaranteed revenue stream. Also, pursuant to the SK Lease,the Trust
        would be required to pay for relocation costs and other costs incurred by SK's having to move
 9      out of the Market Quadrant. That could easily fall in the range of $2,000,000 to $4,000,000.
        Since code-required parking allocation is based on square footage and use, the marketability of
10      the SK space would be greatly impaired, as would the overall value of the Market Quadrant.
        This damage has yet to be calculated. This . . . would also trigger default(s) by the Trust under
11      its loan obligation. The consequences of such a default would increase the Trust's losses by
        several more million dollars. Thus the $5 million estimate of the Trust's damages is certainly on
12      the very low end, and in fact, I believe such damages could approach $8 million to $14 million."
        Id.
13
14
        (d)      As a matter of Law, Garikian is entitled to recover its Attorneys' Fees As An
15               Administrative Expense.
        Courts have long recognized that claims arising from a debtor's breaches of a postpetition
16
     agreement are to be accorded administrative expense priority. [See, e.g., Teamsters Indus. Sec. Fund
17
     v. World Sales, Inc. (In re World Sales, Inc.), 183 B.R. 872, 878 (9th Cir. BAP 1995) (a claim based
18
     on payments due under an unrejected collective bargaining agreement for post-petition work,
19
     together with liquidated damages, interest and attorneys' fees arising out of the post-petition breach
20   of the agreement, is entitled to treatment as an administrative expense).]
21
                                                       ***
22
        4. Debtor's Breach of an Executory Post-petition Contract Gives Rise to a Claim for
23         Damages as an Administrative Expense.
24            Section 365(d)(2) provides:
25
              (2) In a case under chapter 9, 11, 12, or 13 of this title, the trustee may assume or reject an
26                executory contract or unexpired lease of residential real property or of personal property
                  of the debtor at any time before the confirmation of a plan but the court, on the request of
27                any party to such contract or lease, may order the trustee to determine within a specified
28

                 APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                 PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                 GARIKIAN AND DANIEL I BARNESS                                                             16
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34                Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page237
                                                      20 of 420
                                                            52


 1              period of time whether to assume or reject such contract or lease.

 2
        The actions by the Estate – – first by failing to perform the Lot 5 Improvements, and then by
 3
     taking the steps to implement the Trustee-EWB Settlement Agreement, thereby divesting the Estate
 4
     of its Fitness Quadrant, and dislodging Garikian's lien, constitute a de facto rejection of that
 5
     agreement, as well as an actual breach. Damages arising from a rejection of an executory contract
 6
     which had previously been assumed by the Estate are entitled to administrative expense priority, as
 7
     are damages arising from an estate's actual breach of a postpetition contract. [See, e.g., In re World
 8
     Sales, 183 B.R. at 878, and Irmas Family Trust v. Madden (In re Madden) 185 B.R. 815 (9th Cir.
 9
     BAP 1995).] In this case, damages are compensable to Garikian both as a consequence of the
10
     Estate's de facto rejection and its actual breach by entering into the Trustee-EWB Settlement
11
12   Agreement [Barness Declaration].

13      5. Attorneys' Fees Arising from Debtor's Steps to Reject Indemnity Agreement --
           Liquidated By Agreement -- Are Compensable to Garikian.
14
        The Indemnity Agreement was a key component of the arrangements embodied in the Garikian
15
     Settlement Agreement. Initially, the Debtor proposed a plan which would have sought approval of
16
     rejection of the Indemnity Agreement and the Leases [Barness Declaration, ¶ 4].
17
18      The Attorneys' Fee provision of Indemnity Agreement specifically entitles Garikian to recover
19   attorneys' fees and costs for Debtor's failure to implement the Lot 5 Improvements. [Garikian
20   Declaration, ¶ 2]
21
        According to Ninth Circuit authority, if a claim is allowed as an administrative expense claim,
22
     and if the claim includes entitlement to attorneys' fees, such fees are also entitled to administrative
23
     expense priority [See, e.g., In re World Sales, 183 B.R. at 878, and Irmas Family Trust v. Madden
24
     (In re Madden) 185 B.R. 815 (9th Cir. BAP 1995).]
25
26      Although Garikian's actual attorneys fees are well in excess of the amount stipulated by the

27   parties [Barness Declaration, ¶], the Garikian Settlement Agreement also contained the parties'

28

               APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
               PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
               GARIKIAN AND DANIEL I BARNESS                                                               17
Case 2:17-bk-14276-BB          Doc 1120
                                   1073 Filed 08/12/20
                                              05/29/20 Entered 08/12/20
                                                                 05/29/20 17:29:04
                                                                          21:08:34                  Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page238
                                                       21 of 420
                                                             52


 1   agreement regarding liquidation of Garikian's attorneys fee claim at $60,000. Id. Also, as discussed

 2   below, that same $60,000 attorney-fee amount reflected the parties agreement regarding the

 3   liquidation of the Garikian secured claim, which by their agreement would substantially reduce the

 4   claim from "not less than $5 million" to $60,000. Id.

 5
         6. As the Functional Equivalent of a Section 363 Sale, the Transfers to EWB Free and
 6          Clear of Liens, Retrospective "Adequate Protection" of the Garikian Junior Lien is
            Appropriate.
 7       Section 363(e) states "on request of an entity that has an interest in property . . . proposed to be
 8   . . . sold . . . by the trustee, the court, with or without a hearing, shall prohibit or condition such . . .
 9   sale . . . as is necessary to provide adequate protection of such interest." Upon such a request, a
10   bankruptcy court is obligated to ensure that such interests are adequately protected.” Precision
11   Industries, Inc., and Circo Leasing Co., LLC v. Qualitech Steel Sbq, LLC, ( in Re: Qualitech Steel
12
     Corp.) 327 F.3d 537, 548 (7th Cir. 2003).
13
         Although, of course, the Court in this case approved a settlement entailing transfers of estate
14
     property, it did not expressly order a free-and-clear sale of the Fitness Quadrant, as a practical
15
     matter, it did so. To the extent that sale/transfer was approved without regard to Garikian's
16
     "adequate protection" rights, as would have been required under section 363(e), it is respectfully
17
     submitted that the Court might now remedy this omission, in the exercise of its equitable powers
18
     under section 105, by determining that Garikian's claim should have been afforded adequate
19
20   protection then, and so award Garikian its attorneys fees of $60,000 as an administrative expense on

21   that additional ground.

22       The transfers made as a result of the Trustee-EWB settlement, though technically not covered by
23   section 363, can be seen as the functional equivalent of a sale free and clear of liens and interests. In
24   Mark Franzen v. United States, 08-56181 (9th Cir. 2011), for example, the Ninth Circuit adopted a
25   "functional equivalence" analysis to determine that a procedure undertaken by one of the parties was
26
     the "functional equivalent" of an action in interpleader, and treated it as such. [See also Gallardo v.
27
     Lynch, 12-72326 (9th Cir. 2016) (applying a "functional equivalence" analysis), and the Supreme
28

                APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                GARIKIAN AND DANIEL I BARNESS                                                                 18
Case 2:17-bk-14276-BB           Doc 1120
                                    1073 Filed 08/12/20
                                               05/29/20 Entered 08/12/20
                                                                  05/29/20 17:29:04
                                                                           21:08:34               Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page239
                                                        22 of 420
                                                              52


 1   Court's decision in Lingle v. Chevron U.S.A. Inc.,544 U.S. 528, 125 S. Ct. 2074, 161 L. Ed. 2d 876

 2   (2005), in which it described the result in Penn Central16 , as having been based on a functional

 3   equivalence analysis as between a regulatory action, on the one hand, and a "classic taking", on the

 4   other.544 U.S. at 539. ]

 5
        Here, Estate property in the form of the Fitness Quadrant and the Estate's Ninth Circuit Appeal
 6
     were, in effect, "sold" to EWB, which then acquired the Fitness Quadrant at foreclosure and by way
 7
     of stipulated dismissals, dispatched the Estate's causes of action against EWB and its Ninth Circuit
 8
     Appeal -- which were aimed at establishing that the EWB claim should be stripped of its penalty
 9
     features, such as default-rate interest, and that the Estate should have offsetting claims against it, all
10
     of which would have rendered the EWB claim fully secured, and made Debtor's reorganization
11
     possible.
12
13      Pursuant to the Trustee-EWB Settlement, EWB paid the estate $1 million in exchange for which:

14   the Trustee dismissed the Estate's Ninth Circuit Appeal; stipulated to a lift-stay order permitting

15   EWB to foreclose on the Fitness Quadrant.

16      As shown above, the value of the Garikian lien on the Debtor's Fitness Quadrant was not less
17   than the $60,000-amount, which the parties stipulated would be the reduced Garikian secured claim
18   amount. As a consequence of the Trustee EWB Settlement, EWB pursued foreclosure and
19   ultimately foreclosed upon the Fitness Quadrant. [RJN, Exhibit "P"] [Barness Declaration, ¶ ].
20
        As a further basis for allowance of the $60,000 lien claim, Garikian refers to the Ninth Circuit
21
     opinion in Pinnacle Rest. at Big Sky, LLC v. CH SP Acquisitions, LLC (In re of Spanish Peaks
22
     Holdings II, LLC) - 862 F.3d 1148 (9th Cir. 2017) ("Pinnacle") as a basis for its request for a nun
23
     pro tunc order granting it "adequate protection". The Ninth Circuit in Pinnacle dealt with an
24
     apparent clash between section 363(f) and section 365(f), and as in this case, there was a de facto
25
26
27
            16
                    Penn Central Transp. Co. v. New York City, 438 U.S. 104, 98 S. Ct. 2646, 57 L. Ed.
                    2d 63 (1978)
28

                 APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                 PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                 GARIKIAN AND DANIEL I BARNESS                                                              19
Case 2:17-bk-14276-BB          Doc 1120
                                   1073 Filed 08/12/20
                                              05/29/20 Entered 08/12/20
                                                                 05/29/20 17:29:04
                                                                          21:08:34                Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page240
                                                       23 of 420
                                                             52


 1   rejection under section 36517.

 2      The Ninth Circuit's resolution in favor of sale-free-and-clear concepts over arguably competing
 3   365(f) concepts in Pinnacle can be instructive in this case: Here, the "adequate protection" concept,
 4
     that would have operated to protect Garikian in a section 363(f) sale context, was swept aside by the
 5
     grant of the Estate's Rule 9019 Motion, without regard to Garikian's lien on the Fitness Quadrant.
 6
        In the final analysis, this series of transactions was, in effect, a sale free and clear of the Garikian
 7
     lien, but with no consideration given to the form of "adequate protection that should be afforded to
 8
     Garikian. Thus, an additional basis for awarding $60,000 as attorneys' fees, would be a retroactive
 9
     application of "adequate protection" of Garikian's secured claim against the Estate and its former
10
     real property interests in the Fitness Quadrant that was "sold" to EWB by way of the Trustee-EWB
11
12   Settlement.

13   IV. CONCLUSION
14
              The bases for allowance of a $110,000 administrative expense claim in favor of Garikian is
15
     twofold:
16
17      (1)        As a result of the Trustee-EWB Settlement, there was a de facto rejection and breach of
18                 the Postpetition, Court- approved, Garikian Settlement Agreement. Damages resulting
19                 from that breach are in the amount of $50,000 – – liquidated by way of the parties'
20                 Settlement; judicial determinations; the Former DIP's judicial declarations; a key
21                 provision of the Former DIP's various Reorganization Plans; and even pleadings on
22
23            17
                      The issue resolved by the Ninth Circuit was one of first impression in the circuit:
24                    whether a Chapter 7 Trustee's sale of the Chapter 7 Debtor's real property under 11
                      U.S.C. § 363(f) was free and clear of unexpired leases to the property. In Pinnacle,
25                    the Ninth Circuit adopted the "Minority Approach" in dealing with conflicts between
                      sections 363 and 365. Pinacle at 13-15. Contrasting the "Majority Approach" -- that
26                    § 365(h) would trump §363(f), and the lessee would prevail --- and the "Minority
                      Approach" that § 363(f) allows for the sale of the property free and clear of "any
27                    interest" without expressly excluding a leasehold interest, and hus§ 363(f) 3nd §
                      365(h) do not conflict at all, the Ninth Circuit adopted the Minority Approach. Id.
28

                   APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                   PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                   GARIKIAN AND DANIEL I BARNESS                                                             20
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34              Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page241
                                                      24 of 420
                                                            52


 1               behalf of EWB regarding the Lot 5 Improvements (stating EWB's belief that the $50,000

 2               figure might be low). The sum of $50,000 is therefor an appropriate and fair measure of

 3               damages to Garikian flowing from the Estate's breach.

 4
        (2)      By way of the Court-approved Garikian Settlement Agreement, the parties agreed that
 5
                 attorney's fees payable to Garikian for enforcement of its rights under the Indemnity
 6
                 Agreement – – which the Former DIP initially sought to reject – – was liquidated at
 7
                 $60,000 (though actual fees expended were well in excess of that amount), and the Court
 8
                 is additionally asked to award this amount as "adequate protection" that might have been
 9
                 granted to Garikian, had the "sale" of the Fitness Quadrant been conducted pursuant to
10
                 section 363 (f).
11
12            For the foregoing reasons, Garikian respectfully requests that the court/Court allow Garikian

13   and administrative expense claim in an amount not less than $110,000.

14   Dated: May 29, 2020            Respectfully submitted,
15                                  BARNESS & BARNESS LLP
16                                  By: /s/ Daniel I. Barness
17                                      Daniel I. Barness
                                        Attorneys for The George Garikian
18                                      Living Trust, Creditor
19
20
21
22
23
24
25
26
27
28

                 APPLICATION BY THE GARIKIAN LIVING TRUST FOR ALLOWANCE AND
                 PAYMENT OF ADMINISTRATIVE EXPENSES; DECLARATIONS OF GEORGE
                 GARIKIAN AND DANIEL I BARNESS                                                            21
Case 2:17-bk-14276-BB        Doc 1120
                                 1073 Filed 08/12/20
                                            05/29/20 Entered 08/12/20
                                                               05/29/20 17:29:04
                                                                        21:08:34                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page242
                                                     25 of 420
                                                           52


 1                              DECLARATION OF GEORGE GARIKIAN
 2
     I, GEORGE GARIKIAN, declare:
 3
 4               I am the Trustee of The George Garikian Living Trust, aka The George Garikian Family

 5          Trust, (the "Garikian Trust"), formerly a secured creditor herein. In addition to serving as

 6          Trustee of the Garikian Trust, I am also an attorney at law, licensed since 1992 to practice

 7          law in the state of California. Prior to retiring from the active practice of law, I had been an

 8          attorney with the Los Angeles County Department of Water and Power, dealing exclusively

 9          with its real estate issues, such as land use; permitting; and zoning issues. I have personal

10          knowledge of the facts set forth herein, and if called as a witness, I could and would

11          competently testify thereto. I make this Declaration in support of the Application by the

12          George Garikian Living Trust for Allowance and Payment of Administrative Expenses (the

13          "Application")18, which requests that the Court allow the Garikian Trust's claim for $110,000

14          as an administrative expense.

15
       1.        Initially (prior to the Petition Date), Debtor's predecessor-entity (ALC) owned an
16
                 integrated singular shopping center (the “ALC Center”) consisting of two quadrants -- the
17
                 Fitness Quadrant, which had as its anchor tenant a 24-Hour Fitness facility (the "Fitness
18
                 Quadrant"); and (across the street) the Market Quadrant, which had as its anchor tenant
19
                 Super King Market (the "Market Quadrant"). A covenant in favor of Los Angeles
20
21
22
            18
                    Unless otherwise defined, capitalized terms used herein shall have the same
23                  meanings as in the Application to which this Declaration is attached.
24
25
26
27
28

            APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
            ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
            DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                            22
Case 2:17-bk-14276-BB        Doc 1120
                                 1073 Filed 08/12/20
                                            05/29/20 Entered 08/12/20
                                                               05/29/20 17:29:04
                                                                        21:08:34                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page243
                                                     26 of 420
                                                           52


 1               County (the “County Covenant”) that was recorded on December 7, 200519 required that
 2               the ALC Center not be legally divided, in other words that the Fitness Quadrant and the
 3               Market Quadrant be maintained as a singular ALC Center, versus two legally divided
 4               parcels comprising two separate centers.
 5
       2.        The Purchase and Sale Agreement, a true and correct copy of which (highlighted for
 6
                 ease of reference) is attached hereto as Exhibit "A" and incorporated herein by this
 7
                 reference, contains the following provision, among others, regarding attorneys' fees:
 8
 9               "Seller [ALC] shall prior to the issuance of the parking permit described in paragraph
                 below date make such improvements to lot 5 so that it can be used for the purposes
10               described in the applicable Parking Lease in compliance with applicable law. Seller
                 shall indemnify, defend and hold harmless Buyer [Garikian] (and its related successors
11               and assigns) from and against any and all claims, losses, costs and expenses (including
                 but not limited to attorneys' fees and costs) which arise out of or relate to . . (c) the
12               failure to complete the improvements described in the preceding sentence [i.e., the
                 "Lot 5 Improvements"] promptly following the close of escrow for the sale of the
13               Property. Such indemnity shall, at Buyer's request, be further set forth in an
                 instrument that is secured by a deed of trust on Seller's remaining properties
14               comprising the shopping center and adjacent properties of which the Property is a part..."
                 [Emphasis added.]
15
       3.        As of commencement of Debtor's Chapter 11 case, ALC had not made the Lot 5
16
                 Improvements, necessitating the filing of a Proof of Claim based on the Indemnity
17
                 Agreement, in addition to a separately filed proof of claim with respect to the Leases.
18
19     4.        It is my view that the Lot 5 Improvements were a necessary expenditure by the Estate, in

20               that if completed, a substantial cloud on title to the Fitness Quadrant that could have

21               impeded its sale or refinance was removed.

22
23          19
                    [Doc 412, ¶ 1; RJN, Exhibit "A"]
24
25
26
27
28

            APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
            ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
            DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                           23
Case 2:17-bk-14276-BB        Doc 1120
                                 1073 Filed 08/12/20
                                            05/29/20 Entered 08/12/20
                                                               05/29/20 17:29:04
                                                                        21:08:34                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page244
                                                     27 of 420
                                                           52


 1     5.        Among other things, the Settlement Agreement between the Debtor and the Garikian
 2               Trust pertains to the Off-Site Parking Arrangements agreed upon between the parties as
 3               part of a resolution of various disputes and claims between them. The Settlement
 4               Agreement is incorporated into the Plan. The Off-Site Parking Arrangements were the
 5               subject of Permit Applications (collectively, the "Permit Application") seeking approval
 6               of those arrangements by the Los Angeles County Regional Planning Department
 7               ("Regional Planning"). I was an active participant in prosecuting the Permit Application
 8               before Regional Planning, and was in regular communication with its representatives,
 9               including Ms. Jolie Hui. Ms. Hui informed me by a July 9, 2019 email chain that
10               Regional Planning had confirmed approval of the plans (i.e., the Permit Application)
11               which had been submitted on behalf of the Garikian Trust. That email includes a link20 to
12               the “approval document”. A true and correct copy of a 1/2/2019 printout of the approval
13               document referenced in Ms. Hui’s email is attached hereto as Exhibit “B”.
14
       6.        Although, pursuant to the Settlement Agreement, I worked actively to procure, and did
15
                 indeed procure, County approval for the Lot 5 Improvements, by the time of the EW
16
                 Foreclosure, the Estate's "Lot 5 Improvements" obligation had not been performed.
17
18     7.        Based on my experience as a real-estate attorney, it is my opinion that it is foreseeable
19               that any third–party owner of the Fitness Quadrant (other than EWB) will not undertake
20               the Lot 5 Improvements without some form of consideration, such as payment by the
21               Garikian Trust of the construction costs. Though $50,000 is the construction-cost figure
22
            20
                    hƩps://epicla.lacounty.gov/SelfService/#/plan/0e765e26 ]36b1 ]4b05 ]a0db ]23dc234dī
23                  2c
24
25
26
27
28

            APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
            ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
            DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                             24
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34            Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page245
                                                      28 of 420
                                                            52


 1             estimated by Alicia Barclay and Greg Galletly, principals and/or employees of the
 2             Former DIP, the actual costs could easily exceed that amount, possibly by a significant
 3             amount, as indeed did happen in this case: It is my understanding that the $50,000
 4             estimate did not include the cost of resolving a drainage issue caused by the relocation of
 5             a large pipe fixture on the property, so as to have the space to accommodate parking for
 6             16 vehicles.
 7
       8.      At least at present, there is no indication that EWB would cover the costs of the Lot 5
 8
               Improvement. It is my opinion that the key relationship with SK Market is now in
 9
               potential jeopardy a result of implementation of the Trustee-EWB Settlement. As an
10
               example, if a new Fitness Quadrant owner (other than EWB), considers itself not to be
11
               bound by any prior agreements regarding the Lot 5 Improvement, and refuses to
12
               implement those Improvements, or seeks to expand its own parking - space availability
13
               without the Lot 5 Improvements, ultimately reducing the number of spaces available to
14
               SK Market, I would foresee a significant legal dispute as between the Garikian Trust and
15
               SK Market.
16
17     9.      Additionally, this state of uncertainty could well require that the Garikian Trust must

18             now seek further professional advice and assistance which could also prove to be quite
19             costly. Because of the above-described situation resulting from implantation of the
20             Trustee's settlement with EWB, I have sources of worry and anxiety which did not exist
21             before. It is my opinion that $50,000 as measure of the damages the Garikian Trust has
22             and will have suffered as a result of the Estate's breach, could well be at the low-end, and
23             that the financial risk the Trust now faces as a consequence of the Estate's breach, given
24
25
26
27
28

            APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
            ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
            DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                         25
Case 2:17-bk-14276-BB       Doc 1120
                                1073 Filed 08/12/20
                                           05/29/20 Entered 08/12/20
                                                              05/29/20 17:29:04
                                                                       21:08:34             Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page246
                                                    29 of 420
                                                          52


 1              the complex legal issues that now exist, could easily dwarf $50,000.
 2
       10.      In connection with the Indemnity Proof of Claim, I determined that the damages arising
 3
                from the Estate's reneging on its agreement to make the Lot 5 Improvements were fairly
 4
                stated therein as "unknown, but not less than $5 million" after considering the economic
 5
                consequences of a claim by SK Market of any inadequacy in the parking arrangements to
 6
                which it had contracted. The economic value of the SK Lease based on the number of
 7
                months reserved under that lease was more than $5,000,000, so "not less than $5 million"
 8
                was a good estimate.
 9
10     ///

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

             APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
             ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
             DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                     26
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page247
                                                30 of 420
                                                      52
Case 2:17-bk-14276-BB         Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34              Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page248
                                                      31 of 420
                                                            52


 1                              DECLARATION OF DANIEL I. BARNESS
 2          I am an attorney at law duly licensed to practice before the courts of the State of California

 3   and before this Court.   I am a partner in the law firm of Barness & Barness LLP, counsel for the

 4   George Garikian Living Trust (the "Garikian Trust" or "Garikian"). I have been a practicing

 5   attorney, primarily in the area of bankruptcy, since 1982. In connection with my representation of

 6   Garikian, I have familiarized myself with the matters described in the Docket, and know the facts

 7   below either from my own knowledge or from a review of the Docket regarding the described

 8   events or circumstances. The facts stated herein are known to me personally to be true, and if called

 9   upon to testify as to the truth of such facts, I could and would so testify. In forming the conclusions
10   stated herein, I considered the following matters, all of which are matters of record and/or have been
11   set forth in pleadings and other materials previously filed on behalf of Garikian. References to
12   "Doc" and "RJN" in this Declaration are to the corresponding docket item or Request for Judicial
13   Notice exhibit, respectively, each of which I reviewed before making this Declaration. Further, as
14   part of familiarizing myself with the background facts of this matter, I also reviewed the various pre-
15   petition documents which are discussed below.
16
     1.     This case was commenced on April 7, 2017 (the "Petition Date") (Doc 1). From the Petition
17
            Date until October 3, 2019, when a Chapter 11 trustee was appointed (Doc 968), Debtor had
18
            been acting as debtor in possession herein. After close to two years of litigation concerning
19
            eight iterations of a plan of reorganization by the former debtor in possession (Doc 943), and
20
            after appeals regarding EWB's default interest assessed against Debtor -- culminating
21
            Debtor's Ninth Circuit appeal -- on October 7, 2019, the Court entered an order appointing a
22
            Chapter 11 trustee, followed by the acceptance of such appointment by Jason Rund (the
23
24
25
26
27
28

           APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
           ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
           DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                          28
Case 2:17-bk-14276-BB     Doc 1120
                              1073 Filed 08/12/20
                                         05/29/20 Entered 08/12/20
                                                            05/29/20 17:29:04
                                                                     21:08:34               Desc
                          Main
                           MainDocument
                                Document Page
                                            Page249
                                                  32 of 420
                                                        52


 1        "Chapter 11 Trustee") (Doc 965). Thereafter, on March 13, 2020, the case was converted
 2        to one under Chapter 7 [Doc 1051].
 3
     2.   Initially (prior to the Petition Date), Debtor's predecessor-entity Altadena Lincoln Crossing,
 4
          LLC ("ALC") owned an integrated singular shopping center (the “ALC Center”) consisting
 5
          of two quadrants -- the Fitness Quadrant, which had as its anchor tenant a 24-Hour Fitness
 6
          facility (the "Fitness Quadrant"); and (across the street) the Market Quadrant, which had as
 7
          its anchor tenant Super King Market (the "Market Quadrant"). A covenant in favor of Los
 8
          Angeles County entitled "Covenant and Agreement to Hold Property as One Parcel " (the
 9
          “County Covenant”) that was recorded on December 7, 2005 required that the ALC Center
10
          not be legally divided, i.e., that the Fitness Quadrant and the Market Quadrant be maintained
11
          as a singular ALC Center, rather than two legally divided parcels with two separate centers.
12
13   3.   In order to effect a sale of the Market Quadrant that would conform to Los Angeles County

14        requirements and lead to the release of the County's subdivision restriction, the parties (ALC

15        and Garikian), as part of the documentation of their purchase and sale agreement dated

16        January 15, 201521 (the "Purchase and Sale Agreement") also entered into the Leases and the

17        Indemnity Agreement, which were incorporated into and made part of the Purchase and Sale

18        Agreement and documentation. [(Doc 412); RJN, Exhibit “A”] Among other things, these
19        agreements were intended to achieve formal compliance with County requirements regarding
20        the Off-Site Parking Arrangements – a condition for the release of the County Covenant
21        which otherwise would have prevented the division of the formerly integrated (undivided)
22
23        21
                 [(Doc 412), ¶¶ 1-7; RJN, Exhibit "A"]
24
25
26
27
28

          APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
          ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
          DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                         29
Case 2:17-bk-14276-BB     Doc 1120
                              1073 Filed 08/12/20
                                         05/29/20 Entered 08/12/20
                                                            05/29/20 17:29:04
                                                                     21:08:34               Desc
                          Main
                           MainDocument
                                Document Page
                                            Page250
                                                  33 of 420
                                                        52


 1        ALC Center. A Memorandum of Lease covering the 14-Space Parking Lease [RJN, Exhibit
 2        "C"] and a Memorandum of Lease covering the 16-Space Parking Lease [RJN, Exhibit "D"]
 3        were recorded on January15, 2015 in Los Angeles County. The Indemnity [RJN, Exhibit
 4        "E"] The Deed of Trust [RJN, Exhibit "F"] was executed in order to secure the Debtor's
 5        obligations under the Indemnity Agreement, and was also recorded on January 15, 2015 in
 6        Los Angeles County.     The template for these arrangements is set forth in correspondence
 7        between the County and Garikian, which is part of the record of these proceedings, which I
 8        reviewed prior to making this Declaration. [RJN, Exhibit "A"].
 9
     4.   Following the Petition Date, a significant dispute arose between Garikian and the Estate
10
          when the Former DIP proposed its First (Doc 160) and Second Amended (Doc 293) Plans.
11
          The First Amended Plan was silent as to assumption/rejection of the Indemnity Agreement or
12
          the Leases; but the Second Amended Plan would have effected a rejection of the Parking
13
          Leases and purportedly the Indemnity Agreement. In response to this state of affairs,
14
          Garikian filed a motion seeking an order compelling assumption or rejection of the parking
15
          leases. (Doc 145). I caused that motion to be withdrawn when the parties subsequently
16
          reached their settlement.
17
18   5.   On or about January 20, 2018, Garikian and the Former DIP reached a settlement agreement
19        (the "Garikian Settlement"), which I viewed as a better alternative to the extensive and costly
20        litigation which would have arisen from the Estate's targeted rejections. Among other things,
21        the settlement included Debtor's performance of the Lot 5 Improvements, which had
22        previously been stalled since the 2015 purchase and sale transaction.
23
24
25
26
27
28

          APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
          ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
          DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                         30
Case 2:17-bk-14276-BB     Doc 1120
                              1073 Filed 08/12/20
                                         05/29/20 Entered 08/12/20
                                                            05/29/20 17:29:04
                                                                     21:08:34               Desc
                          Main
                           MainDocument
                                Document Page
                                            Page251
                                                  34 of 420
                                                        52


 1   6.   Among other arrangements embodied by the Garikian Settlement, the Debtor was to assume
 2        the two Parking Leases, and Garikian was to withdraw its (secured) Indemnity Proof of
 3        Claim for $5 million, replacing it with a $60,000 secured claim to cover Garikian's attorneys'
 4        fees. (Doc 369-1, RJN, Exhibit "H").
 5
     7.   On January 25, 2019, after more than a year of litigation and negotiations, the Former DIP
 6
          filed a Motion (Doc 125) seeking approval of the Garikian Settlement Agreement, and
 7
          authority to enter into the Garikian Settlement. Among other things, the Garikian Settlement
 8
          Motion specifically requested authorization for the Debtor to expend $50,000 for the Lot 5
 9
          Improvements. On June 24, 2018, the Court issued its order granting the Garikian Settlement
10
          Motion. That Order states: "The Debtor's use of EWB's cash collateral is APPROVED in the
11
          amount actually expended for the parking lot construction but not to exceed $50,000.00"
12
          [Doc 561, RJN, Exhibit "I"].
13
14   8.   My understanding is that the $50,000 figure was based upon the Debtor's estimate of the cost

15        of completion of the Lot 5 Improvements, including discussions with the Former DIP's Alicia

16        Barclay in which I participated. However, some time later, after Debtor retained construction

17        consultants, it was determined that the $50,000 figure might, in fact be a low estimate,

18        because of drainage issues stemming from the relocation of a large pipe fixture that would
19        need to be addressed in completing those improvements. At various hearings which I
20        attended, progress regarding the Lot-5-Improvement process was reported to the Court.
21
     9.    Although at the time of the Trustee's appointment, Garikian and the Former DIP were well
22
          on their way to consummating the terms of the Garikian Settlement, and accomplishing the
23
24
25
26
27
28

          APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
          ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
          DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                         31
Case 2:17-bk-14276-BB        Doc 1120
                                 1073 Filed 08/12/20
                                            05/29/20 Entered 08/12/20
                                                               05/29/20 17:29:04
                                                                        21:08:34                 Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page252
                                                     35 of 420
                                                           52


 1          Lot 5 Improvements, that progress went by the wayside: The Former DIP was unable to
 2          complete the Lot 5 Improvements or otherwise complete its performance under the Garikian
 3          Settlement Agreement, because following the Court's OSC (Doc 929), it ordered the
 4          appointment of a Chapter 11 trustee. On or about October 23, 2019, Jason Rund (the
 5          "Trustee") accepted such appointment, and at present is so serving (Doc 965).
 6
     10.    By order entered on April 30, 2020 [Doc 1067], the Court approved the Trustee-EWB
 7
            Settlement, the consequence of which was a dismissal of the Estate's Ninth Circuit Appeal;
 8
            dismissal of the Estate's counter-claims against EWB; and forfeiture by the Estate of its
 9
            interest in, and title to, the Fitness Quadrant.
10
11   11.    Pursuant to the EWB-Trustee Settlement, EWB effected a foreclosure against the Fitness

12          Quadrant, resulting in a divestiture of the Estate's title to that Property [RJN, Exhibit "P"].

13
            I declare under penalty of perjury that the foregoing is true and correct and that this
14
     Declaration was executed this May 28, 2020 at Los Angeles, California.
15
16                  /s/ Daniel I. Barness
                    ________________________
17                  Daniel I. Barness
18
19
20
21
22
23
24
25
26
27
28

           APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
           ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
           DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                                               32
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page253
                                                36 of 420
                                                      52


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
                                   EXHIBIT "A"
24
25
26
27
28

         APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
         ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
         DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                        33
                                                                                 035
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page254
                                                37 of 420
                                                      52
                                                                                 036
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page255
                                                38 of 420
                                                      52
                                                                                 037
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page256
                                                39 of 420
                                                      52
                                                                                 038
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page257
                                                40 of 420
                                                      52
                                                                                 039
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page258
                                                41 of 420
                                                      52
                                                                                 040
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page259
                                                42 of 420
                                                      52
                                                                                 041
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page260
                                                43 of 420
                                                      52
                                                                                 042
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page261
                                                44 of 420
                                                      52
                                                                                 043
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page262
                                                45 of 420
                                                      52
                                                                                 044
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page263
                                                46 of 420
                                                      52
      Case 2:17-bk-14276-BB   Doc 1120
                                  1073 Filed 08/12/20
                                             05/29/20 Entered 08/12/20
                                                                05/29/20 17:29:04
                                                                         21:08:34   Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page264
                                                      47 of 420
                                                            52
045
Case 2:17-bk-14276-BB   Doc 1120
                            1073 Filed 08/12/20
                                       05/29/20 Entered 08/12/20
                                                          05/29/20 17:29:04
                                                                   21:08:34   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page265
                                                48 of 420
                                                      52                        046

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
                                   EXHIBIT "B"
24
25
26
27
28

         APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR
         ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES;
         DECLARATIONS OF GEORGE GARIKIAN AND DANIEL I BARNESS                         34
       Case 2:17-bk-14276-BB            Doc 1120
                                            1073 Filed 08/12/20
                                                       05/29/20 Entered 08/12/20
                                                                          05/29/20 17:29:04
                                                                                   21:08:34                    Desc
                                        Main
                                         MainDocument
                                              Document Page
                                                          Page266
                                                                49 of 420
                                                                      52                                           047


6XEMHFW                           ):/LQFROQ$YHQXH 0DUNHW4XDGUDQW


)URP-ROHH+XL-+XL#SODQQLQJODFRXQW\JRY!
'DWH0RQ-XODW30
6XEMHFW5(/LQFROQ$YHQXH 0DUNHW4XDGUDQW 
7R*HRUJH*DULNLDQJJDULNLDQ#FDOFDUZDVKFRP!
&F5RGQH\.KDQNKDQFRQVXOWLQJ#DROFRP!


'ŽŽĚĂĨƚĞƌŶŽŽŶ'ĞŽƌŐĞ͕

/ŚĂĚƐŽŵĞƚĞĐŚŶŝĐĂůŝƐƐƵĞǁŝƚŚŵǇĚŝŐŝƚĂůƐŝŐŶĂƚƵƌĞďƵƚ/ǁĂƐĨŝŶĂůůǇĂďůĞƚŽĚŝŐŝƚĂůůǇĂƉƉƌŽǀĞĚƚŚĞƉůĂŶƐƚŽĚĂǇ͘dŚĞ
ĂƉƉƌŽǀĞĚĚŽĐƵŵĞŶƚŝƐĂǀĂŝůĂďůĞĨŽƌĚŽǁŶůŽĂĚŽŶůŝŶĞ͘



sŝƐŝƚŚƚƚƉƐ͗ͬͬĞƉŝĐůĂ͘ůĂĐŽƵŶƚǇ͘ŐŽǀͬ^ĞůĨ^ĞƌǀŝĐĞͬηͬƉůĂŶͬϬĞϳϲϱĞϮϲͲϯϲďϭͲϰďϬϱͲĂϬĚďͲϮϯĚĐϮϯϰĚĨĨϮĐĂŶĚĐůŝĐŬŽŶ
͞ƚƚĂĐŚŵĞŶƚƐ͟ƚĂď͘




                                                              
        Case 2:17-bk-14276-BB                   Doc 1120
                                                    1073 Filed 08/12/20
                                                               05/29/20 Entered 08/12/20
                                                                                  05/29/20 17:29:04
                                                                                           21:08:34                                     Desc
                                                Main
                                                 MainDocument
                                                      Document Page
                                                                  Page267
                                                                        50 of 420
                                                                              52                                                             048
                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

       %DUQHVV %DUQHVV//39HQWXUD%OYG/RV$QJHOHV&$

A true and correct copy of the foregoing document entitled: $33/,&$7,21%<7+(*(25*(*$5,.,$1/,9,1*
75867)25$//2:$1&($1'3$<0(172)$'0,1,675$7,9((;3(16(6'(&/$5$7,2162)*(25*(
*$5,.,$1$1''$1,(/,%$51(66will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controllingGeneral
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.On
   I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determinedthat the
BBBBBBB,
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addressesstated
below:
&KDSWHU7UXVWHH-DVRQ05XQGWUXVWHH#VUODZ\HUVFRP
United States Trustee (LA): ustpregion16.la.ecf@usdoj.gov
Counsel for Debtor: Gregory Salvato, gsalvato@salvatolawoffices.com
Counsel for Trustee: Timothy J. Yoo, tjy@lnbyb.com
Daniel I Barness daniel@barnesslaw.com
Anastasia E Bessey anastasia.bessey@kralikjacobs.com,
lois.jacobs@kralikjacobs.com,rina.ross@kralikjacobs.com,aeblaw@gmail.com
Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
J Scott Bovitz bovitz@bovitz-spitzer.com
Peter W Bowie peter.bowie@dinsmore.com, caron.burke@dinsmore.com;cindy.renteria@dinsmore.com Christopher
Celentino chris.celentino@dinsmore.com,
caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
Oscar Estrada oestrada@ttc.lacounty.gov
Bernard R Given bgiven@loeb.com, mortiz@loeb.com;ladocket@loeb.com;bgiven@ecf.courtdrive.com
Mark S Horoupian mhoroupian@sulmeyerlaw.com,
dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
Lois M Jacobs lois.jacobs@kralikjacobs.com
Kenneth G Lau kenneth.g.lau@usdoj.gov
Lisa Lenherr ll@tiemlaw.com, bankruptcy@wendel.com
Brian A Procel bprocel@millerbarondess.com, rdankwa@millerbarondess.com;docket@millerbarondess.com
Uzzi O Raanan uor@dgdk.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
John N Tedford jtedford@dgdk.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
James A Tiemstra jat@tiemlaw.com, sml@tiemlaw.com
                                                                        Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 14, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy caseor
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing tothe
judge will be completed no later than 24 hours after the document is filed.

                                                                                        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writingto
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
    'DQLHO,%DUQHVVV'DQLHO,%DUQHVV
Date                                     Printed Name                                                         Signature
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-14276-BB       Doc 1120
                                1073 Filed 08/12/20
                                           05/29/20 Entered 08/12/20
                                                              05/29/20 17:29:04
                                                                       21:08:34              Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page268
                                                    51 of 420
                                                          52                                   049

Gregory M Salvato on behalf of Interested Party Courtesy NEF
gsalvato@salvatolawoffices.corri,
calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
John P Schock on behalf of Petitioning Creditor San Fernando Red, LLC
schockandschock@yahoo.com
John N Tedford, IV on behalf of Creditor Bromley, LLC
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
John N Tedford, IV on behalf of Creditor OPICS Real Estate Investments & Brokerage, LLC
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
James A Tiemstra on behalf of Creditor Tiemstra Law Group, PC
jat@tiemlaw.com, sml@tiemlaw.com
James A Tiemstra on behalf of Interested Party BGM Pasadena, LLC
jat@tiemlaw.com, sml@tiemlaw.com
United States Trustee (LA)
ustpregion 16.la.ecf@usdoj.gov
Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com
Timothy J Yoo on behalf of Trustee Jason_M Rund (TR)
tiv@lnbvb.com
Daniel I Barness on behalf of Creditor The George Garikian Family Trust
daniel@bamesslaw.com
Anastasia E Bessey on behalf of Creditor EAST WEST BANK
anastasia.bessey@kralikjacobs.com,
lois.jacobs@kralikjacobs.com,rina.ross@kralikjacobs.com,aeblaw@gmail.com
Anastasia E Bessey on behalf of Interested Party Courtesy NEF
anastasia. bessey@kralikjacobs.com,
lois.jacobs@kralikjacobs.com,rina.ross@kralikjacobs.com,aeblaw@gmail.com
Mikel R Bis trow on behalf of Interested Party Courtesy NEF
mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
J Scott Bovitz on behalf of Creditor Dom Platz Management, Inc.
bovitz@bovitz-spitzer.com
peter.bowie@dinsmore.com, caron. burke@dinsmore.com;cindy.renteria@dinsmore.com
Peter W Bowie on behalf of Interested Party Peter J Mastan
peter.bowie@dinsmore.com, caron.burke@dinsmore.com;cindy.renteria@dinsmore.com
Christopher Celentino on behalf of Interested Party Courtesy NEF
chris.celentino@dinsmore.com, caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
Christopher Celentino on behalf of Iz,_terested Party Peter J Mastan
chris.celentino@dinsmore.com, caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
Oscar Estrada on behalf of Creditor LOS ANGELES COUNTY TREASURER AND TAX COLLECTOR
oestrada@ttc.lacounty.gov
Bernard R Given on behalf of Creditor EAST WEST BANK
bgiven@loeb.com, mortiz@loeb.com;ladocket@loeb.com;bgiven@ecf.courtdrive.com
Mark S Horoupian on behalf oflnterested Party B&V Enterprises, inc. dba SK Market
mhoroupian@sulmeyerlaw.com, dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
Lois M Jacobs on behalf of Creditor EAST WEST BANK
lois.jacobs@kralikjacobs.com, anastasia.bessey@kralikjacobs.com,rina.ross@kralikjacobs.com
Kenneth G Lau on behalf of U.S. Trustee United States Trustee (LA)
kenneth.g.lau@usdoj.gov
Lisa Lenherr on behalf of Debtor Altadena Lincoln Crossing LLC
ll@tiemlaw.com, bankruptcy@wendel.com
Carmela Pagay on behalf of Interested Party Courtesy NEF
ctp@lnbyb.com
Brian A Procel on behalf of Creditor EAST WEST BANK
bprocel@millerbarondess.com, rdankwa@millerbarondess.com;docket@millerbarondess.com
Uzzi O Raanan, ESQ on behalf of Creditor Bromley, LLC
Case 2:17-bk-14276-BB          Doc 1120
                                   1073 Filed 08/12/20
                                              05/29/20 Entered 08/12/20
                                                                 05/29/20 17:29:04
                                                                          21:08:34           Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page269
                                                       52 of 420
                                                             52                                050

uraanan@DanningGill.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
Uzzi O Raanan, ESQ on behalf of Creditor OPICS Real Estate Investments & Brokerage, LLC
uraanan@DanningGill.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.comjustin@ronaldrichards.com
Jason M Rund (TR)
trustee@srlawyers.com, jrund@ecf.axosfs.com
Gregory M Salvato on behalf of Attorney Salvato Law Offices
gsalvato@salvatolawoffices.com,
calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
Gregory M Salvato on behalf of Debtor Altadena Lincoln Crossing LLC
gsalvato@salvatolawoffices.com,
calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 270 of 420




                        EXHIBIT "6"
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                               07/01/20 17:29:04
                                                                        13:30:29      Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page271
                                                    1 ofof120
                                                           420


   1 TIMOTHY J. YOO (SBN 155531)
       tjy@lnbyb.com
   2 EVE H. KARASIK (SBN 155356)
       ehk@lnbyb.com
   3 JEFFREY S. KWONG (SBN 288239)
       jsk@lnbyb.com
   4 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Boulevard, Suite 1700
   5 Los Angeles, California 90067
       Telephone: (310) 229-1234
   6 Facsimile: (310) 229-1244
   7 Attorneys for Jason Rund
       Chapter 7 Trustee
   8
   9
 10                           UNITED STATES BANKRUPTCY COURT

 11                            CENTRAL DISTRICT OF CALIFORNIA
 12                                   LOS ANGELES DIVISION
 13
 14      In re                                         Case No. 2:17-bk-14276-BB

 15      ALTADENA LINCOLN CROSSING LLC, a              Chapter 7
 16      Delaware limited liability company,

 17              Debtor.                               CHAPTER 7 TRUSTEE’S OBJECTION
                                                       TO “APPLICATION OF GARIKIAN
 18                                                    LIVING TRUST FOR ALLOWANCE
                                                       AND PAYMENT OF
 19                                                    ADMINISTRATIVE EXPENSES”
                                                       [DOC. NO. 1073]; DECLARATION OF
 20                                                    JASON RUND IN SUPPORT THEREOF

 21                                                    Date: July 15, 2020
                                                       Time: 11:00 a.m.
 22                                                    Place: Courtroom 1539
                                                              255 E. Temple Street
 23                                                           Los Angeles, CA 90012
 24
 25
 26
 27
 28


                                                   1
Case 2:17-bk-14276-BB                  Doc 1120
                                           1094 Filed 08/12/20
                                                      07/01/20 Entered 08/12/20
                                                                          07/01/20 17:29:04
                                                                                   13:30:29                                         Desc
                                       Main
                                        MainDocument
                                             Document Page
                                                         Page272
                                                               2 ofof120
                                                                      420

                                                      TABLE OF AUTHORITIES
   1
                                                                                                                                       Page(s)
   2
   3 Federal Cases
   4 In re Central Idaho Forest Products
            317 B.R. 150 (Bankr. D. Idaho 2004) ...................................................................................... 7
   5
       In re Colortex Indust., Inc.
   6       19 F.3d 1371 (11th Cir. 1994) .................................................................................................. 7
   7 In re Columbia Gas System Inc.
   8        50 F.3d 233 (3d Cir. 1995) ................................................................................................. 9, 10

   9 In re Community Lending, Inc.
            2010 WL 596445 (Bankr. N.D. Cal. 2010) ............................................................................ 10
 10
       In re Dant & Russell, Inc.
 11        853 F.2d 700 (9th Cir. 1988) .................................................................................................... 7
 12 In re Kmart Corporation
            293 B.R. 905 (Bankr.N.D.Ill.2003) .......................................................................................... 7
 13
 14 NLRB v. Bildisco & Bildisco
            465 U.S. 513 (1985) ................................................................................................................. 9
 15
    Matter of Patch Graphics
 16    58 B.R. 743 (Bankr. W.D.Wis.1986) ....................................................................................... 7
 17 In re Sinclair
            92 B.R. 787 (Bankr. S.D.Ill.1988) ........................................................................................... 7
 18
 19 In re Steffen
            181 B.R. 981 (Bankr. W.D. Wash. 1995) ................................................................................ 9
 20
    Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co.
 21    549 U.S. 443, 127 S. Ct. 1199, 167 L. Ed. 2d 178 (2007) ....................................................... 8

 22 United States v. Cuddy
            147 F.3d 1111 (9th Cir. 1998) .................................................................................................. 6
 23
       In re World Sales Inc.
 24        183 B.R. 872 (9th Cir. BAP 1995) ................................................................................... 11, 12
 25
 26
 27
 28


                                                                            i
Case 2:17-bk-14276-BB                     Doc 1120
                                              1094 Filed 08/12/20
                                                         07/01/20 Entered 08/12/20
                                                                             07/01/20 17:29:04
                                                                                      13:30:29                                                Desc
                                          Main
                                           MainDocument
                                                Document Page
                                                            Page273
                                                                  3 ofof120
                                                                         420


   1
   2 Federal Statutes
   3 11 U.S.C.
             § 363 ................................................................................................................................... 2, 12
   4         § 363(e) .............................................................................................................................. 2, 12
             § 365 ......................................................................................................................................... 2
   5         § 503 ................................................................................................................................... 2, 11
             § 503(b)(1)(A) ...................................................................................................................... 6, 7
   6         § 1113 ..................................................................................................................................... 11
   7         § 1113(f) ................................................................................................................................. 12

   8 ERISA .................................................................................................................................... 11, 12
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                                                 ii
Case 2:17-bk-14276-BB                      Doc 1120
                                               1094 Filed 08/12/20
                                                          07/01/20 Entered 08/12/20
                                                                              07/01/20 17:29:04
                                                                                       13:30:29                                                Desc
                                           Main
                                            MainDocument
                                                 Document Page
                                                             Page274
                                                                   4 ofof120
                                                                          420

                                                               TABLE OF CONTENTS
   1
   2
       I.         INTRODUCTION ................................................................................................................. 2
   3
       II.        STATEMENT OF FACTS .................................................................................................... 3
   4
       III.          ARGUMENT .................................................................................................................... 5
   5
             A. The Estate Never “Breached” The Settlement Agreement Because the Settlement
   6         Agreement Never Became Effective.......................................................................................... 5
   7         B. Garikian Has Failed To Meet Its Burden For Allowance Of Its Administrative Expense
             Claim. ......................................................................................................................................... 6
   8
             C.      The Settlement Agreement Is Not An Executory Contract. .............................................. 9
   9
             D.      Garikian Is Not Entitled To Any “Adequate Protection” Payments. .............................. 12
 10
       IV.           CONCLUSION ............................................................................................................... 13
 11
       DECLARATION OF JASON RUND.......................................................................................... 14
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                                                  iii
Case 2:17-bk-14276-BB             Doc 1120
                                      1094 Filed 08/12/20
                                                 07/01/20 Entered 08/12/20
                                                                     07/01/20 17:29:04
                                                                              13:30:29                  Desc
                                  Main
                                   MainDocument
                                        Document Page
                                                    Page275
                                                          5 ofof120
                                                                 420


   1             Jason Rund, the Chapter 7 trustee (the “Trustee”) for the bankruptcy estate (the “Estate”)

   2 of Altadena Lincoln Crossing, LLC (the “Debtor”), hereby respectfully submits this objection (the
   3 “Objection”) to that certain “Application Of George Garikian Living Trust For Allowance And
   4 Payment Of Administrative Expenses” [Doc. No. 1073] (the “Application”) filed by the George
   5 Garikian Living Trust (“Garikian”).
   6                                          I.       INTRODUCTION1

   7             Garikian’s Application for allowance and payment of its asserted administrative claims is

   8 primarily premised on the Estate’s alleged breach of the Settlement Agreement. However, the
   9 Estate never breached the Settlement Agreement because that agreement was expressly
 10 conditioned on the entry of an “order confirming [the Debtor’s] Plan which provides for the
 11 assumption of the 16 Space Parking Lease and the Amended 14-Space Parking Lease,” and a
 12 Court order confirming the Debtor’s chapter 11 plan was never entered in this Case. See (Obj.
 13 Ex. 1). Further, because the Closing under the Settlement Agreement did not occur before the
 14 Outside Termination Date of June 30, 2018 , that agreement was “terminated, and without further
 15 force or effect.” See (Obj. Ex. 1). The Application ignores the fact that the Court, in the Tentative
 16 Ruling and EWB Settlement Order, already rejected Garikian’s “breach” argument. In addition,
 17 Garikian has failed to show how the damages it allegedly sustained for the non-completion of the
 18 Improvements and its attorneys’ fees represent the “actual, necessary costs and expense of
 19 preserving the [E]state” under Section 503 of the Bankruptcy Code. Nor has Garikian adequately
 20 explained: (1) how the EWB Settlement was a “de facto rejection” of the Settlement Agreement
 21 (which, arguably, is not even an executory contract under Section 365 of the Bankruptcy Code;
 22 or (2) why it is entitled to retroactive “adequate protection” under Section 363(e) of the
 23 Bankruptcy Code, on the basis that the EWB Settlement is the “functional equivalent” of a Section
 24 363 sale. It is abundantly clear that Garikian is not entitled to any administrative expense claim
 25 against the Estate.
 26
 27
       1
           All capitalized but undefined terms in this “Introduction” section shall have the same meanings ascribed
 28 to them in the other parts of the Objection.


                                                             2
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                               07/01/20 17:29:04
                                                                        13:30:29            Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page276
                                                    6 ofof120
                                                           420


   1                                II.    STATEMENT OF FACTS

   2         1.      On April 7, 2017, the Debtor filed a chapter 11 voluntary petition in the United

   3 States Bankruptcy Court for the Central District of California. The case was precipitated by,
   4 among other things, a dispute with its secured lender, East West Bank (“EWB”).
   5         2.      On September 27, 2019, the Court entered an order appointing a chapter 11 trustee

   6 for the Debtor’s case, see [Doc. No. 956]; and, on October 7, 2019, Jason Rund was appointed
   7 the chapter 11 trustee (the “Chapter 11 Trustee”), see [Doc. No. 968].
   8         3.      On March 13, 2020, the Debtor’s chapter 11 case was converted to a chapter 7

   9 case. The Trustee was appointed to serve as the chapter 7 trustee.
 10          4.      Prior to the Trustee’s appointment as chapter 11 trustee, the Debtor and Garikian

 11 entered into the “Settlement Agreement” [Doc. No. 369-1] dated January 20, 2018 (the
 12 “Settlement Agreement”) to settle their disputes related to certain alleged parking issues
 13 associated with Garikian’s purchase from the Debtor of the “Market Quadrant” portion of the
 14 Lincoln Crossing shopping center project, which has a common street address of 2230-2268
 15 Lincoln Avenue, Altadena, California.
 16          5.      The Debtor subsequently filed a motion for Court approval of the Settlement

 17 Agreement [Doc. No. 369] (the “Settlement Motion”) on January 25, 2018, which was approved
 18 by an order entered by the Court [Doc No. 560] on June 22, 2018. A true and correct copy of the
 19 Settlement Motion, attaching the Settlement Agreement as Exhibit 1 thereto, is attached as
 20 Exhibit “1” to the Declaration of Jason Rund annexed hereto (the “Rund Declaration”).
 21          6.      The closing of the Settlement Agreement (“Closing”) was expressly conditioned

 22 on, among other conditions, the entry of an “order confirming [the Debtor’s] Plan which
 23 provides for the assumption of the 16 Space Parking Lease and the Amended 14-Space Parking
 24 Lease,” and the settlement would be “deemed terminated, and without further force or effect” if
 25 the Closing failed to occur on or before June 30, 2018 (the “Outside Termination Date”).
 26 However, a Court order confirming the Debtor’s chapter 11 plan was never entered in this case
 27 (the “Case”).
 28


                                                     3
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                               07/01/20 17:29:04
                                                                        13:30:29           Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page277
                                                    7 ofof120
                                                           420


   1         7.     After numerous discussions with East West Bank (“EWB”), the Trustee

   2 successfully negotiated an agreement by which all of the issues and claims between the Estate
   3 and EWB will be resolved. That agreement – memorialized in that certain “Settlement Agreement
   4 and General Releases” dated December 17, 2019 (the “EWB Agreement”) – provided for EWB
   5 to pay $1,500,000 to the Estate in exchange for (1) dismissal of the Estate’s state court action
   6 against EWB; (2) dismissal of the Ninth Circuit appeal; and (3) relief from stay so that EWB
   7 could foreclose on the property located at the corner of Lincoln Avenue and Woodbury Road in
   8 Altadena, California (the “Property”).
   9         8.      On December 20, 2019, the Trustee filed a motion seeking, among other things,

 10 an order approving the EWB Agreement (the “EWB Settlement Motion”).
 11          9.     Garikian filed an opposition to the EWB Settlement Motion [Doc. 1022] (the

 12 “EWB Settlement Opposition”) on January 15, 2020. A true and correct copy of the EWB
 13 Settlement Opposition is attached as Exhibit “2” to the Rund Declaration.
 14          10.    Shortly before the hearing, on January 29, 2020, the Court entered its tentative

 15 ruling on the EWB Settlement Motion (the “Tentative Ruling”). The Tentative Ruling rejected
 16 Garikian’s objections to the EWB Settlement Motion, and stated that the “Court agrees with
 17 trustee that the Garikian Agreement has never ‘closed’ or become effective because a plan was
 18 never confirmed . . . . Approval of the proposed compromise would not give rise to a breach of
 19 the settlement agreement, and the compromise is not a disguised attempt to undo the court’s prior
 20 order approving the Garikian settlement.” A true and correct copy of the Tentative Ruling is
 21 attached as Exhibit “3” to the Rund Declaration.
 22          11.    A hearing was held on the EWB Settlement Motion on January 29, 2020; and, on

 23 February 5, 2020, the Court entered its order approving the EWB Settlement Motion [Doc. No.
 24 1035] (the “EWB Settlement Order”). The EWB Settlement Order provided, among other things,
 25 that the EWB Settlement Motion was granted “for the findings and reasons stated on the record,
 26 including as set forth in the Court’s Tentative Ruling (as amended).” A true and correct copy of
 27 the EWB Settlement Order is attached as Exhibit “4” to the Rund Declaration.
 28


                                                     4
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                               07/01/20 17:29:04
                                                                        13:30:29            Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page278
                                                    8 ofof120
                                                           420


   1         12.     Despite the fact that the Settlement Agreement never became effective (because

   2 the Court never entered an order confirming the Debtor’s Chapter 11 plan), Garikian has filed the
   3 Application asserting the allowance and payment of its asserted $110,000 administrative expense
   4 claim arising out of the Estate’s alleged breach of the Settlement Agreement. For the variety of
   5 reasons discussed below, the Application should be denied in its entirety.
   6                                       III.   ARGUMENT
   7 A.      The Estate Never “Breached” The Settlement Agreement Because the Settlement
   8         Agreement Never Became Effective.
   9         Despite previously making, and the Court rejecting the argument that the Estate
 10 “breached” the Settlement Agreement, Garikian once again argues that: “The Garikian Settlement
 11 Agreement binds the Estate, and its representatives, including the Trustee. As such, the Trustee
 12 should not be permitted to effect its breach, which he has initiated by filing the Motion. The
 13 Estate’s obligation to perform the Lot 5 Improvements is a central component of that settlement
 14 agreement.” (App. 14:9-12).
 15       Although unnecessary to elaborate at length (because Garikian’s “breach” argument has
 16 already been rejected by the Court), the Estate never breached the Settlement Agreement because
 17 that agreement was never effective as it was expressly conditioned on the entry of an “order
 18 confirming [the Debtor’s] Plan which provides for the assumption of the 16 Space Parking Lease
 19 and the Amended 14-Space Parking Lease,” and a Court order confirming the Debtor’s chapter
 20 11 plan was never entered in this Case. See (Obj. Ex. 1). Further, because the Closing under the
 21 Settlement Agreement did not occur before the Outside Termination Date of June 30, 2018, that
 22 agreement was “terminated, and without further force or effect.” See (Obj. Ex. 1). Garikian has
 23 presented no evidence of any modification of the conditions to the effectiveness of the Settlement
 24 Agreement or an extension of the June 30, 2018 Outside Termination Date entered into before
 25 the Trustee’s appointment, and the Trustee agreed to none thereafter. Because the Settlement
 26 Agreement was never effective and terminated by its own terms on the Outside Termination Date,
 27 it is null and void. Garikian is not entitled to an administrative expense claim based on an
 28


                                                     5
Case 2:17-bk-14276-BB        Doc 1120
                                 1094 Filed 08/12/20
                                            07/01/20 Entered 08/12/20
                                                                07/01/20 17:29:04
                                                                         13:30:29               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page279
                                                     9 ofof120
                                                            420


   1 alleged breach of the terminated Settlement Agreement that never went effective.
   2          The Application also ignores the fact that the Court previously rejected Garikian’s

   3 argument that the Estate breached the Settlement Agreement (by the Trustee’s entry into the EWB
   4 Agreement or otherwise).2 In response to Garikian’s “breach” argument discussed in the EWB
   5 Settlement Opposition, shortly before the hearing, on January 29, 2020, the Court entered its
   6 Tentative Ruling on the EWB Settlement Motion stating that the “Court agrees with trustee that
   7 the Garikian Agreement has never ‘closed’ or become effective because a plan was never
   8 confirmed . . . . Approval of the proposed compromise would not give rise to a breach of the
   9 settlement agreement, and the compromise is not a disguised attempt to undo the court’s prior
 10 order approving the Garikian settlement.” See (Obj. Ex. 3). The EWB Settlement Order
 11 specifically adopted the “findings and reasons stated” in the Tentative Ruling. See (Obj. Ex. 4).
 12 Therefore, not only was the “breach” argument previously raised by Garikian, and rejected by
 13 the Court, it is now law of the case that the Estate could not have breached the terminated
 14 Settlement Agreement that never became effective. See United States v. Cuddy, 147 F.3d 1111,
 15 1114 (9th Cir. 1998) (“The law of the case doctrine provides that “a court is generally precluded
 16 from reconsidering an issue that has already been decided by the same court, or a higher court in
 17 the identical case.”).
 18 B.        Garikian Has Failed To Meet Its Burden For Allowance Of Its Administrative

 19           Expense Claim.

 20         Section 503(b)(1)(A) of the Bankruptcy Code provides:

 21
                     “After notice and a hearing, there shall be allowed administrative
 22                  expenses, other than claims allowed under section 502(f) of this title,
 23                  including –
                     (1)(A) the actual, necessary costs and expense of preserving the estate….”
 24
       11 U.S.C. § 503(b)(1)(A).
 25
 26
 27    2
      Any argument that the EWB Settlement caused the Estate to breach the previously terminated Settlement
    Agreement is nonsensical. The Trustee was appointed, and the EWB Settlement was entered into more
 28 than one (1) year after the Settlement Agreement terminated on its own terms.


                                                       6
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                             07/01/20 17:29:04
                                                                      13:30:29                Desc
                            Main
                             MainDocument
                                 Document Page
                                             Page280
                                                   10 of
                                                      of120
                                                         420


   1         The burden of proof to demonstrate that the claimant is entitled to an administrative claim

   2 is upon the movant. See, In re Kmart Corporation, 293 B.R. 905, 909 (Bankr.N.D.Ill.2003) (“The
   3 claimant has the burden of proving entitlement to an administrative expense by preponderance of
   4 the evidence.”); In re Central Idaho Forest Products, 317 B.R. 150, 155 (Bankr. D. Idaho 2004);
   5 In re Sinclair, 92 B.R. 787, 788 (Bankr. S.D.Ill.1988); Matter of Patch Graphics, 58 B.R. 743,
   6 745 (Bankr. W.D.Wis.1986). Section 503(b) priorities should be “narrowly” construed to
   7 maximize the value of the estate for all creditors. In re Dant & Russell, Inc., 853 F.2d 700, 707
   8 (9th Cir. 1988). In re Colortex Indust., Inc., 19 F.3d 1371, 1377 (11th Cir. 1994). The modifiers
   9 “actual” and “necessary” must be observed with scrupulous care. See Collier on Bankruptcy,
 10 Volume 4, 16th Ed. ¶503.06[1]; Dant & Russell, 853 F.2d at 706 (“The terms ‘actual’ and
 11 ‘necessary’ are construed narrowly so as to keep fees and administrative costs at a minimum.”)
 12 (emphasis added). Courts have “broad discretion in determining whether to award administrative
 13 expense priority,” “limited by the clear intent of section 503(b)(1)(A): the actual and necessary
 14 costs of preserving the estate.” Dant & Russell, 853 F.2d at 707.
 15          In a conclusory fashion, Garikian states that the Settlement Agreement was: (1)

 16 “[n]ecessary[,] in that if completed, a substantial cloud on title to the Fitness Quadrant that could
 17 have impeded its sale or re-finance was removed”; and (2) “benefitted the Estate, because, had it
 18 not forfeited the Fitness Quadrant to EWB, that property would have been available to the Estate
 19 for sale, finance or reorganization.” (App. 12). Garikian’s conjectures as to the benefits that the
 20 “Lot 5 Improvements” (the “Improvements”) – if hypothetically completed – would bring to the
 21 Estate is insufficient to meet its burden.
 22          As an initial matter, it is important to note that both Garikian and the Debtor agreed that

 23 the Settlement Agreement would terminate if the conditions to closing were not met by the
 24 Outside Closing Date; and, therefore, both parties anticipated the possibility that the
 25 Improvements would not be completed. The Improvements were, therefore, not “necessary” for
 26 the Estate’s benefit because both parties bargained for a scenario in which the Settlement
 27 Agreement would terminate before the Improvements were completed.
 28


                                                      7
Case 2:17-bk-14276-BB        Doc 1120
                                 1094 Filed 08/12/20
                                            07/01/20 Entered 08/12/20
                                                              07/01/20 17:29:04
                                                                       13:30:29              Desc
                             Main
                              MainDocument
                                  Document Page
                                              Page281
                                                    11 of
                                                       of120
                                                          420


   1         Moreover, Garikian appears to have conceded that the Improvements did not actually

   2 provide any benefit to the Estate, because: (1) the Improvements were not completed, and (2)
   3 there is no evidence to show that Garikian expended any funds towards completion of the
   4 Improvements. See (App. 12:18-21) (“ . . . Debtor, divested of title and possession, is no longer
   5 in a position to order, complete, and cover the cost of the required work, which nevertheless must
   6 be completed in accordance with County Requirements.”).
   7         Garikian’s further argument that the Improvements could have benefited the Debtor’s

   8 theoretical attempts to sell or “re-finance” is pure speculation; this is because neither events
   9 occurred in this Case. In fact, now that the Case has been converted to chapter 7, and EWB has
 10 been allowed relief from stay to foreclose on the Property pursuant to the EWB Settlement
 11 Agreement, it is clear that the Improvements provided no actual benefit to the Estate.
 12          Relatedly, because the Settlement Agreement never became effective, no basis exists for

 13 Garikian’s administrative expense claim for attorneys’ fees. There has been no evidence to show
 14 that Garikian’s attorneys’ fees represent the “actual, necessary costs and expense of preserving
 15 the [E]state” and, instead, appears to have been incurred to protect Garikian’s own (and not the
 16 Estate’s) rights and/or interests. In any event, the fact that Garikian’s claim is primarily (if not
 17 solely) based on breach of the Settlement Agreement, and the Settlement Agreement does not
 18 have an attorneys’ fees provision is fatal to its claim for attorneys’ fees. See Travelers Cas. &
 19 Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 448, 127 S. Ct. 1199, 1203, 167 L. Ed. 2d
 20 178 (2007) (“Under the American Rule, ‘the prevailing litigant is ordinarily not entitled to collect
 21 a reasonable attorneys' fee from the loser.’ . . . This default rule can, of course, be overcome by
 22 statute . . . [or] an ‘enforceable contract’ allocating attorney’s fees.”).
 23          The Application is nothing more than an attempt by Garikian to get paid through a work-

 24 around of the fact that the terminated Settlement Agreement never went effective, and the
 25 Application should be denied.
 26 / / /
 27 / / /
 28


                                                        8
Case 2:17-bk-14276-BB        Doc 1120
                                 1094 Filed 08/12/20
                                            07/01/20 Entered 08/12/20
                                                              07/01/20 17:29:04
                                                                       13:30:29                  Desc
                             Main
                              MainDocument
                                  Document Page
                                              Page282
                                                    12 of
                                                       of120
                                                          420


   1 C.      The Settlement Agreement Is Not An Executory Contract.

   2         Garikian’s next argument that consummation of the EWB Settlement was a “de facto

   3 rejection” of that agreement, as well as an actual breach,” entitling it to administrative expense
   4 claims against the Estate is misguided and wrong for a multitude of reasons. See (App. 17:5-6).
   5         First, the Settlement Agreement is not an executory contract “under which the obligation

   6 of both the [Debtor] and [Garikian] are so far unperformed that the failure of either to complete
   7 performance would constitute a material breach excusing performance of the other.” In re
   8 Columbia Gas System Inc., 50 F.3d 233, 239 (3d Cir. 1995) (emphasis added).3 This is because,
   9 among other reasons: (1) the Settlement Agreement could not have been breached before closing
 10 of the settlement transaction occurred; (2) the Settlement Agreement never went effective and
 11 was, instead, terminated on the Outside Closing Date; and (3) most significantly, the Court already
 12 held that the failed proposed compromise would not give rise to a breach of the Settlement
 13 Agreement. See (Obj. Ex. 1); (Obj. Ex. 3) (“Court agrees with trustee that the Garikian Agreement
 14 has never ‘closed’ or become effective because a plan was never confirmed . . . . Approval of the
 15 proposed compromise would not give rise to a breach of the settlement agreement, and the
 16 compromise is not a disguised attempt to undo the court’s prior order approving the Garikian
 17 settlement.”). In addition, Garikian has not demonstrated how the Settlement Agreement, i.e., a
 18 post-petition agreement that never went effective, could be assumed or rejected by the Estate.
 19          Second, any argument by Garikian that the Estate breached the Settlement Agreement by

 20 not obtaining a Court order confirming the Debtor’s plan should be rejected. In the context of
 21 interpreting settlement agreements, there is a difference between the “failure of a condition,” on
 22 the one hand, and a “breach of a duty,” on the other hand, because the “[n]on-occurrence of a
 23 condition is not breach by a party unless he is under a duty that the condition occur.” Columbia
 24 Gas, 50 F.3d at 241. Here, the inability of the Debtor to obtain a plan confirmation order is the
 25
 26    3
      See also In re Steffen, 181 B.R. 981, 985 (Bankr. W.D. Wash. 1995) (“Ninth Circuit courts generally
    view executory contracts through the prism of the Countryman definition: contracts are executory when
 27 material obligations remain to be performed by each party.”); NLRB v. Bildisco & Bildisco, 465 U.S. 513,
    522 n. 6 (1985) (executory contracts are those where “performance remain due to some extent on both
 28 sides.”).


                                                        9
Case 2:17-bk-14276-BB         Doc 1120
                                  1094 Filed 08/12/20
                                             07/01/20 Entered 08/12/20
                                                               07/01/20 17:29:04
                                                                        13:30:29                   Desc
                              Main
                               MainDocument
                                   Document Page
                                               Page283
                                                     13 of
                                                        of120
                                                           420


   1 “failure of a condition,” and not a “breach of a duty” under the agreement. See Columbia Gas,
   2 50 F.3d at 241. In any event, as described above, it is not apparent how the Settlement Agreement
   3 could have been breached (much less assumed or rejected) prior to when the conditions for
   4 Closing of the Settlement Agreement occurred to allow for such agreement to be effective.
   5           Third, even ignoring the fact that a breach of the Settlement Agreement could not have

   6 occurred prior to Closing of the Settlement Agreement, any breach of the Settlement Agreement
   7 would not entitle Garikian to administrative expense claims because the “source” of its claims
   8 arose pre-petition. As described by the bankruptcy court in In re Community Lending, Inc., 2010
   9 WL 596445 (Bankr. N.D. Cal. 2010):
 10            “In Kadjevich, the Ninth Circuit extended its ‘source of the obligation’ analysis
 11            beyond the context of pre-petition contracts to find that a post-petition fee award
               pursuant to a California fee-shifting statute still arose from a pre-petition
 12            transaction. In that case, Nicholas Kadjevich sued his brother, Robert, for fraud.
               Then, Robert filed a chapter 11 bankruptcy petition. Post-petition, the brothers
 13            agreed to settle the fraud action, but Robert breached the settlement agreement.
               Nicholas proceeded to judgment against his brother and obtained a ruling that
 14            Robert's bad faith conduct in refusing to honor the settlement agreement entitled
 15            Nicholas to an award of attorneys' fees. Nicholas sought payment of the post-
               petition fee award as an administrative expense of Robert's estate. Relying on
 16            Abercrombie, the Ninth Circuit rejected Nicholas' request. Although Nicholas' right
               to request fees, i.e., Robert's bad faith conduct, accrued post-petition, the court
 17            reasoned that the source of the obligation to pay the fees arose pre-petition when
               the state court fraud action exposed Robert to liability for fraud and to a claim for
 18
               fees under the fee-shifting statute. Kadejevich, 220 F.3d at 1020.
 19
               The Pham and Buckmeyer claimants urge that the attorneys' fee award here arose
 20            out of a post-petition transaction because several key events took place after CLI
               filed its bankruptcy petition: 1) the filing of the adversary proceeding, 2) the chapter
 21            7 trustee's defense of the litigation, and 3) the entry of the district court order
               awarding them fees. Under prevailing Ninth Circuit authority, however, none of
 22
               these events transforms their attorneys' fee claim into a post-petition debt.”
 23
       Id. at *4.
 24
               Here – although the Settlement Agreement was executed, and approved by the Court post-
 25
       petition – the “source of the obligation” for Garikian’s claims (damages and attorneys’ fees) arose
 26
       pre-petition. In fact, the Application concedes the pre-petition nature of Garikian’s claims against
 27
       the Estate, in which liability started accruing from when Garikian purchased the “Market
 28


                                                         10
Case 2:17-bk-14276-BB        Doc 1120
                                 1094 Filed 08/12/20
                                            07/01/20 Entered 08/12/20
                                                              07/01/20 17:29:04
                                                                       13:30:29                 Desc
                             Main
                              MainDocument
                                  Document Page
                                              Page284
                                                    14 of
                                                       of120
                                                          420


   1 Quadrant” portion of the Lincoln Crossing shopping center project from the Debtor pre-petition.
   2 See (App. 4:12-15) (“ . . . as part of the documentation of their purchase and sale agreement dated
   3 January 15, 2015 . . . also entered into the Leases and the Indemnity Agreement[.]”); (App. 7 ¶ 7)
   4 (“As of the commencement of the Debtor’s Chapter 11 case, it had not made the Lot 5
   5 improvements, necessitating the filing of a Proof of Claim based on the Indemnity Agreement”);
   6 (App. 9 ¶ 13) (“The aim of the Settlement Agreement was to avoid long, drawn-out, expensive
   7 litigation . . . and to mitigate a significant multimillion-dollar risk looming over Garikian’s Market
   8 Quadrant without the Lot 5 Improvements.”).            Moreover, the fact that Garikian filed its

   9 $5,000,000 proof of claim against the Estate on August 8, 2017 (i.e., before the Settlement
 10 Agreement was entered into), on the basis of the pre-petition “Indemnity Agreement secured by
 11 2230-2260 Lincoln Ave., Altadena, California,” further evidences that the “source of the
 12 obligation” of these claims that Garikian may have against the Estate arose pre-petition. As a
 13 result, Garikian’s damages and attorneys’ fees claims are pre-petition in nature, and are not
 14 entitled to administrative expense priority under Section 503 of the Bankruptcy Code.
 15           In re World Sales Inc., 183 B.R. 872 (9th Cir. BAP 1995) is distinguishable. That case

 16 involved a collective bargaining agreement between the debtor as employer and the General
 17 Warehousemen Union, Local 598, International Brotherhood of Teamsters, AFL-CIO (the
 18 “Union”), and the debtor failed to timely pay certain post-petition monthly obligations to an
 19 ERISA plan. See id. at 874. There, because: (1) “Section 1113 was enacted to protect employees
 20 during the interim between the filing of the bankruptcy petition and court-supervised modification
 21 or ultimate rejection of the CBA”; and (2) “[d]uring this period, working employees benefit the
 22 estate”, the Court held that “a debtor’s unperformed post-petition obligations under an unmodified
 23 or unrejected CBA are beyond the scope of § 365(g), and claims based on such post-petition
 24 breaches must be given administrative status, even where the CBA is subsequently modified or
 25 rejected pursuant to § 1113.” Id. at 878. It is not apparent how World Sales is applicable to this
 26 Case. This Case does not involve a collective bargaining agreement to which Section 1113 of the
 27 Bankruptcy Code is implicated. Moreover, the Settlement Agreement in this Case never became
 28 effective, unlike the binding collective bargaining agreement in World Sales. See id. at 874


                                                       11
Case 2:17-bk-14276-BB        Doc 1120
                                 1094 Filed 08/12/20
                                            07/01/20 Entered 08/12/20
                                                              07/01/20 17:29:04
                                                                       13:30:29                  Desc
                             Main
                              MainDocument
                                  Document Page
                                              Page285
                                                    15 of
                                                       of120
                                                          420


   1 (“under § 11 U.S.C. § 1113(f) bound the debtor until rejection of the contract.”). Lastly, unlike
   2 in World Sales, the Settlement Agreement did not require the Debtor to make periodic payments
   3 to Garikian in exchange for certain post-petition benefits. See id. at 873 (“The employees’ benefit
   4 plan sought administrative priority payment for the debtor’s monthly contribution to its
   5 employee’s health plan and damages due on default under the terms of the debtor’s unrejected
   6 collective bargaining agreement and ERISA.”); id. at 878 (“During this period, working
   7 employees benefit the estate.”).
   8         Because the Settlement Agreement never became effective, and the “source of the

   9 obligation” of Garikian’s damages and attorneys’ fees claims arose pre-petition, Garikian is not
 10 entitled to any administrative expense claims against the Estate.
 11 D.       Garikian Is Not Entitled To Any “Adequate Protection” Payments.

 12          Section 363(e) of the Bankruptcy Code provides that “on request of an entity that has an

 13 interest in property used, sold, or leased, or proposed to be used, sold, or leased, by the trustee,
 14 the court . . . shall prohibit or condition such use, sale, or lease as is necessary to provide adequate
 15 protection of such interests.” 11 U.S.C. § 363(e). Garikian fails to show how Section 363(e) of
 16 the Bankruptcy Code is relevant, or why Garikian is entitled to adequate protection. First and
 17 foremost, there was never a sale of the Property under Section 363 of the Bankruptcy Code.
 18 Garikian’s further argument that the EWB Agreement (which allowed EWB stay relief to
 19 foreclose on the Property) is the “functional equivalent” of a sale under Section 363 of the
 20 Bankruptcy Code is absurd and the cases cited for this argument are inapposite.
 21            Nor has Garikian cited any case where a court has allowed for what it is seeking, i.e.,

 22 “retroactive . . . ‘adequate protection’ of Garikian’s secured claim.” (App. 20:9-12). The EWB
 23 Agreement simply paved the way for EWB to foreclose on the Property. As the Court previously
 24 stated in the Tentative Ruling in response to similar arguments made by Garikian that its rights
 25 were being unfairly impaired by the EWB Settlement, “Garikian retains whatever rights it
 26 would otherwise have had prior to entering into the settlement agreement. If the existence
 27 of its liens and claims impairs the value of the property, that will not be the estate’s issue
 28 after EWB has foreclosed. That will be EWB’s problem.” (Obj. Ex. 3). Section 363(e) of the


                                                       12
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                             07/01/20 17:29:04
                                                                      13:30:29              Desc
                            Main
                             MainDocument
                                 Document Page
                                             Page286
                                                   16 of
                                                      of120
                                                         420


   1 Bankruptcy Code is not applicable, and does not support Garikian’s request to have this Court
   2 award it $60,000 in attorney’s fees as an administrative expense claim against the Estate.
   3                                      IV.     CONCLUSION

   4 WHEREFORE, the Trustee respectfully requests that the Court enter an order:
   5         1.      Denying the Application in its entirety; and

   6         2.      Granting such other and further relief as may be necessary or appropriate under

   7 the circumstances.
   8 Date: July 1, 2020
   9                                       Respectfully submitted,

 10                                        LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

 11                                                By:    /s/ Timothy J. Yoo
 12                                                TIMOTHY J. YOO
                                                   EVE. H. KARASIK
 13                                                JEFFREY S. KWONG
                                                   Attorneys for Jason Rund, Chapter 7 Trustee
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                     13
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                             07/01/20 17:29:04
                                                                      13:30:29                Desc
                            Main
                             MainDocument
                                 Document Page
                                             Page287
                                                   17 of
                                                      of120
                                                         420


   1                               DECLARATION OF JASON RUND

   2          I, Jason Rund, declare as follows:

   3         1.      I am the duly-appointed, qualified, and acting Chapter 7 trustee for the bankruptcy

   4 estate (the “Estate”) of Altadena Lincoln Crossing LLC, the debtor herein (the “Debtor”). Unless
   5 otherwise stated, I have personal knowledge of the facts set forth below and, if called to testify,
   6 would and could competently testify thereto. All capitalized terms not defined herein shall have
   7 the same meanings ascribed to them as in the Objection to which this Declaration is annexed.
   8         2.      On April 7, 2017, Altadena Lincoln Crossing LLC (the “Debtor”) filed a Chapter

   9 11 voluntary petition in the United States Bankruptcy Court for the Central District of California.
 10 The case was precipitated by a dispute between the Debtor and its secured lender, East West Bank
 11 (“EWB”).
 12          3.      On September 27, 2019, the Court entered an order appointing a chapter 11 trustee

 13 for the Debtor’s case, see [Doc. No. 956]; and on October 7, 2019, I was appointed the chapter 11
 14 trustee (the “Chapter 11 Trustee”), see [Doc. No. 968].
 15          4.      On March 13, 2020, the Debtor’s chapter 11 case was converted to a chapter 7

 16 case. I was appointed to serve as the chapter 7 trustee.
 17          5.      Prior my appointment as chapter 11 trustee, the Debtor and Garikian entered into

 18 the “Settlement Agreement” [Doc. No. 369-1] dated January 20, 2018 (the “Settlement
 19 Agreement”) to settle their disputes related to certain alleged parking issues associated with
 20 Garikian’s purchase from the Debtor of the “Market Quadrant” portion of the Lincoln Crossing
 21 shopping center project, which has a common street address of 2230-2268 Lincoln Avenue,
 22 Altadena, California.
 23          6.      The Debtor subsequently filed a motion for Court approval of the Settlement

 24 Agreement [Doc. No. 369] (the “Settlement Motion”) on January 25, 2018, which was approved
 25 by an order entered by the Court [Doc No. 560] on June 22, 2018. A true and correct copy of the
 26 Settlement Motion, attaching the Settlement Agreement as Exhibit 1 thereto, is attached as
 27 Exhibit “1” hereto.
 28


                                                     14
Case 2:17-bk-14276-BB       Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                             07/01/20 17:29:04
                                                                      13:30:29               Desc
                            Main
                             MainDocument
                                 Document Page
                                             Page288
                                                   18 of
                                                      of120
                                                         420


   1         7.      The closing of the Settlement Agreement (the “Closing”) was expressly

   2 conditioned on, among other conditions, the entry of an “order confirming [the Debtor’s] Plan
   3 which provides for the assumption of the 16 Space Parking Lease and the Amended 14-Space
   4 Parking Lease,” and would be “deemed terminated, and without further force or effect” if the
   5 Closing failed to occur on or before June 30, 2018 (the “Outside Termination Date”). However,
   6 a Court order confirming the Debtor’s chapter 11 plan was never entered in this case (the “Case”).
   7         8.      I am not aware of any modification of the conditions to the effectiveness of the

   8 Settlement Agreement or an extension of the June 30, 2018 Outside Termination Date entered
   9 into before my appointment, and have not agreed to any such modification or extension.
 10          9.      After numerous discussions with East West Bank (“EWB”), I successfully

 11 negotiated an agreement by which all of the issues and claims between the Estate and EWB were
 12 resolved. That agreement – memorialized in that certain “Settlement Agreement and General
 13 Releases” dated December 17, 2019 (the “EWB Agreement”) – provided for EWB to pay
 14 $1,500,000 to the Estate in exchange for (1) dismissal of the Estate’s state court action against
 15 EWB; (2) dismissal of the Ninth Circuit appeal; and (3) relief from stay so that EWB could
 16 foreclose on the property located at the corner of Lincoln Avenue and Woodbury Road in
 17 Altadena, California (the “Property”).
 18          10.     On December 20, 2019, I filed a motion seeking, among other things, an order

 19 approving the EWB Agreement (the “EWB Settlement Motion”).
 20          11.     Garikian filed an opposition to the EWB Settlement Motion [Doc. 1022] (the

 21 “EWB Settlement Opposition”) on January 15, 2020. A true and correct copy of the EWB
 22 Settlement Opposition is attached as Exhibit “2” hereto.
 23          12.     Shortly before the hearing, on January 29, 2020, the Court entered its tentative

 24 ruling on the EWB Settlement Motion (the “Tentative Ruling”). The Tentative Ruling rejected
 25 Garikian’s objections to the EWB Settlement Motion, and stated that the “Court agrees with
 26 trustee that the Garikian Agreement has never ‘closed’ or become effective because a plan was
 27 never confirmed . . . . Approval of the proposed compromise would not give rise to a breach of
 28 the settlement agreement, and the compromise is not a disguised attempt to undo the court’s prior


                                                     15
Case 2:17-bk-14276-BB   Doc 1120
                            1094 Filed 08/12/20
                                       07/01/20 Entered 08/12/20
                                                         07/01/20 17:29:04
                                                                  13:30:29   Desc
                        Main
                         MainDocument
                             Document Page
                                         Page289
                                               19 of
                                                  of120
                                                     420
Case 2:17-bk-14276-BB   Doc 1120
                            1094 Filed 08/12/20
                                       07/01/20 Entered 08/12/20
                                                         07/01/20 17:29:04
                                                                  13:30:29   Desc
                        Main
                         MainDocument
                             Document Page
                                         Page290
                                               20 of
                                                  of120
                                                     420




                        EXHIBIT "1"
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 291
                                                            21 of
                                                                of120
                                                                   420
                                                        Page 1 of 17


                1   GREGORY M. SALVATO (SBN 126285)
                       Gsalvato@salvatolawoffices.com
                2   JOSEPH BOUFADEL (SBN 267312)
                       Jboufadel@salvatolawoffices.com
                3   SALVATO LAW OFFICES
                    Wells Fargo Center
                4   355 South Grand Avenue, Suite 2450
                    Los Angeles, California 90071-9500
                5   Telephone: (213) 484-8400
                    Facsimile: (213) 402-3778
                6   Attorneys for Debtor-in-Possession
                    ALTADENA LINCOLN CROSSING LLC,
                7   a Delaware limited liability company
                8
                9                            UNITED STATES BANKRUPTCY COURT
              10                              CENTRAL DISTRICT OF CALIFORNIA
              11                                               LOS ANGELES
              12
              13    In re:                                                Case No. 2:17-bk-14276-BB
              14    ALTADENA LINCOLN CROSSING                             Chapter 11
                    LLC, a Delaware limited liability
              15    company,                                              Motion for Order to:
              16                                                          (1) Approve Compromise between
                                            Debtor.                           Debtor Altadena Lincoln Crossing,
              17
                                                                              LLC and George Garikian as Trustee
              18                                                              of the George Garikian Living Trust;
                                                                          (2) Modify Cash Collateral Order to
              19                                                              Approve $50,000 Expenditure
              20                                                              Required by Compromise;
                                                                          Memorandum of Points and Authorities;
              21                                                          Declaration of Greg Galletly in Support
              22
              23                                                                       Hearing Date:
                                                                          Date:        February 28, 2018
              24                                                          Time:        10:00 a.m.
              25                                                          Place:       Courtroom 1539
                                                                                       255 E. Temple Street
              26                                                                       Los Angeles, CA 90012
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -i-            In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                    Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 292
                                                            22 of
                                                                of120
                                                                   420
                                                        Page 2 of 17


                1                                                TABLE OF CONTENTS
                2     1.    Introduction. ............................................................................................................. 1
                3     2.    Statement of Relevant Facts. .................................................................................... 2
                4                2.1.           Garikian’s Proofs of Claim Nos. 10 and 12. ...................................... 2
                                 2.2.           The Purchase and Sale Agreement and related agreements
                5
                                                between the parties. ............................................................................ 3
                6                2.3.           The SK Market Lease. ........................................................................ 4
                7                2.4.           The Indemnity Agreement and Memorandum of Lease
                                                regarding the Parking Structure Leases.............................................. 4
                8
                                 2.5.           The Debtor’s Settlement Agreement with Garikian to
                9                               resolve all outstanding issues and claims. .......................................... 5
              10                 2.6.           The Order authorizing the Debtor’s use of cash collateral
                                                through March 31, 2018. .................................................................... 6
              11
                      3.    Legal Arguments. ..................................................................................................... 7
              12
                                 3.1.           Rule 9019 standard for approving a compromise and
              13                                settlement. .......................................................................................... 7
              14                 3.2.           The settlement agreement between the Debtor and
                                                Garikian is fair and reasonable and should be approved.................... 8
              15
                                 3.3.           Modification of the cash collateral order to authorize the
              16                                improvements on Lot 5 is fair, reasonable, and increases
                                                the value of the Property. ................................................................... 9
              17
                      4.    Conclusion. ............................................................................................................. 10
              18
                      DECLARATION OF GREG GALLETLY..................................................................... 11
              19
              20
              21
              22
              23
              24
              25
              26
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to                 -ii-               In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                                      Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 293
                                                            23 of
                                                                of120
                                                                   420
                                                        Page 3 of 17


                1                      MEMORANDUM OF POINTS AND AUTHORITIES
                2              IN SUPPORT OF MOTION TO APPROVE COMPROMISE AND
                3                             MODIFY CASH COLLATERAL ORDER
                4
                5       1. Introduction.
                6           Debtor and Debtor-in-Possession Altadena Lincoln Crossing LLC (the “Debtor”)
                7   hereby submits the attached Settlement Agreement (Exhibit 1) with creditor George
                8   Garikian, as Trustee of the George Garikian Living Trust (“Garikian), and moves the
                9   Court for an Order approving the compromise and settlement.
              10            The Debtor and Garikian have settled their disputes with respect the various
              11    agreements executed between the parties and have resolved the disputed Proofs of Claim
              12    filed by Garikian in anticipation of the Debtor’s proposed rejection of various executory
              13    contracts and leases to which Garikian is a party. As a result of the proposed compromise,
              14    the Debtor intends to assume the Indemnity Agreement, the 16-Space Parking Space
              15    Lease, and the 14-Space Parking Lease, as modified, under its Plan of Reorganization.
              16    The assumption of these agreements will thereby eliminate any basis for the projected $5
              17    million damage claims asserted by Garikian against the Debtor’s estate as a consequence
              18    of the proposed rejection of those leases and agreement.
              19            As part of the settlement with Garikian, the Debtor also seeks an order approving a
              20    proposed modification to the Cash Collateral Order (the “Order approving Stipulation for
              21    Order Authorizing Use of Cash Collateral Through March 31, 2018”) entered on January
              22    10, 2018 [Dkt. No. 351].1 The modification seeks approval of the deposit of $50,000 into
              23    a segregated account, and authority to use such funds exclusively to make the
              24    improvements described in the Settlement Agreement for the: (a) grading of the
              25
              26
                    1
                     The Debtor understands that East West Bank may in fact be amenable to the proposed
                    modification of the Cash Collateral Order as requested here, but the Debtor was unable to
              27    obtain the Bank’s consent to the expenditure (requiring authorization to use cash
                    collateral) prior to the Court’s approval of the compromise with Garikian.
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -1-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                             Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 294
                                                            24 of
                                                                of120
                                                                   420
                                                        Page 4 of 17


                1   unimproved Lot 5 (an undeveloped portion of the Debtor’s real property) and permit
                2   approvals, (b) paving and striping of Lot 5 in accordance with County requirements; and
                3   (c) relocation of the sprinkler fixtures, so that no fewer than 14 vehicles can be parked on
                4   Lot 5. (See Exhibit 1 at ¶¶ 7-8).
                5            The Settlement Agreement represents the resolution of the controversies between
                6   the Debtor and Garikian on the terms and conditions set forth in the executed Settlement
                7   Agreement (Exhibit 1), which terms are more fully described below.
                8            The Debtor respectfully requests that the Court grant this Motion and approve the
                9   Settlement Agreement between the parties, and approve the modification of the cash
              10    collateral order to authorize the expenditure of $50,000 for parking lot improvements so
              11    that the Debtor may implement the settlement and begin the necessary improvements on
              12    Lot 5.
              13
              14        2. Statement of Relevant Facts.
              15                    2.1.    Garikian’s Proofs of Claim Nos. 10 and 12.
              16             On April 7, 2017, the Debtor commenced this voluntary Chapter 11 bankruptcy
              17    case, In re Altadena Lincoln Crossing LLC, Case No. 2:17-bk-14276-BB.
              18             On July 18, 2017, Garikian filed a Motion to Compel Assumption or Rejection of
              19    the two parking leases with the Debtor that required the Debtor to provide parking spaces
              20    dedicated to the Market Quadrant. [Dkt. No. 157]. The Debtor, in response, sought
              21    additional time to decide whether to assume or reject the parking space leases, as well as
              22    opposing the motion on other grounds. [Dkt. No. 188].
              23             On August 8, 2017, Garikian filed his Proof of Claim No. 10, seeking a claim for
              24    an “unknown [amount] but not less than $5 million” secured by the Debtor’s Property
              25    located at 2180-2220 Lincoln Avenue, Altadena, CA 91001 based upon the anticipated
              26    rejection of an indemnity agreement.
              27             Also on August 8, 2017, Garikian filed his Proof of Claim No. 12, an unsecured
Salvato Law
  Offices
              28    claim for an “unknown [amount] but not less than $5 million” for “damages arising from
                    Motion for Order to Approve Compromise and to   -2-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 295
                                                            25 of
                                                                of120
                                                                   420
                                                        Page 5 of 17


                1   rejection of 99-year Parking Garage Lease.”
                2           Ultimately, the Debtor filed a proposed plan of reorganization proposing to reject
                3   the Parking Spaces Leases and the Indemnity Agreement upon the Effective Date of the
                4   Plan. Objections to the Garikian Proofs of Claim were being prepared when the parties
                5   began discussions of settlement.
                6                   2.2.    The Purchase and Sale Agreement and related agreements
                7                           between the parties.
                8           The dispute arises from a series of pre-bankruptcy agreements between the Debtor
                9   and Garikian. On or as of August 26, 2014, Garikian and the Debtor entered into the
              10    “Standard Offer, Agreement and Escrow Instructions for Purchase of Real Estate (Non-
              11    Residential”) (the “PSA”), and on January 8, 2015, Garikian and Debtor entered into the
              12    following additional agreements; (1) an Indemnity Agreement (“Indemnity
              13    Agreement”); (2) a Deed of Trust securing the Debtor’s obligations under the Indemnity
              14    Agreement (“Deed of Trust”); (3) a 99-year lease for 16 parking spaces (the “16-Space
              15    Parking Lease”); and (4) a 99-year lease for 14 parking spaces (the “14-Space Parking
              16    Lease”).
              17            Between October 8, 2014, and January 14, 2015, the parties executed a series of
              18    amendments to the PSA, including a Fifth Amendment thereto (the “Fifth Amendment to
              19    PSA”). Pursuant to the foregoing Agreements (collectively the “Purchase and Sale
              20    Agreements”), the Debtor agreed to sell, and Garikian agreed to purchase, the real
              21    property located at and commonly known as 2230-2260 Lincoln Ave., Altadena,
              22    California (described in the Purchase and Sale Agreements as the “Market Quadrant”).
              23            Prior to the sale, the Debtor was the owner of both the Market Quadrant and
              24    another quadrant called, in the Purchase and Sale Agreements, the “Fitness Quadrant.”
              25    The Parking Structure is located on the Fitness Quadrant. Following the sale, the Debtor
              26    is the Landlord and Garikian is the Tenant under the 16-Space Parking Lease and the 14-
              27    Space Parking Lease (collectively the “Parking Structure Leases”).
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -3-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                             Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 296
                                                            26 of
                                                                of120
                                                                   420
                                                        Page 6 of 17


                1                   2.3.    The SK Market Lease.
                2           Prior to Garikian’s purchase of the Market Quadrant, ALC and B&V Enterprises,
                3   Inc., dba SK Market (“SK Market”) entered into a lease with the Debtor dated April 1,
                4   2008, as amended (the “SK Market Lease”). SK Market’s premises consist of 37,500
                5   square feet, which is a portion (approximately 86.5%) of the overall 43,304 square-feet
                6   Market Quadrant footprint. Paragraph 18.5 of the SK Market Lease requires that “[SK
                7   Market] and its invitees have the non-exclusive right to park in all of the parking spaces
                8   located in the Shopping Center (including the surface parking spaces located on the
                9   Market Quadrant; the surface parking spaces located on the Fitness Quadrant; and parking
              10    spaces located in the parking structure located on the Fitness Quadrant).”
              11            Additionally, under the SK Market Lease, SK Market is granted the exclusive right
              12    to thirty (30) parking spaces located on the top level of the Parking Structure for use by its
              13    employees. The SK Market Lease further states that the Debtor shall not do anything
              14    which: (i) reduces the amount of parking for SK Market’s invitees on the Fitness
              15    Quadrant; (ii) reduces the amount of exclusive parking spaces in the Fitness Quadrant
              16    Parking structure allocated to SK Market; or (iii) reduces the parking ratio for both
              17    Quadrants (collectively the “Shopping Center”) below the amount required by law. A
              18    Memorandum of the SK Market Lease was recorded with the Office of the Los Angeles
              19    County Recorder on August 21, 2008. The Debtor contends that it remains obligated to
              20    provide the parking spaces under the SK Market Lease.
              21                    2.4.    The Indemnity Agreement and Memorandum of Lease regarding
              22                            the Parking Structure Leases.
              23            Paragraph 1(a) of the Indemnity Agreement between the Debtor and Garikian dated
              24    January 8, 2015, provides for the indemnification of Garikian by the Debtor against the
              25    following occurrences/events:
              26                “i) any assertion by [SK Market] that section 18.5 of the [SK Market
                                Lease] (or any other provision of the [SK Market Lease] related to
              27                parking, in effect on the date of this Indemnity Agreement) has been
Salvato Law   28                violated due to the failure to provide exclusivity rights of SK in thirty
  Offices

                    Motion for Order to Approve Compromise and to   -4-        In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 297
                                                            27 of
                                                                of120
                                                                   420
                                                        Page 7 of 17


                1               (30) parking spaces in the [Parking Structure], (ii) any assertion that the
                                property violates applicable laws, codes or ordinances, in effect as of the
                2               date of this Indemnity Agreement, regarding the provision of parking
                3               spaces based on Tenant Leases in effect on the date of this Indemnitee
                                (sic) Agreement (so long as Tenant maintains the 162 onsite parking
                4               spaces at the Market Quadrant), (iii) any and all damages and claims that
                                arise in the event that [Garikian], after pursuing diligently and in good
                5
                                faith, is unable to procure from Los Angeles County a parking permit for
                6               the Property pursuant to file no. RPKP 201300005 (R2013 -- 01662) (the
                                "Parking Permit"), and/or (iv) [Debtor’s] breach of or default with regard
                7               to any of its covenants under that certain Fifth Amendment to Standard
                8               Offer, Agreement and Escrow Instructions for Purchase of Real Estate,
                                dated as of November 18, 2014 [copy attached, but omitted here]. This
                9               Agreement shall survive the closing under the PSA and the recording of
                                the conveyance deed for the Property to [Garikian].”
              10
              11            A Memorandum of Lease covering the 14-Space Parking Lease and a
              12    Memorandum of Lease covering the 16-Space Parking Lease were recorded on January
              13    15, 2015 in Los Angeles County. The Deed of Trust was executed in order to secure the
              14    Debtor’s obligations under the Indemnity Agreement, and was also recorded on January
              15    15, 2015 in Los Angeles County.
              16                    2.5.    The Debtor’s Settlement Agreement with Garikian to resolve all
              17                            outstanding issues and claims.
              18            The parties have agreed to compromise Garikian’s claims in order to resolve any
              19    dispute as to the Garikian Proofs of Claim, to treat the claims in this bankruptcy case, and
              20    to resolve all matters between the parties.
              21            On or around January 20, 2018, the Debtor and Garikian entered into a final written
              22    Settlement Agreement formalizing their agreement for the allowance of the Garikian
              23    claims in the amount of $60,000, the assumption of the Indemnity Agreement and Parking
              24    Structure Leases as modified, and a plan to accomplish the improvement of Lot 5 (an
              25    undeveloped portion of the Debtor’s real property) so as to satisfy the parking
              26    requirements of the County of Los Angeles, and allow Garikian to obtain the necessary
              27    parking authorization. Ultimately, the Settlement Agreement will lead to the removal of
Salvato Law
  Offices
              28    the Garikian Deed of Trust on the Property once the parking conditions have been
                    Motion for Order to Approve Compromise and to   -5-       In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 298
                                                            28 of
                                                                of120
                                                                   420
                                                        Page 8 of 17


                1   satisfied and all amounts due to Garikian have been paid, and will permit the possible
                2   development of Lot 5 for other, income producing uses. (See Galletly Declaration) All
                3   parties and all constituents of the bankruptcy estate will thereby benefit from this
                4   Settlement Agreement, which will lead to an enhancement of the value of the Debtor’s
                5   Property.
                6           Please see Exhibit 1 for an executed copy of the Settlement Agreement that
                7   includes the detailed terms of the settlement, which are incorporated herein by reference
                8   as though set forth in full.
                9           The Debtor’s Third Amended Disclosure Statement describing the Debtor’s Third
              10    Amended Plan of Reorganization dated January 10, 2018 [Dkt. No. 353] contains the
              11    general terms of the negotiated agreement between the Debtor and Garikian. Among other
              12    things, the Third Amended Plan treats and classifies Garikian’s claims as a single Class 5
              13    claim in the amount of no more than $60,000, secured by the Property, and provides for
              14    the assumption of the Indemnity Agreement (with modifications), the 16-Space Parking
              15    Lease Agreement, and the 14-Space Parking Lease Agreement, as modified.
              16            Resolution of the Garikian Claims in the manner described in the Debtor’s Third
              17    Amended Plan and as proposed in the Settlement Agreement, removes a significant
              18    contingency of confirmation of the Plan.
              19                    2.6.    The Order authorizing the Debtor’s use of cash collateral
              20                            through March 31, 2018.
              21            On January 10, 2018, the Court entered an Order approving the stipulation with
              22    East West Bank [Dkt. No. 348] for the Debtor’s use of cash collateral through March 31,
              23    2018. [Dkt. No. 351].
              24            In order for the Debtor to make the Lot 5 improvements to the Property—as part of
              25    the settlement with Garikian that will remove the Garikian liens, clean title, and increase
              26    the value of the Property—the cash collateral order needs to be modified to approve the
              27    deposit of $50,000 into the specified segregated account and to authorize the Debtor to
Salvato Law
  Offices
              28    make the improvements to Lot 5 for the purposes set forth in the Settlement Agreement.
                    Motion for Order to Approve Compromise and to   -6-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                      Main Document   Page
                                                      Page 299
                                                            29 of
                                                                of120
                                                                   420
                                                        Page 9 of 17


                1   (Exhibit 1 at ¶¶ 7-8).
                2           As reported to East West Bank, the $50,000 is the Debtor’s estimated budget
                3   amount for (1) grading plans for the improved lot and submission of grading plans for
                4   approval, (2) grading contractor, (3) asphalt paving, (4) striping, (5) lights, and (6) moving
                5   the existing water standpipe. (See Galletly Declaration).
                6           The Debtor was unable to obtain East West Bank’s approval of this expenditure
                7   and authority to use cash collateral prior to the Court’s approval of, or even conditional
                8   upon, the approval of the compromise and settlement with Garikian. Thus, the Debtor
                9   requests that the modification to the cash collateral authorization be included in the Order
              10    approving this motion.
              11
              12        3. Legal Arguments.
              13                    3.1.    Rule 9019 standard for approving a compromise and settlement.
              14            Rule 9019(a) of the Federal Rules of Bankruptcy Procedure authorizes the
              15    Bankruptcy Court to approve a compromise or settlement on a motion by the trustee after
              16    notice and a hearing.
              17            The court will approve a settlement that is fair, equitable, and reasonable. In re A &
              18    C Properties, 784 F.2d 1377, 1382 (9th Cir. 1986), citing Protective Committee for Indep.
              19    Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424-25 (U.S. 1968). In
              20    evaluating the reasonableness of the proposed compromise or settlement, bankruptcy
              21    courts consider the following factors:
              22                “(a) The probability of success in the litigation; (b) the difficulties, if
                                any, to be encountered in the matter of collection; (c) the complexity
              23                of the litigation involved, and the expense, inconvenience and delay
              24                necessarily attending it; and (d) the paramount interest of the
                                creditors and a proper deference to their reasonable views in the
              25                premises.”
              26    In re A & C Properties, 784 F.2d at 1381.
              27            The bankruptcy court is not required to hold a mini-trial or full evidentiary hearing
Salvato Law
  Offices
              28    before approving the settlement; otherwise, compromise would serve no purpose. In re
                    Motion for Order to Approve Compromise and to   -7-          In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                  Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                     Main Document    Page
                                                      Page 300
                                                            30 of
                                                                of120
                                                                   420
                                                       Page 10 of 17


                1   Blair, 538 F.2d 849, 851-52 (9th Cir. 1976). Instead, the court should evaluate whether the
                2   settlement falls below the lowest point in the range of reasonableness. In re Doctors Hosp.
                3   of Hyde Park, Inc., 474 F.3d 421, 429-30 (7th Cir. 2007); Collier on Bankruptcy ¶
                4   9019.02 (16th ed., 2017).
                5                   3.2.    The settlement agreement between the Debtor and Garikian is
                6                           fair and reasonable and should be approved.
                7           In this case, the factors weigh strongly in favor of approval of the Settlement
                8   Agreement and compromise.
                9           Litigating the Garikian secured claims either before this Court or the Superior
              10    Court would be expensive and time-consuming, involving complicated issues of fact and
              11    law that would unlikely be resolved on summary judgment. In order to avoid costly
              12    litigation and to finally resolve their complex dispute, the Debtor and Garikian have
              13    entered into a written settlement agreement after substantive negotiations, agreeing to the
              14    allowance of the Garikian claims in the amended Plan in the amount not to exceed
              15    $60,000 (representing an amount intended to cover all actual legal fees incurred to date).
              16    The Debtor will also assume the Indemnity Agreement and Parking Structure Leases (as
              17    modified). The settlement will also resolve a condition precedent to confirmation of the
              18    proposed Plan.
              19            An allowed claim of $60,000 represents a substantial discount from the alleged
              20    damage amount set forth in the Garikian’s Proofs of Claim Nos. 8 and 10. This discount is
              21    fair and reasonable to avoid the additional expenses of any additional claim objection or
              22    litigation on a matter that arises from the Proofs of Claim, and the uncertainty that
              23    litigation entails.
              24            By settling the Garikian claims, the parties will remove an uncertain and
              25    undetermined encumbrance on title while also clearing title on the Property. As a result,
              26    (assuming the disputes with East West Bank can be resolved) there will likely be equity
              27    for junior lienholders whose claims would otherwise be partially unsecured (as in with
Salvato Law
  Offices
              28    Dorn Platz Class 6 claim) or completely unsecured (as with the Class 7 and Class 8 claims
                    Motion for Order to Approve Compromise and to   -8-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                     Main Document    Page
                                                      Page 301
                                                            31 of
                                                                of120
                                                                   420
                                                       Page 11 of 17


                1   of RJJ/JFP/Barlow and Bromley/Opics, respectively).
                2           Furthermore, settlement at this time would free up additional time and resources
                3   for the Debtor to evaluate the other claims, objections, and litigation in this case for the
                4   benefit of the estate and its creditors.
                5                   3.3.    Modification of the cash collateral order to authorize the
                6                           improvements on Lot 5 is fair, reasonable, and increases the
                7                           value of the Property.
                8           As part of the Settlement Agreement, the Debtor requires Court approval and
                9   authorization to use $50,000 of cash collateral to improve Lot 5, an undeveloped portion
              10    of the Debtor’s Property. To that end, Paragraphs 7 and 8 of the Settlement Agreement
              11    provide that:
              12                7. As part of its motion seeking entry of the Approval Order, ALC shall
                                also seek approval of the deposit of $50,000 into a segregated Debtor-in-
              13                Possession account (the “Lot 5 Improvements Account”), and authority
              14                to use such funds exclusively to make the improvements described in the
                                Purchase and Sale Agreements (the “Improvement Work”), consisting
              15                of: (a) paving and striping of Lot 5 in accordance with County
                                requirements to accommodate not fewer than 14 vehicles; and (b)
              16
                                relocation of the sprinkler fixtures so that no fewer than 14 vehicles can
              17                be parked on Lot 5.
              18                8. Upon entry of the Approval Order, ALC will deposit $50,000 into the
              19                Lot 5 Improvements Account. Within 60 days of the later of (1) entry of
                                the Approval Order or (2) Garikian’s obtaining necessary permits from
              20                the County Department of Building and Safety, ALC will begin the
                                Improvement Work, which shall be completed not later than 30 days of
              21
                                the date first scheduled for the County hearing on the Permit Parking
              22                Application.
              23            The sum of $50,000 is the Debtor’s best estimate to cover all of the anticipated
              24    costs for (1) grading plans for the improved lot and submission of grading plans for
              25    approval, (2) grading contractor, (3) asphalt paving, (4) striping, (5) lights, and (6) moving
              26    the existing water standpipe. (See Galletly Declaration).
              27            East West Bank has indicated to the Debtor that it would not authorize the use of
Salvato Law
  Offices
              28    the $50,000 for proposed improvements to Lot 5 absent a settlement with Garikian and
                    Motion for Order to Approve Compromise and to   -9-       In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                     Main Document    Page
                                                      Page 302
                                                            32 of
                                                                of120
                                                                   420
                                                       Page 12 of 17


                1   Court approval of that settlement. Unfortunately, the Debtor was unable to secure East
                2   West Bank’s approval to use the required cash collateral in advance of, or conditional
                3   upon, receipt of that approval of this compromise, and so the Debtor makes this request
                4   for an Order for use of such cash collateral at this time.
                5           Now, in order for the Debtor to make the Lot 5 improvements to the Property—as
                6   part of the settlement with Garikian that will remove the Garikian liens and clean title, and
                7   will increase the value of the Property with the improvements—the cash collateral order
                8   needs to be modified to approve the deposit of $50,000 into a segregated account and
                9   authorize the Debtor to make the improvements to Lot 5 on the specific bases set forth in
              10    the Garikian Settlement Agreement. (Exhibit 1 at ¶¶ 7-8).
              11
              12        4. Conclusion.
              13            For the foregoing reasons, the Debtor respectfully requests that the Court grant the
              14    Motion, approving the Settlement Agreement between the Debtor and Garikian and
              15    approving modification of the cash collateral order to authorize the use of $50,000 to
              16    make the Lot 5 improvements to the Property.
              17
              18    Dated: January 25, 2018                         SALVATO LAW OFFICES
              19
                                                                           /s/ Gregory M. Salvato
              20                                                    By: __________________________
                                                                          Gregory M. Salvato
              21
                                                                          Joseph Boufadel
              22                                                    Attorneys for Debtor-in-Possession
              23                                                    ALTADENA LINCOLN CROSSING
                                                                    LLC, a Delaware limited liability
              24                                                    company
              25
              26
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to    -10-        In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                                  Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                     Main Document    Page
                                                      Page 303
                                                            33 of
                                                                of120
                                                                   420
                                                       Page 13 of 17


                1                              DECLARATION OF GREG GALLETLY
                2           I, Greg Galletly, declare:
                3           1.      I am the manager of the Debtor, Altadena Lincoln Property, LLC, a
                4   Delaware limited liability company, through my role as the manager of Altadena Dorn
                5   Platz, LLC, which is the manager of DPP Altadena, LLC, the manager of the Debtor and
                6   Debtor in Possession (“Debtor”).
                7                                      Basis for Personal Knowledge
                8           2.      I am actively involved in the management of the Debtor’s Property, and in
                9   that connection, I have been actively engaged in the negotiations for the settlement and
              10    compromise that is the subject of this Motion.
              11            3.       I submit this Declaration in support of the Debtor’s Motion for an order to
              12    approve the proposed compromise and settlement with creditor George Garikian, as
              13    Trustee of the George Garikian Living Trust, and to approve a modification of the cash
              14    collateral order to provide for the cash expenditure required by that compromise (the
              15    “Motion”). The following facts are known to me of my own personal knowledge, and if
              16    called as a witness, I could and would competently testify to the truth thereof.
              17                               Background in Debtor’s Bankruptcy Case
              18            4.      On April 7, 2017, the Debtor filed its voluntary Chapter 11 petition,
              19    commencing this bankruptcy case. [Dkt. No. 1].
              20            5.      On July 18, 2017, Garikian filed a Motion to Compel Assumption or
              21    Rejection of the two parking leases with the Debtor that required the Debtor to provide
              22    parking spaces dedicated to the Market Quadrant. [Dkt. No. 157]. The Debtor, in
              23    response, sought additional time to decide whether to assume or reject the parking space
              24    leases, as well as opposing the motion on other grounds. [Dkt. No. 188].
              25            6.       On August 8, 2017, Garikian filed his Proof of Claim No. 10, seeking a
              26    claim for an “unknown [amount] but not less than $5 million” secured by the Debtor’s
              27    Property located at 2180-2220 Lincoln Avenue, Altadena, CA 91001 based upon the
Salvato Law
  Offices
              28    anticipated rejection of an indemnity agreement.
                    Motion for Order to Approve Compromise and to   -11-      In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                     Main Document    Page
                                                      Page 304
                                                            34 of
                                                                of120
                                                                   420
                                                       Page 14 of 17


                1           7.      On August 8, 2017, Garikian filed his Proof of Claim No. 12, an unsecured
                2   claim for an “unknown [amount] but not less than $5 million” for “damages arising from
                3   rejection of 99-year Parking Garage Lease.”
                4           8.      Ultimately, the Debtor filed a proposed plan of reorganization proposing to
                5   reject the Parking Spaces Leases and the Indemnity Agreement upon the Effective Date of
                6   the Plan. Objections to the Garikian Proofs of Claim were being prepared when the
                7   parties began discussions of settlement.
                8                               Negotiations to Resolve Parking Impasse
                9           9.      The Debtor has been actively and continuously engaged in negotiations with
              10    Mr. Garikian over the series of agreements and conditions pertaining to the parking
              11    requirements for the Market Quadrant, a portion of the Debtor’s original property that had
              12    been sold to Mr. Garikian in 2015. To that end, the Debtor has worked to resolve the
              13    parking requirements for the Market Quadrant that involved two long-term leases for a
              14    total of 30 spaces in the Debtor’s parking structure, which are also to be provided under a
              15    separate lease with Garikian’s tenant, SK Markets. An Indemnity Agreement protected
              16    Mr. Garikian’s and SK Markets’ access to those spaces, and the obligations under the
              17    Indemnity Agreement are secured by a Deed of Trust encumbering the Debtor’s Property.
              18    While it was originally contemplated that he Deed of Trust was to be short-lived, for
              19    various reasons no parking permit had been secured by Mr. Garikian since 2015, and the
              20    Deed of Trust had not been removed at the time the bankruptcy case was commenced.
              21            10.     While the Debtor believed that the Indemnity Agreement and the Deed of
              22    Trust were no longer necessary as the Debtor was already required to provide the parking
              23    under a pre-existing lease with a tenant on the Market Quadrant, ultimately, the
              24    negotiations resulted in agreement upon a mechanism for securing the necessary parking
              25    and obtaining the necessary approvals to enable the Deed of Trust to be removed in the
              26    near future.
              27            11.     As a result of the discussions and agreement between the parties, the Debtor
Salvato Law
  Offices
              28    was able to propose a treatment of the Garikian claims in its most recent Plan of
                    Motion for Order to Approve Compromise and to   -12-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                     Main Document    Page
                                                      Page 305
                                                            35 of
                                                                of120
                                                                   420
                                                       Page 15 of 17


                1   Reorganization to reflect a settlement that has now been finalized in a written Settlement
                2   Agreement, subject to Court approval.
                3                           Debtor’s Settlement Agreement with Garikian
                4           12.     The Debtor has engaged in substantive negotiations with Garikian through
                5   counsel, ultimately reaching an agreement that permits the parking approval process to go
                6   forward with the County of Los Angeles, resolves the outstanding dispute over rejection
                7   of the Garikian leases, and allowance of a single Garikian claim in a reduced amount of
                8   not more than $60,000, all of which is beneficial to the Debtor’s estate.
                9           13.      On or around January 20, 2018, the Debtor and Garikian entered into a final
              10    written Settlement Agreement formalizing their agreement for the allowance of the
              11    Garikian claims in the amount of $60,000, the Debtor’s assumption of the Indemnity
              12    Agreement and Parking Structure Leases as modified, and a plan to accomplish the
              13    improvement of Lot 5 (an undeveloped portion of the Debtor’s real property) so as to
              14    satisfy the parking requirements of the County of Los Angeles, and allow Garikian to
              15    obtain the necessary parking approvals. Ultimately, the Settlement Agreement will lead to
              16    the removal of the Garikian Deed of Trust on the Property once the parking conditions
              17    have been satisfied, and will permit the possible development of Lot 5 for other, income
              18    producing uses. All parties and all constituents of the bankruptcy estate will thereby
              19    benefit from this Settlement Agreement, which will lead to an enhancement of the value
              20    of the Debtor’s Property.
              21            14.     The Debtor believes that the Debtor’s bankruptcy estate and all constituents
              22    will benefit from the Settlement Agreement with Garikian, as it removes one of the
              23    conditions precedent to confirmation of the Debtor’s plan of reorganization, and removes
              24    a major dispute between the parties and potential sizable claims that had been asserted in
              25    anticipation of the Debtor’s rejection of those agreements.
              26                          Requested Modification of Cash Collateral Order
              27            15.     The proposed settlement and compromise with Mr. Garikian – subject to
Salvato Law
  Offices
              28    Court approval – requires the Debtor to segregate funds in the amount of $50,000 and then
                    Motion for Order to Approve Compromise and to   -13-     In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                              Case No. 2:17-bk-14276-BB
          Case
          Case2:17-bk-14276-BB
               2:17-bk-14276-BB Doc
                                Doc1120
                                    1094  Filed01/25/18
                                     369 Filed  07/01/20 Entered
                                                08/12/20   Entered01/25/18
                                                                   07/01/2017:07:16
                                                                   08/12/20 13:30:29 Desc
                                                                            17:29:04 Desc
                                Main
                                 MainDocument
                                      Document
                                 Main Document    Page
                                                  Page 306
                                                        36 of
                                                            of120
                                                               420
                                                   Page 16 of 17




               1   to spend those funds for certain improvements on Lot 5, an undeveloped portion of the

              2    Debtor's Property, to make it usable for an additional14 parking spaces. The

              3    improvements to Lot 5 are a necessary element of the settlement, and will assist in

              4    securing the necessary approval permits from the County.

               5           16.     As reported to East West Bank, the $50,000 is the Debtor's estimated

               6   budget amount for (1) grading plans for the improved lot and submission of grading plans

               7   to the County of Los Angeles for approval, (2) the grading contractor, (3) asphalt paving,

               8   (4) striping, (5) lights, and (6) moving the existing water standpipe.

               9           17.     Ultimately, the Settlement Agreement will permit the Debtor to develop Lot

              10   5 with the planned construction of an apartment building with eight additional units,

              11   which will lead to the enhancement of the value of the Property.
              12           18.     Despite the evident benefit to all parties concerned and the clear

              13   enhancement to the value of the Property, East West Bank has refused to approve the use
              14   of cash collateral in advance of, or even conditional upon, the Debtor first obtaining

              15   approval ofthe Garikian settlement. Accordingly, the Debtor seeks authorization from the

              16   Court to use the Bank's cash collateral, in the sum of $50,000, to implement the terms of

              17   the Settlement as described in this Motion.

              18           19.     There are sufficient rents held in the Debtor's Debtor in Possession bank

              19   account to support this additional expenditure, without an appreciable impact upon the

              20   Bank's equity cushion and cash collateral reserve. Use of the funds for improvements to

              21   the Debtor's Property as proposed will not impact upon the Debtor's ability to continue its

              22   monthly payments to the Bank, as provided in the Cash Collateral Order.
              23           I declare under penalty of perjury under the laws of the United States of America

              24   that the foregoing is true and correct.

              25           Executed on January 25, 2018, at Pasadena, California.

              26
              27
Salvato Law
  Offices
              28
                   Motion for Order to Approve Compromise and to   -14-      In re Altadena Lincoln Crossing LLC, Debtor
                   Modify Cash Collateral Order                                               Case No. 2:17-bk-14276-BB
              Case
              Case2:17-bk-14276-BB
                   2:17-bk-14276-BB Doc
                                    Doc1120
                                        1094  Filed01/25/18
                                         369 Filed  07/01/20 Entered
                                                    08/12/20   Entered01/25/18
                                                                       07/01/2017:07:16
                                                                       08/12/20 13:30:29 Desc
                                                                                17:29:04 Desc
                                    Main
                                     MainDocument
                                          Document
                                     Main Document    Page
                                                      Page 307
                                                            37 of
                                                                of120
                                                                   420
                                                       Page 17 of 17


                1   Exhibit Authenticated by Declaration:
                2       1. Settlement Agreement between the Debtor and Garikian
                3
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
Salvato Law
  Offices
              28
                    Motion for Order to Approve Compromise and to   -15-   In re Altadena Lincoln Crossing LLC, Debtor
                    Modify Cash Collateral Order                                            Case No. 2:17-bk-14276-BB
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 308
                                               38
                            Exhibit 1 Page 1 of 43of
                                                   of120
                                                      420




         EXHIBIT 1




         EXHIBIT 1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 309
                                               39
                            Exhibit 1 Page 2 of 43of
                                                   of120
                                                      420



                               SETTLEMENT AGREEMENT

  THIS SETTLEMENT AGREEMENT (this "Agreement") is made as of January 20, 2018 (the
  ''Effective Date") by and between ALTADENA LINCOLN CROSSING, LLC, a Delaware
  Limited Liability Company (“ALC” or "Debtor"), on the one hand, and George Garikian as
  Trustee of the George Garikian Living Trust (“Garikian”), on the other hand (collectively, the
  “Parties”), with reference to the following facts:

  I.     RECITALS

  A.     ALC is the Debtor in Possession in Chapter 11 proceedings entitled In re Altadena
         Lincoln Crossing LLC, Case No.2:17-bk-14276 BB (the “Case”), now pending in the
         United States Bankruptcy Court for the Central District of California, Los Angeles
         Division (the “Court”). The Case was commenced on April 7, 2017 (the “Petition
         Date”).

  B.     ALC is the owner of a three-story parking structure (the “Parking Structure”), which
         is adjacent to, and part of, the parcel of real property listed in Debtor’s Schedule A/B
         filed in the Case.

  C.     On or as of August 26, 2014, a date prior to the Petition Date, Garikian and ALC
         entered into the “Standard Offer, Agreement and Escrow Instructions for Purchase of
         Real Estate (Non-Residential)” for the sale of a portion of its real property (the
         “PSA”) and on January 8, 2015, Garikian and ALC entered into the following
         additional agreements; (1) Indemnity Agreement (“Indemnity Agreement”) (2) Deed
         of Trust securing ALC’s obligations under the Indemnity Agreement (“Deed of Trust”);
         (3) a 99-year lease for 16 parking spaces (the “16-Space Parking Lease”) and (4) a
         99-year lease for 14 parking spaces (the 14-Space Parking Lease”). Between October
         8, 2014, and January 14, 2015, the parties executed a series of amendments to the PSA,
         including a Fifth Amendment thereto (“Fifth Amendment to PSA”). Pursuant to the
         foregoing Agreements (collectively the "Purchase and Sale Agreements”), ALC
         agreed to sell, and Garikian agreed to purchase, the real property located at and
         commonly known as 2230-2260 Lincoln Ave., Altadena, California (described in the
         Purchase and Sale Agreements as the "Market Quadrant"). ALC is the Landlord and
         Garikian is the Tenant under the 16-Space Parking Lease and the 14-Space Parking
         Lease (collectively the “Parking Structure Leases”). Prior to the sale, ALC was the
         owner of both the Market Quadrant and another quadrant called, in the Purchase and
         Sale Agreements, the "Fitness Quadrant." (The Parking Structure is located on the
         Fitness Quadrant.)

  D.     Prior to Garikian's purchase of the Market Quadrant, ALC and B&V Enterprises, Inc.,
         dba SK Market ("SK Market") entered into a lease dated April 1, 2008, as amended
         (collectively, the "SK Market Lease"). SK Market’s premises consist of 37,500
                                                 1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 310
                                               40
                            Exhibit 1 Page 3 of 43of
                                                   of120
                                                      420



        square feet, which is a portion (approximately 86.5%) of the overall 43,304 square-feet
        Market Quadrant footprint. Paragraph 18.5 of the SK Market Lease requires that “[SK
        Market] and its invitees have the non-exclusive right to park in all of the parking spaces
        located in the Shopping Center (including the surface parking spaces located on the
        Market Quadrant; the surface parking spaces located on the Fitness Quadrant; and
        parking spaces located in the parking structure located on the Fitness Quadrant)."
        Additionally, under the SK Market Lease, SK is granted the exclusive right to thirty
        (30) parking spaces located on the top level of the Parking Structure for use by SK’s
        employees. The Lease further states that ALC shall not do anything which: (ii) reduces
        the amount of parking for SK’s invitees on the Fitness Quadrant, (iii) reduces the
        amount of exclusive parking spaces in the Fitness Quadrant Parking structure allocated
        to SK; or (iv) reduces the parking ratio for both Quadrants (collectively the "Shopping
        Center") below that required by law. A Memorandum of the SK Lease was recorded
        with the Office of the Los Angeles County Recorder on August 21, 2008 as Instrument
        No. 20081516511. Debtor contends that it remains obligated to provide the parking
        spaces under the SK Lease.

  E.   The Indemnity Agreement, at paragraph 1(a) thereof, provides for the indemnification of
       Garikian by ALC against the following occurrences/events:

               "i) any assertion by [SK Market] that section 18.5 of the [SK Market Lease] (or
               any other provision of the [SK Market Lease] related to parking, in effect on the
               date of this Indemnity Agreement) has been violated due to the failure to
               provide exclusivity rights of SK in thirty (30) parking spaces in the [Parking
               Structure] (ii) any assertion that the property violates applicable laws, codes or
               ordinances, in effect as of the date of this Indemnity Agreement, regarding the
               provision of parking spaces based on Tenant Leases in effect on the date of this
               Indemnitee (sic) Agreement (so long as Tenant maintains the 162 onsite
               parking spaces at the Market Quadrant), (iii) any and all damages and claims
               that arise in the event that [Garikian], after pursuing diligently and in good
               faith, is unable to procure from Los Angeles County a parking permit for the
               Property pursuant to file no. RPKP 201300005 (R2013 -- 01662) (the "Parking
               Permit"), and/or (iv) [ALC's] breach of or default with regard to any of its
               covenants under that certain Fifth Amendment to Standard Offer, Agreement
               and Escrow Instructions for Purchase of Real Estate, dated as of November 18,
               2014 [copy attached, but omitted here]. This Agreement shall survive the
               closing under the PSA and the recording of the conveyance deed for the
               Property to [Garikian]."

  F.   A Memorandum of Lease covering the 14-Space Parking Lease to Garikian was
       recorded on or about January 15, 2015 as Instrument No.20150054311 with the Office
       of the County Recorder for the County of Los Angeles. A Memorandum of Lease
       covering the 16-Space Parking Lease to Garikian was recorded on or about January 15,
       2015 as Instrument No.20150054312 with the Office of the County Recorder for the
                                                2
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 311
                                               41
                            Exhibit 1 Page 4 of 43of
                                                   of120
                                                      420



       County of Los Angeles. The Deed of Trust was executed in order to secure ALC’s
       obligations under the Indemnity Agreement, and was recorded on January 15, 2015, as
       Instrument No. 20150054316 with the Office of the County Recorder for the County of
       Los Angeles.

  G.   Prior to Garikian's purchase of the Market Quadrant, by an agreement entitled
       "Covenant and Agreement to Hold Property as One Parcel" (the “County Covenant”)
       recorded with the Los Angeles County Recorder's Office as Instrument XX-XXXXXXX on
       December 7, 2006, ALC had covenanted with Los Angeles County to hold the Market
       Quadrant and the Fitness Quadrant as one Parcel, i.e., as an undivided "Shopping
       Center."

  H.    In order to effect the transactions contemplated by the Purchase and Sale Agreements
        and the Parking Structure Leases, ALC requested that the County of Los Angeles release
        it from its obligation under the County Covenant to hold the Market Quadrant and the
        Fitness Quadrant as one unified Shopping Center. The County of Los Angeles informed
        the parties that it wanted the shortage of parking to be addressed, and agreed to release
        the County Covenant, if and only if ALC met the following requirements:
        (1)     That it enter into a 99-year lease with Garikian to provide thirty (30)
                parking spaces in the Parking Structure Lease;
        (2)     That the parking area of the Market Quadrant be re-striped by ALC to ensure
                that all parking spaces were of the correct dimension and code-compliant;
        (3)     That ALC would withdraw its request for the Conditional Use Permit and Parking
                Permit for the vacant lot 5 (which ALC represents is a portion of and not a
                separate parcel adjacent to) the Fitness Quadrant (“Lot 5”);
        (4)     That ALC could no longer build on lot 5 and it would be converted into a
                parking lot to satisfy the lack of adequate parking; and
        (5)     That it comply with the other requirements set forth in a letter of October 13,
                2014 to Ms. Kristina Kuezycki, of the Los Angeles County Department of
                Regional Planning / Zoning Permits East.

  I.    On January 10, 2018, ALC filed in the Case its (1) amended Disclosure Statement
        entitled "Altadena Lincoln Crossing LLC's Third Amended Disclosure Statement
        Describing Third Amended Plan of Reorganization" and (2) amended Plan of
        Reorganization entitled "Altadena Lincoln Crossing LLC's Third Amended Plan of
        Reorganization dated January 10, 2018.” As used herein “Plan” shall refer to such
        Third Amended Plan, as it may be further amended from time to time.

  J.    On August 8, 2017, Garikian filed Claim No. 10 (the “Indemnity Proof of Claim”)
        and Claim No. 12 (the “Lease Rejection Proof of Claim”) in the Case (collectively
        the “Garikian Claims”). Each of the Garikian Claims states a claim amount as
        “unknown but not less than $5 million.”


                                               3
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 312
                                               42
                            Exhibit 1 Page 5 of 43of
                                                   of120
                                                      420



  NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:



  II. Terms

  The recitals contained in paragraphs A through J above are an integral part of this Agreement
  and are incorporated herein by this reference, and the parties hereto, intending to be legally
  bound, hereby further covenant and agree as follows:

  Agreement Subject to Court Approval

  1.     This Agreement and each of its terms shall be subject to Court approval as evidenced
         by entry of a final order (the “Approval Order”) in substantially the same form and of
         the same content as Exhibit “A” hereto. Within 14 days of the complete execution of
         this Agreement, but not later than January 25, 2018, ALC shall file a motion with the
         Court seeking entry of the Approval Order, which among other things, provides that
         ALC is authorized to enter into this Agreement and to perform its obligations
         hereunder.

  The Escrow

  2.     Upon complete execution of this Agreement, an escrow (the “Escrow”) will be opened
         with First American Title Co. or such other escrow company as the parties may
         mutually agree in writing, and the documents listed below under the heading
         “Documents to be Deposited Into Escrow” shall be deposited into such Escrow as and
         when such documents become available.

  Submittal of Parking Permit Application

  3.     ALC represents that it has submitted all documents within ALC’s custody and control
         and which are required by the County to be submitted as part of the Parking Permit
         Application, as the County has acknowledged. Garikian has submitted the Parking
         Permit Application to the County and requested a hearing thereon. Garikian will
         transmit to ALC any information he receives from the County regarding the status of the
         Parking Permit Application.

  Assumption of Parking Structure Leases

  4.     Pursuant to the terms of the compromise represented by this Agreement, ALC has filed
         an amended Plan of Reorganization to provide for:

               (a) assumption of the16-Space Parking Lease and seek an order approving the
                   Plan and such assumption; and

                                                 4
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 313
                                               43
                            Exhibit 1 Page 6 of 43of
                                                   of120
                                                      420



               (b) assumption of an amended 14-space Parking Lease, which amendment shall
                   provide that its term will expire when the SK Market Lease terminates (the
                   “Amended 14 Space Parking Lease”). The Amended 14-Space Parking
                   Lease will be in substantially the same for and of the same content as Exhibit
                   “D” hereto.

  Provided that the terms of such assumption entail only the foregoing modification, Garikian will
  not object to such assumption of the Amended 14-Space Parking Lease or the 16-Space Parking
  Lease as proposed in the Debtor’s amended Plan of Reorganization.

  Treatment of the SK Lease in the Plan

  5.     ALC shall either: (1) Amend its Schedule G to include the SK Lease as an unexpired
         lease, or (2) in its Schedule A/B identify the on-going rights of SK Market to 30 spaces
         in the Fitness Quadrant as provided in the SK Lease. Thereafter, ALC shall either (a)
         seek Court approval for assumption of the SK Lease and include such assumption as
         part of its Plan, or (b) provide in its Disclosure Statement and Plan that SK's rights in
         such 30 spaces shall not be abrogated by any act initiated by ALC.

  Lot 5 Improvements/Segregated Account

  6.     As part of its motion seeking entry of the Approval Order, ALC shall also seek
         approval of the deposit of $50,000 into a segregated Debtor-in-Possession account (the
         “Lot 5 Improvements Account”), and authority to use such funds exclusively to
         make the improvements described in the Purchase and Sale Agreements (the
         “Improvement Work”), consisting of: (a) paving and striping of Lot 5 in accordance
         with County requirements to accommodate not fewer than 14 vehicles; and (b)
         relocation of the sprinkler fixtures so that no fewer than 14 vehicles can be parked on
         Lot 5.

  7.     Upon entry of the Approval Order, ALC will deposit $50,000 into the Lot 5
         Improvements Account. Within 60 days of the later of (1) entry of the Approval Order
         or (2) Garikian’s obtaining necessary permits from the County Department of Building
         and Safety, ALC will begin the Improvement Work, which shall be completed not
         later than 30 days of the date first scheduled for the County hearing on the Permit
         Parking Application.

  Availability to the Market Quadrant of 16 Parking Spaces in the Parking Structure

  8.     ALC acknowledges and reaffirms its obligation to Garikian regarding the availability
         of parking spaces under the 16-Space Parking Lease, which provides in pertinent part
         in Paragraph 1 thereof that:

         “Landlord [ALC] shall ensure that the parking requirements of all of the tenant leases
                                                  5
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 314
                                               44
                            Exhibit 1 Page 7 of 43of
                                                   of120
                                                      420



        (“Tenant Leases”) affecting the Market Quadrant as of the date of this Lease (under the
        tenant leases as they exist as of the date of this Lease) [January 8, 2015] shall at all times be
        satisfied by Landlord with regard to the spaces demised under this Lease (along with the
        162 onsite parking spaces at the Market Quadrant), it being understood that such assurance
        by Landlord shall not cover any code changes or voluntary modifications by Tenant to the
        Market Quadrant parking that reduces the available parking spaces thereon.”


  Amendment of Indemnity Proof of Claim / Withdrawal of Lease Rejection Claim

  9.    Upon full execution of this Agreement, and upon ALC’s submittal of an amended
        Plan and disclosure statement as provided above, Garikian will (a) file an amended
        Proof of Claim (the “Amended Indemnity Claim”), amending the Indemnity Claim
        (Proof of Claim No. 10) to reduce the Garikian claim to the actual amount of its
        attorneys’ fees and costs incurred in the Case, not to exceed $60,000, to remain
        secured by the Deed of Trust and to be paid under the Debtor’s plan within six months
        of the Effective Date; and (b) file a Withdrawal of the Lease Rejection Proof of Claim
        (Proof of Claim No. 12), without prejudice to refiling. ALC will not object, nor cause
        any other party to object, to the Amended Indemnity Claim, as described herein.

  10.   Garikian and ALC will execute a modification of the Fifth Amendment to the PSA (the
        “Modification Agreement”) in substantially the same form and of substantially the
        same content as Exhibit “B” hereto, providing for, among other things, that so long as
        Seller (ALC) continues to provide the requisite parking spaces under the SK Lease in
        the Parking Structure, Buyer (Garikian) shall not object to any application by ALC for
        the development of Lot 5 for other uses.

  Amendment of Debtor’s Disclosure Statement and Plan

  11.   As provided in Paragraph 4 above, upon full execution of this Agreement, Debtor shall
        file an amended Disclosure Statement and Plan which modify the treatment of Garikian
        and the Garikian claims to be consistent with the provisions hereof; including but not
        limited to:
        12.1 Assumption of the 16 Space Parking Space Lease
        12.2 Assumption of the 14 Space Parking Space Lease, as modified herein
        12.3 Allowance of the Amended Indemnity Claim as provided herein and payment of
               the Amended Indemnity Claim within six months of the Effective Date; and
        12.4 Release of the Deed of Trust upon full payment of the Amended Indemnity Claim.

  Documents To Be Deposited Into Escrow

  12.   Following complete execution of this Agreement, but not later than June 30, 2018
        unless extended by mutual agreement of the Parties, the following documents shall be
        deposited into Escrow:
                                                    6
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 315
                                               45
                            Exhibit 1 Page 8 of 43of
                                                   of120
                                                      420



        (1)     Escrow instructions providing for the exchange/release of documents upon
                Close of Escrow (the “Escrow Instructions”), in substantially the same form
                and of substantially the same content as Exhibit “C” hereto;
        (2)     Duplicate originals of this Agreement;
        (3)     The Modification Agreement, in substantially the same form and of
                substantially the same content as Exhibit “B” hereto;
        (4)     The entered Approval Order in substantially the same form and of
                substantially the same content as Exhibit “A” hereto;
        (5)     The entered Order of the Court confirming Debtor’s Plan, which shall have
                been amended in accordance with this Agreement to provide for the
                assumption of the 16-Space Parking Lease and the Amended 14-Space
                Parking Lease;
        (6)     Issued permit(s) by the County of Los Angeles granting without conditions the
                Parking Permit Application;
        (7)     The Amended 14-Space Parking Lease, in the form of Exhibit “D” hereto.
        (8)     Written confirmation and photographs establishing that the Lot 5
                Improvements have been completed.

  The Closing

  13.   (A)     “Closing” shall occur upon the occurrence of each and all of the following:

                (1)    Entry of the Approval Order as a final order and deposit of the Approval
                       Order into Escrow;
                (2)    Entry of an order confirming ALC’s Plan which provides for the
                       assumption of the 16 Space Parking Lease and the Amended 14-Space
                       Parking Lease under applicable authority, and deposit into Escrow of an
                       order granting approval for the assumption of such leases;
                (3)    Deposit into Escrow of documentary and photographic evidence that the
                       Lot 5 Improvements have been completed in accordance with one or
                       more issued permits and the Approval Order;
                (4)    Issuance by the County of the Parking Permit in accordance with the
                       Parking Permit Application and deposit into Escrow of such permit;
                (5)    Deposit into Escrow of duplicate originals of the Modification
                       Agreement, signed by each of the Parties;

        (B)     Upon Closing, the following shall be delivered to each of the parties:

                To Garikian:
                (1)    A duplicate original of this Agreement, bearing an original
                       signature hereon on behalf of ALC;
                (2)    A duplicate original of the Modification Agreement, bearing an
                       original signature hereon on behalf of ALC;
                (3)    A duplicate original of the Amended 14-Space Parking Lease, bearing
                                                7
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120   Filed 08/12/20
                                       07/01/20
                                       01/25/18 Entered
                                                  Entered 08/12/20
                                                          07/01/20
                                                          01/25/18 17:29:04
                                                                   13:30:29
                                                                   17:07:16 Desc
                                                                            Desc
                      Main
                       MainDocument
                            Document     Page
                                         Page 316
                                               46
                            Exhibit 1 Page 9 of 43of
                                                   of120
                                                      420



                       an original signature thereon on behalf of ALC


               To ALC
               (1)   A duplicate original of this Agreement, bearing an original signature
                    hereon on behalf of Garikian;
               (2)  A duplicate original of the Modification Agreement, bearing an
                    original signature thereon on behalf of Garikian;
               (3)  A duplicate original of the Amended 14-Space Parking Lease, bearing
                    an original signature thereon on behalf of ALC
               (4)  A certified copy of the Parking Permit.


  Event of Non-Closing By Closing Deadline

  14.   In the event Closing does not occur on or before June 30, 2018 (the “Closing
        Deadline”), or by any extension of the Closing Deadline agreed upon by the Parties in
        writing, this Agreement shall be deemed terminated, and without further force or effect.
        In such event, all items deposited into Escrow by Garikian will be returned to Garikian,
        and all items deposited into Escrow by ALC will be returned to ALC.

 Conversion or Appointment of Chapter 11 Trustee

  15.   If, after Closing, the Case is converted to one under Chapter 7 of the Bankruptcy Code,
        or a Chapter 11 Trustee is appointed in the Case, this Agreement shall remain in full
        force and effect and binding upon any such Chapter 11 Trustee or any trustee appointed
        upon conversion of the Case. In the event Closing has not occurred prior to any such
        Chapter 11-trustee appointment or conversion of the case, Garikian may elect to
        terminate this Agreement and cancel the Escrow. Upon such event, all items deposited
        into Escrow by Garikian will be returned to Garikian, and all items deposited into
        Escrow by ALC will be returned to the Case Trustee.

  Dismissal of ALC Bankruptcy Case

  16.   In the event of a dismissal of the Case prior to Closing, the Closing requirements shall
        be modified by Amended Closing Instructions to remove any Closing requirements
        entailing the filing of documents in the Case or the requirements(s) of Court orders,
        provided such filings or Court orders have not previously been entered. In the
        event any such dismissal occurs after Closing, the provisions of Bankruptcy Code section
        349(b) regarding “Effects of Dismissal” shall not be applicable to the transfers and
        agreements made pursuant to this Agreement, as set forth more fully in the form of
        Approval Order attached as Exhibit “A” hereto.


                                                8
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 317
                                                47
                            Exhibit 1 Page 10 of 43of
                                                    of120
                                                       420



  Representations and Warranties

  17.         As an inducement to Garikian to enter in this Agreement, ALC represents and warrants:

        (a)       Lot 5 is an integral part of the Fitness Quadrant and is not a separate parcel.

        (b)       Upon entry of the Approval Order, this Agreement will be valid, binding and
                  enforceable against ALC in accordance with its terms, and by his sole signature
                  hereon, Greg Galletly is authorized to enter into this Agreement on behalf of ALC;

        (c)       Except as provided herein, no consent, approval or authorization of, or filing,
                  registration or qualification with, any person or entity is required to be obtained in
                  connection with the execution and delivery of this Agreement, or any undertaking
                  or performance of any liability or obligation hereunder other than any such
                  consents, authorizations and/or approvals which have been obtained.

        (d)       The execution and delivery of this Agreement and the performance by ALC of its
                  obligations hereunder will not conflict with, or result in any breach of, any
                  judgment, writ, injunction or decree of any court or governmental authority, or any
                  agreement or instrument to which is a party or by which ALC is or may be bound.

        (e)       With the exception of the 15 exclusive parking rights already granted by ALC to
                  the residential tenants (9 spaces) and to two retail tenants (1 space to Eileen
                  Chang dba 20/20 Vision, and 5 spaces to Earth Tone), ALC has not granted to
                  any other tenant of the Fitness Quadrant any further exclusive parking rights
                  which would impinge upon the allocation of the 16 parking spaces to the Market
                  Quadrant.

        (f)       No representation or warranty by ALC contained in this Agreement, or any
                  certificate or other instrument, agreement or document furnished to Garikian
                  pursuant to this Agreement or in connection with the preparation and negotiation of
                  this Agreement contains any untrue statement of material fact or omits to state a
                  material fact necessary to make such representation or warranty not misleading in
                  light of the circumstances under which it was made.

  18.         As an inducement to ALC to enter in this Agreement, Garikian represents and
              warrants:

        (a)       Upon entry of the Approval Order, this Agreement will be valid, binding and
                  enforceable against Garikian in accordance with its terms, and that George Garikian
                  has full and complete authority to bind the Trust by his signature hereon;

        (b)       Except as provided herein, no consent, approval or authorization of, or filing,
                                                       9
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 318
                                                48
                            Exhibit 1 Page 11 of 43of
                                                    of120
                                                       420



                  registration or qualification with, any person or entity is required to be obtained in
                  connection with the execution and delivery of this Agreement, or any undertaking
                  or performance of any liability or obligation hereunder other than any such
                  consents, authorizations and/or approvals which have been obtained.

        (c)       The execution and delivery of this Agreement and the performance by Garikian of
                  its obligations hereunder and thereunder will not conflict with, or result in any
                  breach of, any judgment, writ, injunction or decree of any court or governmental
                  authority, or any agreement or instrument to which is a party or by which Garikian
                  is or may be bound.

        (d)       No representation or warranty by Garikian contained in this Agreement, or any
                  certificate or other instrument, agreement or document furnished to ALC pursuant
                  to this Agreement or in connection with the preparation and negotiation of this
                  Agreement contains any untrue statement of material fact or omits to state a
                  material fact necessary to make such representation or warranty not misleading in
                  light of the circumstances under which it was made.

              Each party expressly acknowledges that the foregoing representations and warranties it
              has made herein are made to induce the other party to enter into this Agreement, and
              each understands that its representations and warranties made herein are being
              specifically relied upon by the other as a material inducement to enter into this
              Agreement and to forbear from exercising rights and remedies that might otherwise be
              available to it.

  Execution of Further Agreements and Documents

  19.         The parties shall execute and deliver such further agreements or additional documents as
              may be necessary to effectuate the intent and objectives of this Agreement.

  Execution in Counterparts

  20.         This Agreement may be executed in several counterparts, and all so executed shall
              constitute this Agreement, that shall be binding upon all Parties hereto, regardless of
              whether all of the Parties are signatories to the original or to the same counterpart.
              Facsimile or photocopy signatures shall be considered originals.

  Construction of Agreement

  21.         This Agreement is the product of negotiations and preparation by and among each Party
              and his/her/its attorneys. Therefore, the Parties acknowledge and agree that this
              Agreement shall not be deemed prepared or drafted by one party or another, and should
              be construed accordingly. The headings in the Agreement are for convenience only, and
              shall not be deemed to aid in the interpretation of this Agreement or any part hereof.
                                                      10
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 319
                                                49
                            Exhibit 1 Page 12 of 43of
                                                    of120
                                                       420




   Governing Law

   22.    This Agreement shall be governed by the laws of the State of California, without giving
          effect to principles of conflicts oflaws, and shall be construed without the aid of any
          canon, custom or rule of law requiring construction against the draftsman.

   Retention of Jurisdiction

   23.    The parties agree that the Court may retain jurisdiction for the purpose of determining
          any dispute arising from this Agreement.

  IN WITNESS WHEREOF, the undersigned have executed this Agreement as ofthe date set
  forth above, and agree as indicated herein.



  Altadena Lincoln Crossing, LLC, Debtor in
  Possession




  George Garikian, Trustee of
  The George Garikian Living Trust




  By: George Garikian, Trustee


 Exhibit Attachments:

    A)   Form of Approval Order
    B)   Modification to Fifth Amendment (regarding Lot 5)
    C)   Escrow Instructions
    D)   Amended Indemnity Proof of Claim
    E)   Amended 14-Space Parking Space Lease


                                                 11
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 320
                                                50
                            Exhibit 1 Page 13 of 43of
                                                    of120
                                                       420




  Go11torning La"

  22.    This Agreement shall be governed by the laws of the State ofCalitomia, without giving
         effect to principles of conflicts oflaws, and shall be construed without the aid of any
         canon, custom or rule oflaw requiring consuuction against the draftsman.

  Ret~ntlop ofJprlsdlctlon


  23.    The parties agree that the Court may retain jurisdiction for the 1mrp~c of dctcnnining
         any dispurc arising from this Agreement.

 IN WITNESS WHEREOF, the undersigned have executed this Agreement as ofthe date set
 forth above, and agree as indicated herein.



 Altadena Lincoln Crossing. LLC, Del>t(lr in
 Possession




 By: Greg Galletly, Managing Member


 (icorgc Ciarikian. Tntstee of
 The Geor Garikian Living Trust
                    I




Exhibit Anachmcnts:

   A} Fonn of Approval Order
   B) Modification to Fifth Amendment (regarding Lot 5}
   C) Escrow Instructions
   D) Amended Indemnity Proof of Claim
   z) Am~ndcd I 4-Spa~c ParkiJJg Space Lease


                                                11
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 321
                                                51
                            Exhibit 1 Page 14 of 43of
                                                    of120
                                                       420



 Approved as to Form and Content:

 Barness & Barncss LLP




 Attorneys ror George Garikian. Tr~.
 The George Garikian Living Trust
                                       .no---

 Salvato La\\ Offices


 By:
       I
           I

 AttornC) s for Oebtor in Possession
 Altadena Lincoln Crossing. LLC




                                                12
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 322
                                                52
                            Exhibit 1 Page 15 of 43of
                                                    of120
                                                       420




                              EXHIBIT “A”




                                       22
              Case 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB Doc
                                    Doc 369-1
                                        1094 Filed
                                        1120    Filed 08/12/20
                                                      07/01/20
                                                      01/25/18 Entered
                                                                 Entered 08/12/20
                                                                         07/01/20
                                                                         01/25/18 17:29:04
                                                                                  13:30:29
                                                                                  17:07:16 Desc
                                                                                           Desc
                                    Main
                                     MainDocument
                                          Document      Page
                                                        Page 323
                                                              53
                                          Exhibit 1 Page 16 of 43of
                                                                  of120
                                                                     420



                1   GREGORY M. SALVATO (SBN 126285)
                       Gsalvato@salvatolawoffices.com
                2   JOSEPH BOUFADEL (SBN 267312)
                3      Jboufadel@salvatolawoffices.com
                    SALVATO LAW OFFICES
                4   Wells Fargo Center
                    355 South Grand Avenue, Suite 2450
                5
                    Los Angeles, California 90071-9500
                6   Telephone: (213) 484-8400
                    Facsimile: (213) 402-3778
                7
                    Attorneys for Debtor-in-Possession
                8   ALTADENA LINCOLN CROSSING LLC,
                    a Delaware limited liability company
                9
               10                            UNITED STATES BANKRUPTCY COURT
               11                             CENTRAL DISTRICT OF CALIFORNIA
               12                                                LOS ANGELES
               13
               14   In re:                                                Case No. 2:17-bk-14276-BB
               15   ALTADENA LINCOLN CROSSING                             Chapter 11
                    LLC, a Delaware limited liability
               16   company,                                              Order Approving Debtor’s Motion to
               17                                                         Approve Settlement with George
                                            Debtor.                       Garikian as Trustee of the George
               18
                                                                          Garikian Living Trust
               19
               20                                                                      Hearing:
               21                                                         Date:        February ___, 2018
                                                                          Time:        10:00 a.m.
               22                                                         Place:       Courtroom 1539
                                                                                       255 E. Temple Street
               23
                                                                                       Los Angeles, CA 90012
               24
               25
               26
               27
Salvato Law
  Offices
               28
                    Order Approving Debtor’s Motion to Approve      -1-            In re Altadena Lincoln Crossing LLC, Debtor
                    Settlement with George Garikian                                                 Case No. 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB Doc
                                    Doc 369-1
                                        1094 Filed
                                        1120    Filed 08/12/20
                                                      07/01/20
                                                      01/25/18 Entered
                                                                 Entered 08/12/20
                                                                         07/01/20
                                                                         01/25/18 17:29:04
                                                                                  13:30:29
                                                                                  17:07:16 Desc
                                                                                           Desc
                                    Main
                                     MainDocument
                                          Document      Page
                                                        Page 324
                                                              54
                                          Exhibit 1 Page 17 of 43of
                                                                  of120
                                                                     420



                1           The Bankruptcy Court, having considered the “Motion to Approve Settlement with
                2   George Garikian as Trustee of the George Garikian Living Trust,” between Debtor
                3   Altadena Lincoln Crossing LLC (the “Debtor”) and Creditor George Garikian as Trustee
                4   of the George Garikian Living Trust (“Garikian”), through their respective counsel, filed
                5   on January__, 2018 (the “Motion”), and for good cause appearing,
                6
                7           IT IS HEREBY ORDERED THAT:
                8           1.      The Motion is granted.
                9           2.      The settlement agreement between the Debtor and Garikian is approved, a
               10   copy of which is attached to this Order as Exhibit A and is incorporated by reference as
               11   though set forth in full.
               12           3.      The Debtor is authorized to enter into the Settlement Agreement and take all
               13   actions in performance thereof; provided, however, that any use of cash collateral must
               14   require approval of East West Bank or a further Order of the Court.
               15
               16                                                ###
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
Salvato Law
  Offices
               28
                    Order Approving Debtor’s Motion to Approve    -2-        In re Altadena Lincoln Crossing LLC, Debtor
                    Settlement with George Garikian                                           Case No. 2:17-bk-14276-BB
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 325
                                                55
                            Exhibit 1 Page 18 of 43of
                                                    of120
                                                       420




                              EXHIBIT “B”




                                       23
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 326
                                                56
                            Exhibit 1 Page 19 of 43of
                                                    of120
                                                       420



                               MODIFICATION AGREEMENT


   This Agreement for the Modification of “Fifth Amendment to Standard Offer, Agreement and
 Escrow Instructions for Purchase of Real Estate” (the “Fifth Amendment”) (a copy of which is
 attached as Exhibit “A”) is made as of January 17, 2018 (the ''Effective Date") by and between
 ALTADENA LINCOLN CROSSING, LLC, a Delaware Limited Liability Company (“ALC”),
 on the one hand, and George Garikian as Trustee of the George Garikian Living Trust
 (“Garikian” or the “Trust”), on the other hand (collectively, the “Parties”), pursuant to the
 Settlement Agreement of even date between the Parties.

 Whereas, and for the consideration set forth in the Settlement Agreement, the Parties agree that
 the Fifth Amendment may be, and hereby is, modified as follows:

 1.     Paragraph 2(b) shall be modified to strike the words: "(and Seller shall not further amend
        said application to remove or modify those parking spaces without Buyer's express
        written consent)" and replace them with the words "and, provided that Seller continues to
        provide the requisite parking spaces under the SK Lease, Buyer will not object to any
        application by Seller for the development of Lot 5 for other uses".

 2.     With the modifications set forth in Paragraph 1 above, Paragraph 2(b) of the Fifth
        Amendment shall hereafter read as follows:

        “b. Buyer and Seller shall have entered into a new parking lease or leases on terms
        and conditions approved by Buyer, providing for sixteen (16) parking spaces in
        the garage at 376 Acacia Street, Altadena (the"Garage"), and, subject to
        paragraph 3 below, fourteen (14) parking spaces on Lot 5 (which Lot 5 is shown in
        Exhibit "A" attached hereto), which is adjacent to the Property(the"Parking
        Leases"), or in the Garage. Said parking spaces on Lot 5 shall have been
        incorporated into the Revised Exhibit "A"application (R2004-00402 and RCUP
        200700155 and parking permit case RPKP 200600011 ), and said Lot 5 shall be
        "tied" to the remainder of Seller's property that is adjacent to the Property by an
        an instrument approved by Los Angeles County in writing to ensure that the
        provided parking cannot be altered except with further Los Angeles County approval
        (and, provided that Seller continues to provide the requisite parking spaces under the
        SK Lease, Buyer will not object to any application by Seller for the development of Lot
        5 for other uses); this covenant shall survive the close of escrow).”

 3.     Except as modified by the foregoing, the Fifth Amendment shall in all other respects
        remain unmodified, and in full force and effect.




                                                 1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 327
                                                57
                            Exhibit 1 Page 20 of 43of
                                                    of120
                                                       420



 So Agreed.

 Altadena Lincoln Crossing, LLC, Debtor in       Approved as to Form and Content
 Possession
                                                 Salvato Law Offices
                                                 Attorneys for Debtor in Possession



 By:____________________________                 By:_____________________________
                                                 Gregory M. Salvato, Esq.
 Gregory Galletly, Managing Member
                                                 Dated:____________




 The George Garikian Living Trust                Approved as to Form and Content

                                                 Barness & Barness LLP
                                                 Attorneys for The George Garikian Living
                                                 Trust


 By: ________________________
 George Garikian, Trustee                        By:_____________________________
                                                 Daniel I. Barness, Esq.




                                             2
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 328
                                                58
                            Exhibit 1 Page 21 of 43of
                                                    of120
                                                       420




                                Exhibit “A”

                         Fifth Amendment to PSA Lease




                                       3
            Case 2:17-bk-14276-BB
            Case 2:17-bk-14276-BB Doc
                                  Doc 369-1
                                      1094 Filed
                                      1120    Filed 08/12/20
                                                    07/01/20
                                                    01/25/18 Entered
                                                               Entered 08/12/20
                                                                       07/01/20
                                                                       01/25/18 17:29:04
                                                                                13:30:29
                                                                                17:07:16 Desc
                                                                                         Desc
                                  Main
                                   MainDocument
                                        Document      Page
                                                      Page 329
                                                            59
                                        Exhibit 1 Page 22 of 43of
                                                                of120
                                                                   420
        •



                           Fifth Amendment to Standard OtTer. -~~ment and Escro" ln stnlt ti ons
                                       for Pu rcba•e of Real Estate Qlon-ResidentiaD

                           Tills Fifth .tunendment to St.andard Offer, Agreement and Escrow lnstrucrioos for
                  Purchase of Real Estate is made as of this th day ofNovernb~r. 2014 (this " Fifth
                  Amendment") by and between George Oarikian, Trustee of the George Oarikian Living Trusr
                  ("Buyer"), and Altadena Lincoln Crossing, LLC, a Delaware limited liability company
                  (''Sell or"), with reference to the following:

                          A. Buyer and Seller entered into that certain Standard Offer, Agreement and E3crow
                  lnstructioos for Purchase of Real Esrate executed on or about August 26, 2014 for the purchase
                  of certain real property locat..-d at22.30-68 Lincoln Avenue, Altadena, California. as amended by
                  four (4) prior amendments to such agreement (collectively, as amended, the" Acreement").

                          B. Buyer and Seller desire to further amend ~ Agr=ncnt on the terms and conditions
                  set forth below. Capitalized terms used below but not othen..ise defined herein shall have the
                  meaning given to such reans in the Agreement.

                                                            AGREEMENT:

                  NOW, THEREFORE, for good and valuable consideration, the receipt nnd sufficiency of which
                  i~ hereby acknowledged, Buyer and Seller ngr~e to amend the Agreement as follows:

                      1. Conditioned on all of the manets set forth in the Agreement and in this Fiflh Amendment,
                         Buyer hereby v.;aives the Buyer's Contingencies.

                     2 In addition to the closing conditions in favor of Buyer under the Agreement, the
                       following shall be conditioo.s precedent to Buyer's obligations 10 complete the purchase
                         of the Property (and shall be deemed included in paragraph 35 of the Aveemcnt):

                             a   The documcnllllion requirementS of Buyer's lender, which may include without
                                 limitation tenant estoppels and Sl-.'DAs. and approval of enviroMlental studies,
                                 shall be ful.filled to the lender's satisfaction, and the lender shall have funded its
                                 purchase money loan, or termS; and conditions approved by Buyer.
                             b. Buyer and Seller shall have encered into a new parking lease or leases on terms
                                and conditions approved by Buyer, providing for sixteen ( 16) parking spaces in
                                the gnrage at 376 Acacia Street, Altadena (the "Garage"), and, subject to
    I                           paragraph 3 below, fourteen (14) parking spaces on lot 5 (which lot 5 is shown in
I                               Exhibit "A" attached hereto), which is adjacent to the Property (the "Parking
                                Leases"), or in the Garage. Said parking spaces on lot5 shall have been
                                 inro!pOrated into the Revised Exh.ibit "A~ application (R2004-00402 and RCUP
                                 200700155 and parlcing permit case RPKP 200600011), and said lotS shall be
                                 'lied" to the mnainder of Seller's property that is adjacent to the Property by an
                                 insrrument approved by Los Angeles Counry in writing 10 ensure that the
                                 provided parlcing cannot be altered except "'ith further Los Angeles County
                                 approval (and Seller shall not further amend said application to remove or modify

                                                                     l
              Case 2:17-bk-14276-BB
              Case 2:17-bk-14276-BB Doc
                                    Doc 369-1
                                        1094 Filed
                                        1120    Filed 08/12/20
                                                      07/01/20
                                                      01/25/18 Entered
                                                                 Entered 08/12/20
                                                                         07/01/20
                                                                         01/25/18 17:29:04
                                                                                  13:30:29
                                                                                  17:07:16 Desc
                                                                                           Desc
                                    Main
                                     MainDocument
                                          Document      Page
                                                        Page 330
                                                              60
                                          Exhibit 1 Page 23 of 43of
                                                                  of120
                                                                     420
--.-----,.
          I




                              Fifth Amendment to Standard Offer, Agreement and Escrow Instructions
                                          for Purchase of Real Estate (Non-Residential)

                            This Fifth Amendment to Standard Offer, Agreement and Escrow Instructions for
                     Purchase of Real Estate is made as of this _ th day ofNovember, 2014 (this "Fifth
                     Amendment'') by and between George Garikian, Trustee of the George Garikian Living Trust
                     ("B uyer"), and Altadena Lincoln Crossing, LLC, a Delaware limited liability company
                     ("Seller"), with reference to the following:

                             A. Buyer and Seller entered into that cenain Standard Offer, Agreement and E-scrow
                     Instructions for Purchase of Real Estate executed on or about August 26, 2014 for the purchase
                     of certain real properly located at 2230-68 Lincoln Avem1e, Altadena, California, as amended by
                     four (4) prior amendments to such agreement (collectively, as amended, the "Agreement").

                             B. Buyer and Seller desire to further amend the Agreement on the terms and conditions
                     set forth below. Capitalized tenus used below but not otherwise defined herein shall have the
                     meaning given to such terms in the Agreement.

                                                              AGREEMENT:

                     NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
                     is hereby acknowledged, Buyer and Seller agree to amend the Agreement as follows:

                         I. Conditioned on all of the man~TS set fonh in the Agreement and in this Fifth ..<lunendment,
                            Buyer hereby waives the Buyer's Contingencies.

                        2. In addition to the closing conditions in favor of Buyer under the Agreement, the
                           following shall be conditions precedent to Buyer's obligations to complete the purchase
                           of the Property (and shall be deemed included in paragraph 35 of the Agreement):

                               a   The d ocumentation requirements of Buyer's lender, which may include without
                                   limitation tenant estoppels and SNDAs, and approval of environmental srudies,
                                   shall be fulfilled to the lender's satisfaction, and the lender shall have fw1ded its
                                   purchase money loan, or terms and conditions approved by Buyer.
                                b. Buyer and Seller shall have entered into a new parlcing lease or leases on terms

    I,,                            and conditions approved by Buyer, providing for sixteen (16) parking spaces in
                                   the garage at 376 Acacia Street, Altadena (the ''Garage"), and, subject to
                                   paragraph 3 below, fourteen (14) parking spaces on lot 5 (which lot 5 is shown in
     ••                            Exhibit "A" attached hereto), which is adjacent to the Property (the "Parking
     !                             Leases"), or in the Garage. Said parking spaces on lot 5 shall have been
                                   incorporated into the Revised! Exhibit "A" application (R2004-00402 and RCUP
                                   200700155 and parking pem1it case RPKP 200600011 ), and said Jot 5 shall be
                                   "tied" to the remainder of Seller's propeny thai is adjacent to the Property by an
                                   instrument approved by Los Angeles County in writing to ensure that the
                                   provided parlcing cannot be altered except with further Los Angeles County
                                   approval (and Seller shall not further amend said application to remove or modify


                                                                      1



    l
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 331
                                                61
                            Exhibit 1 Page 24 of 43of
                                                    of120
                                                       420



                  those parking spaces without Buyer's express written consent; this covenant shall
                  survive the close of escrow).
               c. Schedule B exception 27 (set forth in the Title Company's preliminary report for
                  the Property dated April II, 2014 for order no. 00022664-x49) shall have been
                  tcm1inated as a maner of recard and sball not be included in any title policy
                  issued on the closing.


        3. Seller shall prior to the scheduled closing date procure (x) fully executed amendments to
           the leases between Seller and one or more tenants of the Property (to the extent
           necessary) such that the Garage has lawful and adequate p31king for such tenants and
           their employees and/or invitees, as reasonably deteonined by Buyer, and (y) the wl'itten
           consent of Los Angeles County, on terms and conditions acceptable to Buyer, to the
           concept that such tenants' employee and other parking needs as set forth in such t<lnllilts'
           leases and/or the requirements of applicable codes or ordinances regarding the provision
           of parking spaces are satisfied by the Parking L.eases (using lot 5 or the Garage). Seller
           shall also procure executed non-disturbance agreements from all of its secured lenders in
           favor of Buyer with regard to the Parking Leases, in form and content acceptable to
           Buyer, prior to the scheduled closing date. Seller shall prior to the issuance of the
           parking permit described in paragraph 5 below date make such improvementS to lot 5 so
           that it can be used for the purposes descdbed in the applicable Parking Lease in
           compliance with applicable law. Seller shall indemnify, defend and hold harruless Buyer
           (and its related successors and assigns) from and against any and all claims, losses, costs
           and expenses (including but not limited to attomeys' fees and costs) which arise out of or
           relate to (a) any assertion by B&V Enterprises, Inc. ("SK"), tb.e tenant under a lease with
           Seller dated April 1, 2008 (the "SK Lease"), that section 18.5 of the SK Lease (or any
           other provision of the SK Lease rela1ed to parking has been violated due to the failw·e to
           provide exclusivity rights of SK in thirty (30) parking spaces in the Garage, and/or (b)
           any assertion that the Property violates applicable laws, codes or ordinances regarding the
           provision of parking spaces, and/or (c) the failure to complete the improvements
           described in the preceding sentence prmnptly following the close of escrow for the sale of
           the Property. Such indemnity shall, at Buyer's request, be further set forth in an
           instrument that is secured by a deed of trUSt on Seller's remaining properties comprising
           the shopping center and adjacent properties of which the Property is a part (which will
           record on the closing date), and in such ,event Seller shall cause its secured lender to
           provide a non-disturbance agreement regarding said deed of trust, in form and content
           reasonably acceptable to Buyer, as a closing condition in favor of Buyer (which 'viii be
           deemed added ro the closing conditions set forth in paragraph 35 of the Agreement). The
           foregoing provisions shall survive the close of escrow.

        4. Seller shall immediately comply with all of the covenants and conditions applicable to
           Seller that are contained in that certain letter from Buyer to KriStina Kulczycki, a copy of
           which is attached heretO as Exhibit "B" and by this reference incorporated herein.

        5. Upon the closing, Seller shall execute and deliver ro Buyer an indemnity agreement in
           form and content designated by Buyer which will protect Buyer from damages and

                                                     2
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 332
                                                62
                            Exhibit 1 Page 25 of 43of
                                                    of120
                                                       420



            claims that arise in the event that Bllyer is unable to procure from Los Angeles Collnty a
            parking permit for the Property pursuant to ftle no. RPKP 201300005 (R10J3-01662).
            Such indemnity agreement shall be secured by a deed of trust on Seller's remaining
            property that is in the vicinity of and/or adjacent to the Property. Seller shall procure the
            wrinen consent to said deed of trust from i1S lender on such otb.er property, in fom1 and
            content acceptable to Buyer. The said indemnity agreement and deed of ll"liS1 will
            terminate if and when such parking permit is issued on terms and conditions acceptable to
            Buyer.

        6. Seller shall use its best efforts to procure such documcn1S and con.sen1S as may be needed
           in order to waive the condition set fonh in paragraph 40(a) of the Agreement.

        7. Tl1e scheduled closing date is hereby moved to December J9, 2014, provided, however,
           that if all of the conditions in tavor of Buyer have not been fully satisfied by said date,
            Buyer shall have the right to extend said date to January 15, 2015.

        8. The Purchase Price is hereby amended to be $15,225,000.00.

        9. This Fifth Amendment shall be governed by and construed in accordance with the laws of
            the State of California.

        10. All righ1S and obligations of the parties hereunder shall be binding upon and inure to the
            benefit of the parties and the successors and assigns of each such party.

        I 1. This Fifth Amendment may be executed in any nllffiber of counterparts, each of which
             shall be effective only upon delivery arnd thereafter shall be deemed an original. and all of
             which. shall be taken to be one and the same instrument, for the same effect as if all
             parties hereto had signed the same sign.ature page. In the event of any conflict between
             the provisions of the Agreement and the provisions of this Fiftb Amendment, the
             provisions of this Fifth Amendment shall con1r0l.

            lN WllNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
     the day and y ' ftrst ~ve written.


              f!/j             "~--
     Geor~ Garikian, Trustee of the George
     Oarikian Living Trust


     ALTADENA UNCOLN CROSSING, LLC,
     a Delaware linllted liab· ·ry company




                                                      3
    Case 2:17-bk-14276-BB
    Case 2:17-bk-14276-BB Doc
                          Doc 369-1
                              1094 Filed
                              1120    Filed 08/12/20
                                            07/01/20
                                            01/25/18 Entered
                                                       Entered 08/12/20
                                                               07/01/20
                                                               01/25/18 17:29:04
                                                                        13:30:29
                                                                        17:07:16 Desc
                                                                                 Desc

-                         Main
                           MainDocument
                                Document      Page
                                              Page 333
                                                    63
                                Exhibit 1 Page 26 of 43of
                                                        of120
                                                           420




                                        EXHJBIT"A"
                                          J..QI.i




                                              4



1
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 334
                                                64
                            Exhibit 1 Page 27 of 43of
                                                    of120
                                                       420




                                                    EXHIBJT"B"




     October 30, 2014

     Ms. Kristina Kulczycki
     Regional Planning Assisrant ll
     Zoning Permits Easr
     Department of Regional Phmning
     320 West Temple S~reet, 13111 floor
     Los Angeles, CA 90012

     Re: Lincoln Crossjn2 Parking

     Dear Ms. Kulczycki:

     This letter sets forth the anticipated sm•crure of Ole resolution of the potential parking issues in
     relation to Ole referenced property, and the requested termination of the covenant and agreement
     made by Altadena Lincoln Crossing, LLC ("ALC'') for the benefit ofthc County of Los Angeles,
     which is dated December 7, 2006 and was recorded in the Official Records of Los Angeles County as
     Instrument No. XX-XXXXXXX (the "Restrictive Instrument"), as follows:

     1. As you know, The George Oarikian Living Trust ("Buyer") is under contract to purcha..<e the
     "Market Quadnmt" portion of the Lincoln Crossing shopping center project, which portion has a
     common street address of2230-2268 Lincoln Ave., Altadena, CA (the «subject Property"}, from
     ALC. ALC will continue to own the "Fimess Quadrant" portion of the Lincoln Crossing project.
     ALC has agreed to allow Buyer to take over and continue with the existing parking permit case
     RPKP 201300005 QUOI3-01662), witb the application being amended to have the Buyer's name.

     2.     ALC will provide travel information kiosks and displays situated in common areas and
     work with project site tenants to produce and distribute alternative travel mode and ddeshare
     opportunities information to employees. Said kiosks and displays shall contain no advertisements
     or be located in such a way that it would take from th!l current lancl.~capin8 and parking space.

     3.      We anticipate that prior to the Restrictive Instrument being terminated and removed as a mau..r
     of record affecting title 10 the Subject Property, the parking areas ofthe Market Quadrant will
     be restriped by ALC to ensure that all spaces are of the correct dimensions and meet code. lf ALC
     fails to complete the restriping by the time that the sale escrow for the Subject Property closes, Buyer
     will complete the restriping project.

     4.    To ameliorste any shortage in onsite parking for the Subject Property, Buyer and ALC have
     agreed to enter into a 99 year lease to provide up to thirty (30) parking spaces in the parking strUCture

                                                        5
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 335
                                                65
                            Exhibit 1 Page 28 of 43of
                                                    of120
                                                       420



     located at 376 Acacia Street which is owned by ALC; a draft oftbat lease is attached hereto as
     Exhibit uA". Buyer and ALC have agreed that a short form memorandum of the parking lease will
     be recorded. ALC will cause its lender to provide a non-disturbance agreement with regard to !he
     parning lease so that even a foreclosure oftbe deed of trust which encumbers the land on which the
     parking structure is built will not te~minale the lease.

     S.     ALC has agreed to withdraw its requeSt for the Conditional Use Perm it and Parking Permit for
     lot 5 of the Lincoln Crossing project (R201 3-0J660 (RPKJ> 201300006} and RCUP-201300082).
     ALC shall submit an official letter requesting the withdrawal with seven (7) business days following
     the execution of this agreemenL

     6. ALC bas agreed to file a Revised Exhibit "A" application (R2004-0402 and RCUP 2007-{)0 J 15
     and parl<ing permit case RPKP 20060001 1) to update the current layout of the Fitness Quadrant site,
     to update the parking table, and to identifY the bike parking for the reduction in necessary parking
     spaces. In addition the necessary bike parking will be installed in the Fitness and Market Quadrants
     per code. ALC has also agreed to not use the parking StrUcture in relation to the development and/or
     operation of lot 5 of the Lincoln Crossing project, and that parking will be provided on said lot 5 for
     aU future improvements on that lot. Th e revised exhibit "A" shall be submitted with in seven (7)
     business days follo\\~ng the execution of this agreement_ Buyer needs wrinen confirmation from the
     county that the foregoing matters are approved.

     7. ALC has agreed that the parking spaces for the Market Quadrant in the parking Structure will be
     clearly identified and parking in these spaces will be restricted to Market Quadrant employees.

     8. Attached hereto as Exhibit "B" is an analysis of the available parking usage at the Lincoln
     Crossing project.

     9. We will not be able to obtain a loan and close the purchase of the Subject Property unless the
     Restrictive Instrument is terminated and removed. Accordingly, it is critical thai the County asree to
     renninate and remove the Restrictive Instrument as a matter of record concurrently with the closing
     of Buyer's purcha~c of the Subject Property, the .recordation of the memorandum of the 99 year
     lease, and upon inspecting the restriped parking to determine that it matches the approved site plan
     and that the new bike parking meers code.

     10. Time is of the essence in this transaction and we would like to close the transaction by the end
     ofNovember. Prior to Buyer spend ing addi tional funds in connection with its loan commibnent,
     Buyer would like the County to review and approve this term sheet and enter into an agreement
     incorporating the above matters.

                  e with any questions regarding the foregoing. Thank you.
                                       '




     Agreed, acknowledged and confumed.


                                                       6
    Case 2:17-bk-14276-BB
    Case 2:17-bk-14276-BB Doc
                          Doc 369-1
                              1094 Filed
                              1120    Filed 08/12/20
                                            07/01/20
                                            01/25/18 Entered
                                                       Entered 08/12/20
                                                               07/01/20
                                                               01/25/18 17:29:04
                                                                        13:30:29
                                                                        17:07:16 Desc
                                                                                 Desc
                          Main
                           MainDocument
                                Document      Page
                                              Page 336
                                                    66
                                Exhibit 1 Page 29 of 43of
                                                        of120
                                                           420



         Altadena Lincoln Crossing, LLC

         By:
         hs: _ _ _




                                             7

j
    Case 2:17-bk-14276-BB
    Case 2:17-bk-14276-BB Doc
                          Doc 369-1
                              1094 Filed
                              1120    Filed 08/12/20
                                            07/01/20
                                            01/25/18 Entered
                                                       Entered 08/12/20
                                                               07/01/20
                                                               01/25/18 17:29:04
                                                                        13:30:29
                                                                        17:07:16 Desc
                                                                                 Desc
                          Main
                           MainDocument
                                Document      Page
                                              Page 337
                                                    67
                                Exhibit 1 Page 30 of 43of
                                                        of120
                                                           420



                                        EXHIBTT "A"
                                      PARKING LEASE




l
!

                                            8



i
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 338
                                                68
                            Exhibit 1 Page 31 of 43of
                                                    of120
                                                       420



                                                 EXHIBIT "B"
                                  PARKING AVAILABILITY ANALYSIS

     As currently developed, the Fitness Quadrant site has 182 pru:king spaces required for the gym (based
     on an occupancy load determination of 545), !he 9 existing !-bedroom apartment units require 14
     parki ng spaces, the retail spaces take up 8,422 square feet and require 34 puking spaces, and the
     Subway resuummt has an occupancy load delennination of30 wh ich would require 10 parking
     spaces. The total number of required parking based on the current uses of the Fi tness Quadrant site is
     240 spaces. Following is the breakdown :

     Fitness Quadrant parking calculations

     Current uses on the site:

     24-Hour Fimess Gym                           545 OL/3 ~             182

     9 Exisring 1-BR apartment units              (9 X 1.5 2 ]3.5)       14

     Retail (Bldg 3)                              8,422/250=              34

     Subway                                       30 OL / 3c             10



     Total                                                               240 spaces required

                                                                         244 spaces are provided

     Therefore, there are 4 available parking spaces that could be utiliud by the Market Quadrant if
     authorized through a parking penni!.

     lf section 22.52.1081 is applied (which allows fo:r a 5% reduction in parkjng if bike parlcing is
     provided above the amount that is required by the code), then that would reduce the number of
     required parking spaces by 12. Therefore, only 228 spaces would be required and the Fimess
     Quadrant would have 16 additional spaces that could be u.sed by the Market Quadrant.

     If the Market Quadrant also applies the 5% bike parking reduction, then the required parking will be
     reduced by 9 spaces (from 187 to !78 required spaces ... 162 spaces are provided). Therefore, th e
     Ma rket Qua dra nt would only be missing 16 spnces.




                                                        9
                                                                                                                                                                                                                                                           ..
                                                            Case 2:17-bk-14276-BB
                                                            Case 2:17-bk-14276-BB Doc
                                                                                  Doc 369-1
                                                                                  Main
                                                                                      1094 Filed
                                                                                      1120    Filed 08/12/20
                                                                                   MainDocument
                                                                                        Document
                                                                                                    07/01/20
                                                                                                      Page
                                                                                                      Page 339
                                                                                                            69
                                                                                        Exhibit 1 Page 32 of 43of
                                                                                                                 --------
                                                                                                    01/25/18 Entered
                                                                                                               Entered 08/12/20
                                                                                                                of120
                                                                                                                   420
                                                                                                                       07/01/20
                                                                                                                       01/25/18 17:29:04
                                                                                                                                13:30:29
                                                                                                                                17:07:16 Desc
                                                                                                                                         Desc



•••••• ••• ••••••••


  5827                              ....
                      ,, ,,,,, ,, ,,,., ,, ,.~··•·O••••••••--••••••••·••••••OO•••«



                                    502MIC. tD
                                                                                     ··· -·••-' ••··- - - '''''''''''""''''''"" ....,, ,,,,, ..,,,,,,,, ,,,.,,,uoo,.....ooo.;...,.,,._,, . •••• ooo-•••"'' ._ ,, , _.,. , _,.,,.,,,.,,. • •••• ·••,




                                                                                                            ..                                                                                                                                              ''
                                                  LuO.l


                                                                       ---···-··
                                                                       ··1· ....
                                                                          ~--                                                                                                                                                   .sr•
                                                                        . I
                                                                           ,- --
                                                                           I
                                                                                                                 S ACACIA
                                                                                                                      ... sfsc RiB~                       <.R'S
                                                                                                                                                                  I . ....         IW
                                                                                                                                                                                                .. ,.,.: .;            ·~              "
                                                                                                                                                                                                                                'n; f'\CT                   ;l
                                                                           ~-                           ~             6
                                                                                                                                   ~
                                                                                                                                                                                                                   @~
                                                                                                                                                                  ~ 10 a,
                                                                                                                                                                                                          I
                                                                                                                                       '
                                                                                                                                                                                                                   :ul
                                                                                                                                                                                                                   . : ~® ~ 1~~
                                                                                                                               •
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                            ~t2                        :,5
                                                                                                                                                 ~8 ~9
                                                                                                                                                                   @) '@) •
                                                                                                                                       1~7                                                            ;:13
                                                                                                        i             5
                                                                                                                                                          ...             B                                                            ®
                                                                                                                                                                                                                                      .,,.,
                                                                                                                                     ,, •
                                                                          PG                                                       3         '
                                                                          11                                                        .@                            "'"'"'         lltOI W'
                                                                                                                                                                                            "''"' ~..!: !!-~-; e7C'              s~               PG
                                                                                                                      •                                                                                           ~ @Q
                                                                                                                                                                                                                    """                           ..!.L.
                                                                                                                                 . ....                                                .                      .        .               .,
                                                                                                        •'us          3                              "'     ~-
                                                                                                                                                                   ,...                           .
                                                                     -~                                                        -       \
                                                                                                                                                 22
                                                                                                                                                           I ~.




                                                                                                                                                                                                          e
                                                                                                                                                                                                                                       ,9z
                                                                                                        ~t·
                                                                                                            - - - - - .. ..
                                                                                                          2                        R!                                             a®  ®                                @        ®      @
                                                                                                                                                           roo    ~ 35
                                                                                                                      *'
                                                                                                                                                 4
                                                                                                                                           38        37'                           34 3:1                     32       31       30      29!
                                                                                                       I '

                                                                                                                  i
                                                                                                                           •

                                                                                                                           '
                                                                                                                                           ~

                                                                                                                                       JiloO.W
                                                                                                                                                                   .........
                                                                                                                                                                   __l         _!_ .
                                                                                                                                                                                                          """ ""'               """ ""
                                                                                                                                                                                                                                            :l
                                                                                                       •              Wooosu~.,   " . " .. ~~
                                                                                                                             " ., .''""~J(W .                                               "         "            •        •                 •
                                                                                                                                                                                                                                 RDI




                                                                                                       ~ I I I I ~~~ I I I I I I I
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 340
                                                70
                            Exhibit 1 Page 33 of 43of
                                                    of120
                                                       420




                              EXHIBIT “C”




                                       24
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 341
                                                71
                            Exhibit 1 Page 34 of 43of
                                                    of120
                                                       420



                                 JOINT ESCROW INSTRUCTIONS
        These Joint Escrow Instructions are made and entered into as of January 17, 2018 by and
 between, George Garikian as Trustee of the George Garikian Living Trust (“Garikian”), on the
 one hand, and ALTADENA LINCOLN CROSSING, LLC (“ALC”), on the other, pursuant to that
 certain Settlement Agreement of even date (the “Settlement Agreement”) by and between the
 foregoing parties (the “Parties”), and, if necessary, shall append, or be appended to, any Standard
 Escrow Instructions that may be required by First American Title Co. Of Los Angels [OR
 ALTERNATE SELECTED BY THE PARTIES] (the “Escrow Agent”) in connection with the
 Settlement Agreement and Escrow Account #:____________ (the “Escrow”).

       The Escrow Agent is instructed as follows:

       I.          Documents To Be Deposited Into Escrow

        Following complete execution of the Settlement Agreement, but not later than February 28,
        2018, the following documents (all as defined in the Settlement Agreement) shall be deposited
        into Escrow:
            (1)     These Instructions, fully executed by the Parties and/or their respective attorneys
                    of record;
            (2)     Execution version of the Settlement Agreement;
            (3)     Execution version of the Modification Agreement;
            (4)     The entered Approval Order ;
            (5)     Entered Order(s) of the Court approving ALC’s assumptions of the Parking
                    Structure Leases;
            (6)     The entered Order of the Court confirming ALC’s Plan, which shall have been
                    amended in accordance with the Settlement Agreement;
            (7)     Issued permit(s) by the County of Los Angeles granting without conditions the
                    Parking Permit Application;
            (8)     Unfiled Amended Garikian Indemnity Proof of Claim;
            (9)     Written confirmation and photographs establishing that the Lot 5 Improvements
                    have been completed;
            (9)     Request for Reconveyance of the Deed of Trust in recordable form.

       II.         The Closing

             (A)      “Closing” shall occur upon the occurrence of each and all of the following:

                      (1)    Entry of the Approval Order as a final order of the Court and deposit of the
                             Approval Order into Escrow;
                      (2)    Entry of an order of the Court granting a motion seeking approval for ALC
                             to assume the 16-Space Parking Lease and the Amended 14-Space Parking
                             Lease or of an order confirming ALC’s Plan which provides for the
                             assumption of such leases under applicable authority, and deposit into
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 342
                                                72
                            Exhibit 1 Page 35 of 43of
                                                    of120
                                                       420



                              Escrow of an order granting approval for the assumption of such leases;
                       (3)    Deposit into Escrow of documentary and photographic evidence that the Lot
                              5 Improvements have been completed in accordance with one or more
                              issued permits and the Approval Order – with a “Receipt Acknowledged”
                              sign-off by or on behalf of Garikian;
                       (4)    Issuance by the County of the Parking Permit in accordance with the
                              Parking Permit Application and deposit into Escrow of duplicate certified
                              copies of such permit;
                       (5)    Deposit into Escrow of the Amended Indemnity Proof of claim showing
                              confirmation of filing:
                       (6)    Deposit into Escrow of duplicate originals of the Modification Agreement,
                              signed by each of the Parties.

              (B)      Upon Closing, the following shall be delivered to the respective Parties:

                       To Garikian:
                       (1)    A duplicate original of the Settlement Agreement, bearing an original
                              signature on behalf of ALC;
                       (2)    A duplicate original of the Modification Agreement, bearing an original
                              signature thereon on behalf of ALC;
                       (3)    A copy of the items described in Paragraph 1(A)(3) above as evidence of
                              completion of the Lot 5 Improvements;
                       (4)    A duplicate certified copy of the (issued) Parking Permit

                       To ALC
                       (1)   A duplicate original of the Settlement Agreement, bearing an original
                             signature on behalf of Garikian;
                       (2)   A duplicate original of the Modification Agreement, bearing an original
                             signature thereon on behalf of Garikian;
                       (2)   The (recordable) Request for Reconveyance;
                       (3)   ECF confirmation or other Proof of the filing with the Court of the
                             Withdrawal of the Lease Rejection Proof of Claim;
                       (4)   ECF confirmation or other proof of the filing with the Court of the
                             Amended Indemnity Proof of Claim;
                       (5)   A duplicate certified copy of the (issued) Parking Permit

       III.         Event of Non-Closing

      1.      In the event Closing does not occur on or before May 31, 2018 (the “Closing Deadline”),
              or by any further extension(s) of the Closing Deadline agreed upon by the Parties in writing,
              the Settlement Agreement shall be deemed terminated, and without further force or effect.
              In such event, upon written notice of such termination to the Escrow Agent, the Escrow
              Agent shall return all items deposited into Escrow by Garikian to Garikian, and all items
              deposited into Escrow by ALC to ALC.
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 343
                                                73
                            Exhibit 1 Page 36 of 43of
                                                    of120
                                                       420



      IV. Notices

      2.   The following are the Parties’ respective addresses/contact information for notice/delivery
           purposes under these Escrow Instructions:

           To ALC:

           c/o Gregory M. Salvato, Esq.
           Gsalvato@Salvatolawoffices.com

           SALVATO LAW OFFICES
           355 So. Grand Avenue, Suite 2450
           Los Angeles, CA 90071-9500
           Telephone: (213) 484-8400
           Facsimile: (213) 402-3778


           To Garikian:

           c/o Daniel I. Barness, Esq.
           Daniel@BarnessLaw.com

           BARNESS & BARNESS LLP
           11377 W. Olympic Blvd., 2nd Floor
           Los Angeles, CA 90064
           Telephone: (310) 594-3011
           Facsimile: (310) 473-8700




      Altadena Lincoln Crossing, LLC, Debtor                 The George Garikian Living Trust
      in Possession
                                                             _____________________________
      _____________________________                          By: George Garikian, Trustee
      By: Gregory Galetly, Managing
          Member

                                                             Approved as to Form and Content
      Approved as to Form and Content
                                                             Barness & Barness LLP
                                                             Attorneys for The George Garikian
      Salvato Law Offices
                                                             Living Trust
      Attorneys for Debtor in Possession

                                                             By:_____________________________
      By:_____________________________
                                                             Daniel I. Barness, Esq.
      Gregory M. Salvato, Esq.
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 344
                                                74
                            Exhibit 1 Page 37 of 43of
                                                    of120
                                                       420




                              EXHIBIT “D”




                                       25
           Case 2:17-bk-14276-BB
          Case      2:17-bk-14276-BB Doc         Doc 369-1
                                                     1094 Filed
                                                     1120    Filed 08/12/20
                                                                   07/01/20
                                                                   01/25/18 Entered
                                                                              Entered 08/12/20
                                                                                      07/01/20
                                                                                      01/25/18 17:29:04
                                                                                               13:30:29
                                                                                               17:07:16 Desc
                                                                                                        Desc
  Fill in this information to identify the case: Main
                                                  MainDocument
                                                       Document      Page
                                                                     Page 345
                                                                           75
                                                       Exhibit 1 Page 38 of 43of
                                                                               of120
                                                                                  420

  Debtor 1              ALTADENA LINCOLN CROSSING LLC
                        __________________________________________________________________


  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

                                                Central District Of California
  United States Bankruptcy Court for the: _______________________________________

  Case number            2:17-bk-14276 BB
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                     04 /16

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?                          The George Garikian Family Trust
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                      
                                      X
                                          No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________


3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      The George Garikian Family Trust
                                      ______________________________________________________                      The George Garikian Family Trust
                                                                                                                  _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     c/o Barness & Barness LLP, 11377 W. Olympic Blvd.
                                      ________________________________________________________                    c/o Barness & Barness LLP, 11377 W. Olympic Blvd.
                                                                                                                  _______________________________________________________
                                      Number       Street                                                         Number       Street

                                      Los Angeles              CA                 90064
                                      ________________________________________________________                    Los Angeles             CA                90064
                                                                                                                  _______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone     (310) 594-3011
                                                        ________________________                                  Contact phone   (310) 594-3011
                                                                                                                                  ________________________

                                      Contact email     ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend               No
   one already filed?
                                      x Yes.                                                                                                          08/08/17D
                                                                                                     10
                                                Claim number on court claims registry (if known) ____________                           Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              X   No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




   Official Form 410                                                            Proof of Claim                                                             page 1
           Case 2:17-bk-14276-BB
           Case 2:17-bk-14276-BB Doc
                                 Doc 369-1
                                     1094 Filed
                                     1120    Filed 08/12/20
                                                   07/01/20
                                                   01/25/18 Entered
                                                              Entered 08/12/20
                                                                      07/01/20
                                                                      01/25/18 17:29:04
                                                                               13:30:29
                                                                               17:07:16 Desc
                                                                                        Desc
                                 Main
                                  MainDocument
                                       Document      Page
                                                     Page 346
                                                           76
                                       Exhibit 1 Page 39 of 43of
                                                               of120
                                                                  420

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         S
   you use to identify the                                                                                                         __ ____        _ ____
   debtor?



7. How much is the claim?
                                  Unknown, but not to                        Does this amount include interest or other charges?
                                                                             X No
                                  exceed $60,000                              Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                  Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                  Limit disclosing information that is entitled to privacy, such as healthcare information.

                                      Indemnity Agreement secured by 2230-2260 Lincoln Ave., Altadena, California
                                  ______________________________________________________________________________



9. Is all or part of the claim     No
   secured?                       X Yes. The claim is secured by a lien on property.
                                  
                                            Nature of property:
                                           X   Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of
                                           Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                             Motor vehicle
                                             Other. Describe:             _____________________________________________________________


                                            Basis for perfection: Deed of Trust - Recorded against real property
                                            ____________________________________________________________
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)



                                            Value of property:                            $ 20,000,000
                                            Amount of the claim that is secured:         $60,000 *

                                            Amount of the claim that is unsecured: $_0_________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)
                                                 * Unknown but not to exceed $60,000

                                            Amount necessary to cure any default as of the date of the petition:              $____________________



                                            Annual Interest Rate (when case was filed)_______%
                                               Fixed
                                               Variable



10. Is this claim based on a      X   No
    lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition.                 $____________________


11. Is this claim subject to a    X   No
    right of setoff?
                                   Yes. Identify the property: ___________________________________________________________________

12. Is all or part of the claim    No
    entitled to priority under    x Yes. Check all that apply:
    11 U.S.C. § 507(a)?                                                                                                              Amount entitled to priority


 Official Form 410                                                    Proof of Claim                                                         page 2
        Case 2:17-bk-14276-BB
        Case 2:17-bk-14276-BB Doc
                              Doc 369-1
                                  1094 Filed
                                  1120    Filed 08/12/20
                                                07/01/20
                                                01/25/18 Entered
                                                           Entered 08/12/20
                                                                   07/01/20
                                                                   01/25/18 17:29:04
                                                                            13:30:29
                                                                            17:07:16 Desc
                                                                                     Desc
                              Main
                               MainDocument
                                    Document      Page
                                                  Page 347
                                                        77
                                    Exhibit 1 Page 40 of 43of
                                                            of120
                                                               420

  A claim may be partly                  Domestic support obligations (including alimony and child support) under
                                          11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                         $____________________
  priority and partly
  nonpriority. For example,
  in some categories, the                Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
                                          personal, family, or household use. 11 U.S.C. § 507(a)(7).                                                     $____________________
  law limits the amount
  entitled to priority.
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                          bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                              $____________________
                                          11 U.S.C. § 507(a)(4).
                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                          $____________________

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                              $____________________

                                      X
                                                                                           2 that applies.
                                          Other. Specify subsection of 11 U.S.C. § 507(a)(_____)                                                         $ 60,000    _________

                                      * Amounts are subject to adjustment on 4/1/16 and every 3 years after that for cases begun on or after the date of adjustment.



Part 3:    Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                    I am the creditor.
FRBP 9011(b).                 
                              X   I am the creditor’s attorney or authorized agent.
If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
to establish local rules
specifying what a signature
is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                             amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000,        and correct.
imprisoned for up to 5
years, or both.
18 U.S.C. §§ 152, 157 and    I declare under penalty of perjury that the foregoing is true and correct.
3571.
                             Executed on date _________________
                                                       MM / DD       /   YYYY




                              ________________________________________________________________________
                                         /s/ Daniel I. Barness
                                      Signature


                              Print the name of the person who is completing and signing this claim:


                              Name                   Daniel I. Barness
                                                     _______________________________________________________________________________________________
                                                     First name                                 Middle name                                  Last name


                              Title                  Attorneys for The George Garikian Family Trust
                                                     _______________________________________________________________________________________________

                              Company                 Barness & Barness LLP
                                                     _______________________________________________________________________________________________
                                                     Identify the corporate servicer as the company if the authorized agent is a servicer.



                              Address                c/o Barness & Barness LLP, 11377 W. Olympic Blvd.
                                                     _______________________________________________________________________________________________
                                                     Number               Street

                                                     Los Angeles                                 CA                90064
                                                     _______________________________________________________________________________________________
                                                     City                                                                   State            ZIP Code

                              Contact phone           (310) 594-3011
                                                     _____________________________                                          Email            ____________________________________




Official Form 410                                                          Proof of Claim                                                                       page 3
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 348
                                                78
                            Exhibit 1 Page 41 of 43of
                                                    of120
                                                       420




                              EXHIBIT “E”




                                       26
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 349
                                                79
                            Exhibit 1 Page 42 of 43of
                                                    of120
                                                       420




                       AMENDMENT TO PARKING SPACE LEASE
                           DATED AS OF JANUARY 8, 2015

 .
 This Amendment is made as of January 7, 2018 by and between ALTAENA LINCOLN
 CROSSING, LLC, a Delaware Limited Liability Company (“ALC”/“Landlord”), on the one
 hand, and George Garikian as Trustee of the George Garikian Living Trust (“Garikian”)
 /“Tenant”), on the other hand (collectively, the “Parties”), and modifies the PARKING SPACE
 LEASE dated as of January 8, 2015, (the "14-Space Lease") as to which a Memorandum of
 Lease, bearing Recording No.20150054311 is of record with the Los Angeles County Recorder’s
 Office. This Amendment is made pursuant to the Settlement Agreement of even date between
 the Parties and in accordance with paragraph 24(l)of the 14-Space Lease.

 Paragraph 3 of the 14-Space Lease is hereby modified as follows:

 "3. Term. The term of this lease (the "Term") shall begin on January 8, 2015 (the "Effective
 Date”), and shall expire up the earlier of: (1) termination of that certain Shopping Center Lease
 by and between ALC and B&V Enterprises, Inc. dated April 1, 2008 and/or (2) Ninety-nine (99)
 years from the Effective Date.”

 Except as modified by the foregoing, the 14-Space Lease shall in all other respects remain
 unmodified, and in full force and effect. Further, and for the sake of clarification, this
 Amendment shall modify and apply only to the 14-Space Lease, and not the separate lease
 agreement between the Parties entitled: “Parking Space and Trash Enclosure Lease ” dated as of
 January 8, 2015.

 So Agreed.

 Altadena Lincoln Crossing, LLC, Landlord            Approved as to Form and Content
                                                     Salvato Law Offices
                                                     Attorneys for Landlord
 By: __________________________
                                                     By:_____________________________
 Gregory Galletly, Managing Member,
                                                     Gregory M. Salvato, Esq.
Case 2:17-bk-14276-BB
Case 2:17-bk-14276-BB Doc
                      Doc 369-1
                          1094 Filed
                          1120    Filed 08/12/20
                                        07/01/20
                                        01/25/18 Entered
                                                   Entered 08/12/20
                                                           07/01/20
                                                           01/25/18 17:29:04
                                                                    13:30:29
                                                                    17:07:16 Desc
                                                                             Desc
                      Main
                       MainDocument
                            Document      Page
                                          Page 350
                                                80
                            Exhibit 1 Page 43 of 43of
                                                    of120
                                                       420



 The George Garikian Living Trust, Lessee   Approved as to Form and Content

                                            Barness & Barness LLP
                                            Attorneys for The George Garikian Living
                                            Trust
 By:________________________                By:_____________________________
    George Garikian, Trustee                Daniel I. Barness, Esq.



 .
          Case 2:17-bk-14276-BB
          Case 2:17-bk-14276-BB Doc
                                Doc 369-2
                                    1094 Filed
                                    1120     Filed 08/12/20
                                                   07/01/20
                                                   01/25/18 Entered
                                                              Entered 08/12/20
                                                                      07/01/20
                                                                      01/25/18 17:29:04
                                                                               13:30:29
                                                                               17:07:16 Desc
                                                                                        Desc
                                Main
                                 MainDocument
                                      Document       Page
                                                     Page 351
                                                           81 of
                                                               of
                                    Proof of Service Page 1 of 2 120
                                                                  420

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

           Salvato Law Offices, 355 South Grand Avenue Suite 2450, Los Angeles, CA 90071-9500

A true and correct copy of the foregoing document entitled (specify):

     1. Notice of Motion for Order to: Approve Compromise between Debtor Altadena Lincoln Crossing, LLC and
        George Garikian as Trustee of the George Garikian Living Trust; Modify Cash Collateral Order to Approve
        $50,000 Expenditure Required by Compromise; Memorandum of Points and Authorities; Declaration of
        Greg Galletly in Support; and

     2.    Motion for Order to: Approve Compromise between Debtor Altadena Lincoln Crossing, LLC and George
           Garikian as Trustee of the George Garikian Living Trust; Modify Cash Collateral Order to Approve $50,000
           Expenditure Required by Compromise; Memorandum of Points and Authorities; Declaration of Greg
           Galletly in Support; and

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/25/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     •     Daniel I Barness daniel@barnesslaw.com
     •     Anastasia E Bessey anastasia.bessey@kralikjacobs.com, rina.ross@kralikjacobs.com,aeblaw@gmail.com
     •     Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
     •     J Scott Bovitz bovitz@bovitz-spitzer.com
     •     Peter W Bowie peter.bowie@dinsmore.com, caron.burke@dinsmore.com
     •     Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
     •     Lois Jacobs    lois.jacobs@kralikjacobs.com
     •     Lisa Lenherr ll@tiemlaw.com, sml@tiemlaw.com
     •     Ron Maroko ron.maroko@usdoj.gov
     •     Gregory M Salvato gsalvato@salvatolawoffices.com,
           calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
     •     James A Tiemstra jat@tiemlaw.com, sml@tiemlaw.com
     •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)       , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

//
//
//
//
//
//
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 2:17-bk-14276-BB
      Case 2:17-bk-14276-BB Doc
                            Doc 369-2
                                1094 Filed
                                1120     Filed 08/12/20
                                               07/01/20
                                               01/25/18 Entered
                                                          Entered 08/12/20
                                                                  07/01/20
                                                                  01/25/18 17:29:04
                                                                           13:30:29
                                                                           17:07:16 Desc
                                                                                    Desc
                            Main
                             MainDocument
                                  Document       Page
                                                 Page 352
                                                       82 of
                                                           of
                                Proof of Service Page 2 of 2 120
                                                              420

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 1/25/2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
        Overnight
        Honorable Sheri Bluebond
        United States Bankruptcy Court
        255 E. Temple Street, Suite 1534
        Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/25/2018                Lynnette Garrett                                                      /s/ Lynnette Garrett
 Date                         Printed Name                                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-14276-BB   Doc 1120
                            1094 Filed 08/12/20
                                       07/01/20 Entered 08/12/20
                                                         07/01/20 17:29:04
                                                                  13:30:29   Desc
                        Main
                         MainDocument
                             Document Page
                                         Page353
                                               83 of
                                                  of120
                                                     420




                        EXHIBIT "2"
Case 2:17-bk-14276-BB      Doc 1120
                               1022 Filed 08/12/20
                               1094       01/15/20 Entered 08/12/20
                                          07/01/20          01/15/20 17:29:04
                                                            07/01/20 19:55:33
                                                                     13:30:29     Desc
                           Main
                            Main
                             Main
                                Document
                                 Document
                                  Document Page
                                            Page
                                              Page
                                                 354
                                                  84
                                                   1 of
                                                     of22
                                                        120
                                                        420


 1   Daniel I. Barness
      SBN 104203, Daniel@BarnessLaw.com
 2   BARNESS & BARNESS LLP
     13636 Ventura Blvd.
 3   Los Angeles, CA 91423
     Telephone: (310) 594-3011
 4   Facsimile: (818) 906-2638
 5   Attorneys for The George Garikian Living Trust, Creditor
 6                       UNITED STATES BANKRUPTCY COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
                               LOS ANGELES DIVISION
                                                      Case No. 2:17-bk-14276 BB
 9                                  )
10 In re
                                    )                 Chapter 11
                                    )
11 ALTADENA LINCOLN CROSSING,
                                    )                 OPPOSITION BY THE GEORGE
                                    )                 GARIKIAN LIVING TRUST TO
12
   LLC,                             )                 "MOTION TO APPROVE
                                    )                 AGREEMENT WITH EAST WEST
13
                                    )                 BANK FOR: (1) SETTLEMENT OF
             Debtor.                )                 STATE COURT ACTION; (2)
14
                                    )                 RELIEF FROM STAY; AND
                                    )                 (3) DISMISSAL OF NINTH CIRCUIT
15
                                    )                 APPEAL"; DECLARATION OF
                                    )                 DANIEL I. BARNESS
16
                                    )
                                    )                 [REQUEST FOR JUDICIAL NOTICE
17
   ________________________________ )                 FILED CONCURRENTLY]
                                                      DATE:     January 29, 2020
18                                                    TIME:     10:00 A.M.
                                                      CRTRM:    1539
19                                                              255 E. Temple Street
                                                                Los Angeles, CA 90012
20
21
22
23
24
25
26
27
28
                                                                                         1
Case 2:17-bk-14276-BB             Doc 1120
                                      1022 Filed 08/12/20
                                      1094       01/15/20 Entered 08/12/20
                                                 07/01/20          01/15/20 17:29:04
                                                                   07/01/20 19:55:33
                                                                            13:30:29                                           Desc
                                  Main
                                   Main
                                    Main
                                       Document
                                        Document
                                         Document Page
                                                   Page
                                                     Page
                                                        355
                                                         85
                                                          2 of
                                                            of22
                                                               120
                                                               420


 1                                                TABLE OF CONTENTS
 2
 3
     I.               INTRODUCTION
 4
     II.              STATEMENT OF FACTS
 5
     III.             DISCUSSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 6
                      A. Applicable Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 7   .
 8                    B. Applicable Authorities Do Not Support the Trustee's Motion . . . . . . . . . . . . . . . 10
 9                    1.        The Garikian Settlement Agreement is binding upon the Trustee and the
                                Estate . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
10
                      2.        The Motion Invites Harm to Garikian, the Estate and Successors . . . . . . . . 10
11
                                           a.    Harm to Garikian . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
12                                         b. Harm to Estate and/or Successor Owner . . . . . . . . . . . . . . . 11
13                    3.        The Motion is Ineffectual as a Request to Set Aside the Garikian Settlement
                                Order . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
14
15 IV.      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
16                    DECLARATION OF DANIEL I. BARNESS . . . . . . . . . . . . . . . . . . . . . . . . 14
17
18
19
20
21
22
23
24
25
26
27
28



                                                                        i
Case 2:17-bk-14276-BB                      Doc 1120
                                               1022 Filed 08/12/20
                                               1094       01/15/20 Entered 08/12/20
                                                          07/01/20          01/15/20 17:29:04
                                                                            07/01/20 19:55:33
                                                                                     13:30:29                                               Desc
                                           Main
                                            Main
                                             Main
                                                Document
                                                 Document
                                                  Document Page
                                                            Page
                                                              Page
                                                                 356
                                                                  86
                                                                   3 of
                                                                     of22
                                                                        120
                                                                        420


  1                                                      TABLE OF AUTHORITIES
  2
  3     CASES
  4
        Albert v. Chesapeake Bank & Trust Co. (In re Linton Props., LLC), 410 B.R. 1, 12 Bankr.
  5     D.D.C.2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
  6     Creative Data Forms, Inc. v. Pennsylvania Minority Business Development Authority, 72 Bankr.
        619, 623 (E.D. Pa. 1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
  7
        Ford Motor Credit Co. v. Weaver, 680 F.2d 451, 461 (6th Cir.1982) . . . . . . . . . . . . . . . . . . . . . . . . 8
  8
        In re Johnson, 518 F.2d 246, 251 (10th Cir.), cert. denied, 423 U.S. 893, 96 S. Ct. 191, 46 L. Ed. 2d
  9     125 (1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10      Leonard v. Vrooman, 383 F.2d 556, 561 (9th Cir.1967) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
11      Mosser v. Darrow, 341 U.S. 267, 273-74, 71 S. Ct. 680, 683, 95 L. Ed. 927 (1951) . . . . . . . . . . . . . 8
12
        Sherr v. Winkler, 552 F.2d 1367, 1374 (10th Cir.1977). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
13
14      In re Valley Engineering Company, 41 Bankr. 509 (Bankr. N.D. Ill. 1984) . . . . . . . . . . . . . . . . . . . . 9
15      Wolf v. Weinstein, 372 U.S. 633, 650, 83 S. Ct. 969, 979, 10 L. Ed. 2d 33 (1963).. . . . . . . . . . . . .8
16
17      STATUTES/RULES
18      Federal Rules of Civil Procedure
19 Rule 59 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10
20 Rule 60 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10
21 Federal Rules of Bankruptcy Procedure
22 Rule 9023 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
23
24
25
26
27                                ii
   OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO
28 "MOTION TO APPROVE AGREEMENT WITH EAST WEST BANK FOR:
   (1) SETTLEMENT OF STATE COURT ACTION; (2) RELIEF FROM STAY;
   AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL" DECLARATION OF
   DANIEL I. BARNESS             ii
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20          01/15/20 17:29:04
                                                              07/01/20 19:55:33
                                                                       13:30:29                 Desc
                             Main
                              Main
                               Main
                                  Document
                                   Document
                                    Document Page
                                              Page
                                                Page
                                                   357
                                                    87
                                                     4 of
                                                       of22
                                                          120
                                                          420


 1   The George Garikian Living Trust (the "Garikian Trust" or "Garikian") submits this Opposition to
 2   the Motion by the Chapter 11 Trustee herein (the "Trustee") entitled: "Motion to Approve
 3   Agreement with East West Bank For: (1) Settlement of State Court Action; (2) Relief from Stay; and
 4   (3) Dismissal of Ninth Circuit Appeal" (the "Motion") and to the underlying settlement agreement
 5   with EWB (the "EWB Settlement").
 6
     I.      INTRODUCTION
 7
 8           For substantive and procedural reasons the Motion should be denied: Harm to the Estate will
 9   be among other adverse consequences of granting the Motion, in that it will result in the setting-
10   aside of the Court's order approving the below-described Garikian Settlement. In the absence of
11   that settlement, Garikian will assert damages against the Estate arising from rejection of post-petition
12   leases; Garikian's $5 million secured claim will be reinstated (now as a sold-out junior with an
13   elephantine administrative claim). It is also likely that as a consequence, the Estate will incur the
14   risks and expense of costly litigation to determine Garikian's damages resulting from the post-
15   petition rejection.
16
             If implemented, the EWB Settlement will cause economic harm to Garikian as well: By
17
     throwing the settled parking issues into disarray and uncertainty, a significant cloud on title, which
18
     the Garikian Settlement seeks to avoid, will remain on Garikian's Market Quadrant (defined below).
19
     This same disarray and uncertainty over Code-compliant parking will also cloud the title of the
20
     Estate's below-defined Fitness Quadrant. That cloud impedes a sale of the Market Quadrant by
21
     EWB or its successor, if not preventing a sale altogether. The Motion not only fails to address the
22
     potential harm arising from unwinding the Garikian Settlement, it fails even to mention that
23
     Settlement or the Court's order approving it.
24
25           The Motion is also procedurally improper, and for that reason alone should be denied: It is a
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         2
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                  1094       01/15/20 Entered 08/12/20
                                             07/01/20          01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29                Desc
                              Main
                               Main
                                Main
                                   Document
                                    Document
                                     Document Page
                                               Page
                                                 Page
                                                    358
                                                     88
                                                      5 of
                                                        of22
                                                           120
                                                           420


 1   disguised attempt to undo a previous Court Order approving a Settlement Agreement between this
 2   Chapter 11 Estate and Garikian (the "Garikian Settlement"), and is in dereliction of the Trustee's
 3   duties under the Code to act as fiduciary on behalf of all creditors and the Estate.
 4
              Accordingly, the Garikian Trust respectfully requests that the Court deny the Motion and
 5
     decline to approve the EWB Settlement.
 6
 7   II.      STATEMENT OF FACTS

 8
              The following facts are established by the record of these proceedings; the concurrently-filed
 9
     Request for Judicial Notice ("RJN"); and by the annexed declaration of Daniel I. Barness ("Barness
10
     Declaration"):
11
12   1.       This case was commenced on April 7, 2017 (the "Petition Date") (Doc 1). From the Petition

13            Date until October 3, 2019, when a Chapter 11 trustee was appointed (Doc 968), Debtor had

14            been acting as debtor in possession herein. After close to two years of litigation concerning

15            eight iterations of a plan of reorganization by the former debtor in possession (Doc 943), and

16            after appeals by EWB regarding its default interest assessed against Debtor -- culminating in

17            the Ninth Circuit appeal covered by the Motion -- on October 7, 2019, the Court entered an

18            order appointing a Chapter 11 trustee, followed by the acceptance of such appointment by

19            Jason Rund (the "Chapter 11 Trustee") [(Doc 965); Barness Declaration, ¶ 1].

20
     2.       Initially (prior to the Petition Date), Debtor's predecessor-entity Altadena Lincoln Crossing,
21
              LLC ("ALC")1 owned an integrated singular shopping center (the “ALC Center”) consisting
22
              of two quadrants -- the Fitness Quadrant, which had as its anchor tenant a 24-Hour Fitness
23
              facility (the "Fitness Quadrant"); and (across the street) the Market Quadrant, which had as
24
25            1
                      As used herein, "ALC" will mean the pre-petition Debtor.
26
27         OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
           AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28         ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
           DECLARATION OF DANIEL I. BARNESS                                         3
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20          01/15/20 17:29:04
                                                              07/01/20 19:55:33
                                                                       13:30:29               Desc
                             Main
                              Main
                               Main
                                  Document
                                   Document
                                    Document Page
                                              Page
                                                Page
                                                   359
                                                    89
                                                     6 of
                                                       of22
                                                          120
                                                          420


 1           its anchor tenant Super King Market (the "Market Quadrant"). A covenant in favor of Los
 2           Angeles County entitled " " (the “County Covenant”) that was recorded on December 7,
 3           20052 required that the ALC Center not be legally divided, i.e., that the Fitness Quadrant and
 4           the Market Quadrant be maintained as a singular ALC Center, versus two legally divided
 5           parcels with two separate centers. [Barness Declaration, ¶ 2]
 6
     3.      In order to effect a sale of the Market Quadrant that would conform to Los Angeles County
 7
             requirements and lead to the release of the County's subdivision restriction, the parties (ALC
 8
             and Garikian), as part of the documentation of their purchase and sale agreement dated
 9
             January 15, 20153 (the "Purchase and Sale Agreement") also entered into the Leases and the
10
             Indemnity Agreement, which were incorporated into and made part of the Purchase and Sale
11
             Agreement and documentation. [(Doc 412); RJN, Exhibit “A”] Among other things, these
12
             agreements were intended to achieve formal compliance with County requirements regarding
13
             the Off-Site Parking Arrangements – a condition for the release of the County Covenant
14
             which otherwise would have prevented the division of the formerly integrated (undivided)
15
             ALC Center [Barness Declaration, ¶ 3]. A Memorandum of Lease covering the 14-Space
16
             Parking Lease [RJN, Exhibit "C"] and a Memorandum of Lease covering the 16-Space
17
             Parking Lease [RJN, Exhibit "D"] were recorded on January15, 2015 in Los Angeles County.
18
             The Indemnity [RJN, Exhibit "E"] The Deed of Trust [RJN, Exhibit "F"] was executed in
19
             order to secure the Debtor's obligations under the Indemnity Agreement, and was also
20
             recorded on January 15, 2015 in Los Angeles County.      The template for these arrangements
21
             is set forth in correspondence between the County and Garikian, which is part of the record
22
23
             2
                    See RJN, Exhibit "B" and Garikian Declaration [(Doc 412, ¶¶ 1-7); RJN, Exhibit
24                  "A".]
25           3
                    [(Doc 412), ¶¶ 1-7; RJN, Exhibit "A"]
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         4
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20          01/15/20 17:29:04
                                                              07/01/20 19:55:33
                                                                       13:30:29                 Desc
                             Main
                              Main
                               Main
                                  Document
                                   Document
                                    Document Page
                                              Page
                                                Page
                                                   360
                                                    90
                                                     7 of
                                                       of22
                                                          120
                                                          420


 1           of these proceedings [RJN, Exhibit "A"].
 2
     4.      As a result of these transactions, ALC (the Estate's predecessor) retained the Fitness
 3
             Quadrant and conveyed the Market Quadrant to Garikian. The sale transaction, without
 4
             more, however, would have been impermissible, because it would have left the (Garikian's)
 5
             Market Quadrant without sufficient parking according to County requirements and would
 6
             have been in abrogation of the parties' agreements with the County upon which withdrawal of
 7
             the County Covenant was conditioned. [Barness Declaration, ¶ 4] So, following guidelines
 8
             approved by the County, the parties entered into a number of ancillary agreements, including:
 9
             (1) an Indemnity Agreement [ RJN, Exhibit “E" ]: (2) the 14-Space Parking Lease [RJN,
10
             Exhibit “F" ]; and (3) the 16-Space Parking Lease [RJN, Exhibit “D" ]4.
11
12   5.      These agreements implemented the County-approved arrangements allocating on ALC's

13           Fitness Quadrant 30 parking spaces, to be granted to the (Garikian) Market Quadrant to

14           adjust for the loss of parking resulting from dividing the integrated Center into two

15           separately-owned parts. The obligations under the Indemnity Agreement were secured by a

16           deed of trust to the Fitness Quadrant in favor of Garikian [RJN, Exhibit "F"]5. The Off-Site

17
             4
                    Doc 91, pp.34-36 (RJN, Exhibit “E”) will hereinafter be called the “Indemnity
18                  Agreement” and the 14-Space Lease and the 16-Space Lease will hereinafter be
                    called collectively the “Parking Leases”.
19
             5
                    The Indemnity Agreement provides indemnification by ALC against the risks of "(i)
20                  any assertion by [SK Market] that section 18.5 of the [SK Market Lease] (or any
                    other provision of the [SK Market Lease] related to parking, in effect on the date of
21                  this Indemnity Agreement) has been violated due to the failure to provide exclusivity
                    rights of SK in thirty (30) parking spaces in the [Parking Structure], (ii) any assertion
22                  that the property violates applicable laws, codes or ordinances, in effect as of the
                    date of this Indemnity Agreement, regarding the provision of parking
23                  spaces based on Tenant Leases in effect on the date of this Indemnitee
                    (sic) Agreement (so long as Tenant maintains the 162 onsite parking
24                  spaces at the Market Quadrant), (iii) any and all damages and claims that
                    arise in the event that [Garikian], after pursuing diligently and in good
25                  faith, is unable to procure from Los Angeles County a parking permit for
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         5
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20          01/15/20 17:29:04
                                                              07/01/20 19:55:33
                                                                       13:30:29                Desc
                             Main
                              Main
                               Main
                                  Document
                                   Document
                                    Document Page
                                              Page
                                                Page
                                                   361
                                                    91
                                                     8 of
                                                       of22
                                                          120
                                                          420


 1           Parking Arrangements agreed by the parties (the "Off-Site Parking Arrangements") also
 2           included certain specified improvements to ALC's Lot 5 (a vacant lot) to accommodate 14
 3           parking spaces. These improvements (the "Lot 5 Improvements") included the following: (a)
 4           grading of the unimproved Lot 5 (an undeveloped portion of the Debtor's real property) and
 5           permit approvals, (b) paving and striping of Lot 5 in accordance with County requirements;
 6           and (c) relocation of the sprinkler fixtures, so that no fewer than 14 vehicles can be parked on
 7           Lot 5. (RJN, Exhibit "A" at pp. 7-8). Without the Lot 5 Improvements, there would be an
 8           undue parking burden on the Fitness Quadrant, which otherwise would have an inadequate
 9           number of parking spaces to accommodate employees and visitors. Id.
10
     6.      Following the Petition Date, a significant dispute arose between Garikian and the Estate
11
             when the former debtor-in-possession proposed its First Amended (Doc 160) and Second
12
             Amended (Doc 293) Plans. The First Amended Plan was silent as to assumption/rejection;
13
             and the Second Amended Plan would have effected a rejection of the Parking Leases and
14
             purportedly of the Indemnity Agreement6. In response to this state of affairs, Garikian filed a
15
             motion seeking an order compelling assumption or rejection of the parking leases. [Doc 145;
16
             Barness Declaration, ¶ 6] That motion to was withdrawn when the parties subsequently
17
18
                    the Property pursuant to file no. RPKP 201300005 (R2013 -- 01662) (the
19                  "Parking Permit"), and/or (iv) [Debtor's] breach of or default with regard
                    to any of its covenants under that certain Fifth Amendment to Standard
20                  Offer, Agreement and Escrow Instructions for Purchase of Real Estate,
                    dated as of November 18, 2014 [copy attached, but omitted here]. This
21                  Agreement shall survive the closing under the PSA [Purchase and Sale Agreement]
                    and the recording of the conveyance deed for the Property to [Garikian]." [RJN,
22                  Exhibit "E"]
23
24
             6
                    Garikian has disputed on the record that the Indemnity Agreement is “executory” in
25                  nature. [Barness Declaration, ¶ 8]
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         6
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20          01/15/20 17:29:04
                                                              07/01/20 19:55:33
                                                                       13:30:29                 Desc
                             Main
                              Main
                               Main
                                  Document
                                   Document
                                    Document Page
                                              Page
                                                Page
                                                   362
                                                    92
                                                     9 of
                                                       of22
                                                          120
                                                          420


 1           reached a settlement [Barness Declaration, ¶ 6].
 2
     7.      On or about January 20, 2018, Garikian and the former debtor-in-possession reached a
 3
             settlement agreement (the "Garikian Settlement"), which was viewed as a better alternative to
 4
             the extensive and costly litigation which would have arisen from the Estate's targeted
 5
             rejections. Among other things, the settlement included Debtor's performance of the Lot 5
 6
             Improvements, which had previously been stalled since the 2015 purchase and sale
 7
             transaction. [Barness Declaration, ¶ 7]
 8
 9   8.      Among other arrangements embodied by the Garikian Settlement, the Debtor was to assume

10           the two Parking Leases, and Garikian was to withdraw its Indemnity Proof of Claim for $5

11           million (Doc 361-9, RJN, Exhibit "H") [Barness Declaration, ¶ 8].

12
     9.      On January25, 2019, the Debtor filed a Motion (Doc 125) "Garikian Settlement Approval
13
             Motion") seeking Court-approval and authority to enter into the Garikian Settlement, which
14
             EWB opposed [(Doc 406); [Barness Declaration]. On June 24, 2018, the Court issued its
15
             order granting the Garikian Settlement Motion. [Doc 561, RJN, Exhibit "I"]. It took from the
16
             initial filing of Debtor's Motion for approval of the Garikian Settlement on January 26, 2018
17
             until June 24, 2018 -- a period of over five months-- just for the litigation process concerning
18
             the Settlement to run its course. [Barness Declaration, ¶ 10]
19
20   10.     Finally, following the Court's OSC (Doc 929), the Court ordered the appointment of Chapter

21           11 trustee. On or about October 23, 2019, Jason Rund (the "Trustee") accepted appointment

22           as Chapter 11 Trustee, and at present is so serving. [(Doc 965); Barness Declaration, ¶ 10]

23
     11.     The Settlement Agreement resulted from extensive negotiations between Debtor and the
24
             Garikian Trust. The considerable time, effort and expense spent to resolve the parking issues
25
26
27        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         7
Case 2:17-bk-14276-BB            Doc 1120
                                     1022 Filed 08/12/20
                                     1094       01/15/20 Entered 08/12/20
                                                07/01/20          01/15/20 17:29:04
                                                                  07/01/20 19:55:33
                                                                           13:30:29                   Desc
                                 Main
                                  Main
                                  MainDocument
                                       Document
                                       Document Page
                                                  Page
                                                   Page363
                                                        93
                                                         10of
                                                           of120
                                                              420
                                                              22


 1              which stem from Garikian's 2015 acquisition of the Market Quadrant from ALC ultimately
 2              led to the Garikian Settlement Agreement. The aim of the Settlement Agreement was to
 3              avoid long, drawn-out, expensive litigation; to meet the County requirements (regarding the
 4              Off-site Parking Arrangements); to provide a means by which Debtor might increase the
 5              value of its property, and to mitigate a significant multimillion-dollar risk looming over
 6              Garikian's Market Quadrant, which is also the risk facing any transferor (e.g., EWB) or
 7              subsequent owner of the Fitness Quadrant, unless the Lot 5 Improvements are made prior to
 8              any transfer. At the time of the Trustee's appointment, Garikian and the former
 9              debtor-in-possession were well on their way to consummating the terms of the Garikian
10              Settlement, and accomplishing the Lot 5 Improvements. [Barness Declaration, ¶ 11]
11
12   III.       DISCUSSION

13          A. Applicable Authorities

14          It is a long-settled principle that a Chapter 11 trustee is a fiduciary of each creditor of the estate.

15   [See, e.g., Wolf v. Weinstein, 372 U.S. 633, 650, 83 S. Ct. 969, 979, 10 L. Ed. 2d 33 (1963).] As

16   such, he or she has a duty to treat all creditors fairly and to exercise that measure of care and

17   diligence that an ordinarily prudent person under similar circumstances would exercise. Ford Motor

18   Credit Co. v. Weaver, 680 F.2d 451, 461 (6th Cir.1982); Sherr v. Winkler, 552 F.2d 1367, 1374 (10th

19   Cir.1977).

20
            A trustee may be personally liable not only for intentional but also negligent violations of duties
21
     imposed upon him by law. [See , Mosser v. Darrow, 341 U.S. 267, 273-74, 71 S. Ct. 680, 683, 95 L.
22
     Ed. 927 (1951); In re Johnson, 518 F.2d 246, 251 (10th Cir.), cert. denied, 423 U.S. 893, 96 S. Ct.
23
     191, 46 L. Ed. 2d 125 (1975; cf. Leonard v. Vrooman, 383 F.2d 556, 561 (9th Cir.1967) (trustee can
24
     be held personally liable for acts which either are not taken in good faith or are unreasonable).]
25
26
27      OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
28      ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         8
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                  1094       01/15/20 Entered 08/12/20
                                             07/01/20          01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29                 Desc
                              Main
                               Main
                               MainDocument
                                    Document
                                    Document Page
                                               Page
                                                Page364
                                                     94
                                                      11of
                                                        of120
                                                           420
                                                           22


 1      A Trustee is bound by orders of the court, including orders (as here) arising out of settlements to
 2   which the predecessor debtor-in-possession was a party. In Albert v. Chesapeake Bank & Trust Co.
 3   (In re Linton Props., LLC), 410 B.R. 1, 12 (Bankr.D.D.C.2009), for example, a trustee was
 4   determined to be bound by a debtor-in-possession's agreement with the particular creditor and the
 5   trustee's predecessor, the debtor-in-possession not to challenge a garnishment lien. Accordingly, the
 6   successor Chapter 11 trustee was barred from challenging the lien.
 7
        Motions to set aside previous orders or judgments of the court are governed by Rules 59 and 60
 8
     of the Federal Rules of Civil Procedure. With certain inapplicable exceptions, Bankruptcy Rules
 9
     9023 and 9024 incorporate Fed. R. Civ. Proc. 59 and 60 into all matters governed by the Bankruptcy
10
     Rules. Creative Data Forms, Inc. v. Pennsylvania Minority Business Development Authority, 72
11
     Bankr. 619, 623 (E.D. Pa. 1985).
12
13      Fed. R. Civ. Proc. 60(b)(1) provides that the court may relieve a party from an order entered

14   against such party by reason of mistake, inadvertence, surprise or excusable neglect. Fed. R. Civ.

15   Proc. 60(b)(6) provides for such relief for "any other reason justifying relief from the operation of

16   the judgment."

17
        Relief from a judgment or order may also be granted under Fed. R. Civ. Proc. 59, as incorporated
18
     by Bankruptcy Rule 9023. Rule 59 provides in part that the court may "open the judgment . . . ,
19
     amend findings of fact and conclusions of law or make new findings and conclusions, and direct the
20
     entry of a new judgment." Fed. R. Civ. Proc. 59(a). It has been stated that "one purpose of the Rule
21
     59 motion is to allow the trial court to exercise its "power and duty to order a new trial whenever, in
22
     its judgment, this action is required in order to prevent injustice. [Citation omitted]". In re Valley
23
     Engineering Company, 41 Bankr. 509 (Bankr. N.D. Ill. 1984).
24
25
26
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         9
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                  1094       01/15/20 Entered 08/12/20
                                             07/01/20          01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29                    Desc
                              Main
                               Main
                               MainDocument
                                    Document
                                    Document Page
                                               Page
                                                Page365
                                                     95
                                                      12of
                                                        of120
                                                           420
                                                           22


 1       B. Applicable Authorities Do Not Support the Trustee's Motion
 2
         1. The Garikian Settlement Agreement is binding upon the Trustee and the Estate.
 3
         The Garikian Settlement Agreement binds the Estate, and its representatives, including the
 4
     Trustee. As such, the Trustee should not be permitted to effect its breach, which he has initiated by
 5
     filing the Motion. The Estate's obligation to perform the Lot 5 Improvements is a central component
 6
     of that settlement agreement.
 7
 8       2. The Motion Invites Harm to Garikian, the Estate and Successors.
         To the extent implementation of the EWB Settlement results in a cloud on title, because the Lot 5
 9
10   Improvements will not of been performed, there looms the possibility that the entire transaction

11   leading to the subdivision of the former unitary center, could unravel. At the very least, if the

12   parking arrangements are not implemented, any successor in ownership would face similar clouds on

13   title arising from the uncertainty. It would therefore be in the interest of all parties involved to have

14   the Lot 5 Improvements completed, so at least this major issue will have been settled and resolved

15   prior to any transfer of title. A cloud on title will be harmful to all parties concerned, if their ability

16   to obtain financing and/or sell their respective parcels is impaired.

17       a. Harm to Garikian
18       If implemented, the EWB Settlement would harm Garikian's interests by creating uncertainty
19   about compliance with the off-site parking requirements imposed by the County as a condition to the
20   parcel-split and Garikian's purchase of the Market Quadrant. The threats of negative financial
21   effects which were facing Garikian until approval of the Settlement will arise again: Garikian has
22   previously shown what those negative financial effects would be – impairment of marketability and
23   financing opportunities with respect to the Market Quadrant – that it has faced, and continues to face
24   –because of irresolution of the Off-Site Parking Arrangement issues. [See, e.g., Declaration of
25   George Garikian and attached October 30, 2014 letter to the Los Angeles County Department of
26   Regional Planning / Zoning Permits East, citing problems in obtaining financing because of the
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         10
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20          01/15/20 17:29:04
                                                              07/01/20 19:55:33
                                                                       13:30:29                Desc
                             Main
                              Main
                              MainDocument
                                   Document
                                   Document Page
                                              Page
                                               Page366
                                                    96
                                                     13of
                                                       of120
                                                          420
                                                          22


 1   unresolved situation with the Off-Site Parking Arrangements. [RJN, Exhibit "A"].
 2
            After five months of litigation regarding just approval of the Garikian Settlement, the Court
 3
     finally entered the Garikian Settlement Order on June 24, 2018 [Doc 561]. If the Garikian
 4
     Settlement is set aside, as would be accomplished by a grant of the Trustee's Motion, there will be
 5
     consequential harm not only to Garikian and the Estate.
 6
 7          b. Harm to Estate and/or Successor Owner

 8          Potential cloud-on-title harm, akin to those faced by Garikian, is also faced by the Estate and
     any successor-owner. There, however, additional potential harms to the Estate: Abrogation of the
 9
     Garikian Settlement Agreement by way of the EWB Settlement will also result in Garikian's $5
10
11   million secured claims against the Estate springing back, accompanied by a large administrative

12   claim for the breach of the agreements that were to be assumed. It is safe to say that costly claim

13   litigation will follow. Such litigation would be avoidable by full implementation of the Lot 5

14   Improvements. Without full resolution of the Off-Site Parking Arrangements, including the Lot 5

15   Improvements, however, title to both parcels (the Fitness and Market Quadrants) will be clouded:

16   The County Covenant could spring back into existence -- or other remedies pursued by the County -

17   - for the failure of the parties to implement the steps which were conditional to that covenant's

18   release. Specifically, the County Covenant [RJN, Exhibit "B"] was released on condition that the

19   Off-Site Parking Arrangements would be implemented in order to make up for the Market

20   Quadrant's parking-shortfall resulting from the split of the Market Quadrant from ALC's-retained

21   Fitness Quadrant [RJN, Exhibit "A"].

22
        It follows then, that the actions which the Trustee is requesting by way of his Motion would also
23
     make the title (and therefore lending) issues even more complex. This could adversely affect not
24
     only the Trust's Market Quadrant, but also the Estate's Fitness Quadrant, and for that matter, any
25
     successor owner, in that this cloud might make it impossible to convey or encumber either of the
26
     properties.
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         11
Case 2:17-bk-14276-BB          Doc 1120
                                   1022 Filed 08/12/20
                                   1094       01/15/20 Entered 08/12/20
                                              07/01/20          01/15/20 17:29:04
                                                                07/01/20 19:55:33
                                                                         13:30:29                Desc
                               Main
                                Main
                                MainDocument
                                     Document
                                     Document Page
                                                Page
                                                 Page367
                                                      97
                                                       14of
                                                         of120
                                                            420
                                                            22


 1         3. The Motion is Ineffectual as a Request to Set Aside the Garikian Settlement Order.
 2         The sole focus of the Motion is approval of the EWB settlement, with no mention of the Garikian

 3   Settlement Order, let alone a request that that Order be set aside.

 4
           If the EWB Settlement is approved, however, the Motion would have accomplished more than
 5
     just approval of the EWB Settlement: It will have led to the set-aside of the Court's earlier Garikian
 6
     Settlement Order, without having satisfied the FRCP Rule 59 or 60 criteria, much less meeting the
 7
     requirements for reconsideration under the Local Rules. The Motion is thus ineffectual to seek a
 8
     set-aside of the Court's Garikian Settlement Order.
 9
10         As shown by the record, a great deal of time, effort and expense went into the steps leading to the

11   Garikian Settlement, and the Court's order approving that settlement: Just the process of obtaining

12   Court approval of the Garikian Settlement after it had been reached took more than five months

13   [Barness Declaration ¶ 9]. That Settlement Agreement grew out of extensive negotiations between

14   Debtor and the Garikian Trust. Its aim was to avoid drawn-out, expensive litigation; to meet the

15   County requirements; to provide a means by which Debtor might increase the value of its property;

16   and to mitigate a significant multi-million dollar risk looming over the Trust's Market Quadrant, with

17   the same cloud-on-title risks attaching to the Estate's Fitness Quadrant. [Barness Declaration, ¶ 3;

18   RJN, Exhibit "A"].

19
           As a procedural matter, the expenditure of judicial resources to arrive at the Garikian Settlement
20
     should not be discarded (especially not inadvertently), as the Motion would have it, without
21
     consideration of the Court's previous Garikian Settlement Order.
22
23         Thus, without more, as an ineffectual motion for relief under FRCP 59 or 60, the Motion should

24   be denied.

25   ///
26
27
28
           OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
           AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
           ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
           DECLARATION OF DANIEL I. BARNESS                                         12
Case 2:17-bk-14276-BB          Doc 1120
                                   1022 Filed 08/12/20
                                   1094       01/15/20 Entered 08/12/20
                                              07/01/20          01/15/20 17:29:04
                                                                07/01/20 19:55:33
                                                                         13:30:29              Desc
                               Main
                                Main
                                MainDocument
                                     Document
                                     Document Page
                                                Page
                                                 Page368
                                                      98
                                                       15of
                                                         of120
                                                            420
                                                            22


 1   IV.      CONCLUSION
 2
           If granted, the Motion will cause tremendous harm to both the Estate and Garikian, in that,
 3
     among other things, complex litigation and legal issues that were resolved by way of the Garikian
 4
     Settlement and the Court's Order thereon will be revived. Further, unless the Lot 5 Improvements are
 5
     implemented, and the Off-Site Parking Arrangements finally concluded, clouds on title will remain
 6
     against the Estate's Fitness Quadrant and Garikian's Market Quadrant.
 7
 8         In addition to the significant harm that would result from the granting the Motion, the Motion

 9   should also be denied because it is a procedurally defective mechanism to set aside the Garikian

10   Settlement Order.

11
           For the foregoing substantive and procedural reasons, the Garikian Trust respectfully requests
12
     that the Court deny the Motion or, alternatively, that it condition relief upon completion of the Lot 5
13
     Improvements.
14
15   Dated: January 15, 2020                    Respectfully submitted,

16
                                                BARNESS & BARNESS LLP
17
                                                By: /s/ Daniel I. Barness
18
                                                    Daniel I. Barness
19                                                  Attorneys for The George Garikian

20                                                  Living Trust, Creditor

21
22
23
24
25
26
27
28
        OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
        AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
        ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
        DECLARATION OF DANIEL I. BARNESS                                         13
Case 2:17-bk-14276-BB         Doc 1120
                                  1022 Filed 08/12/20
                                  1094       01/15/20 Entered 08/12/20
                                             07/01/20          01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29                Desc
                              Main
                               Main
                               MainDocument
                                    Document
                                    Document Page
                                               Page
                                                Page369
                                                     99
                                                      16of
                                                        of120
                                                           420
                                                           22


 1                              DECLARATION OF DANIEL I. BARNESS
 2           I am an attorney at law duly licensed to practice before the courts of the State of California

 3   and before this Court.   I am a partner in the law firm of Barness & Barness LLP, counsel for the

 4   George Garikian Living Trust (the "Garikian Trust" or "Garikian")7. I have been a practicing

 5   attorney, primarily in the area of bankruptcy, since 1982. In connection with my representation of

 6   Garikian, I have familiarized myself with the matters described in the Docket, and know the facts

 7   below either from my own knowledge or from a review of the Docket regarding the described

 8   events or circumstances. The facts stated herein are known to me personally to be true, and if called

 9   upon to testify as to the truth of such facts, I could and would so testify. In forming the conclusions
10   stated in Paragraph 13 below, (i.e., that the EWB Settlement is substantively harmful and that the
11   Motion is procedurally improper), I considered the following matters, all of which are matters of
12   record and/or have been set forth in pleadings and other materials previously filed on behalf of
13   Garikian. References to “Doc” and "RJN" in this Declaration are to the corresponding docket item
14   or Request for Judicial Notice exhibit, respectively, each of which I reviewed before making this
15   Declaration:
16
     1.      This case was commenced on April 7, 2017 (the "Petition Date") (Doc 1). From the Petition
17
             Date until October 3, 2019, when a Chapter 11 trustee was appointed (Doc 968), Debtor had
18
             been acting as debtor in possession herein. After close to two years of litigation concerning
19
             eight iterations of a plan of reorganization by the former debtor in possession (Doc 943), and
20
             after appeals by EWB regarding its default interest assessed against Debtor -- culminating in
21
             the Ninth Circuit appeal covered by the Motion -- on October 7, 2019, the Court entered an
22
             order appointing a Chapter 11 trustee, followed by the acceptance of such appointment by
23
             Jason Rund (the "Chapter 11 Trustee") (Doc 965).
24
25
26           7
                    Unless otherwise defined, capitalized terms in this Declaration will have the same
27                  meanings as in the Response to which this Declaration is attached.

28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         14
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20           01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page370
                                                   100
                                                     17 of 420
                                                           120
                                                           22


 1   2.      Initially (prior to the Petition Date), Debtor's predecessor-entity Altadena Lincoln Crossing,
 2           LLC ("ALC") owned an integrated singular shopping center (the “ALC Center”) consisting
 3           of two quadrants -- the Fitness Quadrant, which had as its anchor tenant a 24-Hour Fitness
 4           facility (the "Fitness Quadrant"); and (across the street) the Market Quadrant, which had as
 5           its anchor tenant Super King Market (the "Market Quadrant"). A covenant in favor of Los
 6           Angeles County (the “County Covenant”) that was recorded on December 7, 20058 required
 7           that the ALC Center not be legally divided, in other words that the Fitness Quadrant and the
 8           Market Quadrant be maintained as a singular ALC Center, versus two legally divided parcels
 9           comprising two separate centers.
10
     3.      In order to effect a sale of the Market Quadrant that would conform to Los Angeles County
11
             requirements and lead to the release of the County's subdivision restriction, the parties (ALC
12
             and Garikian), as part of the documentation of their purchase and sale agreement dated
13
             January 15, 20159 (the "Purchase and Sale Agreement") also entered into the Leases and the
14
             Indemnity Agreement, which were incorporated into and made part of the Purchase and Sale
15
             Agreement and documentation. [(Doc 412); RJN, Exhibit “A”] Among other things, these
16
             agreements were intended to achieve formal compliance with County requirements regarding
17
             the Off-Site Parking Arrangements – a condition for the release of the County Covenant
18
             which otherwise would have prohibited the division of the formerly integrated (undivided)
19
             ALC Center. The template for these arrangements is set forth in correspondence between the
20
             County and Garikian, which is part of the record of these proceedings. Id.
21
22   4.      As a result of these transactions, ALC (the Estate's predecessor) retained the Fitness
23           Quadrant and conveyed the Market Quadrant to Garikian. The sale transaction, without
24           more, however, would have been impermissible, because it would have left Garikian's
25
             8
26                  [See Garikian Declaration, (Doc 412, ¶ 1); RJN, Exhibit "A".]
             9
27                  [(Doc 412), ¶¶ 1-7; RJN, Exhibit "A"]

28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         15
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20           01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29              Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page371
                                                   101
                                                     18 of 420
                                                           120
                                                           22


 1           Market Quadrant without sufficient parking according to County requirements, and would
 2           have been in abrogation of the parties' agreements with the County upon which withdrawal
 3           of the County Covenant was conditioned. So, following guidelines approved by the County,
 4           the parties entered into a number of ancillary agreements, including: (1) an Indemnity
 5           Agreement [RJN, Exhibit “E" ]: (2) the 14-Space Parking Space Lease [RJN, Exhibit “C"];
 6           and (3) the 16-Space Parking Lease [RJN, Exhibit “D" ]. These agreements implemented the
 7           County-approved arrangements allocating on ALC's Fitness Quadrant 30 parking spaces
 8           dedicated and granted to the (Garikian) Market Quadrant to adjust for the loss of parking
 9           resulting from dividing the integrated Center into two separately-owned parts. The
10           obligations under the Indemnity Agreement were secured by a deed of trust to the Fitness
11           Quadrant in favor of Garikian. The two Parking Leases were also recorded against the
12           Fitness Quadrant.
13
     5.      Integrated as part of the Purchase and Sale Agreement were arrangements for a total of 30
14
             off-site parking spaces allocated for the Market Quadrant to be provided on ALC's Fitness
15
             Quadrant. The Off-Site Parking Arrangements included certain specified improvements to
16
             ALC's Lot 5 (a vacant lot) to accommodate 14 parking spaces. These improvements (the
17
             "Lot 5 Improvements") included the following: (a) grading of the unimproved Lot 5 (an
18
             undeveloped portion of the Debtor's real property) and permit approvals, (b) paving and
19
             striping of Lot 5 in accordance with County requirements; and (c) relocation of the sprinkler
20
             fixtures, so that no fewer than 14 vehicles can be parked on Lot 5. [RJN, Exhibit "H"]
21
             Without the Lot 5 Improvements, there would be (and is) an undue parking burden on the
22
             Fitness Quadrant, which otherwise would have an inadequate number of parking spaces to
23
             accommodate Fitness Quadrant employees and visitors. Id.
24
25   6.      Following the Petition Date, a significant dispute arose between Garikian and the Estate
26           when the former debtor-in-possession proposed its First (Doc 160) and Second Amended
27
28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         16
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20           01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page372
                                                   102
                                                     19 of 420
                                                           120
                                                           22


 1           (Doc 293) Plans. The First Amended Plan was silent as to assumption/rejection; and the
 2           Second Amended Plan would have effected a rejection of the Parking Leases and purportedly
 3           the Indemnity Agreement10. In response to this state of affairs, Garikian filed a motion
 4           seeking an order compelling assumption or rejection of the parking leases. (Doc 145). I
 5           caused that motion to be withdrawn when the parties subsequently reached their settlement.
 6
     7.      On or about January 20, 2018, Garikian and the former debtor-in-possession reached a
 7
             settlement agreement (the "Garikian Settlement"), which I viewed as a better alternative to
 8
             the extensive and costly litigation which would have arisen from the Estate's targeted
 9
             rejections. Among other things, the settlement included Debtor's performance of the Lot 5
10
             Improvements, which had previously been stalled since the 2015 purchase and sale
11
             transaction.
12
13   8.      Among other arrangements embodied by the Garikian Settlement, the Debtor was to assume

14           the two Parking Leases, and Garikian was to withdraw its Indemnity Proof of Claim for $5

15           million (Doc 369-1, RJN, Exhibit "H").

16
     9.      On January25, 2019, the Debtor filed a Motion (Doc 125) seeking Court-approval and
17
             authority to enter into the Garikian Settlement, which EWB opposed [Doc 406]. On June
18
             24, 2018, the Court issued its order granting the Garikian Settlement Motion. [(Doc 561);
19
             RJN, Exhibit "I"]. It took from the initial filing of Debtor's Motion for approval of the
20
             Garikian Settlement on January 26, 2018 until June 24, 2018 -- a period of over five
21
             months-- just for the litigation process concerning the Settlement to run its course.
22
23   10.     Finally, following the Court's OSC (Doc 929), the Court ordered the appointment of a

24           Chapter 11 trustee. On or about October 23, 2019, Jason Rund (the "Trustee") accepted such

25           appointment, and at present is so serving (Doc 965).

26
             10
27                  I have disputed on the record that the Indemnity Agreement is “executory” in nature.

28
          OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
          AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
          ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
          DECLARATION OF DANIEL I. BARNESS                                         17
Case 2:17-bk-14276-BB       Doc 1120
                                1022 Filed 08/12/20
                                1094       01/15/20 Entered 08/12/20
                                           07/01/20           01/15/20 17:29:04
                                                              07/01/20 19:55:33
                                                                       13:30:29                 Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page373
                                                  103
                                                    20 of 420
                                                          120
                                                          22


 1   11.    The Garikian Settlement Agreement resulted from extensive negotiations between Debtor
 2          and the Garikian Trust, in all of which I participated. The considerable time, effort and
 3          expense spent to resolve the parking issues which stem from Garikian's 2015 acquisition of
 4          the Market Quadrant from ALC ultimately led to the settlement. The aim of the Garikian
 5          Settlement was to avoid long, drawn-out, expensive litigation; to meet the County
 6          requirements; to provide a means by which Debtor might increase the value of its property,
 7          and to mitigate a significant multimillion-dollar risk looming over Garikian's Market
 8          Quadrant, which I view as a risk similarly facing any current or subsequent owner; transferee
 9          or transferor of the Fitness Quadrant, unless the Lot 5 Improvements are made prior to any
10          transfer. At the time of the Trustee's appointment, Garikian and the former
11          debtor-in-possession were well on their way to consummating the terms of the Garikian
12          Settlement, and accomplishing the Lot 5 Improvements.
13
            I declare under penalty of perjury that the foregoing is true and correct and that this
14
     Declaration was executed this January 15, 2020 at Los Angeles, California.
15
16
17                 /s/ Daniel I. Barness

18                 ________________________

19                 Daniel I. Barness

20
21
22
23
24
25
26
27
28
       OPPOSITION BY THE GEORGE GARIKIAN LIVING TRUST TO "MOTION TO APPROVE
       AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF STATE COURT
       ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
       DECLARATION OF DANIEL I. BARNESS                                         18
Case 2:17-bk-14276-BB            Doc 1120
                                     1022 Filed 08/12/20
                                     1094       01/15/20 Entered 08/12/20
                                                07/01/20           01/15/20 17:29:04
                                                                   07/01/20 19:55:33
                                                                            13:30:29                            Desc
                                 Main
                                  MainDocument
                                       Document Page
                                                   Page374
                                                       104
                                                         21 of 420
                                                               120
                                                               22



                                 PROOF OF SERVICE OF DOCUMENT
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
   BARNESS & BARNESS, LLP, 13636 Ventura Blvd., Los Angeles, CA 91423

   A true and correct copy of the foregoing document, entitled: "OPPOSITION BY       THE GEORGE GARIKIAN
   LIVING TRUST TO "MOTION TO APPROVE AGREEMENT WITH EAST WEST BANK FOR: (1) SETTLEMENT OF
   STATE COURT ACTION; (2) RELIEF FROM STAY; AND (3) DISMISSAL OF NINTH CIRCUIT APPEAL"
   DECLARATION OF DANIEL I. BARNESS" will be served or was served (a) on the judge in chambers in the form and
   manner required by LBR LBR 5005-2(d) or was served (a) on the judge in chambers in the form and manner required
   by LBR 5005-2(d) and (b) in the manner indicated below.

   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling
   General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and
   hyperlink to the document. On 1/15/2020, I checked the CM/ECF docket for this bankruptcy case or adversary
   proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
   transmission at the email address(es) indicated below:

   Daniel I. Barness, Daniel@BarnessLaw.com /Attorney for The George Garikian Family Trust, Creditor
    Lisa Lenherr l@tiemlaw.com; sml@tiemlaw.com / Former Attorney for Debtor
    Ron Maroko ron.maroko@usdoj.gov /Attorney for United States Trustee
   James A. Tiemstra jat@tiemlaw.com; sml@tiemlaw.com / Former Attorney for Debtor
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov/ United States Trustee
   Hatty K. Yip hatty.yip@usdoj.gov /Attorney for United States Trustee
   Lois Moonitz Jacobs, lois.jacobs@kralikjacobs.com /Attorneys for East West Bank
   Bernard R. Given, bgiven@loeb.com/ Attorneys for East West Bank
   J Scott Bovitz bovitz@bovitz-spitzer.com /Attorney for Dorn-Platz Management

                                                              #Service information continued on attached page

   II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
   On 1/15/2020I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
   adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
   postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

   Hon. Sheri Bluebond
   United States Bankruptcy Court - Central District of California
   255 E. Temple Street,/Courtroom 1539
   Los Angeles, CA 90012
                                                                             #Service information continued on attached page

   III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
   person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on______, I served the following person(s)
   and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
   transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
   will be completed no later than 24 hours after the document is filed.
                                                                             GService information continued on attached page

   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.


    1/15/2020                      Daniel I. Barness                    /s Daniel I. Barness

    Date                           Type Name                            Signature
Case 2:17-bk-14276-BB        Doc 1120
                                 1022 Filed 08/12/20
                                 1094       01/15/20 Entered 08/12/20
                                            07/01/20           01/15/20 17:29:04
                                                               07/01/20 19:55:33
                                                                        13:30:29           Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page375
                                                   105
                                                     22 of 420
                                                           120
                                                           22


   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) (contd)

   Anastasia.bessey@kralikjacobs.com Attorneys for East West Bank
   Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
   ll@tiemlaw.com, sml@tiemlaw.com
   Ron Maroko Office of the United States Trustee ron.maroko@usdoj.gov Gregory M Salvato
   gsalvato@salvatolawoffices.com, Attorney for Debtor
   calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com, Attorney for Debtor
   gsalvato@ecf.info.com, Attorney for Debtor
Case 2:17-bk-14276-BB   Doc 1120
                            1094 Filed 08/12/20
                                       07/01/20 Entered 08/12/20
                                                         07/01/20 17:29:04
                                                                  13:30:29   Desc
                        Main Document    Page 376
                                              106 of 420
                                                     120




                    EXHIBIT "3"
 Case 2:17-bk-14276-BB       Doc 1120
                                 1094 Filed 08/12/20
                                            07/01/20 Entered 08/12/20
                                                              07/01/20 17:29:04
                                                                       13:30:29         Desc
                             Main Document    Page 377
                                                   107 of 420
                                                          120




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                              Judge Sheri Bluebond, Presiding
                                 Courtroom 1539 Calendar

Wednesday, January 29, 2020                                            Hearing Room       1539

10:00 AM
2:17-14276    Altadena Lincoln Crossing LLC                                          Chapter 11

   #12.00     Trustee's Motion to Approve Compromise Under Rule 9019 with East West
              Bank for:

              (1) Settlement of State Court Action

              (2) Relief From Stay

              (3) Dismissal of Ninth Circuit Appeal

              fr. 1-15-20

                                 Docket      1000

  Courtroom Deputy:
      1/22/2020 - John N. Tedford, (310) 277-0077, has been approved for
      telephonic appearance on 1/29/20 @ 10
  Tentative Ruling:
      12/27/19 -- Court granted ex parte application by debtor to continue hearing
      to January 29, 2020 at 10:00 a.m. OFF CALENDAR FOR JANUARY 15,
      2020.

      Tentative Ruling for January 29, 2020:

      Court agrees with trustee that the Garikian Agreement has never "closed" or
      become effective because a plan was never confirmed. Garikian retains
      whatever rights it would otherwise have had prior to entering into the
      settlement agreement. If the existence of its liens and claims impairs the
      value of the property, that will not be the estate's issue after EWB has
      foreclosed. That will be EWB's problem. Approval of the proposed
      compromise would not give rise to a breach of the settlement agreement, and
      the compromise is not a disguised attempt to undo the court's prior order
      approving the Garikian settlement.

      With regard to the Bromley/OPICS objection, court will not resolve in this

1/29/2020 8:39:47 AM                      Page 14 of 16
 Case 2:17-bk-14276-BB      Doc 1120
                                1094 Filed 08/12/20
                                           07/01/20 Entered 08/12/20
                                                             07/01/20 17:29:04
                                                                      13:30:29              Desc
                            Main Document    Page 378
                                                  108 of 420
                                                         120




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                              Judge Sheri Bluebond, Presiding
                                 Courtroom 1539 Calendar

Wednesday, January 29, 2020                                               Hearing Room        1539

10:00 AM
CONT...      Altadena Lincoln Crossing LLC                                           Chapter 11
      context whether anyone is in a position to assert a lien of any kind on any
      settlement proceeds obtained by the trustee as a result of this settlement. If
      there really are genuine disputes about this, there are other procedural
      vehicles available for the resolution of such disputes.

      Court is not prepared to reconvert the case to chapter 11 to permit the debtor
      to attempt to confirm yet another plan of reorganization. Now that the case is
      in chapter 7, the Court will look to/consider/evaluate the trustee's business
      judgment utilizing the relevant four factors, not that of the former debtor in
      possession. Trustee has outlined his reasons for believing that the proposed
      settlement is in the best interests of the estate as compared with litigating the
      lender liability action and the appeal, and the Court is prepared to defer to the
      trustee's business judgment on these issues. Trustee has diligently analyzed
      the issues and formed a reasonable judgment based on available information,
      and the resulting settlement is, in the court's view, well within the range of
      reasonableness. The fact that the debtor would prefer a different approach is
      not a sufficient reason for the court to deny approval of the proposed
      settlement.

      With regard to the stipulated relief from stay, the Court is concerned about
      the provision of the stipulation that provides for the relief to be binding in any
      future bankruptcy case, no matter who the debtor may be, for an indefinite
      period. This may well be beyond the authority of the court. Court would grant
      relief from stay that would be binding in any case commenced by the debtor
      or any affiliate or insider of the debtor for an indefinite period, but with regard
      to any other persons or entities, order should only be binding for a period of
      two years after recordation of the order granting relief from stay. Subject to
      this modification, if the parties are still willing to proceed with the compromise,
      grant motion and approve compromise(s) between EWB and the trustee.
                                    Party Information
  Debtor(s):
       Altadena Lincoln Crossing LLC             Represented By
                                                   Lisa Lenherr
                                                   Gregory M Salvato



1/29/2020 8:39:47 AM                      Page 15 of 16
 Case 2:17-bk-14276-BB       Doc 1120
                                 1094 Filed 08/12/20
                                            07/01/20 Entered 08/12/20
                                                              07/01/20 17:29:04
                                                                       13:30:29   Desc
                             Main Document    Page 379
                                                   109 of 420
                                                          120




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                               Judge Sheri Bluebond, Presiding
                                  Courtroom 1539 Calendar

Wednesday, January 29, 2020                                        Hearing Room     1539

10:00 AM
CONT...         Altadena Lincoln Crossing LLC                                 Chapter 11
  Movant(s):
     Jason M Rund (TR)                          Represented By
                                                  Timothy J Yoo
  Trustee(s):
       Jason M Rund (TR)                        Represented By
                                                  Timothy J Yoo




1/29/2020 8:39:47 AM                      Page 16 of 16
Case 2:17-bk-14276-BB   Doc 1120
                            1094 Filed 08/12/20
                                       07/01/20 Entered 08/12/20
                                                         07/01/20 17:29:04
                                                                  13:30:29   Desc
                        Main Document    Page 380
                                              110 of 420
                                                     120




                        EXHIBIT "4"
Case 2:17-bk-14276-BB      Doc 1035
                               1094 Filed 02/05/20
                               1120       07/01/20 Entered 02/05/20
                                          08/12/20          07/01/20 12:52:50
                                                            08/12/20 13:30:29
                                                                     17:29:04                   Desc
                           Main
                             Main
                                Document
                                  Document Page
                                              Page
                                                 111
                                                 381
                                                   1 of 420
                                                        120
                                                        2


  1   TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2   CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com                                                  FILED & ENTERED
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, CA 90067                                               FEB 05 2020
      Telephone: (310) 229-1234
  5   Facsimile: (310) 229-1244
                                                                     CLERK U.S. BANKRUPTCY COURT

  6   Attorneys for Jason Rund                                       Central District of California
                                                                     BY wesley DEPUTY CLERK
      Chapter 11 Trustee
  7

  8                            UNITED STATES BANKRUPTCY COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10                                     LOS ANGELES DIVISION
 11
      In re                                             Case No. 2:17-bk-14276-BB
 12
      ALTADENA LINCOLN CROSSING, LLC,                   Chapter 11
 13
                                                        ORDER GRANTING MOTION TO
 14                         Debtor.                     APPROVE AGREEMENT WITH
                                                        EAST WEST BANK FOR: (1)
 15                                                     SETTLEMENT OF STATE COURT
                                                        ACTION; (2) RELIEF FROM STAY;
 16                                                     AND (3) DISMISSAL OF NINTH
                                                        CIRCUIT APPEAL
 17

 18                                                     Date: January 29, 2020
                                                        Time: 10:00 a.m.
 19                                                     Place: Courtroom 1539
                                                               U.S. Bankruptcy Court
 20                                                            255 E. Temple Street
                                                               Los Angeles, California 90012
 21

 22           The Motion to Approve Agreement with East West Bank for: (1) Settlement of State
 23   Court Action; (2) Relief from Stay; and (3) Dismissal of Ninth Circuit Appeal (“Motion”), filed
 24   by Jason Rund, the Chapter 11 trustee (the “Trustee”) for the bankruptcy estate of Altadena
 25   Lincoln Crossing, LLC (“Debtor”), came on for hearing on January 29, 2020, at 10:00 a.m., in the
 26   above-entitled Court before the Honorable Sheri Bluebond, United States Bankruptcy Judge.
 27   Timothy J. Yoo of Levene, Neale, Bender, Yoo & Brill L.L.P. appeared on behalf of the Trustee.
 28   Other appearances are as noted on the Court’s record.
Case 2:17-bk-14276-BB          Doc 1120
                                   1035 Filed 08/12/20
                                   1094       02/05/20 Entered 08/12/20
                                              07/01/20          02/05/20 17:29:04
                                                                07/01/20 12:52:50
                                                                         13:30:29              Desc
                               Main
                                 Main
                                    Document
                                      Document Page
                                                  Page
                                                     112
                                                     382
                                                       2 of 420
                                                            120
                                                            2


  1           The Court, having considered the Motion, the supporting declaration and exhibits, the

  2   oppositions filed by the Debtor and The George Garikian Living Trust, the response filed by

  3   Bromley LLC and OPICS Real Estate Investments & Brokerage LLC to the Motion, and the

  4   replies filed by the Trustee and East West Bank (“EWB”), having considered the arguments of

  5   counsel, and for the findings and reasons stated on the record, including as set forth in the Court’s

  6   Tentative Ruling (as amended),

  7           IT IS HEREBY ORDERED that:

  8           1.      The Motion is GRANTED;

  9           2.      The Settlement Agreement and General Releases dated December 17, 2019, as

 10   amended by that certain Amendment attached to the Trustee’s reply as Exhibit 2 (“Agreement”),

 11   is APPROVED;

 12           3.      The Trustee and EWB are authorized and directed to take any and all steps

 13   necessary to effectuate the Agreement; and

 14           4.      Notwithstanding anything to the contrary stated in Paragraph 7 of the Agreement

 15   (Trustee’s Release of EWB), the release of EWB by the Trustee shall only release the claims that

 16   the Trustee has authority to release personally, in his capacity as the Trustee or on behalf of the

 17   bankruptcy estate.

 18           IT IS SO ORDERED.

 19                                                   ###

 20
 21

 22

 23

 24   Date: February 5, 2020

 25

 26
 27

 28
                                                        2
Case 2:17-bk-14276-BB   Doc 1120
                            1094 Filed 08/12/20
                                       07/01/20 Entered 08/12/20
                                                         07/01/20 17:29:04
                                                                  13:30:29   Desc
                        Main Document    Page 383
                                              113 of 420
                                                     120



                             Unpublished Cases
     Case 2:17-bk-14276-BB            Doc 1120
                                          1094 Filed 08/12/20
                                                     07/01/20 Entered 08/12/20
In re ComUnity Lending, Inc., Not Reported in B.R. (2010)
                                                                       07/01/20 17:29:04
                                                                                13:30:29                           Desc
                                      Main Document    Page 384
                                                            114 of 420
                                                                   120
63 Collier Bankr.Cas.2d 1154, 52 Bankr.Ct.Dec. 231


                                                               Jesse L.B. Hill, Law Offices of Jesse L.B. Hill, San Luis
                   2010 WL 596445                              Obispo, CA, for Counter–Defendant.
            United States Bankruptcy Court,
                    N.D. California.

     In re COMUNITY LENDING, INCORPORATED,                        MEMORANDUM DECISION AND ORDER ON
             a California Corporation, Debtor.                   MOTIONS TO DETERMINE ADMINISTRATIVE
                                                                   PRIORITY OF ATTORNEYS' FEES CLAIM
                    No. 08–50030 MM.
                                                               MARILYN MORGAN, United States Bankruptcy Judge.
                             |
                      Feb. 16, 2010.
                                                                                    INTRODUCTION

 West KeySummary                                                *1 Former employees of ComUnity Lending Incorporated,
                                                               who participated in the company's deferred compensation
 1      Bankruptcy        Professional Services;               plan, assert that CLI unlawfully withheld distributions
        Attorney Fees                                          that became due upon termination of the plan. During
                                                               CLI's bankruptcy, a federal district court entered summary
        Attorney fees related to judgment creditors'
                                                               judgment in favor of the plan participants and subsequently
        claim against Chapter 7 debtor did not arise from
                                                               awarded them $448,934.75 in attorneys' fees as the prevailing
        a post-petition transaction because the estate's
                                                               parties. The chapter 7 trustee of debtor's estate has appealed
        defense against the claim did not violate any
                                                               from the judgment. The plan participants now ask this court
        post-petition duty to avoid frivolous litigation.
                                                               to determine that the fees awarded should be paid as an
        There was no finding that the defense of the
                                                               administrative expense of CLI's estate. The trustee urges that
        proceeding was frivolous or meritless. District
                                                               the award does not qualify as an administrative expense,
        court used rules of contract construction to
                                                               regardless of the outcome on appeal.
        reconcile conflicting terms in the benefit plan
        at issue, and subsequently expressly noted that
        there was a legitimate legal issue to review.
                                                                               FACTUAL BACKGROUND

                                                               In 2001, CLI, a corporation engaged in the real estate
                                                               mortgage and lending business, established a Non–Qualified
Attorneys and Law Firms                                        Deferred Compensation Plan for a select group of its
                                                               employees pursuant to the provisions of the Employee
Craig C. Chiang, Buchalter Nemer, San Francisco, CA, Doris     Retirement Income Security Act of 1974. Under the Plan,
A. Kaelin, Jenny L. Fountain, John Walshe Murray, Ivan Jen,    CLI's employee-participants could defer income and taxes by
Murray and Murray, Cupertino, CA, for Debtor.                  contributing a portion of their salaries to the Plan. Claimants
                                                               Mai Christina Pham, John Pham, Mai Nguyen, Hung Perry
Barry Milgrom, Luce, Forward, Hamilton and Scripps, San        Nguyen, Joyce Freeman and Christopher Hake (collectively
Leandro, CA, Robert A. Franklin, Law Offices of Murray and     the “Pham claimants”) are former CLI employees who
Murray, Cupertino, CA.                                         participated in the Plan. Katherine Buckmeyer, Jack
                                                               Ferguson, John Nelson, Jeannine Rupert and Phyllis Christich
Nhung Le Luce, Forward, Hamilton and Scripps, San
                                                               (collectively the “Buckmeyer claimants”) are also former
Francisco, CA, Suzanne Decker, San Leandro, CA, for
                                                               Plan participants but have retained separate counsel.
Trustee.

John S. Wesolowski, Office of the United States Trustee, San   A Plan Agreement drafted by CLI sets out the terms of the
Jose, CA, for U.S. Trustee.                                    Plan. Contributions were held in trust and were administered
                                                               by an institutional trustee pursuant to a separate trust
                                                               agreement. The terms of the Plan provided that the employee



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
   Case 2:17-bk-14276-BB                  Doc 1120
                                              1094 Filed 08/12/20
In re ComUnity Lending, Inc., Not Reported in B.R. (2010)
                                                         07/01/20 Entered 08/12/20
                                                                           07/01/20 17:29:04
                                                                                    13:30:29                              Desc
                                          Main Document    Page 385
                                                                115 of 420
                                                                       120
63 Collier Bankr.Cas.2d 1154, 52 Bankr.Ct.Dec. 231

contributions and any income derived therefrom would
remain property of CLI. Although the value of a participant's        Meanwhile, in November 2008, this court granted CLI's
account was fully vested, it remained expressly subject to the       request to convert its bankruptcy to a case under chapter 7
reach of CLI's creditors in the event of insolvency. The Plan        of the Bankruptcy Code. A chapter 7 trustee was appointed
also stated that CLI could terminate the Plan at any time. Upon      and assumed responsibility for the defense of the litigation
termination, the deferred compensation would be reinstated           pending in the district court. On December 11, 2008, the
as taxable salary, the participants would be 100% vested and a       district court issued its decision granting summary judgment
lump sum cash payment would become immediately payable               in favor of the Pham and Buckmeyer claimants. The court
to each participant. The Plan further provided that the vested       found that the benefits due under the Plan were not property
account balance of a participant was to be paid from the trust       of the estate and were not subject to the claims of CLI's
only to the extent that CLI, at time of payment, was not             general creditors. Subsequently, it entered one judgment that
insolvent.                                                           concluded both the original district court action and the
                                                                     adversary proceeding.
In August 2007, CLI's Board of Directors voted to terminate
the Plan. On September 4, 2007, CLI sent a notice to all             On February 13, 2009, the Pham and Buckmeyer claimants
participants advising them that the Plan was terminated              filed motions to recover their attorneys' fees, contending
effective that same day. Following that announcement,
                                                                     that ERISA § 502(g),      29 U.S.C. § 1132(g), authorizes an
the Pham and Buckmeyer claimants submitted distribution
                                                                     award of reasonable attorneys fees and costs to prevailing
requests to the Plan's trustee. The Plan trustee distributed the
                                                                     parties. They further requested a determination that any fees
requested funds to CLI. After receiving the funds, CLI refused
                                                                     awarded were entitled to administrative expense priority in
to distribute them to the claimants, contending that CLI had
                                                                     these proceedings. The chapter 7 trustee opposed the motion.
become insolvent.
                                                                     The district court granted the request for fees, respectively
                                                                     awarding the Pham and Buckmeyer claimants $358,934.75
On October 24, 2007, the Pham claimants sued CLI in
                                                                     and $90,000.00. The court declined, however, to consider
federal district court alleging, in part, that CLI had unlawfully
                                                                     whether or not the fees should be paid as an administrative
withheld benefits owed to them in breach of the Plan
                                                                     expense of CLI's estate, finding that the issue of priority is a
Agreement. The complaint sought declaratory and injunctive
                                                                     core proceeding to be determined by this court.
relief, as well as damages. The Pham Claimants sought a
writ of attachment against the funds in CLI's possession.
                                                                     In June 2009, the trustee appealed from the district court's
In early December 2007, the district court granted the writ
                                                                     grant of summary judgment in favor of the Pham and
and directed CLI to hold the disputed funds in a segregated
                                                                     Buckmeyer claimants and from the subsequent fee order
account.
                                                                     to the extent that the underlying judgment might be
                                                                     overturned. That appeal remains pending. In July, the trustee's
 *2 On January 4, 2008, CLI filed for relief under chapter
                                                                     professionals filed interim applications for compensation
11 of the Bankruptcy Code. Within days, the Pham claimants
                                                                     with this court. Without filing written opposition, the Pham
filed an adversary proceeding raising virtually identical
                                                                     and Buckmeyer claimants appeared and voiced objections at
claims to those alleged in the original district court litigation.
                                                                     the hearing on the fee applications. They did not dispute the
CLI answered and filed a counterclaim seeking declaratory
                                                                     reasonableness of fees requested; rather, they objected to any
relief against the Buckmeyer claimants, thereby bringing all
                                                                     payment of the fees before the priority of their prevailing
plan participants, who were not part of the Pham claimant
                                                                     party fee award could be determined. At the conclusion of
group, into the litigation. The counterclaim raised no cause of
                                                                     the hearing, the court approved the applications only as to the
action beyond those raised in the original complaint.
                                                                     amount of the requested fees and set a briefing schedule on
                                                                     all issues related to payment of the approved fees.
In June 2008, the district court withdrew reference of
the adversary proceeding from this court and assumed
                                                                      *3 In their written submissions, the claimants challenged
jurisdiction over it in addition to the original district court
                                                                     this court's jurisdiction to consider the priority of the
action. Over the next five months, the parties briefed and
                                                                     fee award pending appeal of the underlying district court
argued cross-motions for summary judgment and the district
                                                                     judgment. Further, they extensively addressed whether the
court took the motions under submission in late October 2008.
                                                                     district court's award of prevailing party attorneys' fees was


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
   Case 2:17-bk-14276-BB                 Doc 1120
                                             1094 Filed 08/12/20
                                                        07/01/20 Entered 08/12/20
In re ComUnity Lending, Inc., Not Reported in B.R. (2010)
                                                                          07/01/20 17:29:04
                                                                                   13:30:29                                Desc
                                         Main Document    Page 386
                                                               116 of 420
                                                                      120
63 Collier Bankr.Cas.2d 1154, 52 Bankr.Ct.Dec. 231

entitled to administrative priority. On October 9, 2009, this       the Ninth Circuit denied administrative priority to attorneys'
court concluded that the appeal of the district court judgment      fees awarded pursuant to a pre-petition contractual provision.
did not divest this court of jurisdiction to determine the          The fees at issue were incurred post-petition as part of a
priority of the attorneys' fees awarded by the district court.      successful effort to reverse a lower court judgment that the
Although the parties had already briefed whether the district       debtor in possession had defended. Although the claimant
court's fee award constituted an administrative expense of the      asserted that the fee award arose from debtor's post-petition
estate, at the request of the Pham and Buckmeyer claimants,         conduct in defending the appeal, the court looked beyond that
the court allowed additional briefing on that issue. In light       conduct and determined that the source of the obligation to
of the supplemental submissions, the court finds that further       pay the fees was the parties' pre-petition contract. In finding
briefing and oral argument is unnecessary and concludes that        that the fee award arose from a pre-petition transaction, the
the district court's award of fees is not an administrative         circuit court specifically rejected an earlier appellate panel
expense of the estate.                                              decision that had reached a contrary conclusion where a
                                                                    debtor in possession continued post-petition litigation of a
                                                                    pre-petition breach of contract claim.        Abercrombie, 139
                   LEGAL DISCUSSION
                                                                    F.3d at 758–59, criticizing,      In re Madden, 185 B.R. 815
Claims for “actual, necessary costs and expenses of                 (9th Cir.BAP1995).

preserving” an estate are administrative expenses under   §          *4 In Kadjevich, the Ninth Circuit extended its “source of
503(b)(1) of the Bankruptcy Code and are entitled, under            the obligation” analysis beyond the context of pre-petition
§ 507, to be paid before other general unsecured claims.            contracts to find that a post-petition fee award pursuant
Because of bankruptcy's general presumption in favor of             to a California fee-shifting statute still arose from a pre-
ratable distribution, entitlement to administrative expense         petition transaction. In that case, Nicholas Kadjevich sued
status is construed narrowly to keep administrative costs           his brother, Robert, for fraud. Then, Robert filed a chapter
to a minimum.        In re Hemingway, 954 F.2d 1, 5 (1st            11 bankruptcy petition. Post-petition, the brothers agreed to
                                                                    settle the fraud action, but Robert breached the settlement
Cir.1992). Only post-petition debt qualifies.        Kadejevich
                                                                    agreement. Nicholas proceeded to judgment against his
v. Kadjevich (In re Kadjevich), 220 F.3d 1016, 1019 (9th
                                                                    brother and obtained a ruling that Robert's bad faith conduct in
Cir.2000)(collecting cases). In light of these standards, a
                                                                    refusing to honor the settlement agreement entitled Nicholas
claimant requesting administrative expense status must prove
                                                                    to an award of attorneys' fees. Nicholas sought payment of
that the claim or debt: 1) arose from a post-petition transaction
                                                                    the post-petition fee award as an administrative expense of
with the trustee or debtor in possession, and 2) directly
                                                                    Robert's estate. Relying on Abercrombie, the Ninth Circuit
and substantially benefitted the estate. Einstein/Noah Bagel
                                                                    rejected Nicholas' request. Although Nicholas' right to request
Corp. v. Smith (     In re BCE West, L.P.), 319 F.3d 1166,          fees, i.e., Robert's bad faith conduct, accrued post-petition, the
                                                                    court reasoned that the source of the obligation to pay the fees
1172 (9th Cir.2003);    Abercrombie v. Hayden Corp. (In re
                                                                    arose pre-petition when the state court fraud action exposed
Abercrombie), 139 F.3d 755, 757 (9th Cir.1988). Because the
                                                                    Robert to liability for fraud and to a claim for fees under the
claimants here cannot satisfy this burden, the fees awarded to
them do not qualify as administrative expenses.                     fee-shifting statute.    Kadejevich, 220 F.3d at 1020.

                                                                    The Pham and Buckmeyer claimants urge that the attorneys'
I. The Attorneys' Fees Awarded To The Claimants Arise               fee award here arose out of a post-petition transaction because
From a Pre–Petition Transaction.                                    several key events took place after CLI filed its bankruptcy
In classifying post-petition awards of attorneys' fees, like        petition: 1) the filing of the adversary proceeding, 2) the
the award here, the Ninth Circuit has held that fees,               chapter 7 trustee's defense of the litigation, and 3) the
even those awarded post-petition, will not qualify as an            entry of the district court order awarding them fees. Under
administrative expense if the source of the obligation to           prevailing Ninth Circuit authority, however, none of these
pay the award arose pre-petition.        Kadejevich, 220 F.3d       events transforms their attorneys' fee claim into a post-
                                                                    petition debt. Through the decisions in Abercrombie and
at 1020;     Abercrombie, 139 F.3d at 758. In Abercrombie,
                                                                    Kadjevich, the Ninth Circuit has made a clear distinction



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
   Case 2:17-bk-14276-BB                Doc 1120
                                            1094 Filed 08/12/20
                                                       07/01/20 Entered 08/12/20
In re ComUnity Lending, Inc., Not Reported in B.R. (2010)
                                                                         07/01/20 17:29:04
                                                                                  13:30:29                                Desc
                                        Main Document    Page 387
                                                              117 of 420
                                                                     120
63 Collier Bankr.Cas.2d 1154, 52 Bankr.Ct.Dec. 231

between the source of the debtor's obligation to pay a debt
                                                                   Kadjevich. The Jamesway court relied heavily on              In re
and the accrual of the right to pursue recovery of the debt.
                                                                   Execuair Corp., 125 B.R. 600 (Bankr.C.D.Cal.1991), where
As long as the first of these two events is pre-petition, the
                                                                   a California bankruptcy court had concluded that a post-
debt will not be entitled to administrative priority. Under the
                                                                   petition award of fees under a Lanham Act fee-shifting
rule in Kadjevich, the source of CLI's obligation to pay the
                                                                   provision was entitled to administrative priority. Once the
attorneys' fee award, at the latest, arose pre-petition when the
                                                                   Ninth Circuit had occasion to consider a post-petition award
claim based on CLI's failure to distribute benefits exposed
                                                                   pursuant to a fee-shifting statute, however, it expressly
CLI to liability for attorneys' fees under ERISA § 502(g).
                                                                   disapproved of Execuair's analysis and concluded that there
                                                                   is no principled way to distinguish between a pre-petition
That the adversary proceeding and CLI's counterclaim against
                                                                   contract that provides for fees and a pre-petition tort claim that
the Buckmeyer claimants were filed after CLI filed for
bankruptcy does not change that conclusion. The Pham               later results in fees.   Kadjevich, 220 F.3d at 1020–21 and
claimants' original district court action against CLI and the      n. 4. Although Kadjevich directly involved a pre-petition tort
adversary proceeding are virtually the same, each alleges          claim, the court's disapproval of Execuair makes it clear that
that CLI unlawfully failed to distribute benefits due under        a claim based on a pre-petition statutory violation that later
the plan and each seeks identical relief. Indeed, the district     results in fees should be treated consistently.
court withdrew the reference of the adversary proceeding
and, ultimately, entered one judgment closing both cases.          The claimants further contend that the baseless nature of the
Additionally, the timing of CLI's counterclaim does not            trustee's post-petition defense of the district court litigation
provide a persuasive basis for treating the Buckmeyer              distinguishes this case from Abercrombie or Kadjevich. In
claimants' fee award differently. The counterclaim, which          Kadjevich, the Ninth Circuit cited two lower court cases
sought declaratory relief, merely served to put the Buckmeyer      involving frivolous litigation by a trustee or debtor in
claimants on notice of the Pham claimants' lawsuit and             possession and left open the possibility that a post-petition fee
to ensure that any determination on the merits would be            award might be entitled to administrative priority if a trustee
binding between CLI and all of the plan participants. Finally,     were to commence post-petition litigation on behalf of the
regardless of when litigation was filed, the event that first      estate or to seek relief from the automatic stay to continue
exposed CLI to liability occurred pre-petition when CLI did        the prosecution of pre-petition litigation.      Kadjevich. 220
not distribute benefits upon termination of the Plan.
                                                                   F.3d at 1021, citing,  In re Met–L–Wood Corp., 115 B.R.
 *5 The post-petition timing of the district court order           133 (N.D.Ill.1990)(bankruptcy trustee wrongfully pursued
awarding fees to the claimants also does not alter the pre-        meritless litigation);      In re E.A. Nord Company, Inc.,
petition nature of CLI's obligation to pay the award. Citing       78 B.R. 289 (Bankr.W.D.Wash.1987)(debtor in possession
    Barnett v. Jamesway Corp. (In re Jamesway Corp.),              violated duties owed to creditors by engaging in frivolous
242 B.R. 130 (Bankr.S.D.N.Y.1999), claimants urge that             post-petition litigation). In Met–L–Wood and E.A. Nord,
the post-petition award of fees pursuant to a federal fee-         the courts recognized that the post-petition litigation was a
shifting statute makes this case different from Abercrombie        separate and distinct violation of a duty to avoid frivolous
and Kadjevich. In Jamesway, an employer violated the               lawsuits. Because the related post-petition attorneys' fees
WARN Act, a federal statute that requires advance notice           arose out of that separate post-petition breach, they were
of employee terminations. A group of former employees              entitled to administrative priority. Here, however, there has
filed suit to recover back pay. After the employer filed for       been no finding that the defense of the adversary proceeding
bankruptcy, it continued to defend, and lost, the litigation.      was frivolous or meritless. To the contrary, the district court
The bankruptcy court there ruled that a post-petition fee          in ruling on the cross-motions for summary judgment used
award pursuant to the WARN Act's fee-shifting provisions           rules of contract construction to reconcile conflicting terms in
arose from a post-petition transaction because, unlike the pre-    the Plan. At a subsequent hearing, the court recognized that
petition contractual obligation to pay fees in Abercrombie, the    the Plan contained language that “supported the position of
plaintiffs were not entitled to any fees until they prevailed in   ComUnity Lending and supported [claimants'] position,” and
the underlying action. Significantly, Jamesway was decided         expressly noted that there is “a legitimate legal issue there ...
between the Ninth Circuit decisions in Abercrombie and             is subject to review.” In light of those comments, it cannot
                                                                   be said that the estate's defense of the adversary proceeding,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
   Case 2:17-bk-14276-BB                 Doc 1120
                                             1094 Filed 08/12/20
                                                        07/01/20 Entered 08/12/20
In re ComUnity Lending, Inc., Not Reported in B.R. (2010)
                                                                          07/01/20 17:29:04
                                                                                   13:30:29                                    Desc
                                         Main Document    Page 388
                                                               118 of 420
                                                                      120
63 Collier Bankr.Cas.2d 1154, 52 Bankr.Ct.Dec. 231

                                                                        the requirement that a claimant requesting administrative
either before the district court or on appeal, has violated any
                                                                        expense status show a direct and substantial benefit to
post-petition duty to avoid frivolous litigation. Once again,
                                                                        the estate. The exception does not transform a pre-petition
claimants' related attorneys' fees do not arise from a post-
                                                                        expense into a post-petition expense. As the Ninth Circuit
petition transaction.
                                                                        emphasized in a discussion of Reading, “Critically, however,
                                                                        only post-petition debts can be treated as administrative
II. The Reading Exception Provides No Basis For                         expenses; pre-petition debts may not.”          Kadjevich, 220
Bestowing Administrative Priority on Claimants' Fee                     F.3d at 1019 (emphasis in original).
Award.
 *6 In       Reading Co. v. Brown, 391 U.S. 471, 88 S.Ct.               While the court recognizes that ERISA is a remedial statute
1759, 20 L.Ed.2d 751 (1968), the United States Supreme                  that should be liberally construed in favor of protecting
Court recognized a limited exception to the requirement that            participants in employee benefit plans and that claimants have
an administrative claimant show that the expense directly               expended significant sums of money in their effort to collect
and substantially benefitted the estate. In that case, tort             their retirement savings, the fact remains that claimants' losses
claimants sustained damages in a post-petition fire caused by           ultimately arise from a pre-petition event. As a result, their
a receiver's negligence. As a result, the parties agreed that the       request for priority payment of their attorneys' fees must be
damages arose from a post-petition transaction and the Court            denied.
addressed the second element of proof: whether the claimed
damages constituted a cost of preserving the estate. Although
the damage claim did not “benefit” or “preserve” the estate,
                                                                                                CONCLUSION
the Court looked to equitable principles of “fairness to all
persons having claims against the insolvent” and concluded              For the reasons explained, the motions to determine the
that where a trustee operates a business for the benefit of             administrative priority of attorneys' fee claims are denied.
the creditors, but ends up injuring others, the innocent third          The attorneys' fee awards to both the Pham claimants and the
parties are entitled to recover their damages ahead of those            Buckmeyer claimants shall be treated as general unsecured
for whose benefit the business was being operated.         Id. at       claims. In light of this conclusion, there is no reason to further
482–83, 88 S.Ct. at 1765. In other words, the Court found               delay payment of the chapter 7 professional fees that were
that principles of fundamental fairness dictate that the injuries       previously approved by this court. Payment of the approved
caused by a trustee's post-petition wrongful conduct should             fees is hereby authorized.
be deemed an actual and necessary cost of “preserving” the
estate despite the absence of any actual benefit to the estate.         *7 Good cause appearing, IT IS SO ORDERED.


If the fees awarded to the Pham and Buckmeyer claimants
                                                                        All Citations
had arisen out of a post-petition transaction, the award may
well have qualified as an administrative expense under the              Not Reported in B.R., 2010 WL 596445, 63 Collier
equitable standards enunciated in Reading. It is apparent,              Bankr.Cas.2d 1154, 52 Bankr.Ct.Dec. 231
however, that the Reading exception only provides relief from

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
        Case 2:17-bk-14276-BB                    Doc 1120
                                                     1094 Filed 08/12/20
                                                                07/01/20 Entered 08/12/20
                                                                                  07/01/20 17:29:04
                                                                                           13:30:29                                      Desc
                                                 Main Document    Page 389
                                                                       119 of 420
                                                                              120



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled CHAPTER 7 TRUSTEE’S OBJECTION TO “APPLICATION
OF GARIKIAN LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES” [DOC. NO.
1073]; DECLARATION OF JASON RUND IN SUPPORT THEREOF will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On July 1,
2020, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Daniel I Barness daniel@barnesslaw.com
       Anastasia E Bessey anastasia.bessey@kralikjacobs.com,
        lois.jacobs@kralikjacobs.com,rina.ross@kralikjacobs.com,aeblaw@gmail.com
       Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
       J Scott Bovitz bovitz@bovitz-spitzer.com
       Peter W Bowie peter.bowie@dinsmore.com,
        caron.burke@dinsmore.com;cindy.renteria@dinsmore.com
       Christopher Celentino chris.celentino@dinsmore.com,
        caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
       Oscar Estrada oestrada@ttc.lacounty.gov
       Bernard R Given bgiven@loeb.com, mortiz@loeb.com;ladocket@loeb.com;bgiven@ecf.courtdrive.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
       Lois M Jacobs lois.jacobs@kralikjacobs.com,
        anastasia.bessey@kralikjacobs.com,rina.ross@kralikjacobs.com
       Justin P Karczag justin@encorelaw.com, eugene@encorelaw.com;muhammed@encorelaw.com
       Kenneth G Lau kenneth.g.lau@usdoj.gov
       Lisa Lenherr ll@tiemlaw.com, bankruptcy@wendel.com
       Carmela Pagay ctp@lnbyb.com
       Brian A Procel bprocel@millerbarondess.com,
        rdankwa@millerbarondess.com;docket@millerbarondess.com
       Uzzi O Raanan uraanan@DanningGill.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
       Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
       Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
       Gregory M Salvato gsalvato@salvatolawoffices.com,
        calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
       John P Schock schockandschock@yahoo.com
       John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
       James A Tiemstra jat@tiemlaw.com, sml@tiemlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:17-bk-14276-BB                     Doc 1120
                                                     1094 Filed 08/12/20
                                                                07/01/20 Entered 08/12/20
                                                                                  07/01/20 17:29:04
                                                                                           13:30:29                                      Desc
                                                 Main Document    Page 390
                                                                       120 of 420
                                                                              120


2. SERVED BY UNITED STATES MAIL: On July 1, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed

Debtor                                                                         The Hon. Sheri Bluebond
Altadena Lincoln Crossing LLC                                                  United States Bankruptcy Court
210 S Orange Grove Blvd                                                        255 E. Temple Street
Pasadena, CA 91105                                                             Suite 1534, Courtroom 1539
                                                                               Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 1, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 1, 2020                   Lourdes Cruz                                                    /s/ Lourdes Cruz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 391 of 420




                        EXHIBIT "7"
Case 2:17-bk-14276-BB       Doc 1120
                                1103 Filed 08/12/20
                                           07/08/20 Entered 08/12/20
                                                             07/08/20 17:29:04
                                                                      22:36:05      Desc
                            Main
                             MainDocument
                                  Document PagePage
                                                  392
                                                    1 of
                                                      of20
                                                         420


 1   Daniel I. Barness
      SBN 104203, Daniel@BarnessLaw.com
 2   BARNESS & BARNESS, LLP
     13636 Ventura Blvd.
 3   Los Angeles, CA 91423
     Telephone: (310) 594-3011
 4   Facsimile: (818) 906-2638
 5   Attorneys for The George Garikian Living Trust, Applicant
 6
 7                            UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 8                                  LOS ANGELES DIVISION
 9                                                    Case No. 2:17-bk-14276 BB
                                                  )
10                                                )   Chapter 7
     In re                                        )
11                                                )   REPLY MEMORANDUM IN
     ALTADENA LINCOLN CROSSING, LLC,              )   SUPPORT OF "APPLICATION BY
12                                                )   THE GEORGE GARIKIAN LIVING
                                                  )   TRUST FOR ALLOWANCE AND
13                Debtor.                         )   PAYMENT OF ADMINISTRATIVE
                                                  )   EXPENSES"; DECLARATION OF
14                                                )   DANIEL I BARNESS
                                                  )
15                                                )
                                                  )
16                                                )   DATE:        July 15, 2020
     ________________________________             )
17                                                )   TIME:        11:00 A.M.
                                                      CRTRM:       1539
18                                                                 255 E. Temple Street
                                                                   Los Angeles, CA 90012
19
20
21
22
23
24
25
26
27
28
                                                                                           1
Case 2:17-bk-14276-BB         Doc 1120
                                  1103 Filed 08/12/20
                                             07/08/20 Entered 08/12/20
                                                               07/08/20 17:29:04
                                                                        22:36:05                Desc
                              Main
                               MainDocument
                                    Document PagePage
                                                    393
                                                      2 of
                                                        of20
                                                           420


 1   The George Garikian Living Trust (hereinafter called "the "Garikian Trust" or "Garikian") submits
 2   this reply in response to the Trustee's opposition entitled "Chapter 7 Trustee’s Objection to
 3   “Application of Garikian Living Trust for Allowance and Payment of Administrative Expenses” (the
 4   "Opposition").
 5
     I.     INTRODUCTION
 6
 7          The Opposition asserts that Garikian has no entitlement either to allowance of postpetition
 8   attorneys' fees or to a separate claim for administrative expenses arising from the breach of the
 9   Settlement Agreement.
10
            As demonstrated below, however, the Trustee asserts these arguments, overlooking three
11
     central features: (1) the Court approved the Estate's allowance of attorneys' fees to Garikian which
12
     were incurred following the Estate's aggressive action initially to seek rejection of the operative
13
     agreements, particularly the Indemnity Agreement1; (2) the breach of the Settlement Agreement by
14
     the Estate, first occurred (prior to the Estate's settlement with EWB) as an anticipatory breach, upon
15
     the appointment of a Trustee in the case, without the Debtor's having completed the Lot 5
16
     Improvements, and having been divested of its ability to perform; and (3) "law of the case" is
17
     inapplicable to that earlier anticipatory breach of Debtor's postpetition (court–approved) obligation
18
     to expend not less than $50,000 toward the Lot 5 Improvements.
19
20          Accordingly, Applicant respectfully submits that the facts and law applicable to this case do
21   not support the Opposition, which should be overruled, and the Application granted.
22
23
24
25          1
                      Unless otherwise defined, capitalized terms herein will have the same meanings as in
                      the Application.
26
27
                REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
28              LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                EXPENSES"                                                                                    2
Case 2:17-bk-14276-BB        Doc 1120
                                 1103 Filed 08/12/20
                                            07/08/20 Entered 08/12/20
                                                              07/08/20 17:29:04
                                                                       22:36:05                 Desc
                             Main
                              MainDocument
                                   Document PagePage
                                                   394
                                                     3 of
                                                       of20
                                                          420


 1          1.      Garikian's Post-Petition Attorneys Fees Were Incurred as a Result of Actions
 2                  Beneficial to the Estate
 3
            "The policies underlying the provisions of Sec. 503 . . . are not hard to discern. If a
 4          reorganization is to succeed, creditors asked to extend credit after the petition is filed must
            be given priority so they will be moved to furnish the necessary credit to enable the
 5          bankrupt to function. [Citation omitted.] Thus, "[w]hen third parties are induced to supply
            goods or services to the debtor-in-possession . . . the purposes of [Sec. 503] plainly require
 6          that their claims be afforded priority." . . . Without a provision like Sec. 503, efforts to
            reorganize would be hampered by the necessity of advance payment for all goods and
 7          services supplied to the estate since presumably no creditor would willingly assume the
            status of a non-priority creditor to a debtor undergoing reorganization. "
 8
            In the Matter of Jartran, Inc., 732 F.2d 584 (7th Cir. 1984) (emphasis added).
 9
            These policy objectives apply here, generally and to the Garikian court-approved attorneys'
10
     fees specifically: Here, although Garikian did not provide postpetition "goods and services" in a
11
     literal sense, its decision to deal with the Former DIP through the negotiation, Court–approval
12
     process and implementation of arrangements which were aimed at providing a benefit to the Estate –
13
     – transferable title to its real property and removal of a major impediment to the Former DIP's
14
     reorganization, Garikian's decision to compromise its attorneys' fees at $60,000 pursuant to, and in
15
     the interest of reaching the Settlement, were incentivized by the administrative expense scheme
16
     embodied in section 503(b)(1)(A). Furthermore, the actual amount of attorneys' fees incurred and
17
     expended by Garikian, necessitated by the Former DIP's "firing a shot across the bow" by
18
     positioning itself initially to seek rejection of the Indemnity Agreement, among others, was far
19
     greater than the $60,000 amount to which the parties agreed. [Barness Declaration, ¶ 1].
20
21          The Former DIP described the benefits of the Garikian Settlement as follows:

22
            "Ultimately, the Settlement Agreement will lead to the removal of the Garikian Deed of Trust
23          on the Property once the parking conditions have been satisfied and all amounts due to
            Garikian have been paid, and will permit the possible development of Lot 5 for other, income
24          producing uses. [Reference deleted.] All parties and all constituents of the bankruptcy
            estate will thereby benefit from this Settlement Agreement, which will lead to an
25          enhancement of the value of the Debtor’s Property." [See Motion for Approval of the
            Garikian Settlement, RJN, Exhibit "J" (Doc 1074, Bates ## 132-133) Emphasis added.]
26
27
                 REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
28               LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                 EXPENSES"                                                                                  3
Case 2:17-bk-14276-BB        Doc 1120
                                 1103 Filed 08/12/20
                                            07/08/20 Entered 08/12/20
                                                              07/08/20 17:29:04
                                                                       22:36:05                 Desc
                             Main
                              MainDocument
                                   Document PagePage
                                                   395
                                                     4 of
                                                       of20
                                                          420


 1          Prior to the Petition Date, the parties had entered into a series of detailed and complex
 2   transactions and agreements, including the Fifth Amendment to the Purchase and Sale Agreement
 3   ("PSA") [See RJN, Exhibit H, Bates # 075]; and the Indemnity Agreement [RJN, Exhibit "E"],
 4   which were aimed at overcoming the objections by the County of Los Angeles to the split of ALC's
 5   formerly unitary shopping center into two separate centers. This was done so that the sale of the
 6   Market Quadrant to Garikian could proceed. Upon commencement of this case, the Former DIP
 7   took the first aggressive steps against Garikian by announcing in court papers that it intended to seek
 8   rejection of the Indemnity Agreement, among others. That action necessitated a litigation response
 9   by Garikian, which would have been unnecessary had the Former DIP not done so. By settling with
10   Garikian; stating in pleadings filed with the Court that the Indemnity Agreement etc. would be
11   assumed (not rejected); seeking Court- approval for that settlement; and taking the initial steps
12   (obtaining engineering, etc.) for implementation of the Lot 5 Improvements, the Former DIP
13   effectively transmuted a pre-petition agreement into a post-petition obligation. The compromises
14   reached by the parties were aimed at enabling the Estate to achieve its objectives regarding its
15   Fitness Quadrant -- i.e., to develop, finance and/or sell the property which otherwise would not have
16   been possible. Among these "transmuted" obligations was the obligation to cover Garikian's
17   attorneys' fees, as provided in Paragraph 3 of the Fifth PSA [RJN, Exhibit "E", Bates # 097];
18   Paragraph 5 of the Indemnity Agreement [RJN, Exhibit "E", Bates # 045]; and Paragraph 9 of the
19   Settlement Agreement Exhibit "H", Bates ## 080, 151].
20
            In re New York Trap Rock Corp., 137 B.R. 568, 572 (Bankr.S.D.N.Y.1992), which exactly
21
     describes the present situation, supports the proposition that attorneys' fees may be awarded to
22
     creditors in cases in which the "creditor's right to attorney's fees and costs incurred during the
23
     pendency of the case is based upon a pre-petition agreement" and "the attorney's fees are incurred
24
     as a result of some post-petition action by the debtor".
25
26
27
               REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
28             LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
               EXPENSES"                                                                                  4
Case 2:17-bk-14276-BB         Doc 1120
                                  1103 Filed 08/12/20
                                             07/08/20 Entered 08/12/20
                                                               07/08/20 17:29:04
                                                                        22:36:05                 Desc
                              Main
                               MainDocument
                                    Document PagePage
                                                    396
                                                      5 of
                                                        of20
                                                           420


 1          Rather than engaging in separate litigation as to the amount of such attorneys' fees, the
 2   parties instead agreed to liquidate that amount at $60,000, which was thereafter implicitly approved
 3   by the Court in its order approving that settlement. [RJN, Exhibit "J", Bates # 080, 151]
 4
            As a result of Garikian's actions, including the steps leading to the Court's approval of the
 5
     Garikian Settlement which were aimed at clearing a cloud on title which would have impeded any
 6
     sale or refinance of the Estate's property, Garikian conferred a benefit upon the Estate. Its attorneys'
 7
     fees in doing so (provision for which is contained in the Indemnity Agreement), should therefore be
 8
     compensable as an administrative expense. [See 11 U.S.C. § 503(b)(3)(D); Matter of D'Lites of
 9
     America, Inc., 108 B.R. 352 (Bankr.N.D.Ga.1989).]
10
11          Such a benefit arose immediately upon the Court's order approving the settlement. That the

12   case was subsequently converted, does not diminish the benefit: It cannot be said that Garikian's

13   participation in the case "as a whole was detrimental to the estate," or "caused an adverse impact on

14   the estate rather than a "substantial contribution". Id.

15
            In this regard, although a creditor might have had an extensive involvement in a case, a court
16
     is unlikely to find a substantial contribution when the movant's participation has retarded or
17
     interrupted the debtor's reorganization. See In re DP Partnership, 106 F.3d 667, 672 (5th Cir.1997);
18
     In re Communications Management & Information, Inc., 172 B.R. 136, 141 (Bankr.N.D.Ga.1994)
19
     (Murphy, J.); see also In re Big Rivers Elec. Corp., 233 B.R. 739 (W.D.Ky.1998) (denying
20
     application for payment of expenses after finding that, although some of the applicant's activities
21
     may have benefitted the estate, any benefit was outweighed by the costs associated with the
22
     applicant's attempts to interrupt and delay the bankruptcy proceedings).
23
24          Exactly the opposite is true here: The fees and expenses (greater than the stipulated $60,000

25   amount) incurred by Garikian were for the purpose of advancing Debtor's reorganization, with an

26
27
                REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
28              LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                EXPENSES"                                                                                       5
Case 2:17-bk-14276-BB        Doc 1120
                                 1103 Filed 08/12/20
                                            07/08/20 Entered 08/12/20
                                                              07/08/20 17:29:04
                                                                       22:36:05                 Desc
                             Main
                              MainDocument
                                   Document PagePage
                                                   397
                                                     6 of
                                                       of20
                                                          420


 1   overall benefit to the estate resulting from the removal of a substantial cloud on title and
 2   enhancement of the Estate's ability to sell or refinance the Fitness Quadrant. Although the Trustee's
 3   subsequent steps – – by way of the EWB Settlement which divested such title -- ultimately made it
 4   impossible to reap the benefit conferred by Garikian, a benefit to the Estate had, unquestionably,
 5   been conferred.
 6
            Although the allowance of these fees were part of the Settlement Agreement, Garikian's
 7
     entitlement to attorneys' fees can also be seen as distinct and independent of the assumption/rejection
 8
     issues asserted in the Opposition. As a provision contained in the Settlement Agreement, and
 9
     highlighted in the Former DIP's Rule 9019 Motion2, Garikian's legal fees were covered by the
10
     Court's order approving that settlement [RJN, Exhibit "I ", Bates ## 120-123], and granting the
11
     Former DIP's Rule 9019 Motion.
12
13          In arguing against Garikian's administrative-expense treatment of its attorneys' fees, the

14   Opposition relies upon Kadejevich v. Kadjevich (In re Kadjevich), 220 F.3d 1016, 1019 (9th

15   Cir.2000) [Opposition, p.13:10 – 22]. That case, however is factually distinguishable: Unlike

16   Kadejevich. here, following a motion by Garikian in response to the Former DIP's stated intention to

17   reject the Leases and the Indemnity Agreement, Garikian filed its Motion to Compel

18   Assumption/Rejection [Doc 157]. As a result, the Former DIP reversed course; entered into a
19   postpetition agreement with Garikian which liquidated the amount of Garikian's attorneys's fees at
20   $60,000 pursuant to the Settlement Agreement -- treating it as an allowed claim for attorneys' fees --
21   in that agreement, which was thereafter approved by Court order, after vigorous opposition by EWB.
22   [Barness Declaration, ¶ 2]. Also, as a consequence, the Former DIP began implementation of the
23
            2
24                  As Stated in that Motion, "$60,000 [is] .. . an amount intended to cover all
                    [Garikian's] actual legal fees incurred to date" [Settlement Motion, RJN,
25                  Exhibit "J", (Bates #135).]
26
27
                REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
28              LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                EXPENSES"                                                                                 6
Case 2:17-bk-14276-BB           Doc 1120
                                    1103 Filed 08/12/20
                                               07/08/20 Entered 08/12/20
                                                                 07/08/20 17:29:04
                                                                          22:36:05                Desc
                                Main
                                 MainDocument
                                      Document PagePage
                                                      398
                                                        7 of
                                                          of20
                                                             420


 1   Lot 5 Improvements, engaging engineers and taking other preliminary steps toward those
 2   improvements. Id. Here, unlike the situation in Kadejevich the attorney fee obligation arose
 3   postpetition: The liquidated attorneys' fee amount of $60,000 was not specified, except as part of a
 4   post-petition agreement. Unlike Kadejevich, here the fees arose out of a postpetition dispute
 5   (Debtor's threatened rejection of the Indemnity Agreement (among others), and the attorney–fee
 6   obligation arose when the Court approved the Settlement Agreement, reclassifying it as a
 7   postpetition obligation.
 8
                Having taken the calculated risk of dealing with the Former DIP and the Estate, it is unfair
 9
     for the Trustee, with "20/20 hindsight", now to assert in the Opposition that Garikian is not entitled
10
     to the relatively meager benefit of $60,000 in attorneys' fees, for which it had bargained as part of
11
     the Settlement Agreement, because, as a result of the conversion, etc., there was no "benefit to the
12
     estate".
13
14              2.      Prior to the EWB Settlement, There was an Anticipatory Breach of the

15                      Settlement Agreement, Giving Rise to an Administrative Expense Claim in

16                      Favor of Garikian.

17
                While it is true that Garikian opposed the EWB Settlement on the basis that it would effect a
18
     breach of the Garikian Settlement Agreement, and while the Court determined that the EWB
19
     Settlement did not in and of itself constitute a breach, an actionable anticipatory breach of that
20
     agreement by the Estate had nevertheless already occurred.
21
22              The Garikian Settlement Agreement had two phases: the first phase, which consisted of pre-

23   –closing obligations such as the Former DIP's obligation to perform the Lot 5 Improvements, and to

24   obtain confirmation of a plan of reorganization which incorporated the terms of the Settlement --and

25   a second phase, following the Lot 5 Improvements, entailing exchange of documents; withdrawal of

26
27
                     REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
28                   LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                     EXPENSES"                                                                                 7
Case 2:17-bk-14276-BB        Doc 1120
                                 1103 Filed 08/12/20
                                            07/08/20 Entered 08/12/20
                                                              07/08/20 17:29:04
                                                                       22:36:05                Desc
                             Main
                              MainDocument
                                   Document PagePage
                                                   399
                                                     8 of
                                                       of20
                                                          420


 1   the Garikian Proofs of Claim; payment of the Garikian attorney fees; and reconveyance of the
 2   Garikian Deed of Trust, etc., as the subsequent steps to be taken to achieve Closing [RJN, Exhibit
 3   "J"]. The first phase had not been completed, when the Court ordered the appointment of a Chapter
 4   11 trustee on October 3, 2019 (Doc 968). As of that time, the Settlement Agreement was still in
 5   effect, because of a series of letter-agreements between the parties, with the last one extending the
 6   Closing to and including February 28, 20203 [Barness Declaration, Exhibits "A" through "C"]. The
 7   Trustee's appointment, however was an anticipatory breach of the Settlement Agreement, because it
 8   divested of the Former DIP of standing to perform the Lot 5 Improvements or to obtain
 9   confirmation of a plan of reorganization. The steps were the equivalent of the Former DIP's
10   announcing on October 3, 2019 that it did not intend to perform its obligations under the Settlement
11   Agreement.
12
            In other words, while the Settlement Agreement was still in effect, and because a trustee had
13
     been appointed, there was the equivalent of an announcement that the Former DIP could no longer
14
     perform its contractual obligations. "A breach occurs when it is reasonably certain that the other
15
     party is not going to meet its obligations under the contract in timely fashion." Central States,
16
     Southeast and Southwest Areas Pension Fund v. Basic American Industries, Inc. 252 F.3d 911 (7th
17
     Cir. 2001). That event – – the appointment of a trustee – – made it "reasonably certain" that the
18
     Estate was not going to meet its obligations under the Settlement Agreement. Id.
19
20          Thus, irrespective of the EWB Settlement Agreement, a breach by the Estate had already
21   occurred as a result of the appointment of a Trustee (which was followed by conversion of the case
22   to one under Chapter 7), rendering the Former DIP incapable of performing the Lot 5 Improvements.
23
            3
                    By way of three separate letter–agreements, the Closing was extended from the
24                  original June 30, 2018 Closing Deadline [RJN, Bates # 082] as follows: (1) to
                    September 30, 2018 (by letter-agreement of 7/13/18, Exhibit "A"); (2) to August 28,
25                  2019 (by letter-agreement of 2/18/19, Exhibit "B"); and finally (3) to February 28,
                    2020 (by letter-agreement of 8/21/19, Exhibit "C") [Barness Declaration, ¶ 3]
26
27
                REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
28              LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                EXPENSES"                                                                                    8
Case 2:17-bk-14276-BB         Doc 1120
                                  1103 Filed 08/12/20
                                             07/08/20 Entered 08/12/20
                                                               07/08/20 17:29:04
                                                                        22:36:05                  Desc
                              Main
                               MainDocument
                                    Document PagePage
                                                    400
                                                      9 of
                                                        of20
                                                           420


            As such, the Estate was in breach of the Settlement Agreement well before the EWB
 1
     Settlement.
 2
 3          3.      "Law of the Case" Is Inapplicable to Debtor's Earlier Anticipatory Breach.
 4
            The Opposition claims that "law of the case" precludes Garikian from asserting breach of a
 5
     post-petition agreement, and that "the Estate could not have breached the terminated Settlement
 6
     Agreement that never became effective." [Opposition, p.6:13]. This is an overstatement of what the
 7
     Court actually determined and stated: "Approval of the proposed compromise would not give
 8
     rise to a breach of the settlement agreement". Id.
 9
10          The separate question of whether there might have been an anticipatory breach of the

11   Settlement Agreement at the time it was still "alive" by means other than the EWB Settlement

12   Agreement, such as a breach resulting from the appointment of a trustee4, much less how such a

13   breach might impact Garikian's administrative expense claim, was simply never covered by the
14   narrow ruling made by the Court. That narrow ruling cannot be seen as dispositive of the question
15   whether other circumstances existing prior to the EWB Settlement might also have effected a breach
16   while the Settlement Agreement was still in force.
17
            Further, the Trustee's assertion that the Settlement Agreement never became "effective" is
18
     wrong as a matter of fact and law: Factually, as a result of the Settlement Agreement, the Former
19
     DIP not only amended its plan to reflect that agreement, setting it forth in all further iterations of its
20
     plan, but it also took steps towards implementing the Lot 5 Improvements, engaging engineers, and
21
     having an analysis performed of the engineering and work that would be necessary to make the lot
22
     suitable for use as a parking lot. As a matter of law, by virtue of the Court's order approving the
23
     Garikian Settlement Agreement, the Former DIP earmarked $50,000 out of EWB's cash collateral.
24
     This cash – collateral use was approved by the Court over the objection of EWB. [Barness
25
     Declaration, ¶ 4].
26
27          4
                    See discussion supra.
28

                 REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
                 LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                 EXPENSES"                                                                                        9
Case 2:17-bk-14276-BB        Doc 1120
                                 1103 Filed 08/12/20
                                            07/08/20 Entered 08/12/20
                                                               07/08/20 17:29:04
                                                                        22:36:05                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page401
                                                     10 of 420
                                                           20


            So, to say that the Settlement Agreement was "never made effective"; that it was
 1
     "terminated", as the Opposition does, is a mischaracterization of the record and the import of the
 2
     Court's approval of EWB Settlement and overruling the Garikian objections to that settlement. The
 3
     Opposition ignores the concrete steps actually taken as a result of, and in reliance upon, that
 4
     agreement.
 5
 6          The Trustee's assertion that "law of the case" is the final word on the status of the Garikian
 7   Settlement Agreement is based on an overstatement of what the Court actually ruled, which had no
 8   bearing on any earlier anticipatory breaches, including the breach arising from the appointment of a
 9   trustee herein which disabled the Former DIP from performing the Lot 5 Improvements.
10
     III.           CONCLUSION
11
12          For the foregoing reasons, and those stated in the Application, the Garikian Trust respectfully

13   requests that the Court allow Garikian an administrative expense claim in an amount not less than
14   $110,000, consisting of $60,000 as and for attorneys fees liquidated and provided for in the
15   Settlement Agreement; and $50,000, corresponding to the Former DIP's estimate for the Lot 5
16   Improvements, as and for damages for breach of that Agreement.
17
     Dated: July 8, 2020                   Respectfully submitted,
18
                                           BARNESS & BARNESS LLP
19
                                           By: /s/ Daniel I. Barness
20                                         Daniel I. Barness
21                                         Attorneys for The George Garikian
                                           Living Trust, Creditor
22
23
24
25
26
27
28

               REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
               LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
               EXPENSES"                                                                                     10
Case 2:17-bk-14276-BB         Doc 1120
                                  1103 Filed 08/12/20
                                             07/08/20 Entered 08/12/20
                                                                07/08/20 17:29:04
                                                                         22:36:05                 Desc
                              Main
                               MainDocument
                                    Document Page
                                                Page402
                                                      11 of 420
                                                            20


 1                               DECLARATION OF DANIEL I. BARNESS
 2          I am an attorney at law duly licensed to practice before the courts of the State of California

 3   and before this Court.   I am a partner in the law firm of Barness & Barness LLP, counsel for the

 4   George Garikian Living Trust (the "Garikian Trust" or "Garikian"). I have been a practicing

 5   attorney, primarily in the area of bankruptcy, since 1982. In connection with my representation of

 6   the Garikian Trust, I have familiarized myself with the matters described in the Docket, and know

 7   the facts below either from my own knowledge or from a review of the Docket regarding the

 8   described events or circumstances. The facts stated herein are known to me personally to be true,

 9   and if called upon to testify as to the truth of such facts, I could and would so testify.

10
     1.     Following review of my firm's accounting records regarding the Altadena Lincoln Crossing
11
            matter, I determined that the actual amount of attorneys' fees paid and incurred to my firm for
12
            litigation in this case as a result of the Former DIP's positioning itself to seek rejection of the
13
            Indemnity Agreement, among others, was far greater than the $60,000 amount to which the
14
            parties agreed. The actual amount of such fees and costs paid and incurred exceeds $100,000.
15
16
17   2.     Following a motion by Garikian in response to the Former DIP's stated intention (in one of

18          the early versions of its Plan) to reject the Leases and the Indemnity Agreement, I caused to

19          be filed a Motion to Compel Assumption/Rejection [Doc 157]. As a result, the Former DIP

20          reversed course; entered into a postpetition agreement with Garikian which, among other

21          things, liquidated the amount of Garikian's attorneys's fees at $60,000 -- treating it as an

22          allowed claim for attorneys' fees -- which was thereafter approved by Court order, after

23          vigorous opposition by EWB. It is my understanding, from my review of the Former DIP's

24          Monthly Operating Reports (MORs), and in-court statements made by Gregory Salvato, the

25
26
27
28

               REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
               LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
               EXPENSES"                                                                                    11
Case 2:17-bk-14276-BB       Doc 1120
                                1103 Filed 08/12/20
                                           07/08/20 Entered 08/12/20
                                                              07/08/20 17:29:04
                                                                       22:36:05                 Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page403
                                                    12 of 420
                                                          20


 1          Former DIP's counsel, that the Former DIP had begun implementation of the Lot 5
 2          Improvements by engaging engineers, having engineering studies performed and taking other
 3          steps aimed at completing those improvements.
 4
     3.     By way of three separate letter–agreements signed by Mr. Salvato and me, the Closing was
 5
            extended from the original June 30, 2018 Closing Deadline [RJN, Bates # 082] as follows:
 6
            (1) to September 30, 2018 (by letter-agreement of 7/13/18, a true and correct copy of which
 7
            is attached as Exhibit "A"); (2) to August 28, 2019 (by letter-agreement of 2/18/19, a true
 8
            and correct copy of which is attached as Exhibit "B"); and finally (3) to February 28, 2020
 9
            (by letter-agreement of 8/21/19, a true and correct copy of which is attached as Exhibit "C").
10
11   4.     It is my understanding from Debtor's various plans; and from its MORS, that the Former DIP

12          earmarked $50,000 out of EWB's cash collateral for the Lot 5 improvements. This

13          cash–collateral use was approved by the Court over EWB's objections, as part of the same

14          order approving the Garikian Settlement Agreement.

15
            I declare under penalty of perjury that the foregoing is true and correct and that this
16
     Declaration was executed this July 8, 2020 at Los Angeles, California.
17
18
19                 /s/ Daniel I. Barness

20                 ________________________
                   Daniel I. Barness
21
22
23
24
25
26
27
28

               REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
               LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
               EXPENSES"                                                                                  12
Case 2:17-bk-14276-BB   Doc 1120
                            1103 Filed 08/12/20
                                       07/08/20 Entered 08/12/20
                                                          07/08/20 17:29:04
                                                                   22:36:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page404
                                                13 of 420
                                                      20


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                     EXHIBIT "A"
27
28

            REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
            LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
            EXPENSES"                                                                13
Case 2:17-bk-14276-BB       1103 Filed 08/12/20
                        Doc 1120       07/08/20 Entered 08/12/20
                                                          07/08/20 22:36:05
                                                                   17:29:04   Desc
                         MainDocument
                        Main  Document Page
                                          Page405
                                                14 of 420
                                                      20
Case 2:17-bk-14276-BB   Doc 1120
                            1103 Filed 08/12/20
                                       07/08/20 Entered 08/12/20
                                                          07/08/20 17:29:04
                                                                   22:36:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page406
                                                15 of 420
                                                      20


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                                     EXHIBIT "B"
26
27
28

            REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
            LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
            EXPENSES"                                                                14
Case 2:17-bk-14276-BB   Doc 1120
                            1103 Filed 08/12/20
                                       07/08/20 Entered 08/12/20
                                                          07/08/20 17:29:04
                                                                   22:36:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page407
                                                16 of 420
                                                      20
Case 2:17-bk-14276-BB   Doc 1120
                            1103 Filed 08/12/20
                                       07/08/20 Entered 08/12/20
                                                          07/08/20 17:29:04
                                                                   22:36:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page408
                                                17 of 420
                                                      20


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                                     EXHIBIT "C'
25
26
27
28

            REPLY MEMORANDUM I N SUPPORT OF "APPLICATION BY THE GARIKIAN
            LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
            EXPENSES"                                                                15
Case 2:17-bk-14276-BB   Doc 1120
                            1103 Filed 08/12/20
                                       07/08/20 Entered 08/12/20
                                                          07/08/20 17:29:04
                                                                   22:36:05   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page409
                                                18 of 420
                                                      20
Case 2:17-bk-14276-BB            Doc 1120
                                     1103 Filed 08/12/20
                                                07/08/20 Entered 08/12/20
                                                                   07/08/20 17:29:04
                                                                            22:36:05                            Desc
                                 Main
                                  MainDocument
                                       Document Page
                                                   Page410
                                                         19 of 420
                                                               20



                                 PROOF OF SERVICE OF DOCUMENT
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
   BARNESS & BARNESS, LLP, 11377 Olympic Blvd., 2nd Floor, Los Angeles, CA 90064

   A true and correct copy of the foregoing document, entitled: REPLY MEMORANDUM IN SUPPORT OF
   "APPLICATION BY THE GEORGE GARIKIAN LIVING TRUST FOR ALLOWANCE AND PAYMENT OF
   ADMINISTRATIVE EXPENSES"; DECLARATION OF DANIEL I BARNESS will be served or was served (a) on the
   judge in chambers in the form and manner required by LBR LBR 5005-2(d) or was served (a) on the judge in chambers in the
   form and manner required by LBR 5005-2(d) and (b) in the manner indicated below.

   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling
   General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and
   hyperlink to the document. On 7/8/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
   and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the
   email address(es) indicated below:

   Daniel I. Barness, Daniel@BarnessLaw.com /Attorney for The George Garikian Family Trust, Creditor
    Lisa Lenherr l@tiemlaw.com; sml@tiemlaw.com / Former Attorney for Debtor
    Ron Maroko ron.maroko@usdoj.gov /Attorney for United States Trustee
   James A. Tiemstra jat@tiemlaw.com; sml@tiemlaw.com / Former Attorney for Debtor
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov/ United States Trustee
   Hatty K. Yip hatty.yip@usdoj.gov /Attorney for United States Trustee
   Lois Moonitz Jacobs, lois.jacobs@kralikjacobs.com /Attorneys for East West Bank
   Bernard R. Given, bgiven@loeb.com/ Attorneys for East West Bank
   J Scott Bovitz bovitz@bovitz-spitzer.com /Attorney for Dorn-Platz Management

                                                              #Service information continued on attached page

   II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
   On 7/8/2020I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
   adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
   postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

   Hon. Sheri Bluebond
   United States Bankruptcy Court - Central District of California
   255 E. Temple Street,/Courtroom 1539
   Los Angeles, CA 90012
                                                                             #Service information continued on attached page

   III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
   person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on______, I served the following person(s)
   and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
   transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
   will be completed no later than 24 hours after the document is filed.
                                                                             GService information continued on attached page

   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.


    7/8/2020                      Karen King                            /s Karen King
    Date                           Type Name                            Signature
Case 2:17-bk-14276-BB        Doc 1120
                                 1103 Filed 08/12/20
                                            07/08/20 Entered 08/12/20
                                                               07/08/20 17:29:04
                                                                        22:36:05                  Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page411
                                                     20 of 420
                                                           20


   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) (contd)

   Anastasia.bessey@kralikjacobs.com Attorneys for East West Bank
   Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
   ll@tiemlaw.com, sml@tiemlaw.com
   Ron Maroko Office of the United States Trustee ron.maroko@usdoj.gov Gregory M Salvato
   gsalvato@salvatolawoffices.com, Attorney for Debtor
   calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com, Attorney for Debtor
   gsalvato@ecf.info, Attorney for Debtor

   Chapter 7 Trustee, Jason M. Rund: trustee@srlawyers.com
   United States Trustee (LA): ustpregion16.la.ecf@usdoj.gov
   Counsel for Debtor: Gregory Salvato, gsalvato@salvatolawoffices.com
   Counsel for Trustee: Timothy J. Yoo, tjy@lnbyb.com
   Daniel I Barness daniel@barnesslaw.com
   Anastasia E Bessey anastasia.bessey@kralikjacobs.com,
   lois.jacobs@kralikjacobs.com,rina.ross@kralikjacobs.com,aeblaw@gmail.com
   Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
   J Scott Bovitz bovitz@bovitz-spitzer.com
   Peter W Bowie peter.bowie@dinsmore.com, caron.burke@dinsmore.com;cindy.renteria@dinsmore.com Christopher
   Celentino chris.celentino@dinsmore.com,
   caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
   Oscar Estrada oestrada@ttc.lacounty.gov
   Bernard R Given bgiven@loeb.com, mortiz@loeb.com;ladocket@loeb.com;bgiven@ecf.courtdrive.com
   Mark S Horoupian mhoroupian@sulmeyerlaw.com,
   dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
   Lois M Jacobs lois.jacobs@kralikjacobs.com
   Kenneth G Lau kenneth.g.lau@usdoj.gov
   Lisa Lenherr ll@tiemlaw.com, bankruptcy@wendel.com
   Brian A Procel bprocel@millerbarondess.com, rdankwa@millerbarondess.com;docket@millerbarondess.com
   Uzzi O Raanan uor@dgdk.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   John N Tedford jtedford@dgdk.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
   James A Tiemstra jat@tiemlaw.com, sml@tiemlaw.com
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 412 of 420




                        EXHIBIT "8"
 Case 2:17-bk-14276-BB      Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04        Desc
                            Main Document    Page 413 of 420




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                              Judge Sheri Bluebond, Presiding
                                 Courtroom 1539 Calendar

Wednesday, July 15, 2020                                              Hearing Room       1539

11:00 AM
2:17-14276    Altadena Lincoln Crossing LLC                                       Chapter 7

  #100.00     Application by George Garikian Living Trust for Allowance and Payment of
              Administrative Expenses

                                Docket      1073

  Courtroom Deputy:
      7/13/20 - Jeffrey kwong, (310)229-1234, has been approved for ZoomGov
      appearance on 7/15/20 @ 11am
  Tentative Ruling:
      All hearings on this calendar will be conducted remotely, using
      ZoomGov video and audio.
      Parties in interest and members of the public may connect to the video
      and audio feeds, free of charge, using the connection information
      provided below.

      Individuals may participate by ZoomGov video and audio using a
      personal computer (equipped with camera, microphone and speaker), or a
      handheld mobile device (such as an iPhone or Android phone).
      Individuals may opt to participate by audio only using a telephone
      (standard telephone charges may apply).

      Neither a Zoom nor a ZoomGov account is necessary to participate and
      no pre-registration is required. The audio portion of each hearing will be
      recorded electronically by the Court and constitutes its official record.

      Video/audio web address: https://cacb.zoomgov.com/j/1604882692
      ZoomGov meeting number: 160 488 2692


7/14/2020 9:57:16 AM                     Page 1 of 56
 Case 2:17-bk-14276-BB        Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04      Desc
                              Main Document    Page 414 of 420




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                Judge Sheri Bluebond, Presiding
                                   Courtroom 1539 Calendar

Wednesday, July 15, 2020                                              Hearing Room     1539

11:00 AM
CONT...    Altadena Lincoln Crossing LLC                                           Chapter 7
      Password: 181985

      Telephone conference lines:        1 (669) 254 5252 or 1 (646) 828
      7666
      (when prompted, enter meeting number and password shown above)

      For more information on appearing before Judge Bluebond by ZoomGov,
      please see the information entitled "Notice of Video Appearance
      Procedures" on the Court's website at:
      https://www.cacb.uscourts.gov/judges/honorable-sheri-bluebond
      under the tab, "Instructions/Procedures."
      -----------------------------------------------------
      Tentative Ruling for July 15, 2020:

      Deny motion. Court has already determined (and it is clear from the
      terms of the agreement) that the settlement agreement with Garikian
      never became effective because a plan was never confirmed in this case.
      Therefore, it cannot be said that the debtor or the trustee breached the
      agreement, and Garikian cannot assert any claims based on a breach of
      the agreement or rights under that agreement.



      Garikian is not entitled to adequate protection under section 363(e).
      There never was a sale and, as the court explained in connection with
      approval of the trustee's compromise with EWB, Garikian's rights were
      not affected by that compromise. Garikian retained whatever liens and
      claims it had prior to its settlement agreement with the debtor. (That is,
      its claim is not reduced. Garikian is free to assert the larger
      presettlement claim amount and any rights it would otherwise have

7/14/2020 9:57:16 AM                         Page 2 of 56
 Case 2:17-bk-14276-BB       Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04       Desc
                             Main Document    Page 415 of 420




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                               Judge Sheri Bluebond, Presiding
                                  Courtroom 1539 Calendar

Wednesday, July 15, 2020                                              Hearing Room     1539

11:00 AM
CONT...         Altadena Lincoln Crossing LLC                                    Chapter 7
      waived under its settlement agreement with the debtor.)

      Garikian has not articulated a coherent basis upon which it should be
      allowed an administrative claim.

                                   Party Information
  Debtor(s):
       Altadena Lincoln Crossing LLC            Represented By
                                                  Lisa Lenherr
                                                  Gregory M Salvato
                                                  Justin P Karczag
  Trustee(s):
       Jason M Rund (TR)                        Represented By
                                                  Timothy J Yoo




7/14/2020 9:57:16 AM                      Page 3 of 56
Case 2:17-bk-14276-BB   Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04   Desc
                        Main Document    Page 416 of 420




                        EXHIBIT "9"
Case 2:17-bk-14276-BB      Doc 1111
                               1120 Filed 07/17/20
                                          08/12/20 Entered 07/17/20
                                                            08/12/20 14:48:36
                                                                     17:29:04                   Desc
                           Main
                             Main
                                Document
                                  Document Page
                                              Page
                                                 417
                                                   1 of
                                                     of2420


  1   TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2   EVE H. KARASIK (State Bar No. 155356)
      ehk@lnbyb.com                                                 FILED & ENTERED
  3   JEFFREY S. KWONG (State Bar No. 288239)
      jsk@lnbyb.com
  4   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                           JUL 17 2020
      10250 Constellation Boulevard, Suite 1700
  5   Los Angeles, CA 90067
      Telephone: (310) 229-1234                                      CLERK U.S. BANKRUPTCY COURT
      Facsimile: (310) 229-1244                                      Central District of California
  6                                                                  BY wesley DEPUTY CLERK


  7   Attorneys for Jason Rund
      Chapter 7 Trustee
  8
                               UNITED STATES BANKRUPTCY COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                       LOS ANGELES DIVISION
 11

 12                                                     Case No. 2:17-bk-14276-BB
      In re
 13                                                     Chapter 7
      ALTADENA LINCOLN CROSSING, LLC,
 14                                                     ORDER DENYING “APPLICATION
                            Debtor.                     OF GARIKIAN LIVING TRUST FOR
 15                                                     ALLOWANCE AND PAYMENT OF
                                                        ADMINISTRATIVE EXPENSE”
 16

 17                                                     Date: July 15, 2020
                                                        Time: 11:00 a.m.
 18                                                     Place: Courtroom 1539
                                                               U.S. Bankruptcy Court
 19                                                            255 E. Temple Street
                                                               Los Angeles, California 90012
 20
 21           The “Application Of Garikian Living Trust For Allowance And Payment Of
 22   Administrative Expense” [Doc. No. 1073] (the “Application”) filed by The George Garikian
 23   Living Trust (the “Applicant”) came on for hearing on July 15, 2020, at 11:00 a.m. before the
 24   Honorable Sheri Bluebond, United States Bankruptcy Judge. Daniel I. Barness of Barness &
 25   Barness, LLP appeared on behalf of Applicant and Jeffrey S. Kwong of Levene, Neale, Bender,
 26   Yoo & Brill L.L.P. appeared on behalf of Jason Rund, the Chapter 7 trustee (the “Trustee”) for
 27   the bankruptcy estate of Altadena Lincoln Crossing, LLC.
 28
Case 2:17-bk-14276-BB       Doc 1120
                                1111 Filed 08/12/20
                                           07/17/20 Entered 08/12/20
                                                             07/17/20 17:29:04
                                                                      14:48:36              Desc
                            Main
                              Main
                                 Document
                                   Document Page
                                               Page
                                                  418
                                                    2 of
                                                      of2420


  1           The Court, having considered the Application and supporting declarations, exhibits, and

  2   request for judicial notice [Doc. No. 1074] filed by Applicant; the opposition and annexed

  3   declaration [Doc. No. 1094] filed by the Trustee; and the reply [Doc. No. 1103] filed by

  4   Applicant, having considered the arguments of counsel, and for the findings and reasons stated on

  5   the record at the time of hearing on the Application, and other good cause appearing therefor,

  6           IT IS HEREBY ORDERED that the Application is DENIED.

  7

  8                                                 ###

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24   Date: July 17, 2020

 25

 26
 27

 28
                                                      2
        Case 2:17-bk-14276-BB                    Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                                       Desc
                                                 Main Document    Page 419 of 420

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Boulevard, Suite 1700, Los Angeles, CA 90017.

A true and correct copy of the foregoing document entitled

CHAPTER 7 TRUSTEE’S OPPOSITION TO MOTION FOR RECONSIDERATION OF “ORDER DENYING APPLICATION
BY THE GEORGE GARIKIAN LIVING TRUST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES
. . . .” [DOC. NO. 1116]; DECLARATION OF JASON RUND IN SUPPORT THEREOF

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
12, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Daniel I Barness daniel@barnesslaw.com
       Anastasia E Bessey anastasia.bessey@kralikjacobs.com,
        lois.jacobs@kralikjacobs.com,rina.ross@kralikjacobs.com,aeblaw@gmail.com
       Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
       J Scott Bovitz bovitz@bovitz-spitzer.com
       Peter W Bowie peter.bowie@dinsmore.com,
        caron.burke@dinsmore.com;cindy.renteria@dinsmore.com
       Christopher Celentino chris.celentino@dinsmore.com,
        caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM
       Oscar Estrada oestrada@ttc.lacounty.gov
       Bernard R Given bgiven@loeb.com, mortiz@loeb.com;ladocket@loeb.com;bgiven@ecf.courtdrive.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
       Lois M Jacobs lois.jacobs@kralikjacobs.com,
        anastasia.bessey@kralikjacobs.com,rina.ross@kralikjacobs.com
       Eve H Karasik ehk@lnbyb.com
       Justin P Karczag justin@encorelaw.com, eugene@encorelaw.com;muhammed@encorelaw.com
       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Kenneth G Lau kenneth.g.lau@usdoj.gov
       Lisa Lenherr ll@tiemlaw.com, bankruptcy@wendel.com
       Carmela Pagay ctp@lnbyb.com
       Brian A Procel bprocel@millerbarondess.com,
        rdankwa@millerbarondess.com;docket@millerbarondess.com
       Uzzi O Raanan uraanan@DanningGill.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
       Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
       Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
       Gregory M Salvato gsalvato@salvatolawoffices.com,
        calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
       John P Schock schockandschock@yahoo.com
       John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
       James A Tiemstra jat@tiemlaw.com, sml@tiemlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Timothy J Yoo tjy@lnbyb.com

2. SERVED BY UNITED STATES MAIL: On August 12, 2020,, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:17-bk-14276-BB                     Doc 1120 Filed 08/12/20 Entered 08/12/20 17:29:04                                       Desc
                                                 Main Document    Page 420 of 420

Honorable Sheri Bluebond
United States Bankruptcy Court
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012

Debtor
Altadena Lincoln Crossing LLC
210 S Orange Grove Blvd
Pasadena, CA 91105

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 12, 2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  August 12, 2020                     Lourdes Cruz                                               /s/ Lourdes Cruz
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
